CERTAIN PORTIONS OF THE SCHEDULES TO THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED PORTIONS ARE MARKED AS “[XXX]”
ALONG WITH A FOOTNOTE INDICATING THAT THE INFORMATION HAS BEEN OMITTED PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT. AN UNREDACTED COPY OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT.


EXECUTION VERSION



[jpmcoverpagelogo.jpg]
[chasecoverpagelogo.gif]
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
September 6, 2013
among
GENERAL CABLE INDUSTRIES, INC., as U.S. Borrower,
GENERAL CABLE COMPANY LTD., as Canadian Borrower,
SILEC CABLE SAS, as French Borrower
NORDDEUTSCHE SEEKABELWERKE GMBH, as German Borrower
GRUPO GENERAL CABLE SISTEMAS, S.L. and ECN CABLE GROUP, S.L.,
as Spanish Borrowers,
GENERAL CABLE CORPORATION
The Other Loan Parties Party Hereto
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
J.P. MORGAN EUROPE LIMITED,
as European Administrative Agent
___________________________


J.P. MORGAN SECURITIES LLC, WELLS FARGO CAPITAL FINANCE, LLC.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and
MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Bookrunners and Joint Lead Arrangers











--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I Definitions
1


Section 1.01
Defined Terms
1


Section 1.02
Classification of Loans and Borrowings
72


Section 1.03
Terms Generally
72


Section 1.04
Accounting Terms; GAAP
73


Section 1.05
Currency Translations
73


Section 1.06
Permitted Liens
73


Section 1.07
Certain French Matters
73


Section 1.08
Certain Spanish Matters
73


Section 1.09
Certain German Matters
74


ARTICLE II The Credits
74


Section 2.01
Revolving Commitments
74


Section 2.02
Loans and Borrowings
75


Section 2.03
Requests for Revolving Borrowings
76


Section 2.04
Protective Advances
77


Section 2.05
Swingline Loans and Overadvances
79


Section 2.06
Letters of Credit
84


Section 2.07
Funding of Borrowings
91


Section 2.08
Interest Elections
92


Section 2.09
Termination and Reduction of Revolving Commitments; Increase in Revolving
Commitments
94


Section 2.10
Repayment of Loans; Evidence of Debt
97


Section 2.11
Prepayment of Loans
99


Section 2.12
Fees
101


Section 2.13
Interest
103


Section 2.14
Alternate Rate of Interest
105


Section 2.15
Increased Costs
106


Section 2.16
Break Funding Payments
108


Section 2.17
Taxes
108


Section 2.18
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
113


Section 2.19
Mitigation Obligations; Replacement of Lenders
116


Section 2.20
Defaulting Lenders
117


Section 2.21
Returned Payments
119


Section 2.22
Banking Services and Swap Agreements
119


Section 2.23
Excess Resulting From Exchange Rate Change
119


ARTICLE III Representations and Warranties
120


Section 3.01
Organization; Powers
120


Section 3.02
Authorization; Enforceability and Immunity
120




i





--------------------------------------------------------------------------------




Section 3.03
Governmental Approvals; No Conflicts
121


Section 3.04
Financial Condition; No Material Adverse Change
121


Section 3.05
Properties
122


Section 3.06
Litigation and Environmental Matters
122


Section 3.07
Compliance with Laws and Agreements
123


Section 3.08
Investment Company Status
123


Section 3.09
Taxes
123


Section 3.10
Pension Plans
123


Section 3.11
Disclosure
125


Section 3.12
Material Agreements
125


Section 3.13
Solvency
126


Section 3.14
Insurance
127


Section 3.15
Capitalization and Subsidiaries
127


Section 3.16
Security Interest in Collateral
127


Section 3.17
Employment Matters
128


Section 3.18
Common Enterprise
128


Section 3.19
Margin Stock
128


Section 3.20
OFAC and Patriot Act
128


Section 3.21
Certain Inventory Matters
129


Section 3.22
Centre of Main Interests
129


Section 3.23
Sanctioned Laws and Regulations
129


ARTICLE IV Conditions
130


Section 4.01
Effective Date
130


Section 4.02
Each Credit Event
135


ARTICLE V Affirmative Covenants
135


Section 5.01
Financial Statements; Borrowing Base and Other Information
136


Section 5.02
Notices of Material Events
139


Section 5.03
Existence; Conduct of Business
140


Section 5.04
Payment of Obligations
140


Section 5.05
Maintenance of Properties
141


Section 5.06
Books and Records; Inspection Rights
141


Section 5.07
Compliance with Laws
141


Section 5.08
Use of Proceeds
144


Section 5.09
Insurance
144


Section 5.10
Casualty and Condemnation
144


Section 5.11
Appraisals
144


Section 5.12
Field Examinations
145


Section 5.13
Depository Banks
145


Section 5.14
Additional Collateral; Further Assurances
146


Section 5.15
Transfer of Accounts of European Loan Parties; Notification of Account Debtors
151


Section 5.16
European Loan Party Cash Management
151


Section 5.17
Financial Assistance
151




ii





--------------------------------------------------------------------------------




Section 5.18
Spanish “Pagarés” (Promissory Notes)
152


Section 5.19
Post-Closing Matters
152


ARTICLE VI Negative Covenants
153


Section 6.01
Indebtedness
153


Section 6.02
Liens
156


Section 6.03
Fundamental Changes
159


Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
160


Section 6.05
Asset Sales
163


Section 6.06
Sale and Leaseback Transactions
164


Section 6.07
Swap Agreements
164


Section 6.08
Restricted Payments; Certain Payments of Indebtedness
164


Section 6.09
Transactions with Affiliates
166


Section 6.10
Restrictive Agreements
166


Section 6.11
Amendment of Material Documents
167


Section 6.12
Fixed Charge Coverage Ratio
167


Section 6.13
Spanish “Pagarés” (Promissory Notes)
167


Section 6.14
Sanctions Laws and Regulations
167


ARTICLE VII Events of Default
168


ARTICLE VIII The Administrative Agent and Other Agents
173


ARTICLE IX Miscellaneous
178


Section 9.01
Notices
178


Section 9.02
Waivers; Amendments
182


Section 9.03
Expenses; Indemnity; Damage Waiver
185


Section 9.04
Successors and Assigns
187


Section 9.05
Survival
191


Section 9.06
Counterparts; Integration; Effectiveness
191


Section 9.07
Severability
192


Section 9.08
Right of Setoff
192


Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
192


Section 9.10
WAIVER OF JURY TRIAL
194


Section 9.11
Headings
194


Section 9.12
Confidentiality
194


Section 9.13
Several Obligations; Nonreliance; Violation of Law
196


Section 9.14
USA PATRIOT Act
196


Section 9.15
Disclosure
196


Section 9.16
Appointment for Perfection
196


Section 9.17
Interest Rate Limitation
196


Section 9.18
Judgment Currency
196


Section 9.19
Anti-Money Laundering Legislation
197


Section 9.20
Lender Loss Sharing Agreement
198


Section 9.21
Waiver of Immunity
200




iii





--------------------------------------------------------------------------------




Section 9.22
Parallel Debt
200


Section 9.23
Process Agent
202


Section 9.24
Reserved
202


Section 9.25
No Fiduciary Duty
202


Section 9.26
Existing Credit Agreement
202


Section 9.27
Limited Waiver
202


ARTICLE X Loan Guaranty
202


Section 10.01
Guaranty
202


Section 10.02
Guaranty of Payment
202


Section 10.03
No Discharge or Diminishment of Loan Guaranty
202


Section 10.04
Defenses Waived
202


Section 10.05
Rights of Subrogation
202


Section 10.06
Reinstatement; Stay of Acceleration
202


Section 10.07
Information
202


Section 10.08
Termination
202


Section 10.09
Taxes
202


Section 10.10
Maximum Liability
202


Section 10.11
Contribution
202


Section 10.12
Liability Cumulative
202


Section 10.13
French Guarantee Limitations
209


Section 10.14
German Guarantee Limitations
210


Section 10.15
Spanish Guarantee Limitations
215


Section 10.16
Keepwell
215


ARTICLE XI The Borrower Representative
216


Section 11.01
Appointment; Nature of Relationship
216


Section 11.02
Powers
216


Section 11.03
Employment of Agents
216


Section 11.04
Notices
216


Section 11.05
Successor Borrower Representative
216


Section 11.06
Execution of Loan Documents; Borrowing Base Certificate
216


Section 11.07
Reporting
217


 
 
 






iv





--------------------------------------------------------------------------------




ANNEX
Annex I – PP&E Components
SCHEDULES:
Revolving Commitment Schedule
Schedule 1.01A ― Eligible Real Property
Schedule 1.01B ― Certain Account Debtors
Schedule 1.01C ― Existing Banking Services Obligations
Schedule 1.01D ― Existing Swap Agreement Obligations
Schedule 1.01E ― Excluded Deposit Account
Schedule 3.05 ― Properties
Schedule 3.06 ― Disclosed Matters
Schedule 3.10 ― Canadian Pension Plan and Benefit Plans
Schedule 3.14 ― Insurance
Schedule 3.15 ― Capitalization and Subsidiaries
Schedule 5.19 ― Post-Closing Matters
Schedule 6.01 ― Existing Indebtedness
Schedule 6.02 ― Existing Liens
Schedule 6.04 ― Existing Investments
Schedule 6.10 ― Existing Restrictions


EXHIBITS:
Exhibit A ― Form of Assignment and Assumption
Exhibit B-1 ― Form of Notice of Banking Services Obligation
Exhibit B-2 ― Form of Notice of Swap Agreement Obligation
Exhibit C ― Form of Borrowing Base Certificate
Exhibit D ― Form of Compliance Certificate
Exhibit E-1 ― U.S. Guarantor Joinder Agreement
Exhibit E-2 ― Canadian Guarantor Joinder Agreement
Exhibit E-3 ― French Guarantor Joinder Agreement
Exhibit E-4 ― German Guarantor Joinder Agreement
Exhibit E-5 ― Spanish Guarantor Joinder Agreement
Exhibit F-1 ― Form of U.S. Tax Certificate (for Non-U.S.
Lenders][Participants] That Are Not Partnerships)
Exhibit F-2 ― Form of U.S. Tax Certificate (for Non-U.S. [Lenders][Participants]
That are Partnerships)





v





--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 6, 2013 (as it may
be amended or modified from time to time, this “Agreement”) among GENERAL CABLE
INDUSTRIES, INC., a Delaware corporation (the “U.S. Borrower”), GENERAL CABLE
COMPANY LTD., a company organized under the laws of Nova Scotia (the “Canadian
Borrower”), SILEC CABLE SAS, a French société par actions simplifiée (the
“French Borrower”), NORDDEUTSCHE SEEKABELWERKE GMBH, a limited liability company
(Gesellschaft mit beschränkter Haftung) existing under the laws of Germany (the
“German Borrower”), GRUPO GENERAL CABLE SISTEMAS, S.L., a public limited
liability company (formerly Grupo General Cable Sistemas, S.A., in process of
conversion) organized under the laws of Spain (“Sistemas”), ECN CABLE GROUP,
S.L., a limited liability company organized under the laws of Spain (“ECN” and,
together with Sistemas, the “Spanish Borrowers” and each, a “Spanish Borrower”),
GENERAL CABLE CORPORATION, a Delaware corporation (“Holdings”), the other Loan
Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and J.P. MORGAN EUROPE LIMITED, as European Administrative
Agent.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Defined Terms. As used in this Agreement, the following terms have the meanings
specified below:
“ABR”, when used in reference to any Loan or Borrowing denominated in Dollars,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.
“Account” means, individually and collectively, any “Account” referred to in any
Security Agreement.
“Account Debtor” means any Person obligated on an Account.
“Additional European Borrower” means any Person that becomes a party to this
Agreement as a European Borrower in connection with a Permitted Reorganization.
“Additional European Borrower Borrowing Base” means, at any time, the difference
of
(a)    85% of any Additional European Borrower’s Eligible Accounts at such time,
plus
(b)    the lesser of (i) 70% of any Additional European Borrower’s Eligible
Inventory, valued at the lower of average cost or market value and (ii) the
product of 85% multiplied by Net Orderly Liquidation Value percentage identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by any Additional European Borrower’s Eligible Inventory, valued at
the lower of average cost or market value, plus

1





--------------------------------------------------------------------------------




(c)    any Additional European Borrower PP&E Component, less
(d)    any applicable Reserve then in effect to the extent applicable to the
Additional European Borrower or such Eligible Accounts, Eligible Inventory,
Eligible Real Estate or Eligible Equipment.
The Administrative Agent may, in its Permitted Discretion, establish lower
advance rates for any category of collateral of any Additional European
Borrower, or any portion thereof. Prior to inclusion of any assets of an
Additional European Borrower in the determination of the Borrowing Base, due
diligence (including, without limitation, legal due diligence, field exams, and
appraisals) in respect of such assets satisfactory to the Administrative Agent,
in its Permitted Discretion, shall be completed. No assets (other than Eligible
Accounts) of any Additional European Borrower shall be included in the
Additional European Borrowing Base without the consent of the Administrative
Agent and each Joint Lead Arranger.
“Additional European Borrower Borrowing Base Availability” means, at any time,
an amount equal to (a) the Additional European Borrower Borrowing Base plus (b)
the Canadian Tranche C Borrowing Base Availability plus (c) the U.S. Borrowing
Base Availability minus (d) the Additional European Revolving Exposure
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings).
“Additional European Borrower PP&E Component” means, at the time of any
determination, an amount equal to the lesser of:
(a)    an amount equal to the PP&E Amortization Factor multiplied by (i) (A) 75%
of the fair market value of any Additional European Borrower’s Eligible Real
Property plus (B) 85% of the Net Orderly Liquidation Value of any Eligible
European Borrower’s Eligible Equipment minus (ii) Reserves established by the
Administrative Agent, or
(b)    $150,000,000 minus the Canadian PP&E Component minus the German Equipment
Component minus the U.S. PP&E Component minus Reserves established by the
Administrative Agent.
“Additional European Borrower Revolving Exposure” means, with respect to any
Additional European Borrower, the sum of (a) the outstanding principal amount of
Tranche C Revolving Loans to the Additional European Borrower at such time, plus
(b) the aggregate principal amount of the Tranche C Swingline Loans to the
Additional European Borrower at such time, plus (c) the European LC Exposure
issued for the account of the Additional European Borrower at such time, plus
(d) the aggregate principal amount of Tranche C Overadvances outstanding to the
Additional European Borrower.
“Additional European Guarantee” means, individually and/or collectively as the
context may require, any guarantee that is entered into by an Additional
European Borrower or any other Additional European Loan Party pursuant to the
terms of this Agreement or any other Loan Document, including Section 5.14(a)
and (d), in form and substance reasonably satisfactory to

2





--------------------------------------------------------------------------------




the Administrative Agent, as each of the foregoing may be amended, restated or
otherwise modified from time to time.
“Additional European Guarantor” means an Additional European Borrower and each
Person that is a party to this Agreement as an Additional European Guarantor, or
that becomes a party to this Agreement as an Additional European Guarantor
pursuant to an Additional European Guarantor Joinder Agreement pursuant to
Section 5.14(a) and/or (d).
“Additional European Guarantor Joinder Agreement” has the meaning assigned to
such term in Section 5.14(a).
“Additional European Loan Parties” means, individually and/or collectively as
the context may require, any Additional European Borrower and any Additional
European Guarantors, and their respective successors and assigns.
“Additional European Security Agreement” means, individually and collectively as
the context may require, each pledge agreement, security agreement, guarantee or
other agreement that is entered into by any Additional European Loan Party or
any Person who is the holder of Equity Interests in any Additional European Loan
Party in favor of any Agent or any other Secured Party, securing or guaranteeing
any of the Secured Obligations, in each case in form and substance satisfactory
to the Administrative Agent and entered into pursuant to the terms of this
Agreement or any other Loan Document (including Section 5.14), as the same may
be amended, restated or otherwise modified from time to time.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (if applicable) (b) the Statutory Reserve
Rate.
“Adjustment Date” means the date that is three Business Days after the date on
which financial statements and the accompanying Compliance Certificate are
delivered within the time periods specified in Section 5.01.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches),
in its capacity as administrative agent for the Lenders hereunder, and its
successors and permitted assigns in such capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means, individually and collectively as the context may require, the
Administrative Agent (including in its capacities as Attorney and Custodian) and
the European Administrative Agent.

3





--------------------------------------------------------------------------------




“Agents’ Liens” means the Liens granted in favor of any Agent to secure any of
the Secured Obligations.
“Aggregate Borrowing Base” means, with respect to all the Borrowers, at any
time, an amount equal to the sum of (a) the U.S. Borrowing Base, plus (b) the
lesser of (i) the Canadian Borrowing Base and (ii) the aggregate Tranche B
Commitments, plus (c) the lesser of (i) the sum of (A) the French Borrowing Base
plus (B) the German Borrowing Base plus (C) the Spanish Borrowing Base plus (D)
any Additional European Borrower Borrowing Base plus (E) the greater of (I) zero
and (II) the difference of the Canadian Borrowing Base minus the aggregate
Tranche B Commitments and (ii) the aggregate Tranche C Commitments.
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.
“Aggregate European Borrowing Base” means (a) the French Borrowing Base plus (b)
the German Borrowing Base plus (c) the Spanish Borrowing Base plus (d) any
Additional European Borrower Borrowing Base.
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.
“Agreement” has the meaning assigned to such term in the preamble.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. Local Time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.
“Alternate Rate” means, for any day and for any currency, the sum of (a) a rate
per annum selected by the Administrative Agent, in its reasonable discretion
based on market conditions in consultation with the Borrower Representative (or
the applicable Borrower), reflecting the cost to the Lenders of obtaining funds,
plus (b) the Applicable Rate for Eurocurrency Loans. When used in reference to
any Loan or Borrowing, “Alternate Rate” refers to whether such Loan, or the
Loans comprising such Borrowing are bearing interest at a rate determined by
reference to the Alternate Rate.
“AML Legislation” has the meaning assigned to such term in Section 9.19.
“Annex” has the meaning assigned to such term in Section 3.20.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower and its Affiliates concerning or
relating to bribery or corruption.

4





--------------------------------------------------------------------------------




“Applicable Limit” has the meaning assigned to such term in Section 2.01.
“Applicable Pension Laws” means the Pension Benefits Act (Ontario) or the
similar pension standards statute of Canada or other applicable Canadian
jurisdictions, and the ITA, and the regulations of each, as amended from time to
time (or any successor statute).
“Applicable Percentage” means, with respect to any Lender:
(a)    with respect to payments, computations and other matters relating to the
U.S. Commitment or U.S. Revolving Loans, U.S. LC Exposure, U.S. Swingline Loans,
U.S. Overadvances or U.S. Protective Advances, a percentage equal to a fraction,
the numerator of which is (i) the U.S. Commitment of such U.S. Revolving Lender
and the denominator of which is (ii) the aggregate U.S. Commitments of all the
U.S. Revolving Lenders (or, if the U.S. Commitments have terminated or expired,
the Applicable Percentage shall be determined based upon such U.S. Revolving
Lender’s share of the aggregate U.S. Revolving Exposure) at that time;
(b)    with respect to payments, computations and other matters relating to the
Tranche B Commitment or Tranche B Revolving Loans, Canadian LC Exposure, Tranche
B Swingline Loans, Tranche B Overadvances or Tranche B Protective Advances, a
percentage equal to a fraction, the numerator of which is (i) the Tranche B
Commitment of such Tranche B Revolving Lender and the denominator of which is
(ii) the aggregate Tranche B Commitments of all the Tranche B Revolving Lenders
(or, if the Tranche B Commitments have terminated or expired, the Applicable
Percentage shall be determined based upon such Tranche B Revolving Lender’s
share of the aggregate Tranche B Revolving Exposure) at that time;
(c)    with respect to payments, computations and other matters relating to the
Tranche C Commitment or Tranche C Revolving Loans, European LC Exposure, Tranche
C Swingline Loans, Tranche C Overadvances or Tranche C Protective Advances, a
percentage equal to a fraction, the numerator of which is (i) the Tranche C
Commitment of such Tranche C Revolving Lender and the denominator of which is
(ii) the aggregate Tranche C Commitments of all the Tranche C Revolving Lenders
(or, if the Tranche C Commitments have terminated or expired, the Applicable
Percentage shall be determined based upon such Tranche C Revolving Lender’s
share of the aggregate Tranche C Revolving Exposure) at that time;
(d)    with respect to payments, computations and other matters relating to the
Revolving Commitments or Loans, LC Exposure, Swingline Loans, Overadvances or
Protective Advances generally, a percentage equal to a fraction, the numerator
of which is (i) the sum of the U.S. Commitment, Tranche B Commitment, and
Tranche C Commitment of such Revolving Lender and the denominator of which is
(ii) the aggregate Revolving Commitments of all the Revolving Lenders (or, if
any (or all) of the U.S. Commitment, Tranche B Commitment, or Tranche C
Commitment have terminated or expired, the Applicable Percentage with respect to
such terminated or expired Facility (or Facilities) shall be determined based
upon such Revolving Lender’s share of the U.S.

5





--------------------------------------------------------------------------------




Revolving Exposure, Tranche B Revolving Exposure, Tranche C Revolving Exposure,
or Aggregate Revolving Exposure, as applicable) at that time;
(e)    with respect to payments, computations and other matters relating to any
other combination of Revolving Commitments or Loans, LC Exposure, Swingline
Loans or Overadvances, a percentage equal to a fraction, the numerator of which
is (i) the sum of the applicable Revolving Commitments of such Revolving Lenders
and the denominator of which is (ii) the aggregate of the applicable Commitments
of all the applicable Revolving Lenders (or, if any (or all) of the U.S.
Commitment, Tranche B Commitment, or Tranche C Commitment have terminated or
expired, the Applicable Percentage with respect to such terminated or expired
Facility (or Facilities) shall be determined based upon such Revolving Lender’s
share of the U.S. Revolving Exposure, Tranche B Revolving Exposure, Tranche C
Revolving Exposure, or Aggregate Revolving Exposure, as applicable) at that
time;
provided, that in accordance with Section 2.20, so long as (i) any Lender shall
be a Defaulting Lender or (ii) any Tranche C Revolving Lender ceases to be a
French Qualifying Lender, such Defaulting Lender’s Revolving Commitment, or such
Tranche C Revolving Lender’s Tranche C Commitment, shall be disregarded in the
calculations above.
“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the participation fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Canadian Prime
Spread”, “Eurocurrency Spread”, “Overnight LIBO Rate Spread”, or “CDOR Spread”,
as the case may be, based upon the daily average Availability during the most
recently completed fiscal quarter of Holdings (the “Average Availability”),
provided that until the delivery to the Administrative Agent, pursuant to
Section 5.01, of the Borrowing Base Certificate for the first full fiscal
quarter ending after the Effective Date, the “Applicable Rate” shall be the
applicable rate per annum set forth below in Category 1:


Average
Availability


ABR Spread and Canadian Prime Spread
Eurocurrency
Spread, Overnight LIBO Rate Spread and CDOR Spread
Category 1
≥ 66% of the Revolving Commitments
0.50%
1.50%
Category 2
< 66% but ≥ 33% of the
Revolving Commitments
0.75%
1.75%
Category 3
< 33% of the
Revolving Commitments
1.00%
2.00%



For purposes of the foregoing, the Applicable Rate shall be determined as of the
end of the first month of each fiscal quarter of Holdings based upon the
Borrowing Base Certificate that

6





--------------------------------------------------------------------------------




is mostly recently delivered from time to time pursuant to Section 5.01(f), with
any changes to the Applicable Rate resulting from changes in the Average
Availability to be effective during the succeeding period of three fiscal
months; provided that the Average Availability shall be deemed to be in Category
3 (a) at any time that any Event of Default has occurred and is continuing
(other than an Event of Default arising from the failure to deliver any
Borrowing Base Certificate) or (b) if the Borrowers fail to deliver any
Borrowing Base Certificate that is required to be delivered pursuant to Section
5.01(f), during the period from the expiration of the time for delivery thereof
until five days after each such Borrowing Base Certificate is so delivered;
provided further that if any Borrowing Base Certificate is at any time restated
or otherwise revised or if the information set forth in any Borrowing Base
Certificate otherwise proves to be false or incorrect such that the Applicable
Rate would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any such applicable periods and shall be
due and payable on demand. In addition to the foregoing, if on any Adjustment
Date, the Total Consolidated Leverage Ratio of Holdings is less than or equal to
3.0 to 1.0 as of the last day of the immediately preceding fiscal quarter, then
the Applicable Rate for each U.S. Loan and each Tranche B Loan shall be 0.25%
less than as set forth above under the caption “ABR Spread”, “Canadian Prime
Spread”, “Eurocurrency Spread”, or “CDOR Spread”, as the case may be, and such
reduction shall be applicable to each level of the foregoing grid and be
effective during the period commencing on such Adjustment Date and remain in
effect until the following Adjustment Date; provided, that if any Compliance
Certificate is at any time restated or otherwise revised or if the information
set forth in any Compliance Certificate otherwise proves to be false or
incorrect such that the Applicable Rate would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any such
applicable periods and shall be due and payable on demand.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Attorney” has the meaning assigned to such term in Article VIII.
“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
aggregate Revolving Commitments and (ii) the Aggregate Borrowing Base minus (b)
the Aggregate Revolving Exposure (calculated, with respect to any Defaulting
Lender, as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

7





--------------------------------------------------------------------------------




“Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitments minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).
“Available Tranche B Commitment” means, at any time, the aggregate Tranche B
Commitments minus the Tranche B Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).
“Available Tranche C Commitment” means, at any time, the aggregate Tranche C
Commitments minus the Tranche C Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).
“Available U.S. Commitment” means, at any time, the aggregate U.S. Commitments
minus the U.S. Revolving Exposure (calculated, with respect to any Defaulting
Lender, as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).
“Average Availability” has the meaning assigned to such term in the definition
of “Applicable Rate”.
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services) and (d) overdraft lines of credit for investment and deposit accounts.
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
“Bankruptcy Event” means, with respect to any Person, such Person files a
petition or application seeking relief under any Insolvency Law or becomes the
subject of a bankruptcy or insolvency proceeding, or has had an interim
receiver, receiver, receiver and manager, liquidator, sequestrator, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business,
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of the acquisition of
any ownership interest in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such acquisition does not
result in or provide such Person with immunity

8





--------------------------------------------------------------------------------




from the jurisdiction of courts within Canada, the United States or any other
jurisdiction of incorporation or organization of such Person, or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality), to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” or “Borrowers” means, individually and/or collectively, as the
context may require, the European Borrowers, the U.S. Borrower, and the Canadian
Borrower.
“Borrower Representative” has the meaning assigned to such term in Section
11.01.
“Borrowing” means (a) Revolving Loans of the same Facility, Type and currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans and CDOR Loans, as to which a single Interest Period is in effect, (b) a
Swingline Loan, (c) a Protective Advance and (d) an Overadvance.
“Borrowing Base” means, individually and/or collectively (without duplication)
as the context may require, the Aggregate Borrowing Base, the U.S. Borrowing
Base, the Canadian Borrowing Base, each European Borrowing Base, and the
Aggregate European Borrowing Base.
“Borrowing Base Certificate” means, individually and/or collectively, as the
context may require, a certificate (or certificates), setting forth calculation
of the Canadian Borrowing Base, the U.S. Borrowing Base, each European Borrowing
Base, the Aggregate European Borrowing Base, and the Aggregate Borrowing Base,
signed and certified as accurate and complete by a Financial Officer of the
Borrower Representative (provided that, with respect to assets of an individual
Borrower that are included in the applicable Borrowing Base, such certificate
may be signed and certified as accurate and complete by a Financial Officer of
such Borrower), in substantially the form of Exhibit C or another form which is
mutually acceptable to the Administrative Agent and the Borrower Representative.
“Borrowing Request” means a request by the Borrower Representative (or the
applicable Borrower) for a Revolving Borrowing in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with any Eurocurrency
Loan, any Tranche C Swingline Loan, or any European Letter of Credit the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency in the London interbank market,
(b) when used in connection with any Tranche B Loan, any Canadian Letter of
Credit or any U.S. Letter of Credit denominated in Canadian Dollars, the term
“Business Day” shall also exclude any day in which commercial banks in Toronto,
Canada are authorized or required by law to remain closed, and (c) when used in
connection with any Tranche C Loan or any European Letter of Credit denominated
in Sterling, the term “Business Day” shall also exclude any day on which
commercial banks in London, England are authorized or required by law to remain
closed.

9





--------------------------------------------------------------------------------




“CAM” has the meaning assigned to such term in Section 9.20(a)(i).
“CAM Exchange” has the meaning assigned to such term in Section 9.20(a)(ii).
“CAM Exchange Date” has the meaning assigned to such term in Section
9.20(a)(iii).
“CAM Percentage” has the meaning assigned to such term in Section 9.20(a)(iv).
“Canada” means the country of Canada.
“Canadian Benefit Plan” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Canadian Loan Party or any Subsidiary of any Canadian Loan Party
has any liability with respect to any employee or former employee, but excluding
any Canadian Pension Plans.
“Canadian Borrower” has the meaning assigned to such term in the preamble.
“Canadian Borrowing Base” means, at any time, the sum of
(a)    85% of the Canadian Loan Parties’ Eligible Accounts at such time, plus
(b)    the lesser of (i) 70% of the Canadian Loan Parties’ Eligible Inventory,
valued at the lower of average cost or market value and (ii) the product of 85%
multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent inventory appraisal ordered by the Administrative Agent multiplied
by the Canadian Loan Parties’ Eligible Inventory valued at the lower of average
cost or market value, plus
(c)    the Canadian PP&E Component, less
(d)    any applicable Reserve then in effect to the extent applicable to the
Canadian Borrower or such Eligible Accounts, Eligible Inventory or Eligible
Equipment.
“Canadian Collection Deposit Account” means a “Collection Deposit Account” as
defined in the Canadian Security Agreement.
“Canadian Dollars” and “Cdn.$” means dollars in the lawful currency of Canada.
“Canadian Funding Office” means the office of JPMorgan Chase Bank, N.A., Toronto
Branch specified in Section 9.01 or such other office as may be specified from
time to time by the Administrative Agent by written notice to the Canadian
Borrower and the Tranche B Revolving Lenders.
“Canadian Guarantee” means, individually and/or collectively as the context may
require, any guarantee that is entered into by the Canadian Borrower or any
other Canadian Loan Party pursuant to the terms of this Agreement or any other
Loan Document, including Section 5.14(a)

10





--------------------------------------------------------------------------------




and (c), in form and substance reasonably satisfactory to the Administrative
Agent, as each of the foregoing may be amended, restated or otherwise modified
from time to time.
“Canadian Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01(b).
“Canadian Guarantor” means the Canadian Borrower and each Person that is a party
to this Agreement as a Canadian Guarantor, or that becomes a party to this
Agreement as a Canadian Guarantor pursuant to a Canadian Guarantor Joinder
Agreement pursuant to Section 5.14(a) and/or (c).
“Canadian Guarantor Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).
“Canadian Intercompany Financing Agreements” means (a) the Capital Support
Agreement dated as of December 27, 2012, between the U.S. Borrower and GCC
Holdings, as it may be amended, supplemented, restated, replaced or otherwise
modified from time to time, (b) the Guarantee, dated as of December 27, 2012,
made by the U.S. Borrower in favor of GCC Nova Scotia, as it may be amended,
supplemented, restated, replaced or otherwise modified from time to time, (c)
the Secured Promissory Note issued by GCC Nova Scotia to the U.S. Borrower on
December 27, 2012, as it may be amended, supplemented, restated, replaced or
otherwise modified from time to time, in a principal amount not to exceed
$100,000,000 and (d) the Subscription Agreement, dated as of December 27, 2012
between GCC Holdings and GCC Nova Scotia, as it may be amended, supplemented,
restated, replaced or otherwise modified from time to time.
“Canadian Issuing Banks” means, individually and/or collectively as the context
may require, in the case of each Canadian Letter of Credit, JPMorgan Chase Bank,
N.A., Toronto Branch, in its capacity as the issuer of Canadian Letters of
Credit hereunder, and its successors and assigns in such capacity as provided in
Section 2.06(j). Each Canadian Issuing Bank may, in its sole discretion, arrange
for one or more Canadian Letters of Credit to be issued by Affiliates of such
Canadian Issuing Bank, in which case the term “Canadian Issuing Bank” shall
include any such Affiliate with respect to Canadian Letters of Credit issued by
such Affiliate.
“Canadian LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).
“Canadian LC Exposure” means, at any time, the sum of the Dollar Amount of the
Commercial LC Exposure and the Standby LC Exposure in respect of Canadian
Letters of Credit. The Canadian LC Exposure of any Tranche B Revolving Lender at
any time shall be its Applicable Percentage of the total Canadian LC Exposure at
such time.
“Canadian Letter of Credit” means any Letter of Credit or similar instrument
(including a bank guarantee) acceptable to the applicable Canadian Issuing Bank
issued hereunder for the purpose of providing credit support for the Canadian
Borrower.

11





--------------------------------------------------------------------------------




“Canadian Loan Parties” means, individually and/or collectively as the context
may require, the Canadian Borrower and the Canadian Guarantors, and their
respective successors and assigns.
“Canadian Multiemployer Plan” means a Canadian Pension Plan that is contributed
to by a Canadian Loan Party for its employees or former employees pursuant to a
collective agreement or participation agreement but which is not maintained or
administered by the Canadian Loan Party.
“Canadian Obligations” means, with respect to the Canadian Loan Parties, all
unpaid principal of and accrued and unpaid interest on the Tranche B Loans made
to the Canadian Borrower, all Canadian LC Exposure, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations of the
Canadian Loan Parties to any Lender, the Administrative Agent, any Canadian
Issuing Bank, any indemnified party arising under the Loan Documents, or any
other Secured Party, including those arising pursuant to Section 10.01(b) or
arising under any other Canadian Guarantee (in each case including interest and
other obligations accruing or incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding or which would have accrued
but for such bankruptcy, insolvency or similar proceeding, regardless of whether
allowed or allowable in such proceeding).
“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Canadian Loan Party or any Subsidiary of any Canadian Loan Party for its
employees or former employees, but does not include the Canada Pension Plan or
the Quebec Pension Plan as administered by the Government of Canada or the
Province of Quebec, respectively.
“Canadian PP&E Component” means, at the time of any determination, an amount
equal to the lesser of:
(a)    an amount equal to the PP&E Amortization Factor multiplied by (i) the
amount of the Alcan Canadian PP&E Component plus the amount of the General Cable
Canadian PP&E Component (each as defined in Annex I) minus (ii) Reserves
established by the Administrative Agent, or
(b)    $150,000,000 minus the U.S. PP&E Component minus the German Equipment
Component minus any Additional European Borrower PP&E Component minus Reserves
established by the Administrative Agent.
“Canadian Prime Rate” means on any day, the rate per annum determined by the
Administrative Agent to be the greater of (a) the rate of interest per annum
most recently announced or established by JPMorgan Chase Bank, N.A. Toronto
Branch as its reference rate in effect for determining interest rates for
Canadian Dollar denominated commercial loans made in Canada and commonly known
as the “prime rate” (or its equivalent or analogous such rate), such rate not
being intended to be the lowest rate of interest charged by JPMorgan Chase Bank,
N.A. Toronto Branch and (b) the sum of the CDOR Rate for a one-month term in
effect from time to time plus 1% per annum.

12





--------------------------------------------------------------------------------




“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based upon the Canadian Prime Rate.
“Canadian Priority Payable Reserve” means reserves for amounts secured by any
Liens, choate or inchoate, or interests similar thereto under applicable law,
which rank or are capable of ranking in priority to or pari passu with the
Administrative Agent’s or any other Secured Parties’ Liens and/or for amounts
which may represent costs relating to the enforcement of the Administrative
Agent’s or any Secured Parties’ Liens including, without limitation or
duplication, in the Permitted Discretion of the Administrative Agent, any such
amounts due and not paid for or in respect of wages, vacation pay, amounts due
and not paid under any legislation relating to workers’ compensation or to
employment insurance, all amounts deducted or withheld and not paid and remitted
when due with respect to goods and services taxes, sales taxes, harmonized
taxes, excise taxes, value-added taxes, employee income taxes, amounts currently
or past due and not paid for realty, municipal or similar taxes (to the extent
impacting personal or moveable property), Quebec corporate taxes, overdue rents,
the Wage Earner Protection Program Act Reserve, and all amounts currently or
past due and not contributed, remitted or paid to or under any Canadian Pension
Plan or Applicable Pension Laws or under the Canada Pension Plan, and any
solvency deficiency, unfunded liability or wind-up deficiency under or in
respect of any Canadian Pension Plan.
“Canadian Reaffirmation Agreement” means the Canadian Reaffirmation Agreement,
dated as of the date hereof, among the Canadian Loan Parties party thereto and
the Administrative Agent.
“Canadian Secured Obligations” means all Canadian Obligations, together with all
(a) Banking Services Obligations of the Canadian Loan Parties owing to one or
more Revolving Lenders or their respective Affiliates, provided that (i) (A)
such Banking Services Obligation is listed on Schedule 1.01C as of the Effective
Date, (B) within one week of the time that any agreement relating to such
Banking Services Obligation is executed (or in the case of Banking Services
Obligations existing on the date that a Person becomes a Lender after the
Effective Date, within one week after such date), the Revolving Lender or
Affiliate of a Revolving Lender party thereto shall have delivered written
notice (executed by such Revolving Lender or Affiliate and the Borrower
Representative) to the Administrative Agent in the form of Exhibit B-1 or any
other form approved by the Administrative Agent that such a transaction has been
entered into and that it constitutes a Canadian Secured Obligation entitled to
the benefits of the applicable Collateral Documents or (C) Chase or an Affiliate
is a party thereto and (ii) the applicable Revolving Lender has not, at the time
such transaction relating to such Banking Services Obligation is executed,
received notice of any continuing Event of Default; and (b) Swap Agreement
Obligations of the Canadian Loan Parties owing to one or more Revolving Lenders
or their respective Affiliates, provided that (i) (A) such Swap Agreement
Obligation is listed on Schedule 1.01D as of the Effective Date, (B) within one
week of the time that any transaction relating to such Swap Agreement Obligation
is executed (or in the case of Swap Agreement Obligations existing on the date
that a Person becomes a Lender after the Effective Date, within one week after
such date), the Revolving Lender or Affiliate of a Revolving Lender party
thereto shall have delivered written notice (executed by such Revolving Lender
or Affiliate and the Borrower Representative) to the Administrative Agent in the
form of Exhibit B-2 or any other form approved by the Administrative Agent that
such a transaction has been entered into and that

13





--------------------------------------------------------------------------------




it constitutes a Canadian Secured Obligation entitled to the benefits of the
applicable Collateral Documents or (C) Chase or an Affiliate is a party thereto
and (ii) the applicable Revolving Lender has not, at the time such transaction
relating to such Swap Agreement Obligation is executed, received notice of any
continuing Event of Default; provided, however, that the definition of “Canadian
Secured Obligations” shall not create any guarantee by any Canadian Guarantor of
(or grant of security interest by any Canadian Guarantor to support, as
applicable) any Excluded Swap Obligations of such Canadian Guarantor for
purposes of determining any obligations of any Canadian Guarantor.
“Canadian Security Agreement” means, individually and/or collectively as the
context may require, (a) the Canadian Pledge and Security Agreement, dated as of
July 21, 2011, of the Canadian Loan Parties in favor of the Administrative
Agent, (b) the Quebec Security Documents, dated as of July 21, 2011, between the
Canadian Loan Parties party thereto and the Administrative Agent and (c) any
other pledge or security agreement (including the Quebec Security Documents)
that is entered into by any Canadian Loan Party or any Person who is the holder
of Equity Interests in any Canadian Loan Party pursuant to the terms of this
Agreement or any other Loan Document, including Section 5.14(a) and (c), as each
of the foregoing may be amended, restated or otherwise modified from time to
time.
“Canadian Subsidiary” means each Subsidiary of Holdings that is organized under
the laws of Canada, or any province or territory of Canada.
“Canadian Tranche C Borrowing Base Availability” means, at any time, an amount
equal to the greater of (a) zero and (b)(i) the Canadian Borrowing Base minus
(ii) the Tranche C Canadian Borrowing Base Usage minus (iii) the total Tranche B
Revolving Exposure (calculated, with respect to any Defaulting Lender, as if
such Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings).
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Subsidiaries prepared in accordance with GAAP.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Management Period” means (a) each period commencing on any day that (i) an
Event of Default, (ii) a Default under clause (a), (b), (h) or (i) of Article
VII or (iii) in the sole discretion of the Administrative Agent, any other
Default, occurs and is continuing until, during the preceding 45 consecutive
days, no Default or Event of Default has existed on any day and (b) each period
commencing on any day that Availability is less than the greater of (i)
$125,000,000 or (ii) 12.5% of the sum of the total Revolving Commitments at such
time, and continuing until, during the preceding 45 consecutive days, no Default
or Event of Default has existed on any day

14





--------------------------------------------------------------------------------




and Availability has at all times been greater than the greater of (y)
$125,000,000 or (z) 12.5% of the sum of the total Revolving Commitments at such
time.
“Cash Pooling Arrangements” means cash pooling arrangements entered into between
one or more Subsidiaries of Holdings and the Administrative Agent (or its
Affiliates), in form and substance acceptable to the Agents and, with respect to
any deposit accounts entered into by any Loan Party pursuant thereto, subject to
Deposit Account Control Agreements in favor of the European Administrative
Agent.
“CDOR” when used in reference to any Loan or Borrowing denominated in Canadian
Dollars, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the CDOR Rate.
“CDOR Rate” means, for the relevant CDOR interest period, the Canadian deposit
offered rate which, in turn means on any day the sum of the annual rate of
interest which is the rate determined as being the arithmetic average of the
quotations of all institutions listed in respect of the relevant CDOR interest
period for Canadian Dollar denominated bankers’ acceptances displayed and
identified as such on the Reuters Screen CDOR Page as defined in the
International Swaps and Derivatives Association definitions, as modified and
amended from time to time, at approximately 10:00 a.m. Toronto, Ontario time on
such day and, if such day is not a Business Day, then on the immediately
preceding Business Day plus 0.10% per annum; provided that if such rates are not
available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Administrative Agent to raise
Canadian dollars for the applicable interest period as of 10:00 a.m. Toronto,
Ontario time on such day for commercial loans or other extensions of credit to
businesses of comparable credit risk; or if such day is not a Business Day, then
as quoted by the Administrative Agent on the immediately preceding Business Day.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of Holdings by Persons who were neither (i) directors of Holdings on
the date hereof, (ii) nominated by the board of directors of Holdings, nor (iii)
appointed by directors so nominated; (c) prior to the occurrence of the
Permitted Reorganization, (i) Holdings at any time ceases to own, free and clear
of all Liens or other encumbrances (other than the Agents’ Liens), and control
100% of the issued and outstanding Equity Interests of Intermediate Holdings,
(ii) Intermediate Holdings at any time ceases to own, free and clear of all
Liens or other encumbrances (other than the Agents’ Liens) and control 100% of
the issued and outstanding Equity Interests of the U.S. Borrower, (iii) Holdings
at any time ceases to own, free and clear of all Liens or other encumbrances
(other than the Agents’ Liens) and control at least 100% (99% solely through one
or more Loan Parties) of the issued and outstanding Equity Interests of the
Canadian Borrower, (iv) Holdings at any time ceases directly or indirectly to
own free and clear of all Liens or other encumbrances (other than the Agents’
Liens) and control 100% of each class of the outstanding Equity Interests of
each European Borrower (at least 99% solely through one or more Loan Parties),
or (v) Holdings at

15





--------------------------------------------------------------------------------




any time ceases to, directly, or indirectly, own, free and clear of all Liens or
other encumbrances (other than the Agents’ Liens) and control 100% of each class
of the outstanding Equity Interests of each Loan Guarantor (at least 99% solely
through one or more Loan Parties), provided that no transaction permitted by
Section 6.03 shall constitute a Change in Control under this clause (c)(v); (d)
from and after the occurrence of the Permitted Reorganization, Holdings at any
time ceases, directly or indirectly (through one or more other Loan Parties), to
own, free and clear of all Liens or other encumbrances (other than Agents’
Liens) 100% of the issued and outstanding Equity Interests of each Loan Party;
or (e) at any time a change of control occurs under and as defined in any
documentation relating to any Material Indebtedness.
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, proposed and/or
final rules, interpretations, guidelines and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest, hypothec or Lien granted by any Loan Party in
favor of any Agent to secure any Secured Obligations.
“Collateral Access Agreement” has the meaning assigned to such term in any
Security Agreement.
“Collateral Documents” means, individually and/or collectively as the context
may require, each Security Agreement, each Mortgage, each Collateral Access
Agreement, each Trademark Security Agreement, each Deposit Account Control
Agreement, the Quebec Security

16





--------------------------------------------------------------------------------




Documents, the U.S. Reaffirmation Agreement, the Canadian Reaffirmation
Agreement, and each other document pursuant to which a Person grants a Lien upon
any real or personal property as security for payment of any Secured
Obligations.
“Collection Deposit Account” means, individually and/or collectively as the
context may require, any U.S. Collection Deposit Account, any Canadian
Collection Deposit Account, and any European Collection Deposit Account.
“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to Commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers. The
Commercial LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate, signed and certified as accurate
and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit D or another form which is mutually acceptable
to the Administrative Agent and the Borrower Representative.
“Consolidated Total Assets” of any Person means, as of any date, the amount
that, in accordance with GAAP, would be set forth under the caption “Total
Assets” (or any like caption) on a consolidated balance sheet of such Person and
its Subsidiaries, as of the end of the most recent fiscal quarter for which
internal financial statements are available.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Disbursement Account” means any account or accounts of the U.S.
Borrower or the Canadian Borrower maintained with the Administrative Agent as a
zero balance, cash management account pursuant to and under any agreement
between a Borrower and the Administrative Agent, as modified and amended from
time to time, which account or accounts are designated as Controlled
Disbursement Accounts by the Borrower Representative and the Administrative
Agent, and upon such designation, through which all disbursements of such
Borrower, any other U.S. Loan Party (in the case of a Controlled Disbursement
Account of the U.S. Borrower), any other Canadian Loan Party (in the case of a
Controlled Disbursement Account of the Canadian Borrower), and any designated
Subsidiary of such U.S. Borrower or Canadian Borrower are made and settled on a
daily basis with no uninvested balance remaining overnight.

17





--------------------------------------------------------------------------------




“Convertible Preferred Stock” shall mean Holdings’ 5.75% Series A Redeemable
Convertible Preferred Stock of Holdings, par value $0.01 per share, liquidation
preference $50 per share, issued pursuant to the Convertible Preferred Stock
Documents.
“Convertible Preferred Stock Documents” shall mean the Certificate of
Designations relating to the Convertible Preferred Stock, the Convertible
Preferred Stock Purchase Agreement and other documents pursuant to which the
Convertible Preferred Stock is issued and all other documents executed and
delivered with respect to the Convertible Preferred Stock prior to the date of
this Agreement.
“Convertible Senior Note Documents” means the Convertible Senior Note Indenture
and all other documents executed and/or delivered with respect to the
Convertible Senior Notes prior to the date of this Agreement.
“Convertible Senior Note Indenture” shall mean that certain Indenture, dated as
of November 15, 2006, among Holdings, as issuer, the guarantors named therein,
as guarantors, and U.S. Bank National Association, as trustee, with respect to
the Convertible Senior Notes, as in effect on the date of this Agreement.
“Convertible Senior Notes” shall mean Holdings’ 0.875% Senior Convertible Notes
due 2013 issued pursuant to the Convertible Senior Notes Documents issued by
Holdings pursuant to the Convertible Senior Note Documents.
“Covenant Trigger Period” means each period commencing on any day that
Availability is less than the greater of (x) $100,000,000 or (y) 10.0% of the
sum of the total Revolving Commitments at such time, and continuing until,
during the preceding 30 consecutive days, Availability has at all times been
greater than or equal to the greater of (x) $100,000,000 or (y) 10.0% of the sum
of the total Revolving Commitments at such time.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure, plus (b) an amount equal to its Applicable
Percentage, if any, of the aggregate principal amount of U.S. Protective
Advances, Tranche B Protective Advances, and Tranche C Protective Advances
outstanding.
“Credit Party” means any Agent, any Issuing Bank, any Swingline Lender, or any
other Lender.
“Custodian” has the meaning assigned to such term in Article VIII.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified

18





--------------------------------------------------------------------------------




and including the particular Default, if any) has not been satisfied; (b) has
notified any Borrower or any Credit Party in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent to funding a Loan under this Agreement
(specifically identified and including the particular Default, if any) cannot be
satisfied), (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swingline Loans under this Agreement; provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
“Deposit Account Control Agreement” means, individually and collectively, each
“Deposit Account Control Agreement” referred to herein or in any Security
Agreement and any similar agreements (and, in the case of any European Loan
Party, documentation or requirements) necessary to perfect the security interest
of any Agent or effect control over the relevant deposit accounts referred to in
such Security Agreement or such similar agreement.
“Deposit Account Transition Date” has the meaning assigned to such term in
Section 5.13.
“Designated Obligations” has the meaning assigned to such term in Section
9.20(a)(v).
“Designated Persons” means any Person listed on a Sanctions List.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Document” has the meaning assigned to such term in the U.S. Security Agreement.
“Dollar Amount” means (a) with regard to any Obligation or calculation
denominated in Dollars, the amount thereof, and (b) with regard to any
Obligation or calculation denominated in any other currency, the amount of
Dollars which is equivalent to the sum of (i) the amount so expressed in such
other currency at the Spot Rate on the relevant date of determination; plus (ii)
any amounts owed by the Borrowers pursuant to Section 2.06(f).
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means each Subsidiary of Holdings that is organized under
the laws of the United States, any state of the United States or the District of
Columbia.
“EBITDA” means, for any period for any Person, Net Income for such period plus
(a) without duplication and to the extent deducted in determining Net Income for
such period, the sum of (i) Interest Expense for such period, (ii) income tax
expense for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
charges for such period and (v) any other non-cash charges for such period

19





--------------------------------------------------------------------------------




(but excluding any non-cash charge in respect of an item that was included in
Net Income in a prior period and any non-cash charge that relates to the
write-down or write-off of inventory), minus (b) without duplication and to the
extent included in Net Income, (i) any cash payments made during such period in
respect of non-cash charges described in clause (a)(v) taken in a prior period
and (ii) any extraordinary gains and any non-cash items of income for such
period, all calculated in accordance with GAAP.
“ECN” has the meaning assigned to such term in the preamble.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Eligible Accounts” means, at any time, the Accounts of a Loan Party which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Accounts shall not include any Account of a Loan
Party:
(a)    which is not subject to a first priority perfected security interest
granted by (i) the U.S. Loan Parties in favor of the Administrative Agent on
behalf of itself and the Secured Parties to secure the Secured Obligations, (ii)
the Canadian Loan Parties in favor of the Administrative Agent on behalf of
itself and the International Secured Parties to secure the applicable Secured
Obligations, or (iii) the European Loan Parties in favor of the European
Administrative Agent on behalf of itself and the International Secured Parties
to secure the applicable Secured Obligations;
(b)    which is subject to any Lien other than (i) the Agents’ Liens or (ii) a
Permitted Encumbrance which does not have priority over the Agents’ Liens;
(c)    (i) which (A) in the case of Account Debtors other than those listed on
Schedule 1.01B, is unpaid more than 90 days (150 days in the case of Accounts of
a Spanish Borrower) after the date of the original invoice therefor or (B) in
the case of Account Debtors listed on Schedule 1.01B, is unpaid more than 30
days after the original due date therefor (in the case of each of clauses (A)
and (B), “Overage”) (when calculating such amount for the same Account Debtor,
the Administrative Agent shall include the net amount of such Overage and add
back any credits, but only to the extent that such credits do not exceed the
total gross receivables from such Account Debtor, or (ii) which has been written
off the books of such Loan Party or otherwise designated as uncollectible;
(d)    which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above;

20





--------------------------------------------------------------------------------




(e)    which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Loan Parties
exceeds 10% of the aggregate amount of Eligible Accounts of all Loan Parties;
(f)    with respect to which any representation or warranty contained in this
Agreement or any Collateral Document is not true in any material respect, or
with respect to which there exists a breach of any covenant contained in any
such agreement;
(g)    which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon such Loan Party’s completion of any further performance, (v)
represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, cash-on-delivery or any other repurchase or return basis
or (vi) relates to payments of interest;
(h)    for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by such Loan Party or if such Account was invoiced more than
once;
(i)    with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
(j)    which is owed by an Account Debtor which has then currently (i) applied
for, suffered, or consented to the appointment of any receiver, interim
receiver, receiver and manager, custodian, trustee, monitor, administrator,
sequestrator, or liquidator of its assets, or, in the case of any Account Debtor
of a Foreign Loan Party, any equivalent of the foregoing in any applicable
jurisdiction, (ii) had possession of all or a material part of its property
taken by any receiver, interim receiver, receiver and manager, custodian,
trustee, monitor, administrator, sequestrator, or liquidator, or, in the case of
any Account Debtor of a Foreign Loan Party, any equivalent of the foregoing in
any applicable jurisdiction, (iii) filed, or had filed against it, any
assignment, application, request or petition for liquidation, reorganization,
arrangement, adjustment of debts, stay of proceedings, adjudication as bankrupt,
winding-up, or voluntary or involuntary case or proceeding under any Insolvency
Law (other than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, (vi) ceased
operation of its business, or (vii) a “blocked” person listed in the Annex, or
listed as a Specially Designated Terrorist (as defined in the Patriot Act) or as
a “blocked” person on any lists maintained by the OFAC pursuant to the Patriot
Act or any other list of terrorists or terrorist organizations maintained
pursuant to any of the rules and regulations of the OFAC issued pursuant to the
Patriot Act or on any other list of terrorists or terrorist organizations
maintained pursuant to the Patriot Act;
(k)    which is owed by any Account Debtor which has sold all or substantially
all of its assets;

21





--------------------------------------------------------------------------------




(l)    which is owed by an Account Debtor which (i) does not maintain its chief
executive office (or its domicile, for the purposes of the Quebec Civil Code) in
the U.S. or Canada or, solely with respect to an Account Debtor of a European
Borrower, any Eligible European Jurisdiction or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province or
territory of Canada or, solely with respect to an Account Debtor of a European
Borrower, any Eligible European Jurisdiction, unless, in either case, such
Account is backed by a Letter of Credit acceptable to the applicable Agent which
is in the possession of, and is directly drawable by, the applicable Agent;
(m)    which is owed in any currency other than (i) in the case of the U.S. Loan
Parties and the Canadian Loan Parties, Dollars or Canadian Dollars and (ii) in
the case of the European Borrowers, Dollars, Sterling, or Euros;
(n)    which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the federal
government of the U.S. or Canada unless such Account is backed by a Letter of
Credit acceptable to the Administrative Agent which is in the possession of, and
is directly drawable by, the Administrative Agent, or (ii)(1) the government of
the U.S., or any department, agency, public corporation, or instrumentality
thereof, unless the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.) or (2) the federal government
of Canada, unless the Financial Administration Act (Canada), as amended, has
been complied with to the Administrative Agent’s satisfaction and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent’s satisfaction;
(o)    which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or stockholder of any Loan Party or any of their
respective Affiliates;
(p)    which, for any Account Debtor, exceeds a credit limit determined by the
Administrative Agent following prior notice of such limit by Administrative
Agent to the Borrower Representative, to the extent of such excess;
(q)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;
(r)    which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
(s)    which is evidenced by any promissory note, chattel paper, bill of
exchange (lettre de change), or instrument;
(t)    which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of

22





--------------------------------------------------------------------------------




such Account, unless such Loan Party has filed such report or qualified to do
business in such jurisdiction;
(u)    with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Loan Party created a new receivable for the unpaid portion of such
Account;
(v)    which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state, provincial,
territorial or local, including without limitation the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;
(w)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
such Loan Party as payee or remittance party;
(x)    which was created on cash on delivery terms;
(y)    which, in respect of any European Borrower, is subject to any limitation
on assignment (whether arising by operation of law, by agreement or otherwise)
which would under the local governing law of the contract have the effect of
restricting the assignment for or by way of security or the creation of
security, in each case unless the European Administrative Agent has determined
that such limitation is not enforceable;
(z)    as to which, in respect of any European Borrower, the contract or
agreement underlying such Account is governed by (or, if no governing law is
expressed therein, is deemed to be governed by) the laws of any jurisdiction
other than (i) the United States, any state thereof or the District of Columbia,
(ii) Canada or any province or other political subdivision of Canada or (iii)
any Eligible European Jurisdiction;
(aa)    which, in respect of any European Borrower, is subject to extended
retention of title arrangements (for example, verlängerter Eigentumsvorbehalt,
including a processing clause, Verarbeitungsklausel) with respect to any part of
the Inventory or goods giving rise to such Account or similar arrangements under
any Applicable Law to the extent of a claim that validly survives by law or
contract that can effectively be enforced pursuant to such title retention
arrangements or that are subject to a restriction on assignment;
(bb)    which, with respect to any Additional European Borrower, does not meet
such other eligibility requirements as the Administrative Agent may establish in
its Permitted Discretion; or
(cc)    which the Administrative Agent determines may not be paid by reason of
the Account Debtor’s inability to pay or which the Administrative Agent
otherwise determines is unacceptable for any reason whatsoever.

23





--------------------------------------------------------------------------------




In the event that an Account of a Loan Party, which was previously an Eligible
Account, ceases to be an Eligible Account hereunder, such Loan Party or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account of a Loan Party,
the face amount of an Account may, in the Administrative Agent’s Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that such Loan Party
may be obligated to rebate to an Account Debtor pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by such Loan
Party to reduce the amount of such Account.
“Eligible Consigned Inventory” means Eligible Inventory of a U.S. Loan Party on
consignment if such Eligible Inventory is easily identifiable as belonging to
such Loan Party and Loan Party has (i) properly and timely perfected its
purchase money security interest in the Inventory and assigned such interest to
the Administrative Agent, all in accordance with Article 9 of the UCC and (ii)
entered into or delivered such other documentation or agreements as the
Administrative Agent may request in its Permitted Discretion, including without
limitation consignment agreements, UCC searches, notices or Collateral Access
Agreements.
“Eligible Equipment” means the Equipment owned by a Loan Party and meeting each
of the following requirements:
(a)    such Loan Party has good title to such Equipment (meaning in relation to
Equipment owned by the German Borrower, exclusive ownership (Alleineigentum)) ;
(b)    such Loan Party has the right to subject such Equipment to a Lien in
favor of the applicable Agent;
(c)    such Equipment is (i) subject to a first priority perfected Lien granted
by (1) the U.S. Loan Parties in favor of the Administrative Agent on behalf of
itself and the Secured Parties to secure the Secured Obligations, (2) the
Canadian Loan Parties in favor of the Administrative Agent on behalf of itself
and the International Secured Parties to secure the applicable Secured
Obligations, or (3) the German Borrower or an Additional European Borrower in
favor of the European Administrative Agent on behalf of itself and the
International Secured Parties to secure the applicable Secured Obligations and
(ii) free and clear of all other Liens of any nature whatsoever (except for
Permitted Encumbrances which do not have priority over the Agents’ Liens);
(d)    the full purchase price for such Equipment has been paid by such Loan
Party;
(e)    such Equipment is located on premises (i) owned by such Loan Party which
premises are subject to a first priority perfected Lien in favor of the
Administrative Agent, or (ii) leased by such Loan Party where (x) the lessor has
delivered to the Administrative Agent a Collateral Access Agreement or (y) a
Reserve for rent, charges,

24





--------------------------------------------------------------------------------




and other amounts due or to become due with respect to such facility has been
established by the Administrative Agent in its Permitted Discretion;
(f)    such Equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Loan Party in the ordinary
course of business of such Loan Party;
(g)    such Equipment is not subject to any agreement which restricts the
ability of such Loan Party to use, sell, transport or dispose of such Equipment
or which restricts the Administrative Agent’s ability to take possession of,
sell or otherwise dispose of such Equipment;
(h)    such Equipment does not constitute “Fixtures” under the applicable laws
of the jurisdiction in which such Equipment is located;
(i)    with respect to which any representation or warranty contained in this
Agreement or any Collateral Document is not true in any material respect, or
with respect to which there exists a breach of any covenant contained in any
such agreement; and
(j)    which, with respect to any Additional European Borrower, in addition to
each of the foregoing conditions, is acceptable to the Administrative Agent, and
which meets such other eligibility requirements as the Administrative Agent may
establish, in each case in its Permitted Discretion.
“Eligible European Jurisdiction” means each of Austria, Belgium, Denmark,
Finland, France, Germany, Italy, Ireland, Luxembourg, the Netherlands, Norway,
Portugal, Spain, Sweden, Switzerland and the United Kingdom.
“Eligible Inventory” means, at any time, the Inventory of a Loan Party which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Inventory of a Loan Party shall not include any
Inventory:
(a)    which is not subject to a first priority perfected Lien granted by (i)
the U.S. Loan Parties in favor of the Administrative Agent on behalf of itself
and the Secured Parties to secure the Secured Obligations, (ii) the Canadian
Loan Parties in favor of the Administrative Agent on behalf of itself and the
International Secured Parties to secure the applicable Secured Obligations,
(iii) the German Borrower in favor of the European Administrative Agent on
behalf of itself and the International Secured Parties to secure the applicable
Secured Obligations, or (iv) any Additional European Borrower in favor of the
European Administrative Agent on behalf of itself and the International Secured
Parties to secure the applicable Secured Obligations;
(b)    which is subject to any Lien other than (i) the Agents’ Liens or (ii) a
Permitted Encumbrance which does not have priority over the Agents’ Liens;

25





--------------------------------------------------------------------------------




(c)    which is, in the Administrative Agent’s opinion, slow moving, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;
(d)    with respect to which any representation or warranty contained in this
Agreement or any Collateral Document is not true in any material respect, or
with respect to which there exists a breach of any covenant contained in any
such agreement, or which does not conform to all standards imposed by any
Governmental Authority, which has been acquired from a “blocked” person listed
in the Annex, or listed as a Specially Designated Terrorist (as defined in the
Patriot Act) or as a “blocked” person on any lists maintained by the OFAC
pursuant to the Patriot Act or any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of the
OFAC issued pursuant to the Patriot Act or on any other list of terrorists or
terrorist organizations maintained pursuant to the Patriot Act;
(e)    in which any Person other than such Loan Party shall (i) have any direct
or indirect ownership, interest or title to such Inventory or (ii) be indicated
on any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;
(f)    which is not-finished goods (provided that not-finished goods shall not
refer to raw materials) or which constitutes work-in-process, spare or
replacement parts, subassemblies, packaging and shipping material, manufacturing
supplies, samples, prototypes, displays or display items, bill-and-hold or
ship-in-place goods, goods that are returned or marked for return, repossessed
goods, defective or damaged goods, goods held on consignment, or goods which are
not of a type held for sale in the ordinary course of business; provided that
Inventory that consists of not-finished goods or work-in-process shall not be
excluded solely by virtue of this clause (f) in the Permitted Discretion of the
Administrative Agent;
(g)    which is not located in the U.S., Canada, Germany (only in respect of
Inventory of the German Borrower), or the country of organization of an
Additional European Borrower (only in respect of Inventory of such Additional
European Borrower), or is in transit with a common carrier from vendors and
suppliers, provided that, up to $15,000,000 of Inventory that is in transit
solely within the United States from vendors and suppliers may be included as
Eligible Inventory despite the foregoing provision of this clause (g) so long as
such Inventory is owned by the applicable Loan Party subject to the first
priority perfected Lien in favor of the Administrative Agent, and the
Administrative Agent has received such documentation with respect thereto as it
shall have requested in its Permitted Discretion;
(h)    which is located in any location (i) leased by such Loan Party and having
aggregate value (calculated at the lower of average cost or market value),
together with Inventory referred to in clause (h)(ii) below and clause (i)
below, in excess of $2,000,000 unless (1) the lessor has delivered to the
Administrative Agent a Collateral Access Agreement or (2) a Reserve for rent,
charges and other amounts due or to become due

26





--------------------------------------------------------------------------------




with respect to such facility has been established by the Administrative Agent
in its Permitted Discretion, or (ii) owned by such Loan Party but subject to a
mortgage in favor of a lender other than the Administrative Agent and having
aggregate value (calculated at the lower of average cost or market value),
together with Inventory referred to in clause (h)(i) above and clause (i) below,
in excess of $2,000,000 unless (1) the mortgagee has delivered to the
Administrative Agent a reasonably satisfactory mortgagee waiver or (2) an
appropriate Reserve has been established by the Administrative Agent in its
Permitted Discretion;
(i)    which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) and having aggregate value
(calculated at the lower of average cost or market value), together with
Inventory referred to in clause (h) above, in excess of $2,000,000, and is not
evidenced by a Document, unless (i) such warehouseman or bailee has delivered to
the Administrative Agent a Collateral Access Agreement and such other
documentation as the Administrative Agent may require or (ii) an appropriate
Reserve has been established by the Administrative Agent in its Permitted
Discretion;
(j)    which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;
(k)    which is a discontinued product or component thereof;
(l)    which is the subject of a consignment by such Loan Party as consignor,
provided that the Aggregate Borrowing Base may include up to $25,000,000 of
availability in the aggregate in respect of Eligible Consigned Inventory;
(m)    which is perishable;
(n)    which contains or bears any intellectual property rights licensed to such
Loan Party unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;
(o)    which is not reflected in a current perpetual inventory report of such
Loan Party;
(p)    for which reclamation or other similar rights have been asserted by the
seller;
(q)    for which any contract relating to such Inventory expressly includes
retention of title arrangements (Eigentumsvorbehalt), (y) extended retention of
title arrangements (verlängerter Eigentumsvorbehalt) or (z) broadened retention
of title arrangements (erweiterte Eigentumsvorbehalte) in favor of the vendor or
supplier thereof; provided that Inventory of a German Borrower of the types
described above shall not be excluded from Eligible Inventory solely pursuant to
this clause (q) in the event that (A)

27





--------------------------------------------------------------------------------




the European Administrative Agent shall have received evidence satisfactory to
it that the full purchase price of such Inventory has, or will have, been paid
prior to or upon the delivery of such Inventory to the relevant Loan Party, or
(B) a Letter of Credit has been issued by an Issuing Bank under and in
accordance with the terms of this Agreement for the purchase of such Inventory;
(r)    which, with respect to any Additional European Borrower, is not
acceptable to the Administrative Agent, or which fails to meet such other
eligibility requirements as the Administrative Agent may establish, in each case
in its Permitted Discretion; or
(s)    which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.
In the event that Inventory of a Loan Party which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Loan Party or the
Borrower Representative shall notify the Administrative Agent thereof on and at
the time of submission to the Administrative Agent of the next Borrowing Base
Certificate.
“Eligible Real Property” means the real property listed on Schedule 1.01A owned
by a Loan Party (or, with respect to any Additional European Borrower, real
property of such Additional European Borrower (i) which in any event shall
satisfy each of the following conditions and (ii) is acceptable to the
Administrative Agent and the Joint Lead Arrangers), in each case:
(a)    that is acceptable to the Administrative Agent in its Permitted
Discretion for inclusion in the Aggregate Borrowing Base and the Borrowing Base
of such Loan Party;
(b)    in respect of which an appraisal report has been delivered to the
Administrative Agent in form, scope and substance satisfactory to the
Administrative Agent in its Permitted Discretion;
(c)    in respect of which the Administrative Agent is satisfied in its
Permitted Discretion that all actions necessary or desirable in order to create
perfected first priority Lien on such real property have been taken, including
the filing and recording of Mortgages;
(d)    in respect of which an environmental assessment report has been completed
and delivered to the Administrative Agent in form and substance satisfactory to
the Administrative Agent in its Permitted Discretion and which does not indicate
any pending, threatened or existing Environmental Liability or noncompliance
with any Environmental Law;
(e)    which is adequately protected by fully-paid valid title insurance with
endorsements and in amounts acceptable to the Administrative Agent, insuring
that the Administrative Agent, for the benefit of the Secured Parties, shall
have a perfected first priority Lien securing the Secured Obligations on such
real property, evidence of which

28





--------------------------------------------------------------------------------




shall have been provided in form and substance satisfactory to the
Administrative Agent in its Permitted Discretion;
(f)    in respect of which an ALTA survey (or its customary equivalent in Canada
or any jurisdiction applicable to the property of any Additional European
Borrower, as applicable) has been delivered for which all necessary fees have
been paid and which is dated no more than 30 days prior to the date on which the
applicable Mortgage is recorded, certified to the Administrative Agent and the
issuer of the title insurance policy in a manner satisfactory to the
Administrative Agent in its Permitted Discretion by a land surveyor duly
registered and licensed in the state in which such Eligible Real Property is
located (or is similarly licensed and registered in Canada or any jurisdiction
applicable to the property of any Additional European Borrower, as applicable)
and acceptable to the Administrative Agent, and shows (subject to such
modification or information shown as is customary in Canada or any jurisdiction
applicable to the property of any Additional European Borrower) all buildings
and other improvements, any offsite improvements, the location of any easements,
parking spaces, rights of way, building setback lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
acceptable to the Administrative Agent in its Permitted Discretion;
(g)    with respect to which the Administrative Agent has received evidence of
whether such real property is located in any area that has been designated by
the Federal Emergency Management Agency (or any comparable agency in Canada or
any jurisdiction applicable to the property of any Additional European Borrower,
as applicable) as a “Special Flood Hazard Area” (or the equivalent thereof in
Canada or any jurisdiction applicable to the property of any Additional European
Borrower, as applicable), and in the event such real property is located in any
such area, with respect to which the applicable Loan Party maintains flood
insurance on such real property in an amount equal to the lesser of the total
Commitment or the total replacement cost value of the improvements;
(h)    with respect to which each representation or warranty contained in this
Agreement or other Loan Document (including any Mortgage) is true in all
material respects, or with respect to which there exists no breach of any
covenant contained in any such agreement; and
(i)    which, with respect to any Additional European Borrower, meets such other
eligibility requirements as the Administrative Agent may establish in its
Permitted Discretion.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, presence, release or threatened release of any Hazardous Material or
to health and safety matters.

29





--------------------------------------------------------------------------------




“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the presence of or any exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equipment” has the meaning assigned to such term in any Security Agreement.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding debt securities convertible or exchangeable into
any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a U.S. Pension Plan
(other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any U.S. Pension Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any U.S. Pension Plan; (d) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any U.S. Pension Plan; (e) the receipt by any
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any U.S. Pension Plan or U.S.
Pension Plans or to appoint a trustee to administer any U.S. Pension Plan; (f)
the incurrence by any Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any U.S. Pension Plan
or Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“Euro” or “€” means the single currency of the Participating Member States as
constituted by the Treaty on European Union and as referred to in the
legislative measures of the Participating Member States for the introduction of,
change over to, or operation of the Euro in one or more member states. For
purposes hereof, “Participating Member States” means each

30





--------------------------------------------------------------------------------




State so described in any legislative measures of the European Council for the
introduction of, change over to, or operation of a single or unified European
Union, and includes, without limitation, each member State of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
the aforementioned legislative measures.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (excluding, however,
Loans bearing interest at a rate determined by reference to clause (c) of the
definition of Alternate Base Rate).
“European Administrative Agent” means J.P. Morgan European Limited, in its
capacity as administrative agent for the Tranche C Lenders hereunder, and its
successors and assigns in such capacity (or such of its Affiliates as it may
designate from time to time).
“European Borrowers” means, individual and/or collectively, the French Borrower,
the German Borrower, each Spanish Borrower, and any Additional European
Borrower.
“European Borrowing Base” means, individually and/or collectively (without
duplication) as the context may require, the French Borrowing Base, the German
Borrowing Base, the Spanish Borrowing Base, and any Additional European Borrower
Borrowing Base.
“European Collection Deposit Account” means (i) a “Collection Deposit Account”
as defined in any European Security Agreement, or, to the extent relating to any
European Borrower, in any other applicable Loan Document or (ii) any account
into which funds are swept or otherwise deposited pursuant to the terms of
Section 5.16 (including any such account transferred to the name of the European
Administrative Agent or opened pursuant to Section 5.15).
“European Excluded Accounts” means the following Deposit Accounts (as defined in
the U.S. Security Agreement) held by a European Loan Party: (i) tax, trust, and
Payroll Accounts (as defined in the U.S. Security Agreement), (ii) Deposit
Accounts (as defined in the U.S. Security Agreement) pledged to third parties as
permitted by Section 6.02, (iii) zero balance accounts, (iv) real estate lease
accounts, (v) Deposit Accounts created for the specific purpose of providing
security for commercial projects, bonds, bid bonds, appeal bonds, surety bonds
and similar obligations, in each case provided in the ordinary course of
business, (vi) any other Deposit Account (other than a European Collection
Deposit Account), provided that the maximum daily balance of any such other
Deposit Account excluded pursuant to this clause (vi) does not exceed
$2,000,000, and the aggregate value of all such other Deposit Accounts excluded
pursuant to this clause (vi) does not exceed $10,000,000, and (vii) any Deposit
Account listed on Schedule 1.01(E) hereto.
“European Guarantee” means, individually and/or collectively as the context may
require, any French Guarantee, any German Guarantee, any Spanish Guarantee, any
Additional European Guarantee, and any other guarantee that is entered into by
any European Borrower or any other European Loan Party pursuant to the terms of
this Agreement or any other Loan Document, including Section 5.14(a) and (d), in
form and substance reasonably satisfactory to the

31





--------------------------------------------------------------------------------




Administrative Agent, as each of the foregoing may be amended, restated or
otherwise modified from time to time.
“European Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01(c).
“European Guarantor” means each European Borrower and each Person that is a
party to this Agreement as a European Guarantor, or that becomes a party to this
Agreement as a European Guarantor pursuant to a European Guarantor Joinder
Agreement pursuant to Section 5.14(a) and/or (d).
“European Guarantor Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).
“European Issuing Banks” means, individually and/or collectively as the context
may require, in the case of each European Letter of Credit, J.P. Morgan Europe
Limited, in its capacity as the issuer of European Letters of Credit hereunder,
and its successors and permitted assigns in such capacity as provided in Section
2.06(j). Each European Issuing Bank may, in its sole discretion, arrange for one
or more European Letters of Credit to be issued by Affiliates of such European
Issuing Bank, in which case the term “European Issuing Bank” shall include any
such Affiliate with respect to European Letters of Credit issued by such
Affiliate. Each European Issuing Bank issuing a European Letter of Credit in
France shall be a French Qualifying Issuing Bank.
“European LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).
“European LC Exposure” means, at any time, the sum of the Dollar Amount of the
Commercial LC Exposure and the Standby LC Exposure in respect of all European
Letters of Credit. The European LC Exposure of any Tranche C Revolving Lender at
any time shall be its Applicable Percentage of the total European LC Exposure at
such time.
“European Letter of Credit” means any Letter of Credit or similar instrument
(including a bank guarantee) acceptable to the applicable European Issuing Bank
issued hereunder for the purpose of providing credit support for a European
Borrower.
“European Loan Parties” means, individually and/or collectively as the context
may require, the European Borrowers and the European Guarantors, and their
respective successors and assigns.
“European Obligations” means, with respect to the European Loan Parties, all
unpaid principal of and accrued and unpaid interest on the Tranche C Loans made
to the European Borrowers, all European LC Exposure, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations of the
European Loan Parties to any Lender, the Administrative Agent, any European
Issuing Bank, any indemnified party arising under the Loan Documents, or any
other Secured Party, including those arising pursuant to Section 10.01(c) or
arising under any other European Guarantee (in each case including interest and
other obligations accruing or incurred during the pendency of any bankruptcy,
insolvency, receivership

32





--------------------------------------------------------------------------------




or other similar proceeding or which would have accrued but for such bankruptcy,
insolvency or similar proceeding, regardless of whether allowed or allowable in
such proceeding).
“European Secured Obligations” means all European Obligations, together with all
(a) Banking Services Obligations of the European Loan Parties owing to one or
more Revolving Lenders or their respective Affiliates, provided that (i) (A)
such Banking Services Obligation is listed on Schedule 1.01C as of the Effective
Date, (B) within one week of the time that any agreement relating to such
Banking Services Obligation is executed (or in the case of Banking Services
Obligations existing on the date that a Person becomes a Lender after the
Effective Date, within one week after such date), the Revolving Lender or
Affiliate of a Revolving Lender party thereto shall have delivered written
notice (executed by such Revolving Lender or Affiliate and the Borrower
Representative) to the European Administrative Agent in the form of Exhibit B-1
or any other form approved by the European Administrative Agent that such a
transaction has been entered into and that it constitutes a European Secured
Obligation entitled to the benefits of the applicable Collateral Documents or
(C) Chase or an Affiliate is a party thereto and (ii) the applicable Revolving
Lender has not, at the time such transaction relating to such Banking Services
Obligation is executed, received notice of any continuing Event of Default; and
(b) Swap Agreement Obligations of the European Loan Parties owing to one or more
Revolving Lenders or their respective Affiliates, provided that (i) (A) such
Swap Agreement Obligation is listed on Schedule 1.01D as of the Effective Date,
(B) within one week of the time that any transaction relating to such Swap
Agreement Obligation is executed (or in the case of Swap Agreement Obligations
existing on the date that a Person becomes a Lender after the Effective Date,
within one week after such date), the Revolving Lender or Affiliate of a
Revolving Lender party thereto shall have delivered written notice (executed by
such Revolving Lender or Affiliate and the Borrower Representative) to the
European Administrative Agent in the form of Exhibit B-2 or any other form
approved by the European Administrative Agent that such a transaction has been
entered into and that it constitutes a European Secured Obligation entitled to
the benefits of the applicable Collateral Documents or (C) Chase or an Affiliate
is a party thereto and (ii) the applicable Revolving Lender has not, at the time
such transaction relating to such Swap Agreement Obligation is executed,
received notice of any continuing Event of Default; provided, however, that the
definition of “European Secured Obligations” shall not create any guarantee by
any European Guarantor of (or grant of security interest by any European
Guarantor to support, as applicable) any Excluded Swap Obligations of such
European Guarantor for purposes of determining any obligations of any European
Guarantor.
“European Security Agreement” means, individually and/or collectively as the
context may require, (a) each French Security Agreement, (b) each German
Security Agreement, (c) each Spanish Security Agreement, and (d) each Additional
European Security Agreement.
“European Union” means the region comprised of member states of the European
Union pursuant to the Treaty establishing the European Community (signed in Rome
on 25 March 1967) as amended by the Treaty on the European Union (signed in
Maastricht on 7 February 1992).
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Accounts” has the meaning assigned to such term in the U.S. Security
Agreement.

33





--------------------------------------------------------------------------------




“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation
or (b) in the case of a Swap Obligation subject to a clearing requirement
pursuant to Section 2(h) of the Commodity Exchange Act (or any successor
provision thereto), because such Guarantor is a “financial entity,” as defined
in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor
provision thereto), at the time the Guarantee of such Guarantor becomes or would
become effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Excluded Taxes” means, with respect to any payment made by a Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or is resident or carries on business through a
permanent establishment located therein or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by such jurisdiction, and (c) in
the case of a Non U.S. Lender (other than an assignee pursuant to a request by a
Borrower under Section 2.19(b)), any U.S. Federal withholding Taxes resulting
from any law in effect (including FATCA) on the date such Non U.S. Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Non U.S. Lender’s failure to comply with Section 2.17(f),
except to the extent that such Non U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
Taxes pursuant to Section 2.17(a).
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 21, 2011, among Holdings, the U.S. Borrower, the Canadian Borrower, the
other guarantors party thereto, as guarantors, the lenders party thereto and the
agents party thereto, as previously amended, supplemented, or otherwise
modified, which agreement is amended and restated on the Effective Date pursuant
to the terms hereof.
“Existing Debt Securities” means, individually and/or collectively as the
context may require, the Convertible Senior Notes, the Senior Unsecured Notes,
and the Subordinated Convertible Notes (including any Refinancing Indebtedness
permitted hereunder in respect of any of the foregoing).
“Facility” means, individually and/or collectively as the context may require,
the U.S. Facility, the Tranche B Facility, and the Tranche C Facility.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not

34





--------------------------------------------------------------------------------




materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower and, in the case of a European
Loan Party, also means each person performing similar duties as the foregoing
persons (including any director of a European Loan Party, acting in such
capacity).
“First-Tier Foreign Subsidiary” means any Foreign Subsidiary, owned directly by
one or more of the Loan Parties.
“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments and scheduled principal payments on Indebtedness
actually made (excluding, however, repayment of the Convertible Senior Notes),
plus expense for income taxes paid in cash (net of any cash refund in respect of
income taxes actually received during such period, provided that such net amount
shall not be reduced below zero), plus dividends or distributions paid in cash,
plus Capital Lease Obligation payments, all calculated for Holdings and its
Subsidiaries on a consolidated basis in accordance with GAAP.
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Capital Expenditures to (b) Fixed Charges, all
calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.
“Fixed Rate Senior Unsecured Notes” shall mean Holdings’ 5.75% Senior Fixed Rate
Notes due 2022 issued pursuant to the Senior Unsecured Note Indenture and any
registered notes issued by Holdings in exchange therefor pursuant to the Senior
Unsecured Note Indenture, as contemplated by the registration rights agreement
entered into in connection with the issuance of such Fixed Rate Senior Unsecured
Notes, with substantially identical terms as such Fixed Rate Senior Unsecured
Notes.
“Fixtures” has the meaning assigned to such term in any Security Agreement.
“Floating Rate Senior Unsecured Notes” shall mean Holdings’ Senior Floating Rate
Notes due 2015 issued pursuant to the Senior Unsecured Note Indenture and any
registered notes issued by Holdings in exchange therefor pursuant to the Senior
Unsecured Note Indenture, as contemplated by the registration rights agreement
entered into in connection with the issuance of such Floating Rate Senior
Unsecured Notes, with substantially identical terms as such Fixed Rate Senior
Unsecured Notes.

35





--------------------------------------------------------------------------------




“Foreign Loan Party” means, individually and collectively, the Loan Parties
other than the U.S. Loan Parties.
“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement of any kind that is not subject to U.S. law or Canadian law and that
is established, maintained or contributed to by any European Loan Party or in
respect of which any European Loan Party has any liability, obligation or
contingent liability.
“Foreign Subsidiary” means each Subsidiary of Holdings that is not a Domestic
Subsidiary.
“France” means the French Republic.
“French Borrower” has the meaning assigned to such term in the preamble.
“French Borrowing Base” means, at any time, the difference of
(a)    85% of the French Borrower’s Eligible Accounts at such time, less
(b)    any applicable Reserve then in effect to the extent applicable to the
French Borrower or such Eligible Accounts.
“French Borrowing Base Availability” means, at any time, an amount equal to (a)
the French Borrowing Base plus (b) the Canadian Tranche C Borrowing Base
Availability plus (c) the U.S. Borrowing Base Availability minus (d) the French
Revolving Exposure (calculated, with respect to any Defaulting Lender, as if
such Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings).
“French Guarantee” means, individually and/or collectively as the context may
require, any guarantee that is entered into by a French Borrower or any other
French Loan Party pursuant to the terms of this Agreement or any other Loan
Document, including Section 5.14(a) and (d), in form and substance reasonably
satisfactory to the Administrative Agent, as each of the foregoing may be
amended, restated or otherwise modified from time to time.
“French Guarantor” means a French Borrower and each Person that is a party to
this Agreement as a French Guarantor, or that becomes a party to this Agreement
as a French Guarantor pursuant to a French Guarantor Joinder Agreement pursuant
to Section 5.14(a) and/or (d).
“French Guarantor Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).
“French Loan Parties” means, individually and/or collectively as the context may
require, any French Borrower and any French Guarantors, and their respective
successors and assigns.
“French Perfection Requirements” means the making or the procuring of the
appropriate registration, filings, stampings and/or notifications of the French
Security Agreements or the

36





--------------------------------------------------------------------------------




Lien created thereunder as specifically referred to in any French law legal
opinion delivered pursuant to Section 4.01(a) of this Agreement.
“French Qualifying Issuing Bank” means (i) a credit institution (établissement
de crédit) licensed by the relevant Governmental Authorities of France for the
purpose of providing to customers or administering means of payment (mise à la
disposition ou gestion de moyens de paiement); (ii) a credit institution
(établissement de crédit) having its registered office in a member state of the
European Union or in a state which is a party to the Treaty on the European
Economic Area, so long as the relevant Governmental Authorities of France have
been notified in advance by the relevant Governmental Authority of such state;
provided, that such credit institution provides to customers in France or
administers only those means of payment which it is authorized to provide or
administer in the state in which is registered office is located; or (iii) a
financial institution (établissement financier) having its registered office in
a member state of the European Union or in a state which is a party to the
Treaty on the European Economic Area, which has obtained a certificate from the
relevant Governmental Authorities of such state certifying that it meets the
conditions required for that purpose by such Governmental Authority, so long as
the relevant Governmental Authorities of France have been notified in advance by
the relevant Governmental Authority of such state; provided, that such financial
institution provides to customers in France or administers only those means of
payment which it is authorized to provide or administer in the state in which is
registered office is located. For purposes of this definition, “notified in
advance” refers to the satisfaction of the formalities required to benefit from
applicable European passporting provisions (including the transmission by a
local regulator to the French banking authority of a notice received from a
financial institution to the effect that such institution intends to trade in
France on a remote basis pursuant to the European passporting regulations).
“French Qualifying Lender” means (i) a credit institution (établissement de
crédit) licensed for the purpose of carrying out credit transactions (opérations
de crédit) by the relevant Governmental Authorities of France; (ii) a credit
institution (établissement de crédit) having its registered office in a member
state of the European Union or in a state which is a party to the Treaty on the
European Economic Area, so long as the relevant Governmental Authorities of
France have been notified in advance by the relevant Governmental Authority of
such state; provided, that such credit institution carries out in France only
those credit transactions which it is authorized to carry out in the state in
which is registered office is located; or (iii) a financial institution
(établissement financier) having its registered office in a member state of the
European Union or in a state which is a party to the Treaty on the European
Economic Area, which has obtained a certificate from the relevant Governmental
Authority of such state certifying that it meets the conditions required for
that purpose by such Governmental Authority, so long as the relevant French
authorities have been notified in advance by the relevant Governmental
Authorities of such state; provided, that such financial institution carries out
in France only those credit transactions which it is authorized to carry out in
the state in which is registered office is located. For purposes of this
definition, “notified in advance” refers to the satisfaction of the formalities
required to benefit from applicable European passporting provisions (including
the transmission by a local regulator to the French banking authority of a
notice received from a financial institution to the effect that such institution
intends to trade in France on a remote basis pursuant to the European
passporting regulations).

37





--------------------------------------------------------------------------------




“French Revolving Exposure” means, with respect to the French Borrower, the sum
of (a) the outstanding principal amount of Tranche C Revolving Loans to the
French Borrower at such time, plus (b) the aggregate principal amount of the
Tranche C Swingline Loans to the French Borrower at such time, plus (c) the
European LC Exposure issued for the account of the French Borrower at such time,
plus (d) the aggregate principal amount of Tranche C Overadvances outstanding to
the French Borrower.
“French Security Agreement” means, individually and collectively as the context
may require, each pledge agreement, security agreement, guarantee or other
agreement that is entered into by any French Loan Party or any Person who is the
holder of Equity Interests in any French Loan Party in favor of any Agent or any
other Secured Party in accordance with the provisions of Article 2328-1 of the
French Civil Code, securing or guaranteeing any of the Secured Obligations, in
each case in form and substance satisfactory to the Administrative Agent and
entered into pursuant to the terms of this Agreement or any other Loan Document
(including Section 5.14), as the same may be amended, restated or otherwise
modified from time to time.
“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).
“GAAP” means generally accepted accounting principles in the United States of
America.
“GCC Holdings” means General Cable Canada Holdings LLC, a Delaware limited
liability company.
“GCC Nova Scotia” means 3265601 Nova Scotia Company, a Nova Scotia company.
“German Bankruptcy Reserve” means reserves for fees payable to an insolvency
administrator.
“German Borrower” has the meaning assigned to such term in the preamble.
“German Borrowing Base” means, at any time, the sum of
(a)    85% of the German Borrower’s Eligible Accounts at such time, plus
(b)    the lesser of (i) 70% of the German Borrower’s Eligible Inventory, valued
at the lower of average cost or market value and (ii) the product of 85%
multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent inventory appraisal ordered by the European Administrative Agent
multiplied by the German Borrower’s Eligible Inventory valued at the lower of
average cost or market value, plus
(c)    the German Equipment Component, less
(d)    any applicable Reserve then in effect to the extent applicable to the
German Borrower or such Eligible Accounts, Eligible Inventory or Eligible
Equipment;
provided, however, that, the amounts included in the German Borrowing Base in
respect of clauses (b) and (c) above shall be deemed to be zero until the
completion by the

38





--------------------------------------------------------------------------------




European Administrative Agent of due diligence with respect to such assets,
satisfactory to the European Administrative Agent in its Permitted Discretion.
“German Borrowing Base Availability” means, at any time, an amount equal to (a)
the German Borrowing Base plus (b) the Canadian Tranche C Borrowing Base
Availability plus (c) the U.S. Borrowing Base Availability minus (d) the German
Revolving Exposure (calculated, with respect to any Defaulting Lender, as if
such Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings).
“German Equipment Component” means, at the time of any determination, an amount
equal to the lesser of:
(a)    an amount equal to the PP&E Amortization Factor multiplied by (i) 85% of
the Net Orderly Liquidation Value of the German Borrower’s Eligible Equipment
minus (b) Reserves established by the Administrative Agent, or
(b)    $150,000,000 minus the U.S. PP&E Component minus the Canadian PP&E
Component minus any Additional European Borrower PP&E Component minus Reserves
established by the Administrative Agent.
“German Guarantee” means, individually and/or collectively as the context may
require, any guarantee that is entered into by a German Borrower or any other
German Loan Party pursuant to the terms of this Agreement or any other Loan
Document, including Section 5.14(a) and (d), in form and substance reasonably
satisfactory to the Administrative Agent, as each of the foregoing may be
amended, restated or otherwise modified from time to time.
“German Guarantor” means a German Borrower and each Person that is a party to
this Agreement as a German Guarantor, or that becomes a party to this Agreement
as a German Guarantor pursuant to a German Guarantor Joinder Agreement pursuant
to Section 5.14(a) and/or (d).
“German Guarantor Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).
“German Loan Parties” means, individually and/or collectively as the context may
require, any German Borrower and any German Guarantors, and their respective
successors and assigns.
“German Revolving Exposure” means, with respect to the German Borrower, the sum
of (a) the outstanding principal amount of Tranche C Revolving Loans to the
German Borrower at such time, plus (b) the aggregate principal amount of the
Tranche C Swingline Loans to the German Borrower at such time, plus (c) the
European LC Exposure issued for the account of the German Borrower at such time,
plus (d) the aggregate principal amount of Tranche C Overadvances outstanding to
the German Borrower.
“German Security Agreement” means, individually and collectively as the context
may require, each pledge agreement, security agreement, guarantee or other
agreement that is entered into by any German Loan Party or any Person who is the
holder of Equity Interests in any

39





--------------------------------------------------------------------------------




German Loan Party in favor of any Agent or any other Secured Party, securing or
guaranteeing any of the Secured Obligations (and/or, where applicable, the
Parallel Debt), in each case in form and substance satisfactory to the
Administrative Agent and entered into pursuant to the terms of this Agreement or
any other Loan Document (including Section 5.14), as the same may be amended,
restated or otherwise modified from time to time.
“Germany” means the Federal Republic of Germany.
“Governmental Authority” means the government of the United States of America,
Canada, France, Germany, Spain, any other jurisdiction in which any Loan Party
is organized or incorporated, or any other nation, or any political subdivision
of any of the foregoing, whether state, provincial, territorial or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranteed Obligations” has the meaning assigned to such term in Section
10.01(c).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Holdings” has the meaning assigned to such term in the preamble.
“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing

40





--------------------------------------------------------------------------------




Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.
“Immaterial Subsidiary” means any Subsidiary that, as of any date of
determination, (i) does not have assets (together with the assets of its
Subsidiaries) in excess of 1.0% of the Consolidated Total Assets of Holdings, or
EBITDA for the most recent period of four fiscal quarters for which financial
statements are available (together with the EBITDA of its Subsidiaries on a
consolidated basis for such period) in excess of 1.0% of EBITDA for Holdings and
its Subsidiaries on a consolidated basis for such period, and (ii) does not have
assets (together with the assets of its Subsidiaries and the assets of all other
Immaterial Subsidiaries and their Subsidiaries, in each case on a consolidated
basis) in excess of 7.5% of the Consolidated Total Assets of Holdings, or EBITDA
for such period (together with the EBITDA of its Subsidiaries and the EBITDA of
all other Immaterial Subsidiaries and their Subsidiaries for such period, in
each case on a consolidated basis) in excess of 7.5% of EBITDA for Holdings and
its Subsidiaries on a consolidated basis for such period, in each case in
accordance with GAAP; provided that no (i) Loan Party or (ii) guarantor of the
Existing Debt Securities shall be an Immaterial Subsidiary. In connection with
any Permitted Acquisition, the Borrowers may provide an updated certification of
the Immaterial Subsidiaries based upon the financial statements of Holdings and
its Subsidiaries as of the end of the most recent fiscal quarter, but after
giving pro forma effect to such Permitted Acquisition.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) all obligations of such Person
under any liquidated earn-out (except to the extent payable in Equity Interests
of Holdings) and (l) any other Off-Balance Sheet Liability of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. For
the avoidance of doubt, the reclassification of the Convertible Preferred Stock
pursuant to SFAS 150 or otherwise in accordance with GAAP shall not be deemed to
be Indebtedness hereunder.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

41





--------------------------------------------------------------------------------




“Indenture Waiver” means any consent, amendment, modification, waiver or
supplement delivered under the Subordinated Convertible Note Indenture, the
Convertible Senior Note Indenture or the Senior Unsecured Note Indenture, which
is in form and substance reasonably satisfactory to the Administrative Agent and
effectively provides for either a temporary waiver of the Specified Financial
Reporting Defaults, a permanent waiver of the Specified Financial Reporting
Defaults or an extension of the grace periods with respect to the Specified
Financial Reporting Defaults.
“Information Memorandum” means the Confidential Information Memorandum dated
July 24, 2013, relating to the Borrowers and the Transactions.
“Insolvency Laws” means each of the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-Up and Restructuring Act (Canada), Spain’s Insolvency Act 22/2003 of 9
July, Germany’s Insolvency Code (Insolvenzordnung) or Book VI (Livre VI) of
France’s Commercial Code, the Council Regulation 1346/2000/EC on insolvency
proceedings (European Union), in each case as amended, and any other applicable
state, provincial, territorial or federal bankruptcy laws, each as now and
hereafter in effect, any successors to such statutes and any other applicable
insolvency, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium (including under Article 1244-1 of France’s Civil Code),
rearrangement, receivership, reorganization or other similar law of any
jurisdiction, including any law of any jurisdiction permitting a debtor to
obtain a stay or a compromise of the claims of its creditors or debt security
holders against it and including any rules and regulations pursuant thereto.
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Expense” means, for any period for any Person, total interest expense
(including that attributable to Capital Lease Obligations) of such Person and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
such Person and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptances
and net costs under Swap Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP), calculated
on a consolidated basis for such Person and its Subsidiaries for such period in
accordance with GAAP.
“Interest Payment Date” means (a) with respect to any ABR Loan, Canadian Prime
Rate Loan (other than a Swingline Loan), Tranche C Protective Advance, or
Tranche C Swingline Loan, the first day of each calendar quarter and the
Maturity Date, (b) with respect to any Swingline Loan, the day such Loan is
required to be repaid, and (c) with respect to any Eurocurrency Loan, or CDOR
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part (and, in the case of a Eurocurrency Borrowing or CDOR
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period) and the Maturity
Date.
“Interest Period” means, (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Eurocurrency Borrowing and ending on the
numerically

42





--------------------------------------------------------------------------------




corresponding day in the calendar month that is one, two, three or six months
(or, if available to each Lender, twelve months) thereafter, as the Borrower
Representative may elect and (b) with respect to any CDOR Borrowing, the period
commencing on the date of such Borrowing and ending on the date which is 30, 60
or 90 days thereafter (or such other period of time as may be available from
time to time, with the consent of all of the Lenders), as the Borrower
Representative may elect; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period; provided, further, that, in the case of Tranche C
Swingline Loans, “Interest Period” shall mean an interest period of one week,
solely as explicitly set forth in Section 2.05(h). For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“Intermediate Holdings” means GK Technologies, Incorporated, a New Jersey
corporation.
“International Obligations” means the Obligations, excluding the U.S.
Obligations.
“International Secured Obligations” means the Secured Obligations, excluding the
U.S. Secured Obligations.
“International Secured Parties” means, individually and/or collectively as the
context may require, the Secured Parties, excluding the U.S. Secured Parties.
“Interpolated Screen Rate” means, in relation to the LIBO Rate for any
Eurocurrency Borrowing, the rate (rounded to the same number of decimal places
as the two relevant Screen Rates) which results from interpolating on a linear
basis between: (i) the applicable Screen Rate for the longest period (for which
that Screen Rate is available) which is less than the Interest Period of that
Borrowing; and (ii) the applicable Screen Rate for the shortest period (for
which that Screen Rate is available) which exceeds the Interest Period of that
Borrowing, as of 11:00 a.m., Local Time on the Quotation Day for the currency of
that Borrowing and for a period equal in length to the Interest Period of that
Borrowing.
“Inventory” means, individually and collectively, “Inventory” as referred to in
any Security Agreement.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means, individually and/or collectively as the context may
require, each U.S. Issuing Bank, each Canadian Issuing Bank, and each European
Issuing Bank.
“ITA” means the Income Tax Act (Canada), as amended.

43





--------------------------------------------------------------------------------




“Joint Lead Arrangers” means each of J.P. Morgan Securities LLC, Wells Fargo
Bank, N.A., Credit Agricole Corporate and Investment Bank and Merrill, Lynch,
Pierce, Fenner & Smith Incorporated, each in its capacity as joint bookrunner
and joint lead arranger, and its successors and assigns in such capacity.
“Joint Venture” means a Person in which one or more Persons other than any the
Loan Parties or their Subsidiaries owns 50% or more of Equity Interests.
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(k).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit, including in respect of a time draft presented thereunder; provided
that, with respect to any component of any such amount in Canadian Dollars under
a U.S. Letter of Credit, such amount shall be the Dollar Amount thereof.
“LC Exposure” means, at any time, the sum of the U.S. LC Exposure, the Canadian
LC Exposure, and the European LC Exposure.
“Lenders” means, individually and/or collectively as the context may require,
the U.S. Revolving Lenders, the Tranche B Revolving Lenders, and the Tranche C
Revolving Lenders. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders.
“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit (or, in the case of Canadian Letters of Credit or European Letters of
Credit, bank guarantees) issued pursuant to this Agreement. Without limiting the
foregoing, Letters of Credit shall include any time draft presented under a
Letter of Credit.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent or the
European Administrative Agent, as applicable, from time to time for purposes of
providing quotations of interest rates applicable to deposits in the relevant
currency in the London interbank market) at approximately 11:00 a.m., Local
time, on the relevant Quotation Day, as the rate for deposits in the relevant
currency with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurocurrency Borrowing for such Interest Period shall be
the rate at which deposits in the relevant currency of $5,000,000 (or, in the
case of a currency other than Dollars, an approximate equivalent thereof as
determined by the Administrative Agent or the European Administrative Agent, as
applicable) and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent or the European
Administrative Agent, as applicable, in immediately available funds in the
London interbank market at approximately 11:00 a.m., Local time, on the relevant
Quotation Day. Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.

44





--------------------------------------------------------------------------------




“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Liquidity” means, at any time, an amount equal to the Dollar equivalent
(determined at the Spot Rate on the relevant date of calculation) of the sum of
(a) cash readily available to the Loan Parties in (or freely exchangeable into)
US dollars, net of any repatriation costs or foreign exchange adjustments plus
(b) Availability at such time.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guaranty, the Canadian Guarantee, each European Guarantee, and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, any Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to any Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
“Loan Guarantor” means (a) with respect to the U.S. Obligations, each U.S. Loan
Party and any other Person that becomes a U.S. Guarantor pursuant to Section
5.14(a) or the other applicable terms of the Loan Documents and (b) with respect
to the Canadian Obligations and the European Obligations, each Loan Party and
any other Person that becomes a French Guarantor, a German Guarantor, a Spanish
Guarantor, an Additional European Guarantor, or otherwise becomes a Loan
Guarantor pursuant to Section 5.14(c) or (d) or the other applicable terms of
the Loan Documents.
“Loan Guaranty” means Article X of this Agreement, each Canadian Guarantee, and
each European Guarantee.
“Loan Parties” means, individually and/or collectively as the context may
require, the Canadian Loan Parties, the European Loan Parties, and the U.S. Loan
Parties.
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.
“Local Time” means means (a) local time in London, England with respect to the
receipt and sending of notices by and to, and the disbursement by or payment to,
the European Administrative Agent, any Lender, or any European Issuing Bank with
respect to Tranche C Revolving Loans, Tranche C Swingline Loans, Tranche C
Protective Advances, and

45





--------------------------------------------------------------------------------




reimbursement obligations in respect of European Letters of Credit; (b) local
time in Chicago, Illinois, with respect to the times for (i) the determination
of “Dollar Amount”, (ii) the receipt and sending of notices by and to, and the
disbursement by or payment to, the Administrative Agent, any Lender, or any U.S.
Issuing Bank with respect to U.S. Revolving Loans, U.S. Swingline Loans, U.S.
Protective Advances, and reimbursement obligations in respect of U.S. Letters of
Credit, and (iii) the receipt and sending of notices by and to, and the
disbursement by or payment to, any Lender or any Canadian Issuing Bank with
respect to Tranche B Revolving Loans, Tranche B Swingline Loans, Tranche B
Protective Advances, and reimbursement obligations in respect of Canadian
Letters of Credit; (c) local time in London, England, with respect to the times
for the determination of “LIBO Rate” and “Overnight LIBO Rate”; (d) local time
at the place of determination, if such local time as of such place for
determination is specified herein; and (e) in all other circumstances, New York,
New York time.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Loan Parties
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents, (c) the Collateral, or the
Agents’ Liens (on behalf of themselves and the Secured Parties) on the
Collateral or the priority of such Liens, or (d) the rights of or benefits
available to the Agents, the Issuing Bank or the Lenders under any of the Loan
Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties and their respective Subsidiaries in an aggregate
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “obligations” of any Loan Party or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Loan Party or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means September 6, 2018, or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof; provided, however, that the Maturity Date shall automatically become
December 31, 2014, unless (x) Floating Rate Senior Unsecured Notes are
refinanced with Indebtedness that matures (excluding any maturity as the result
of an optional redemption by the issuer) or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, not earlier than the date that is 6 months
after September 6, 2018, or (y) the Loan Parties have sufficient Liquidity such
that, after giving pro forma effect to the repayment of the Floating Rate Senior
Unsecured Notes, Availability is at least $100,000,000 and the Fixed Charge
Coverage Ratio is not less than 1.15 to 1.00 for the most recently ended quarter
for which financial statements have been delivered to Administrative Agent in
accordance with this Agreement, recalculated as if such repayment had been made
on the last day of such quarter.
“Maximum Liability” has the meaning assigned to such term in Section 10.10.
“Monthly Reporting Period” means any period after the occurrence at any time of
either of the following: (i) Liquidity is less than $600,000,000 or (ii) for any
period of at least five (5) consecutive Business Days, Aggregate Credit Exposure
is greater than or equal to $350,000,000,

46





--------------------------------------------------------------------------------




and continuing until such time as both (I) no Default is continuing and (II)
during the preceding 30 consecutive days both (i) Liquidity has at all times
been greater than or equal to $600,000,000 and (ii) Aggregate Credit Exposure
has at all times been less than $350,000,000.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien granted by any Loan Party in favor of any Agent (securing
any of the Secured Obligations), on real property of a Loan Party, including any
amendment, modification or supplement thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, and does not include any Foreign Pension Plan, Canadian Benefit Plan
or Canadian Pension Plan.
“Net Income” means, for any period, the consolidated net income (or loss) of any
Person and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any other Person accrued prior to the date it becomes a Subsidiary of such
Person or is merged into or consolidated with such Person or any of its
Subsidiaries, (b) the income (or deficit) of any other Person (other than a
Subsidiary of such Person) in which such Person or any of its Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by such Person or such Subsidiary of such Person in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of such Person to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
“Net Orderly Liquidation Value” means, with respect to Inventory or Equipment of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent by an appraiser acceptable to the
Administrative Agent, net of all costs of liquidation thereof.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding

47





--------------------------------------------------------------------------------




year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer).
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.
“Notice of Swap Agreement Obligation” means a notice substantially in the form
of Exhibit B-2 delivered pursuant to Section 2.22.
“Obligated Party” has the meaning assigned to such term in Section 10.02.
“Obligations” means, individually and/or collectively as the context may
require, the U.S. Obligations, the Canadian Obligations, and the European
Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
“Original Currency” has the meaning assigned to such term in Section 9.18.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
“Overadvance” means, individually and/or collectively as the context may
require, the U.S. Overadvance, the Tranche B Overadvance, and the Tranche C
Overadvance.

48





--------------------------------------------------------------------------------




“Overnight LIBO” means, when used in reference to any Loan or Borrowing, whether
such Loan or the Loan comprising such Borrowing accrues interest at a rate
determined by reference to the Overnight LIBO Rate.
“Overnight LIBO Rate” means, with respect to any Overnight LIBO Borrowing or
overdue amount that bears interest at the Overnight LIBO Rate pursuant to the
terms of this Agreement, the rate of interest per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) at which overnight deposits in Euros,
Sterling, or Dollars, as applicable, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of the European Administrative Agent (in the
case of Euros) in the London interbank market and (in the case of Sterling or
Dollars) in the London interbank market for such currency to major banks in the
European interbank market or (as the case may be) the London interbank market.
“Parallel Debt” has the meaning assigned to such term in Section 9.22(a).
“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” the USA Patriot Act Title III of 107 Public Law 56 (October 26,
2001) and in other statutes and all orders, rules and regulations of the United
States government and its various executive departments, agencies and 150
offices, related to the subject matter thereof, including Executive Order 13224
effective September 24, 2001.
“Paying Guarantor” has the meaning assigned to such term in Section 10.11.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Event” means (a) the whole or partial withdrawal of a Canadian Loan
Party from a Canadian Multiemployer Plan; (b) the termination or winding up in
whole or in part of a Canadian Pension Plan; (c) the institution of proceedings
by any Governmental Authority to terminate in whole or in part or have a
third-party administrator appointed to administer a Canadian Pension Plan; or
(d) any other event or condition which could reasonably be expected to
constitute grounds for a Governmental Authority to terminate or wind up in full,
or appoint a third party to administer, any Canadian Pension Plan.
“Pension Plan” means any U.S. Pension Plan, any Canadian Pension Plan, and any
Foreign Pension Plan.
“Permitted Acquisition” means any transaction or series of related transactions
for the direct or indirect acquisition by any Loan Party or Subsidiary, whether
by purchase, merger, combination, amalgamation or otherwise, of all or
substantially all of the assets or property of, or

49





--------------------------------------------------------------------------------




of the voting Equity Interests of, or a business or product line or unit or a
division of, any Person or the subsidiaries of such Person that satisfies each
of the following requirements:
(a)    such acquisition shall be consensual and shall have been approved by the
proposed target’s (or proposed target’s parent’s) board of directors (or
equivalent) governing body;
(b)    such Person is in the same or similar line of business as Holdings and
its Subsidiaries, or a component thereof;
(c)    such acquisition shall be consummated in accordance with all Requirements
of Law;
(d)    in the case of the acquisition of Equity Interests by any Loan Party, all
of the outstanding Equity Interests (except for any such securities in the
nature of directors’ qualifying shares or securities required by any applicable
Requirement of Law to be held by other than a foreign non-resident Person) of
such Person (or, in the case of an acquisition of a group of companies, the
parent company of such group) or any newly formed Subsidiary of any Loan Party
in connection with such acquisition shall be (i) directly and beneficially owned
100% by one or more Loan Parties, except with respect to Investments permitted
by Section 6.04(c) in Subsidiaries that are not Loan Parties, and (ii) to the
extent applicable, the applicable Loan Parties shall have complied with Section
5.14 with respect thereto;
(e)    in connection with an acquisition of the Equity Interests in any Person,
all Liens on property of such Person shall be terminated unless permitted
pursuant to the Loan Documents, and in connection with an acquisition of the
assets of any Person, all Liens on such assets shall be terminated unless
permitted pursuant to the Loan Documents;
(f)    all governmental and material third-party approvals necessary in
connection with such proposed acquisition shall have been obtained and be in
full force and effect;
(g)    in the case of an acquisition by any Loan Party, as soon as available,
but not less than five Business Days prior to any acquisition having an
acquisition consideration in excess of $25,000,000 (whether paid in cash,
deferred payments, securities, the assumption of debt (including to the extent
that any continuing debt would be newly reflected on a consolidated balance
sheet of Holdings) or otherwise), the Borrower Representative shall provide to
the Administrative Agent (i) notice of such Permitted Acquisition, (ii) a copy
of the final form (or, if not available, the current draft) for the purchase
agreement and all schedules and exhibits thereto and (iii) a certificate of a
Financial Officer of the Borrower Representative certifying (and showing the
calculations therefor in reasonable detail) that the Loan Parties would be in
compliance with the requirements of clauses (c) through (g) preceding and
Section 6.04(k), including pro forma financial statements indicating compliance
with the Specified Conditions; and

50





--------------------------------------------------------------------------------




(h)    prior to inclusion of any assets acquired in connection with such
acquisition in the determination of the Borrowing Base, due diligence
(including, without limitation, field exams and appraisals) in respect of such
acquired assets satisfactory to the Administrative Agent, in its Permitted
Discretion, shall be completed.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, Canada or the United States of America
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of such government), in each case maturing within one year from
the date of acquisition thereof;

51





--------------------------------------------------------------------------------




(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of Canada or the United States of America or any province or state thereof, or a
bank listed on Schedule I to the Bank Act (Canada), in each case which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    money market funds that (i) either comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940 or are money market mutual funds (as defined in National Instrument 81-102
Mutual Funds) that are reporting issuers (as defined in Ontario securities law)
in the Province of Ontario, (ii) are rated AAA by S&P and Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000;
(f)    in the case of any Canadian Loan Party, substantially similar investments
as described in (a) through (e) above (including as to credit and maturity)
denominated in Canadian Dollars; and
(g)    in the case of any European Loan Party, other short-term investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such European Loan Party
for cash management purposes.
“Permitted Lien” means any Lien permitted under Section 6.02.
“Permitted Reorganization” means the transfer of ownership of certain Foreign
Subsidiaries and Domestic Subsidiaries (other than the U.S. Borrower) among
Subsidiaries of the Loan Parties to establish a global holding company and
treasury center for certain Foreign Subsidiaries and related modifications of
the corporate structure of Holdings and its Subsidiaries (including, without
limitation, the transfer of ownership of Subsidiaries or assets, the
capitalization of outstanding intercompany Indebtedness, the formation of new
Subsidiaries (which may include an Additional European Borrower and one or more
Additional European Guarantors) and the dissolution of existing Subsidiaries
(other than the Borrowers)); provided that (1) no Cash Management Period,
Default or Event of Default is continuing at the time thereof or would result
therefrom, and (2) such reorganization (A) shall be pursuant to documentation
reasonably acceptable to the Agents (and the Loan Parties and their Subsidiaries
shall deliver to the Agents such Collateral Documents, reaffirmations, joinders,
schedules, certificates (including solvency certificates), legal opinions,
financial statements, UCC and other

52





--------------------------------------------------------------------------------




collateral filings, and other agreements, documents or instruments as any Agent
shall reasonably request in connection therewith), (B) to the extent of any
transfer of assets of any Loan Party to any Subsidiary that is not a Loan Party,
the Specified Conditions shall be met, (C) any capitalization, transfer,
conversion to equity, forgiveness or other modification (in a manner that has
the effect of any of the foregoing or of otherwise reducing the principal
obligations owed thereunder) of any intercompany Indebtedness shall comply with
Section 6.04(p), (D) shall not result in a Material Adverse Effect, (E) shall
result in (I) the Canadian Borrower surviving and remaining at all times a
Canadian Subsidiary, and the Canadian Borrower and each surviving Canadian
Guarantor being wholly owned by one or more Loan Parties, (II) each European
Borrower surviving and remaining at all times a Subsidiary organized or
incorporated under the laws of its original jurisdiction, and each European
Borrower and each surviving European Guarantor being wholly owned by one or more
Loan Parties, and (III) the U.S. Borrower surviving and remaining at all times a
corporation organized under the laws of the United States, and the U.S. Borrower
and each surviving U.S. Guarantor (except as provided below) being wholly owned
by one or more U.S. Loan Parties, provided that any merger, consolidation,
amalgamation, liquidation or dissolution of any Loan Party shall comply with
clauses (i) through (vii) of Section 6.03(a); provided, further, that, with
respect to any Subsidiary that is (prior to any Permitted Reorganization) a U.S.
Guarantor, and which has no assets other than Equity Interests of Foreign
Subsidiaries, such U.S. Guarantor may, pursuant to such Permitted
Reorganization, become a direct Subsidiary of a Foreign Loan Party, in which
event (x) the Secured Obligations guaranteed by such Subsidiary and secured by
its assets constituting Collateral shall be limited to the International Secured
Obligations and (y) 100% of the voting Equity Interests of such Subsidiary shall
be pledged to the Agents; provided, further, however, that to meet the
requirements of this clause (E), one or more Subsidiaries of Holdings organized
in any jurisdiction in which a Loan Party is organized (or in which an
Additional European Borrower is permitted to be organized) may become European
Guarantors hereunder, subject to the requirements of Section 5.14 and otherwise
pursuant to documentation in form and substance satisfactory to the
Administrative Agent, (F) shall not violate any applicable Requirement of Law
(subject to permitted amendments of the organizational or governing documents of
the Loan Parties and their Subsidiaries) or any material contractual obligation
of the Loan Parties or their Subsidiaries (including the Existing Debt
Securities), (G) shall not result in Holdings at any time ceasing, directly or
indirectly (through one or more other Loan Parties), to own, free and clear of
all Liens or other encumbrances (other than Agents’ Liens) 100% of the issued
and outstanding Equity Interests of each Loan Party, (H) in the event that an
Additional European Borrower is formed, each Subsidiary of Holdings that is
organized or incorporated in the same jurisdiction as such Additional European
Borrower shall become an Additional European Guarantor pursuant to the terms set
forth in Section 5.14, and (I) shall otherwise be in form and substance, and
upon terms, reasonably acceptable to the Administrative Agent. In connection
with any Permitted Reorganization, the Loan Parties may designate an Additional
European Borrower in accordance with this definition of Permitted Reorganization
and the definition of Additional European Borrower which Additional European
Borrower shall become a party hereto by executing a joinder in form and
substance reasonably satisfactory to the Administrative Agent and delivering
such other instruments, documents, certificates and opinions as the
Administrative Agent may reasonably request. Any such Additional European
Borrower shall be organized or incorporated in the Netherlands, Luxembourg,
Ireland, England, or Belgium, (it being understood that no assets (other than
Eligible Accounts) shall be included in the Borrowing Base for an Additional

53





--------------------------------------------------------------------------------




European Borrower in any such additional European jurisdiction without the
consent of the Administrative Agent and each Joint Lead Arranger) provide such
joinder, security, certificates, legal opinions, and other documentation as the
Agents may request in their sole discretion in connection with such joinder, and
the addition of any Additional European Borrower shall be subject to such legal
and business due diligence (including field examinations and appraisals) as any
Agent may request in its sole discretion.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“PP&E Amortization Factor” means 1 minus a fraction, the numerator of which is
the number of full calendar quarters elapsed as of any date of determination
(including any calendar quarter ending on the date of determination) since the
Effective Date, (but in no event more than 28) and the denominator of which is
28.
“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder or under any other
Loan Document on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction in Canada other than the Province of
Ontario, “PPSA” means the Personal Property Security Act or such other
applicable legislation in effect from time to time in such other jurisdiction in
Canada for purposes of the provisions hereof relating to such perfection, effect
of perfection or non-perfection or priority.
“Prepayment Event” means:
(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
(i) dispositions described in Section 6.05(a) and (ii) sales, transfer or other
dispositions not exceeding $5,000,000 in any fiscal year; or
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $5,000,000;
(c)    the issuance by Holdings of any Equity Interests other than any issuance
by Holdings of not more than an aggregate amount of 15.0% of its Equity
Interests (including its Equity Interests issued upon exercise of any warrant or
option or warrants or options to purchase its Equity Interests), in each case,
to directors, officers, consultants or employees of any Loan Party or its
Subsidiaries; or
(d)    the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.
“Prime Rate” means (a) for the purpose of Dollar-denominated Loans made
available to the U.S. Borrower, the rate of interest per annum publicly
announced from time to time by Chase as its prime rate at its offices at 270
Park Avenue in New York City or any successor executive

54





--------------------------------------------------------------------------------




office, and (b) for the purpose of Dollar-denominated Loans made available to
the Canadian Borrower, the rate of interest per annum publicly announced from
time to time by the Administrative Agent at its Toronto office as its base rate
for Dollar-denominated commercial loans made in Canada; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.
“Projections” has the meaning assigned to such term in Section 5.01(e).
“Protective Advance” means, individually and/or collectively as the context may
require, the U.S. Protective Advances, the Tranche B Protective Advances, and
the Tranche C Protective Advances.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Secured Swap Agreement Reserve” means a reserve established by the
Administrative Agent from time to time in respect of a Qualified Secured Swap
Agreement Obligation, which reserve shall be in the amount of the aggregate
Dollar Equivalent marked to market exposure thereunder as calculated from time
to time by the Lender or Affiliate of a Lender party to such Qualified Secured
Swap Agreement Obligation and notified to the Administrative Agent pursuant to
the terms hereof (it being understood and agreed that a reserve with respect to
a Qualified Secured Swap Agreement Obligation may only be decreased below the
marked to market exposure thereunder with the consent of the Administrative
Agent and the swap counterparty (other than a Loan Party) party to the related
Swap Agreement), in each case including an amount that the Administrative Agent
deems necessary in its Permitted Discretion to maintain due to any failure of
any such counterparty to report its marked to market exposure or any changes in
the relevant markets.
“Qualified Secured Swap Agreement Obligations” means, with respect to any Swap
Agreement Obligation (i) constituting a Secured Obligation and (ii) designated
as a “Qualified Secured Swap Agreement Obligation” in the applicable Notice of
Swap Agreement Obligation or on Schedule 1.01D, or to which Chase or an
Affiliate is a party, an amount not to exceed at any time the aggregate
Qualified Secured Swap Agreement Reserve in respect thereof at such time;
provided that if the aggregate amount of Qualified Secured Swap Agreement
Obligations with respect to such Swap Agreement Obligation at any time exceeds
the aggregate Qualified Secured Swap Agreement Reserve in respect of such Swap
Agreement Obligation at such time, then such excess amount shall no longer
constitute Qualified Secured Swap Agreement Obligations, but shall remain
Secured Obligations hereunder.

55





--------------------------------------------------------------------------------




“Quebec Security Documents” means a deed of hypothec executed by any Loan Party
from time to time, and any other related documents, bonds, debentures or pledge
agreements required to perfect a Lien in favor of the Administrative Agent in
the Province of Quebec.
“Quotation Day” means, in respect of the determination of the LIBO Rate for any
Interest Period for a Eurocurrency Loan (a) in Sterling, the day that is the
first Business Day of such Interest Period, (b) in Euro, the day that is two
TARGET Days prior the first day of such Interest Period, and (c) in Dollars or
Canadian Dollars, the day that is two Business Days prior to the first day of
such Interest Period.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
“Refinanced Indebtedness” has the meaning assigned to such term in Section
6.01(f).
“Refinancing Indebtedness” has the meaning assigned to such term in Section
6.01(f).
“Register” has the meaning assigned to such term in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Loan Parties, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the Administrative Agent.
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Aggregate Credit Exposure and unused Revolving Commitments representing
at least a majority of the sum of the Aggregate Credit Exposure and unused
Revolving Commitments.
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
(or Certificate of Amalgamation) and By-Laws, or other organizational or
governing documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation or duplication, reserves for accrued and unpaid interest on the
Secured Obligations, Banking Services Reserves, Canadian Priority Payable
Reserves, volatility reserves, reserves for rent at locations leased by any Loan
Party and for consignee’s, warehousemen’s, carrier’s, mortgagee’s and bailee’s
charges, reserves for dilution of Accounts, reserves for Inventory shrinkage,
reserves for customs charges and shipping charges related to any Inventory in
transit, reserves for Swap Agreement Obligations (including the Qualified
Secured Swap Agreement Reserve), reserves for contingent liabilities of any Loan
Party, reserves for uninsured losses of any Loan Party, reserves for uninsured,

56





--------------------------------------------------------------------------------




underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments, and other governmental charges, reserves for retention of title,
extended retention of title, broadened retention of title, or similar
arrangements, and the German Bankruptcy Reserve) with respect to the Collateral
or any Loan Party (including any Additional European Borrower or its assets).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Holdings or any Borrower or any option, warrant or
other right to acquire any such Equity Interests in Holdings or any Borrower.
“Revolving Commitment” means, with respect to each Lender, individually and/or
collectively as the context may require, the U.S. Commitment, the Tranche B
Commitment, and the Tranche C Commitment of such Lender.
“Revolving Commitment Schedule” means the Schedule attached hereto identified as
such.
“Revolving Exposure” means, individually and/or collectively as the context may
require, the U.S. Revolving Exposure, the Tranche B Revolving Exposure, and the
Tranche C Revolving Exposure.
“Revolving Exposure Limitations” has the meaning assigned to such term in
Section 2.01.
“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Sanctioned Country” means a country or territory which is at any time subject
to Sanctions.
“Sanctions” means:
(a)    economic or financial sanctions or trade embargoes imposed, administered
or enforced from time to time by (i) the U.S. government and administered by
OFAC, (ii) the United Nations Security Council, (iii) the European Union or (iv)
Her Majesty's Treasury of the United Kingdom; and
(b)    economic or financial sanctions imposed, administered or enforced from
time to time by the U.S. State Department, the U.S. Department of Commerce or
the U.S. Department of the Treasury.

57





--------------------------------------------------------------------------------




“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State Department, the U.S. Department of Commerce
or the U.S. Department of the Treasury or the United Nations Security Council or
any similar list maintained by the European Union, any other EU Member State or
any other U.S. government entity, in each case as the same may be amended,
supplemented or substituted from time to time.
“Screen Rate” means, in relation to the LIBO Rate, the London interbank offered
rate administered by the British Bankers Association (or any other person which
takes over the administration of that rate) for the relevant currency and period
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement
Reuters page which displays that rate), or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters. If such page or service ceases to be available, the applicable Agent
may specify another page or service displaying the relevant rate after
consultation with the Borrower Representative.
“Second Currency” has the meaning assigned to such term in Section 9.18.
“Secured Obligations” means, individually and/or collectively as the context may
require, the U.S. Secured Obligations, the Canadian Secured Obligations, and the
European Secured Obligations.
“Secured Parties” means, individually and/or collectively as the context may
require, the U.S. Secured Parties, the Tranche B Secured Parties, the Tranche C
Secured Parties, and other holders of the Secured Obligations.
“Security Agreement” means, individually and/or collectively as the context may
require, any U.S. Security Agreement, any Canadian Security Agreement, and any
European Security Agreement.
“Senior Unsecured Note Documents” means the Senior Unsecured Note Indenture and
all other documents executed and/or delivered with respect to the Fixed Rate
Senior Unsecured Notes and the Floating Rate Senior Unsecured Notes prior to the
date of this Agreement.
“Senior Unsecured Note Indenture” shall mean (i) with respect to the Floating
Rate Senior Unsecured Notes, that certain Indenture, dated as of March 21, 2007,
between Holdings, as issuer, the guarantors named therein, as guarantors, and
U.S. Bank National Association, as trustee, as in effect on the date of this
Agreement and (ii) with respect to the Fixed Rate Senior Unsecured Notes, that
certain Indenture, dated as of September 25, 2012, between Holdings, as issuer,
the guarantors named therein, as guarantors, and U.S. Bank National Association,
as trustee, as in effect on the date of this Agreement.
“Senior Unsecured Notes” shall mean, individually and/or collectively, the Fixed
Rate Senior Unsecured Notes and the Floating Rate Senior Unsecured Notes, each
issued pursuant to the Senior Unsecured Note Documents.
“Settlement” has the meaning assigned to such term in Section 2.05(h).

58





--------------------------------------------------------------------------------




“Settlement Date” has the meaning assigned to such term in Section 2.05(h).
“Sistemas” has the meaning assigned to such term in the preamble.
“Spain” means the Kingdom of Spain.
“Spanish Borrower” has the meaning assigned to such term in the preamble. Each
Spanish Borrower shall become parties to the Credit Agreement by accession on or
about the Effective Date.
“Spanish Borrowing Base” means, at any time, the difference of
(a)    85% of the Spanish Borrowers’ Eligible Accounts at such time, less
(b)    any applicable Reserve then in effect to the extent applicable to the
Spanish Borrowers or such Eligible Accounts.
“Spanish Borrowing Base Availability” means, at any time, an amount equal to (a)
the Spanish Borrowing Base plus (b) the Canadian Tranche C Borrowing Base
Availability plus (c) the U.S. Borrowing Base Availability minus (d) the Spanish
Revolving Exposure (calculated, with respect to any Defaulting Lender, as if
such Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings).
“Spanish Certification” has the meaning assigned to such term in Section
9.09(f).
“Spanish Civil Procedure Law” has the meaning assigned to such term in Section
9.09(f).
“Spanish Guarantee” means, individually and/or collectively as the context may
require, any guarantee that is entered into by a Spanish Borrower or any other
Spanish Loan Party pursuant to the terms of this Agreement or any other Loan
Document, including Section 5.14(a) and (d), in form and substance reasonably
satisfactory to the Administrative Agent, as each of the foregoing may be
amended, restated or otherwise modified from time to time.
“Spanish Guarantor” means a Spanish Borrower and each Person that is a party to
this Agreement as a Spanish Guarantor, or that becomes a party to this Agreement
as a Spanish Guarantor pursuant to a Spanish Guarantor Joinder Agreement
pursuant to Section 5.14(a) and/or (d). General Cable Holdings (Spain) SL shall
become a party to the Credit Agreement by accession as Spanish Guarantor on or
about the Effective Date.
“Spanish Guarantor Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).
“Spanish Insolvency Law” means Law 22/2003, of 9 July, on insolvency.
“Spanish Loan Parties” means, individually and/or collectively as the context
may require, any Spanish Borrower and any Spanish Guarantors, and their
respective successors and assigns.

59





--------------------------------------------------------------------------------




“Spanish Perfection Requirements” means the making or the procuring of the
appropriate registration, filings, stampings and/or notifications of the Spanish
Security Agreements or the Lien created thereunder as specifically referred to
in any Spanish law legal opinion delivered pursuant to Section 4.01(a) of this
Agreement.
“Spanish Public Document” means a “documento público” under the laws of Spain,
which includes any of an “escritura pública”, a “póliza” or an “efecto
intervenido por fedatario público”.
“Spanish Revolving Exposure” means, with respect to the Spanish Borrowers, the
sum of (a) the outstanding principal amount of Tranche C Revolving Loans to the
Spanish Borrowers at such time, plus (b) the aggregate principal amount of the
Tranche C Swingline Loans to the Spanish Borrowers at such time, plus (c) the
European LC Exposure issued for the account of the Spanish Borrowers at such
time, plus (d) the aggregate principal amount of Tranche C Overadvances
outstanding to the Spanish Borrowers.
“Spanish Security Agreement” means, individually and collectively as the context
may require, each pledge agreement, security agreement, guarantee or other
agreement that is entered into by any Spanish Loan Party or any Person who is
the holder of Equity Interests in any Spanish Loan Party in favor of any Agent
or any other Secured Party, securing or guaranteeing any of the Secured
Obligations, in each case in form and substance satisfactory to the
Administrative Agent and entered into pursuant to the terms of this Agreement or
any other Loan Document (including Section 5.14), as the same may be amended,
restated or otherwise modified from time to time.
“Specified Conditions” means: with respect to any action or transaction that is
conditioned upon meeting the Specified Conditions (each a “Permitted
Transaction”), each of the following conditions:
(a)    no Default or Event of Default has occurred and is continuing or would
immediately result from the consummation of the Permitted Transaction;
(b)    either
(i)    (A) Availability (I) on an average daily basis for the thirty day period
ended immediately prior to such Permitted Transaction and (II) on the date of
such Permitted Transaction, after giving effect thereto, shall be greater than
$162,500,000 and (B) the Fixed Charge Coverage Ratio (calculated, in the case of
Guarantees, without duplication of the guaranteed obligations) for the most
recent four fiscal quarters ended immediately prior to the Permitted Transaction
shall, after giving effect to such Permitted Transaction and assuming such
Permitted Transaction occurred on the first day of the period, be at least 1.15
to 1.00; or
(ii)    Availability (A) on an average daily basis for the thirty day period
ended immediately prior to such Permitted Transaction and (B) on the date of
such Permitted Transaction, after giving effect thereto, shall be greater than
$250,000,000; and

60





--------------------------------------------------------------------------------




(c)    the Borrower Representative shall provide to the Administrative Agent a
certificate of a Financial Officer of the Borrower Representative certifying
(and showing the calculations therefor in reasonable detail) that the Loan
Parties would be in compliance with the requirements of clauses (a) and (b)
preceding.
“Specified Financial Reporting Default” means the failure by Holdings to deliver
its quarterly financial reports on Form 10-Q for the fiscal quarter ended on or
about June 28, 2013, within the time periods prescribed therefor under Section
5.02 of the Convertible Senior Note Indenture, Section 4.18 of the Senior
Unsecured Note Indenture or Section 5.02 of the Subordinated Convertible Note
Indenture, which failure results in a “Default” or “Event of Default” (each as
defined in the applicable indenture) under Section 7.01(5) of the Convertible
Senior Notes Indenture, Section 6.01(4) of the Senior Unsecured Note Indenture
or Section 7.01(5) of the Subordinated Convertible Note Indenture.
“Spot Rate” means, on any date, as determined by the Administrative Agent, the
spot selling rate posted by Reuters on its website for the sale of the
applicable currency for Dollars at approximately 11:00 a.m., Local Time, on such
date (the “Applicable Quotation Date”); provided, that if, for any reason, no
such spot rate is being quoted, the spot selling rate shall be determined by
reference to such publicly available service for displaying exchange rates as
may be reasonably selected by the Administrative Agent, or, in the event no such
service is selected, such spot selling rate shall instead be the rate reasonably
determined by the Administrative Agent as the spot rate of exchange in the
market where its foreign currency exchange operations in respect of the
applicable currency are then being conducted, at or about 11:00 a.m., Local
Time, on the Applicable Quotation Date for the purchase of the relevant currency
for delivery two Business Days later.
“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Standby Letters of Credit plus (b) the aggregate
amount of all LC Disbursements relating to Standby Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrowers. The Standby LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the aggregate Standby LC Exposure.
“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board or other Governmental Authority to which the
Administrative Agent or the European Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

61





--------------------------------------------------------------------------------




“Sterling” or “£” refers to the lawful currency of the United Kingdom.
“Subordinated Convertible Note Documents” means the Subordinated Convertible
Note Indenture and all other documents executed and/or delivered with respect to
the Subordinated Convertible Notes prior to the date of this Agreement.
“Subordinated Convertible Note Indenture” shall mean that certain Indenture,
dated as of December 18, 2009, between Holdings, as issuer, and U.S. Bank
National Association, as trustee, with respect to the Subordinated Convertible
Notes, as in effect on the date of this Agreement.
“Subordinated Convertible Notes” shall mean Holdings’ Subordinated Convertible
Notes due 2029 issued pursuant to the Subordinated Convertible Note Documents.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the reasonable satisfaction of the Administrative Agent.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of a Borrower or a Loan
Party, as applicable.
“Supermajority Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Aggregate Credit Exposure and unused Revolving Commitments
representing at least 66⅔% of the sum of the total Aggregate Credit Exposure and
unused Revolving Commitments.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.
“Swap Agreement Obligations” of a Loan Party means any and all obligations of
such Loan Party, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and

62





--------------------------------------------------------------------------------




substitutions therefor), under (a) any and all Swap Agreements, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.
“Swingline Exposure” means, at any time, the sum of the aggregate amount of all
outstanding Swingline Loans. The Swingline Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the aggregate Swingline Exposure.
“Swingline Lender” means, individually and/or collectively as the context may
require, the U.S. Swingline Lender, the Tranche B Swingline Lender, and the
Tranche C Swingline Lender.
“Swingline Loan” means, individually and/or collectively as the context may
require, each U.S. Swingline Loan, each Tranche B Swingline Loan, and each
Tranche C Swingline Loan.
“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Total Consolidated Leverage Ratio” means, as of the last day of any fiscal
quarter of Holdings, the ratio of (a) Total Indebtedness on such date to (b)
EBITDA of Holdings and its Subsidiaries for the period of four consecutive
fiscal quarters ended on such date.
“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.
“Tranche B Availability” means, at any time, an amount equal to (a) the lesser
of (i) the aggregate Tranche B Commitments of all Tranche B Revolving Lenders
and (ii) (A) the Canadian Borrowing Base minus (B) the Tranche C Canadian
Borrowing Base Usage plus (C) the U.S. Borrowing Base Availability minus (b) the
total Tranche B Revolving Exposure (calculated, with respect to any Defaulting
Lender, as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).
“Tranche B Commitment” means, with respect to each Tranche B Revolving Lender,
the commitment, if any, of such Tranche B Revolving Lender to make Tranche B
Revolving Loans

63





--------------------------------------------------------------------------------




and to acquire participations in Canadian Letters of Credit, Tranche B
Overadvances and Tranche B Swingline Loans hereunder, expressed as a Dollar
Amount representing the maximum possible aggregate amount of such Tranche B
Revolving Lender’s Tranche B Revolving Exposure hereunder, as such commitment
may be reduced or increased from time to time pursuant to (a) Section 2.09 and
(b) assignments by or to such Tranche B Revolving Lender pursuant to Section
9.04. The initial Dollar Amount of each Tranche B Revolving Lender’s Tranche B
Commitment is set forth on the Revolving Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Tranche B Revolving Lender
shall have assumed its Tranche B Commitment, as applicable. The Tranche B
Commitment is in the aggregate Dollar Amount of $70,000,000 as of the Effective
Date.
“Tranche B Facility” means, collectively, the Tranche B Commitment and the
extensions of credit made thereunder.
“Tranche B Loans” means, individually and/or collectively as the context may
require, the Tranche B Revolving Loans, the Tranche B Swingline Loans, Tranche B
Overadvances and the Tranche B Protective Advances.
“Tranche B Overadvance” has the meaning assigned to such term in Section
2.05(e).
“Tranche B Protective Advance” has the meaning assigned to such term in Section
2.04(a).
“Tranche B Revolving Exposure” means, with respect to any Tranche B Revolving
Lender at any time, the sum of (a) the outstanding principal amount of Tranche B
Revolving Loans of such Tranche B Revolving Lender at such time, plus (b) an
amount equal to the Applicable Percentage of the aggregate principal amount of
the Tranche B Swingline Loans of such Tranche B Revolving Lender at such time,
plus (c) an amount equal to the Applicable Percentage of the Canadian LC
Exposure at such time, plus (d) an amount equal to such Tranche B Revolving
Lender’s Applicable Percentage of the aggregate principal amount of Tranche B
Overadvances outstanding.
“Tranche B Revolving Lenders” means the Persons listed on the Revolving
Commitment Schedule (or an Affiliate or branch of any such Person that is acting
on behalf of such Person, in which case the term “Tranche B Revolving Lenders”
shall include any such Affiliate or branch with respect to the Tranche B
Revolving Loans made by such Affiliate or branch) as having a Tranche B
Commitment and any other Person that shall acquire a Tranche B Commitment, other
than any such Person that ceases to be an Tranche B Revolving Lender pursuant to
an Assignment and Assumption. Each Lender that has a Tranche B Commitment (or
any Affiliate or branch of any such Lender that is acting on behalf of such
Lender) (i) shall be a financial institution that is listed on Schedule I, II,
or III of the Bank Act (Canada), has received an approval to have a financial
establishment in Canada pursuant to Section 522.21 of the Bank Act (Canada), as
amended, or is not a foreign bank for purposes of the Bank Act (Canada), or (ii)
is a financial institution not resident in Canada and not deemed to be resident
in Canada for purposes of the ITA, and deals at arm’s length with each Canadian
Borrower for purposes of the ITA.

64





--------------------------------------------------------------------------------




“Tranche B Revolving Loan” means a Revolving Loan made to the Canadian Borrower
by the Tranche B Revolving Lenders.
“Tranche B Secured Parties” means, individually and/or collectively as the
context may require, the Administrative Agent, the other Agents, the Tranche B
Revolving Lenders, the Tranche B Swingline Lender, the Canadian Issuing Banks,
and other holders of the Canadian Secured Obligations.
“Tranche B Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as lender of Tranche B Swingline Loans hereunder, and its
successors and assigns in such capacity.
“Tranche B Swingline Loan” has the meaning assigned to such term in Section
2.05(b).
“Tranche B U.S. Borrowing Base Usage” means, at any time, an amount equal to the
greater of (a) zero and (b)(i) the total Tranche B Revolving Exposure
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings) minus (ii)
the Canadian Borrowing Base.
“Tranche C Availability” means, at any time, an amount equal to (a) the lesser
of (i) the aggregate Tranche C Commitments of all Tranche C Revolving Lenders
and (ii) (A) the Aggregate European Borrowing Base plus (B) the Canadian Tranche
C Borrowing Base Availability plus (C) the U.S. Borrowing Base Availability
minus (b) the total Tranche C Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).
“Tranche C Canadian Borrowing Base Usage” means, at any time, an amount equal to
the greater of (a) zero and (b)(i) the total Tranche C Revolving Exposure
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings) minus (ii)
the portion of Tranche C Revolving Exposure allocated (as reflected in the
applicable Borrowing Base Certificate or otherwise by the Administrative Agent
in its Permitted Discretion) to Tranche C U.S. Borrowing Base Usage minus (iii)
the Aggregate European Borrowing Base.
“Tranche C Commitment” means, with respect to each Tranche C Revolving Lender,
the commitment, if any, of such Tranche C Revolving Lender to make Tranche C
Revolving Loans and to acquire participations in European Letters of Credit,
Tranche C Overadvances and Tranche C Swingline Loans hereunder, expressed as a
Dollar Amount representing the maximum possible aggregate Dollar Amount of such
Tranche C Revolving Lender’s Tranche C Revolving Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to (a) Section
2.09 and (b) assignments by or to such Tranche C Revolving Lender pursuant to
Section 9.04. The initial Dollar Amount of each Tranche C Revolving Lender’s
Tranche C Commitment is set forth on the Revolving Commitment Schedule, or in
the Assignment and Assumption pursuant to which such Tranche C Revolving Lender
shall have assumed its Tranche C Commitment, as applicable. The Tranche C
Commitment is in the aggregate Dollar Amount of $300,000,000 as of the Effective
Date.

65





--------------------------------------------------------------------------------




“Tranche C Facility” means, collectively, the Tranche C Commitment and the
extensions of credit made thereunder.
“Tranche C Loans” means, individually and/or collectively as the context may
require, the Tranche C Revolving Loans, the Tranche C Swingline Loans, Tranche C
Overadvances and the Tranche C Protective Advances.
“Tranche C Overadvance” has the meaning assigned to such term in Section
2.05(f).
“Tranche C Protective Advance” has the meaning assigned to such term in Section
2.04(a).
“Tranche C Revolving Exposure” means, with respect to any Tranche C Revolving
Lender at any time, the sum, in each case expressed as a Dollar Amount, of (a)
the outstanding principal amount of Tranche C Revolving Loans of such Tranche C
Revolving Lender at such time, plus (b) an amount equal to the Applicable
Percentage of the aggregate principal amount of the Tranche C Swingline Loans of
such Tranche C Revolving Lender at such time, plus (c) an amount equal to the
Applicable Percentage of the European LC Exposure at such time, plus (d) an
amount equal to such Tranche C Revolving Lender’s Applicable Percentage of the
aggregate principal amount of Tranche C Overadvances outstanding.
“Tranche C Revolving Lenders” means the Persons listed on the Revolving
Commitment Schedule (or an Affiliate or branch of any such Person that is acting
on behalf of such Person, in which case the term “Tranche C Revolving Lenders”
shall include any such Affiliate or branch with respect to the Tranche C
Revolving Loans made by such Affiliate or branch) as having a Tranche C
Commitment and any other Person that shall acquire a Tranche C Commitment, other
than any such Person that ceases to be an Tranche C Revolving Lender pursuant to
an Assignment and Assumption. Each Lender that has a Tranche C Commitment shall
be a French Qualifying Lender or have an affiliate or branch through which it
will make Loans to the French Borrower pursuant to Section 2.02(b) that is a
French Qualifying Lender. No Lender that has a Tranche C Commitment and that is
not a French Qualifying Lender shall make Loans to the French Borrower other
than through an Affiliate or a branch that is a French Qualifying Lender.
“Tranche C Revolving Loan” means a Revolving Loan made to the European Borrowers
by the Tranche C Revolving Lenders.
“Tranche C Secured Parties” means, individually and/or collectively as the
context may require, the European Administrative Agent, the other Agents, the
Tranche C Revolving Lenders, the Tranche C Swingline Lender, the European
Issuing Banks, and other holders of the European Secured Obligations.
“Tranche C Swingline Lender” means J.P. Morgan Securities plc, in its capacity
as lender of Tranche C Swingline Loans hereunder, and its successors and assigns
in such capacity. Each Tranche C Swingline Lender may, in its sole discretion,
arrange for one or more Tranche C Swingline Loans to be made by Affiliates or
branches of such Tranche C Swingline Lender, in which case the term “Tranche C
Swingline Lender” shall include any such Affiliate or branch with respect to
Tranche C Swingline Loans made by such Affiliate or branch. Each Tranche C

66





--------------------------------------------------------------------------------




Swingline Lender that makes a Tranche C Swingline Loan to a French Borrower
shall be a French Qualifying Lender.
“Tranche C Swingline Loan” has the meaning assigned to such term in Section
2.05(c).
“Tranche C U.S. Borrowing Base Usage” means, at any time, an amount equal to the
greater of (a) zero and (b)(i) the total Tranche C Revolving Exposure
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Applicable Percentage of all outstanding Borrowings) minus (ii)
the portion of Tranche C Revolving Exposure allocated (as reflected in the
applicable Borrowing Base Certificate or otherwise by the Administrative Agent
in its Permitted Discretion) to Tranche C Canadian Borrowing Base Usage minus
(iii) the Aggregate European Borrowing Base.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.
“Treaty on the European Economic Area” means the Treaty establishing the
European Economic Area signed in Porto on 2 May 1992, as amended from time to
time.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate the Alternate Base Rate, the
CDOR Rate, the Canadian Prime Rate, or the Overnight LIBO Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“United States” or “U.S.” means the United States of America.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated, including any
Secured Obligation that is: (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature; or (iii) an obligation
to provide collateral to secure any of the foregoing types of obligations.
“U.S. Availability” means, at any time, an amount equal to the lesser of (i) the
aggregate U.S. Commitments of all U.S. Revolving Lenders and (ii) U.S. Borrowing
Base Availability.
“U.S. Borrower” has the meaning assigned to such term in the preamble.
“U.S. Borrowing Base” means, at any time, the sum of

67





--------------------------------------------------------------------------------




(a)    85% of the U.S. Loan Parties’ Eligible Accounts, plus
(b)    the lesser of (i) 70% of the U.S. Loan Parties’ Eligible Inventory,
valued at the lower of average cost or market value and (ii) the product of 85%
multiplied by Net Orderly Liquidation Value percentage identified in the most
recent inventory appraisal ordered by the Administrative Agent multiplied by the
U.S. Loan Parties’ Eligible Inventory, valued at the lower of average cost or
market value, plus
(c)    the U.S. PP&E Component, less
(d)    any applicable Reserve then in effect to the extent applicable to the
U.S. Borrower or such Eligible Accounts, Eligible Inventory, Eligible Real
Estate or Eligible Equipment.
“U.S. Borrowing Base Availability” means, at any time, an amount equal to (a)
(i) the U.S. Borrowing Base minus (ii) the Tranche B U.S. Borrowing Base Usage
minus (iii) the Tranche C U.S. Borrowing Base Usage minus (b) the total U.S.
Revolving Exposure (calculated, with respect to any Defaulting Lender, as if
such Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings).
“U.S. Collection Deposit Account” means a “Collection Deposit Account” as
defined in the U.S. Security Agreement.
“U.S. Commitment” means, with respect to each U.S. Revolving Lender, the
commitment, if any, of such U.S. Revolving Lender to make U.S. Revolving Loans
and to acquire participations in U.S. Letters of Credit, U.S. Overadvances and
U.S. Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such U.S. Revolving Lender’s U.S. Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such U.S.
Revolving Lender pursuant to Section 9.04. The initial amount of each U.S.
Revolving Lender’s U.S. Commitment is set forth on the Revolving Commitment
Schedule, or in the Assignment and Assumption pursuant to which such U.S.
Revolving Lender shall have assumed its U.S. Commitment, as applicable. The U.S.
Commitment is in the aggregate amount of $630,000,000 as of the Effective Date.
“U.S. Facility” means, collectively, the U.S. Commitment and the extensions of
credit made thereunder.
“U.S. Guaranteed Obligations” has the meaning assigned to such term in Section
10.01(a).
“U.S. Guarantor” means each U.S. Loan Party and any other Person that becomes a
U.S. Guarantor pursuant to Section 5.14(a).
“U.S. Guarantor Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).
“U.S. Issuing Banks” means, individually and/or collectively as the context may
require, in the case of each U.S. Letter of Credit, Chase, in its capacity as an
issuer of U.S. Letters of

68





--------------------------------------------------------------------------------




Credit hereunder, and its successors and assigns in such capacity as provided in
Section 2.06(j). Each U.S. Issuing Bank may, in its sole discretion, arrange for
one or more U.S. Letters of Credit to be issued by Affiliates of such U.S.
Issuing Bank, in which case the term “U.S. Issuing Bank” shall include any such
Affiliate with respect to U.S. Letters of Credit issued by such Affiliate.
“U.S. LC Exposure” means, at any time, the sum of the Dollar Amount of the
Commercial LC Exposure and the Standby LC Exposure in respect of U.S. Letters of
Credit. The U.S. LC Exposure of any U.S. Revolving Lender at any time shall be
its Applicable Percentage of the total U.S. LC Exposure at such time.
“U.S. Letter of Credit” means any Letter of Credit or similar instrument
(including a bank guarantee) acceptable to the applicable U.S. Issuing Bank
issued for the purpose of providing credit support for the U.S. Borrower.
“U.S. Loan Parties” means, individually and/or collectively as the context may
require, Holdings, Intermediate Holdings, the U.S. Borrower, each of the other
Domestic Subsidiaries of Holdings that is a party to this Agreement as a U.S.
Guarantor, or that becomes a party to this Agreement pursuant to a U.S.
Guarantor Joinder Agreement, and their respective successors and assigns.
“U.S. Loans” means, individually and/or collectively as the context may require,
the U.S. Revolving Loans, the U.S. Swingline Loans, U.S. Overadvances and the
U.S. Protective Advances.
“U.S. Obligations” means, with respect to the U.S. Loan Parties, all unpaid
principal of and accrued and unpaid interest on the U.S. Loans, all U.S. LC
Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the U.S. Loan Parties to the Lenders or to
any Lender, the Administrative Agent, any U.S. Issuing Bank, any indemnified
party arising under the Loan Documents, or any other Secured Party, including
those arising pursuant to Section 10.01(a) or arising under any other U.S.
Guarantee (in each case including interest and other obligations accruing or
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding or which would have accrued but for such bankruptcy,
insolvency or similar proceeding, regardless of whether allowed or allowable in
such proceeding).
“U.S. Overadvance” has the meaning assigned to such term in Section 2.05(d).
“U.S. Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which any Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. PP&E Component” means, at the time of any determination, an amount equal
to the lesser of:

69





--------------------------------------------------------------------------------




(a)    an amount equal to the PP&E Amortization Factor multiplied by (i) the
amount of the Alcan U.S. PP&E Component plus the amount of the General Cable
U.S. PP&E Component (each as defined in Annex I) minus (ii) Reserves established
by the Administrative Agent, or
(b)    $150,000,000 minus the Canadian PP&E Component minus the German Equipment
Component minus any Additional European Borrower PP&E Component minus Reserves
established by the Administrative Agent.
“U.S. Protective Advance” has the meaning assigned to such term in Section
2.04(a).
“U.S. Reaffirmation Agreement” means the Reaffirmation, Joinder and Amendment
Agreement, dated as of the date hereof, among the U.S. Loan Parties party
thereto and the Administrative Agent.
“U.S. Revolving Exposure” means, with respect to any U.S. Revolving Lender at
any time, the sum of (a) the outstanding principal amount of U.S. Revolving
Loans of such U.S. Revolving Lender at such time, plus (b) an amount equal to
such U.S. Revolving Lender’s Applicable Percentage of the aggregate principal
amount of the U.S. Swingline Loans at such time, plus (c) an amount equal to
such U.S. Revolving Lender’s Applicable Percentage of the U.S. LC Exposure at
such time, plus (d) an amount equal to such U.S. Revolving Lender’s Applicable
Percentage of the aggregate principal amount of U.S. Overadvances outstanding.
“U.S. Revolving Lenders” means the Persons listed on the Revolving Commitment
Schedule as having a U.S. Commitment and any other Person that shall acquire a
U.S. Commitment, other than any such Person that ceases to be such a Person
hereto pursuant to an Assignment and Assumption.
“U.S. Revolving Loan” means a Revolving Loan made to the U.S. Borrower by the
U.S. Revolving Lenders.
“U.S. Secured Obligations” means all U.S. Obligations, together with all (a)
Banking Services Obligations of the U.S. Loan Parties owing to one or more
Revolving Lenders or their respective Affiliates, provided that (i) (A) such
Banking Services Obligation is listed on Schedule 1.01C as of the Effective
Date, (B) within one week of the time that any agreement relating to such
Banking Services Obligation is executed (or in the case of Banking Services
Obligations existing on the date that a Person becomes a Revolving Lender after
the Effective Date, within one week after such date), the Revolving Lender or
Affiliate of a Revolving Lender party thereto shall have delivered written
notice (executed by such Revolving Lender or Affiliate and the Borrower
Representative) to the Administrative Agent in the form of Exhibit B-1 or any
other form approved by the Administrative Agent that such a transaction has been
entered into and that it constitutes a U.S. Secured Obligation entitled to the
benefits of the applicable Collateral Documents or (C) Chase or an Affiliate is
a party thereto and (ii) the applicable Revolving Lender has not, at the time
such transaction relating to such Banking Services Obligation is executed,
received notice of any continuing Event of Default; and (b) Swap Agreement
Obligations of the U.S. Loan Parties owing to one or more Revolving Lenders or
their respective Affiliates; provided that (i) (A) such Swap Agreement
Obligation is listed on

70





--------------------------------------------------------------------------------




Schedule 1.01D as of the Effective Date, (B) within one week of the time that
any transaction relating to such Swap Agreement Obligation is executed (or in
the case of Swap Agreement Obligations existing on the date that a Person
becomes a Lender after the Effective Date, within one week after such date), the
Revolving Lender or Affiliate of a Revolving Lender party thereto shall have
delivered written notice (executed by such Revolving Lender or Affiliate and the
Borrower Representative) to the Administrative Agent in the form of Exhibit B-2
or any other form approved by the Administrative Agent that such a transaction
has been entered into and that it constitutes a U.S. Secured Obligation entitled
to the benefits of the applicable Collateral Documents or (C) Chase or an
Affiliate is a party thereto and (ii) the applicable Revolving Lender has not,
at the time such transaction relating to such Swap Agreement Obligation is
executed, received notice of any continuing Event of Default; provided, however,
that the definition of “U.S. Secured Obligations” shall not create any guarantee
by any U.S. Guarantor of (or grant of security interest by any U.S. Guarantor to
support, as applicable) any Excluded Swap Obligations of such U.S. Guarantor for
purposes of determining any obligations of any Guarantor.
“U.S. Secured Parties” means, individually and/or collectively as the context
may require, the Administrative Agent, the other Agents, the U.S. Revolving
Lenders, the U.S. Swingline Lender, the U.S. Issuing Banks and other holders of
the U.S. Secured Obligations.
“U.S. Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, between the U.S. Loan Parties and the
Administrative Agent, and any other pledge, security agreement, or other
agreement entered into by any other U.S. Loan Party (as required by this
Agreement or any other Loan Document) securing any of the Secured Obligations,
as the same may be amended, restated or otherwise modified from time to time.
“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of U.S. Swingline Loans hereunder.
“U.S. Swingline Loan” has the meaning assigned to such term in Section 2.05(a).
“VAT” means any tax imposed by EC Directive 2006/112/EC on the Common System of
value added tax, and any national legislation implementing that directive,
together with any legislation supplemental thereto, and any other tax of a
similar nature and all penalties, cost and interest related thereto.
“Vendor Rebates” means the credits earned from vendors for volume purchases that
reduce net inventory costs for the Borrowers.
“Wage Earner Protection Program Act Reserve” means, on any date of
determination, a reserve established from time to time in such amount as the
Administrative Agent, in its Permitted Discretion, determines reflects amounts
that may become due under the Wage Earner Protection Program Act (Canada), as
amended, with respect to the employees of any Loan Party that are employed in
Canada, which would give rise to a Lien with priority under applicable law over
the Lien granted in favor of the Administrative Agent.
“Weekly Reporting Period” means any period (i) commencing on any day that
Availability is less than the greater of (A) $125,000,000 or (B) 12.5% of the
sum of the total

71





--------------------------------------------------------------------------------




Revolving Commitments at such time, and continuing until such time as (I) no
Default is continuing and (II) during the preceding 30 consecutive days,
Availability has at all times been greater than or equal to the greater of (x)
$125,000,000 or (y) 12.5% of the sum of the total Revolving Commitments at such
time or (ii) during which a Default is continuing.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower Representative and the Administrative
Agent or the European Administrative Agent, as applicable.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
Section 1.03    Terms Generally. (a) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    For purposes of any Collateral located in the Province of Quebec or
charged by the Quebec Security Documents (or any other Loan Document) and for
all other purposes pursuant to which the interpretation or construction of a
Loan Document may be subject to the laws of the Province of Quebec or a court or
tribunal exercising jurisdiction in the Province of Quebec, (a) “personal
property” shall be deemed to include “movable property”, (b) “real property”
shall be deemed to include “immovable property”, (c) “tangible property” shall
be deemed to include “corporeal property”, (d) “intangible property” shall be
deemed

72





--------------------------------------------------------------------------------




to include “incorporeal property”, (e) “security interest” and “mortgage” shall
be deemed to include a “hypothec”, (f) all references to filing, registering or
recording under the UCC or the PPSA shall be deemed to include publication under
the Civil Code of Québec, (g) all references to “perfection” of or “perfected”
Liens shall be deemed to include a reference to the “opposability” of such Liens
to third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of compensation”, (i) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, and (j) an “agent”
shall be deemed to include a “mandatary”.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof the Borrowers migrate to IFRS or there occurs any change in GAAP
or in the application thereof on the operation of any provision hereof and the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of such
migration to IFRS or change in GAAP or in the application thereof (or if the
Administrative Agent notifies the Borrower Representative that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such migration to
IFRS or change in GAAP or in the application thereof, then such provision shall
be interpreted on the basis of GAAP as in effect and applied immediately before
such migration or change shall have become effective until such notice shall
have been withdrawn or such provision amended in accordance herewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Loan Party at “fair value”, as defined
therein.
Section 1.05    Currency Translations. Without limiting the other terms of this
Agreement the calculations and determinations under this Agreement of any amount
in any currency other than Dollars shall be deemed to refer to the Dollar Amount
thereof, and all certificates (including Borrowing Base Certificates) delivered
under this Agreement shall express such calculations or determinations in
Dollars or the Dollar Amount thereof, as the case may be. Each requisite
currency translation shall be based on the Spot Rate and the permissibility of
actions taken under Article VI shall not be affected by subsequent fluctuations
in exchange rates.
Section 1.06    Permitted Liens. Any reference in any of the Loan Documents to a
Permitted Lien is not intended to subordinate or postpone, and shall not be
interpreted as subordinating or postponing, or as any agreement to subordinate
or postpone, any Lien created by any of the Loan Documents to any Permitted
Lien.
Section 1.07    Certain French Matters. References in this Agreement, in respect
of any French Loan Party, to (a) “control” includes such term as defined in
articles L.233-3 I and II of France’s Commercial Code, as amended, and (b) a
“subsidiary” includes any entity of which a relevant Person has direct or
indirect control (as defined in Article L.233-3 I and II of France’s Commercial
Code), as amended.

73





--------------------------------------------------------------------------------




Section 1.08    Certain Spanish Matters. References in this Agreement, in
respect of any Spanish Loan Party, to a “subsidiary” or “control” shall be
interpreted within the meaning of article 42 of the Spanish Commercial Code
(Código de Comercio), as amended from time to time.
Section 1.09    Certain German Matters. In this Agreement, where it relates to a
German Loan Party, a reference to: (i) a necessary action to authorize, where
applicable, includes without limitation, obtaining an unconditional positive
advice from the competent works council(s); (ii) gross negligence means grobe
Fahrlässigkeit; (iii) negligence means Fahrlässigkeit; (iv) a security interest
includes any mortgage (Grundschuld, Hypothek), pledge (Pfandrecht), retention of
title arrangement (Eigentumsvorbehalt), right of retention
(Zurückbehaltungsrecht), right to reclaim goods (Herausgabeansprüche), and, in
general, any right in rem created for the purpose of granting security; (v) a
winding-up, administration or dissolution (and any of those terms) includes a
German entity being declared insolvent (insolvent) or dissolved (ausfgelöst);
(vi) any step or procedure taken in connection with insolvency proceedings
includes a German entity having applied for insolvency (Insolvenzantrag) or the
opening of insolvency proceedings (Insolvenzeröffnung); and (vii) an
administrator includes an Insolvenzverwalter or Sachverständiger.
ARTICLE II

THE CREDITS
Section 2.01    Revolving Commitments. Subject to the terms and conditions set
forth herein, (a) each U.S. Revolving Lender severally agrees to make U.S.
Revolving Loans from time to time during the Availability Period to the U.S.
Borrower in Dollars, (b) each Tranche B Revolving Lender severally agrees to
make Tranche B Revolving Loans from time to time during the Availability Period
to the Canadian Borrower in Canadian Dollars or Dollars, and (c) each Tranche C
Revolving Lender severally agrees to make Tranche C Revolving Loans from time to
time during the Availability Period to the European Borrowers in Euros,
Sterling, or Dollars, if, in each case after giving effect thereto:
(i)    such U.S. Revolving Lender’s U.S. Revolving Exposure would not exceed
such U.S. Revolving Lender’s U.S. Commitment;
(ii)    such Tranche B Revolving Lender’s Tranche B Revolving Exposure would not
exceed such Tranche B Revolving Lender’s Tranche B Commitment;
(iii)    such Tranche C Revolving Lender’s Tranche C Revolving Exposure would
not exceed such Tranche C Revolving Lender’s Tranche C Commitment;
(iv)    in the case of U.S. Revolving Loans (or increases in U.S. Revolving
Exposure), U.S. Availability resulting after giving effect thereto would not be
less than zero;

74





--------------------------------------------------------------------------------




(v)    in the case of Tranche B Revolving Loans (or increases in Tranche B
Revolving Exposure), Tranche B Availability resulting after giving effect
thereto would not be less than zero;
(vi)    in the case of Tranche C Revolving Loans (or increases in Tranche C
Revolving Exposure), (A) Tranche C Availability resulting after giving effect
thereto would not be less than zero, (B) French Borrowing Base Availability
resulting after giving effect thereto would not be less than zero, (C) German
Borrowing Base Availability resulting after giving effect thereto would not be
less than zero, (D) Spanish Borrowing Base Availability resulting after giving
effect thereto would not be less than zero, and (E) Additional European Borrower
Borrowing Base Availability resulting after giving effect thereto would not be
less than zero; and
(vii)    notwithstanding any provision of this Agreement to the contrary, in no
event shall the Aggregate Credit Exposure (A) exceed the aggregate Revolving
Commitments or (B) exceed the maximum amount permitted to be outstanding
pursuant to Section 4.10(b)(3) of the Senior Unsecured Note Indenture (or any
successor or similar restriction applicable to any Loan Party) (the “Applicable
Limit”);
subject to the Administrative Agent’s and the European Administrative Agent’s
authority, each in its sole discretion, to make Protective Advances and
Overadvances pursuant to the terms of Sections 2.04 and 2.05. Within the
foregoing limits and subject to the terms and conditions set forth herein, each
Borrower may borrow, prepay and reborrow its Revolving Loans. The limitations on
Borrowings referred to in clauses (i) through (vii) are referred to collectively
as the “Revolving Exposure Limitations”.
Section 2.02    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same
Facility, Class and Type made by the Lenders ratably in accordance with their
respective U.S. Commitment (in the case of U.S. Revolving Loans), Tranche B
Commitment (in the case of Tranche B Revolving Loans), or Tranche C Commitment
(in the case of Tranche C Revolving Loans). Any Protective Advance, any
Overadvance and any Swingline Loan shall be made in accordance with the
procedures set forth in Sections 2.04 and 2.05.
(b)    Subject to Section 2.14, (i) each Borrowing of U.S. Revolving Loans or
Tranche B Revolving Loans that is denominated in Dollars shall be comprised
entirely of Eurocurrency Loans or ABR Loans, as the Borrower Representative may
request in accordance herewith; (ii) each Borrowing of Tranche C Revolving Loans
that is denominated in Dollars shall be comprised entirely of Eurocurrency
Loans; (iii) each Borrowing of Revolving Loans that is denominated in Canadian
Dollars shall be comprised entirely of Canadian Prime Rate Loans or CDOR Loans
as the Borrower Representative may request in accordance herewith; and (iv) each
Borrowing of Revolving Loans that is denominated in Sterling or Euros shall be
comprised entirely of Eurocurrency Loans; provided that all Borrowings (other
than Tranche C Borrowings)

75





--------------------------------------------------------------------------------




made on the Effective Date must be made as ABR Borrowings, in the case of
Dollar-denominated Loans, or Canadian Prime Rate Loans, in the case of Canadian
Dollar-denominated Loans, but in each case, may be converted into Eurocurrency
Borrowings or CDOR Borrowings, as applicable, in accordance with Section 2.08.
Each (A) U.S. Swingline Loan and Tranche B Swingline Loan denominated in Dollars
shall be an ABR Loan, (B) Tranche B Swingline Loan denominated in Canadian
Dollars shall be a Canadian Prime Rate Loan, and (C) Tranche C Swingline Loan
shall be an Overnight LIBO Loan. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement; provided, further, that notwithstanding anything to the
contrary in this Section 2.02(b) or in any other provision of this Agreement,
any Lender making Loans to the French Borrower shall either (x) be a French
Qualifying Lender or (y) make any such Loan through a branch or Affiliate of
such Lender that is a French Qualifying Lender.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing or CDOR Borrowing, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 (or, in the case of any currency other
than Dollars, an approximate equivalent thereof as determined by the
Administrative Agent or European Administrative Agent, as applicable) and not
less than $5,000,000 (or, in the case of any currency other than Dollars, an
approximate equivalent thereof as determined by the Administrative Agent or
European Administrative Agent, as applicable); provided that Borrowings of
Tranche C Swingline Loans shall be in an amount not less than $100,000 (or, in
the case of any currency other than Dollars, an approximate equivalent thereof
as determined by the European Administrative Agent). ABR Borrowings and Canadian
Prime Rate Borrowings may be in any amount. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of fourteen (14) Eurocurrency Borrowings and three (3)
CDOR Borrowings in the aggregate outstanding.
(d)    Notwithstanding any other provision of this Agreement, neither the
Borrower Representative nor any Borrower shall be entitled to request, or to
elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.
Section 2.03    Requests for Revolving Borrowings. To request a Borrowing, the
Borrower Representative shall notify the Administrative Agent (in the case of a
requested Borrowing of U.S. Revolving Loans or Tranche B Revolving Loans) or the
European Administrative Agent with a copy to the Administrative Agent (in the
case of a requested Borrowing of Tranche C Revolving Loans) either in writing
(delivered, in the case of the Administrative Agent, by hand, facsimile or other
electronic communication or, in the case of the European Administrative Agent,
by facsimile) in a form approved by the Administrative Agent (and the European
Administrative Agent, as applicable) and signed by the Borrower Representative
(or the requesting Borrower) or by telephone (a) with respect to Loans

76





--------------------------------------------------------------------------------




denominated in Dollars, (i) in the case of a Eurocurrency Borrowing, not later
than 10:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing and (ii) in the case of an ABR Borrowing, not later than noon, Local
Time, on the date of the proposed Borrowing, (b) with respect to Loans
denominated in Canadian Dollars, (i) in the case of a CDOR Borrowing, not later
than 3:00 p.m., Local Time, three Business Days before the date of the proposed
Borrowing and (ii) in the case of a Canadian Prime Rate Borrowing, not later
than 10:00 a.m., Local Time, one Business Day before the date of the proposed
Borrowing, and (c) with respect to Loans denominated in Euros or Sterling, not
later than 10:00 a.m., Local Time, three Business Days before the date of the
proposed Borrowing; provided that any such notice of an ABR Borrowing to finance
the reimbursement of an LC Disbursement (in the case of any U.S. Letter of
Credit) as contemplated by Section 2.06(e) may be given not later than 9:00
a.m., Local Time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or other electronic communication to the Administrative
Agent, or in the case of a Tranche C Revolving Loan, by facsimile to the
European Administrative Agent with a copy by hand delivery, facsimile or other
electronic communication to the Administrative Agent, of a written Borrowing
Request in a form approved by the Administrative Agent (and the European
Administrative Agent, as applicable), and signed by the Borrower Representative
(or the requesting Borrower). Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.01:
(i)    the name of the applicable Borrower;
(ii)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    the currency of the requested Borrowing;
(v)    the Facility under which such Borrowing will be made;
(vi)    whether such Borrowing is to be an ABR Borrowing, a Canadian Prime Rate
Borrowing, a Eurocurrency Borrowing, or a CDOR Borrowing; and
(vii)    in the case of a Eurocurrency Borrowing or CDOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”.
If no election as to the Type of Borrowing of Revolving Loans is specified, then
(A) a Borrowing of U.S. Revolving Loans or Tranche B Revolving Loans requested
in Dollars shall be an ABR Borrowing and (B) a Borrowing of Tranche B Revolving
Loans requested in Canadian Dollars shall be a Canadian Prime Rate Borrowing. If
no Interest Period is specified with respect to any requested Eurocurrency
Borrowing of Revolving Loans or CDOR Borrowing of Revolving Loans, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s (or 30 days’, as applicable) duration. Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative
Agent, in the case of a U.S.

77





--------------------------------------------------------------------------------




Revolving Loan or a Tranche B Revolving Loan, or the European Administrative
Agent, in the case of a Tranche C Revolving Loan, shall advise each applicable
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.
Section 2.04    Protective Advances. (a) Subject to the limitations set forth
below and in clause (vii) of Section 2.01, the Administrative Agent or the
European Administrative Agent, as applicable, is authorized by the Borrowers and
the Lenders, from time to time in the applicable Agent’s sole discretion (but
each shall have absolutely no obligation to), to make (i) Loans to the U.S.
Borrower in Dollars on behalf of the U.S. Revolving Lenders (each such Loan, a
“U.S. Protective Advance”), (ii) Loans to the Canadian Borrower in Canadian
Dollars or Dollars on behalf of the Tranche B Revolving Lenders (each such Loan,
a “Tranche B Protective Advance”), and (iii) Loans to the European Borrowers in
Euros, Sterling, or Dollars on behalf of the Tranche C Revolving Lenders (each
such Loan, a “Tranche C Protective Advance”), which such Agent, in its Permitted
Discretion, deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (C) to
pay any other amount chargeable to or required to be paid by the applicable
Borrower pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents; provided, that
the aggregate amount of outstanding Protective Advances shall not, at any time,
exceed 5.0% of the sum of the total Revolving Commitments at such time; provided
further that, (x) the aggregate amount of outstanding U.S. Protective Advances
plus the U.S. Revolving Exposure shall not exceed the aggregate U.S.
Commitments, (y) the aggregate amount of outstanding Tranche B Protective
Advances plus the Tranche B Revolving Exposure shall not exceed the aggregate
Tranche B Commitments and (z) the aggregate amount of outstanding Tranche C
Protective Advances plus the Tranche C Revolving Exposure shall not exceed the
aggregate Tranche C Commitments. Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied. The (1)
U.S. Protective Advances shall be secured by the Liens granted in favor of the
Administrative Agent (for the benefit of the Secured Parties, securing all of
the Secured Obligations (including the U.S. Secured Obligations and the
International Secured Obligations)) and (2) Tranche B Protective Advances and
Tranche C Protective Advances shall each be secured by Liens granted in favor of
the Administrative Agent (for the benefit of the International Secured Parties,
securing all of the International Secured Obligations), and by Liens granted in
favor of the European Administrative Agent (for the benefit of the International
Secured Parties, securing all of the International Secured Obligations). All (x)
U.S. Protective Advances and Tranche B Protective Advances denominated in
Dollars shall be ABR Borrowings, (y) all Tranche B Protective Advances
denominated in Canadian Dollars shall be Canadian Prime Rate Borrowings, and (z)
all Tranche C Protective Advances shall be Overnight LIBO Borrowings. Each
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the applicable Agent’s receipt thereof. At any time
that there is sufficient U.S. Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the U.S. Revolving Lenders to make a U.S. Revolving Loan, in Dollars, to repay a
U.S. Protective Advance. At any time that there is sufficient Tranche B
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Tranche B Revolving Lenders
to make a Tranche B Revolving Loan, in the currency in which the applicable
Tranche B Protective

78





--------------------------------------------------------------------------------




Advance was denominated, to repay a Tranche B Protective Advance. At any time
that there is sufficient Tranche C Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the European Administrative Agent may
request the Tranche C Revolving Lenders to make a Tranche C Revolving Loan, in
the currency in which the applicable Tranche C Protective Advance was
denominated, to repay a Tranche C Protective Advance. At any other time the
applicable Agent may require (I) the U.S. Revolving Lenders to fund with respect
to U.S. Protective Advances, in Dollars, (II) the Tranche B Revolving Lenders to
fund with respect to Tranche B Protective Advances, in the currency in which the
applicable Protective Advance was denominated, and (III) the Tranche C Revolving
Lenders to fund with respect to Tranche C Protective Advances, in the currency
in which the applicable Protective Advance was denominated, their risk
participations described in Section 2.04(b).
(b)    Upon the making of a U.S. Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each U.S. Revolving
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such U.S.
Protective Advance in proportion to its Applicable Percentage. Upon the making
of a Tranche B Protective Advance by the Administrative Agent (whether before or
after the occurrence of a Default), each Tranche B Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Tranche B Protective
Advance in proportion to its Applicable Percentage. Upon the making of a Tranche
C Protective Advance by the European Administrative Agent (whether before or
after the occurrence of a Default), each Tranche C Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the European Administrative Agent, without recourse
or warranty, an undivided interest and participation in such Tranche C
Protective Advance in proportion to its Applicable Percentage. From and after
the date, if any, on which any Lender is required to fund its participation in
any Protective Advance purchased hereunder, the applicable Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
applicable Agent in respect of such Protective Advance.
Section 2.05    Swingline Loans and Overadvances. (a) The Administrative Agent,
the U.S. Swingline Lender and the U.S. Revolving Lenders agree that in order to
facilitate the administration of this Agreement and the other Loan Documents
with respect to the U.S. Commitment, promptly after the Borrower Representative
requests an ABR Borrowing under the U.S. Facility, the U.S. Swingline Lender may
elect to have the terms of this Section 2.05(a) apply to such Borrowing Request
by advancing, on behalf of the U.S. Revolving Lenders and in the amount
requested, same day funds to the U.S. Borrower, on the applicable Borrowing date
to the Funding Account(s) (each such Loan made solely by the U.S. Swingline
Lender pursuant to this Section 2.05(a) is referred to in this Agreement as a
“U.S. Swingline Loan”), with settlement among them as to the U.S. Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(h). Each
U.S. Swingline Loan shall be subject to all the terms and conditions applicable
to other ABR Loans funded by the U.S. Revolving Lenders, except that all
payments thereon shall be payable to the U.S. Swingline Lender solely for its
own account. In addition, in

79





--------------------------------------------------------------------------------




the event that there is a Controlled Disbursement Account of the U.S. Borrower
at such time, the U.S. Borrower hereby authorizes the U.S. Swingline Lender to,
and the U.S. Swingline Lender shall, subject to the terms and conditions set
forth herein (but without any further written notice required), not later than
1:00 p.m., Local Time, on each Business Day, make available to the U.S. Borrower
by means of a credit to the Funding Account(s), the proceeds of a U.S. Swingline
Loan to the extent necessary to pay items to be drawn on any Controlled
Disbursement Account that Business Day; provided that, if on any Business Day
there is insufficient borrowing capacity to permit the U.S. Swingline Lender to
make available to the U.S. Borrower a U.S. Swingline Loan in the amount
necessary to pay all items to be so drawn on any such Controlled Disbursement
Account of the U.S. Borrower on such Business Day, then the U.S. Borrower shall
be deemed to have requested an ABR Borrowing pursuant to Section 2.03 in the
amount of such deficiency to be made on such Business Day. The aggregate amount
of U.S. Swingline Loans outstanding at any time shall not exceed $35,000,000.
The U.S. Swingline Lender shall not make any U.S. Swingline Loan if, after
giving effect thereto, the Borrowers would not be in compliance with the
Revolving Exposure Limitations. All U.S. Swingline Loans shall be ABR
Borrowings.
(b)    The Administrative Agent, the Tranche B Swingline Lender and the Tranche
B Revolving Lenders agree that in order to facilitate the administration of this
Agreement and the other Loan Documents with respect to the Tranche B Commitment,
promptly after the Borrower Representative (or the applicable Borrower) requests
a Canadian Prime Rate Borrowing under the Tranche B Facility, the Tranche B
Swingline Lender may elect to have the terms of this Section 2.05(b) apply to
such Borrowing Request by advancing, on behalf of the Tranche B Revolving
Lenders and in the amount requested, same day funds to the Canadian Borrower, on
the applicable Borrowing date to the Funding Account(s) (each such Loan made
solely by the Tranche B Swingline Lender pursuant to this Section 2.05(b) is
referred to in this Agreement as a “Tranche B Swingline Loan”), with settlement
among them as to the Swingline Loans to take place on a periodic basis as set
forth in Section 2.05(h). Each Tranche B Swingline Loan shall be subject to all
the terms and conditions applicable to other Canadian Prime Rate Loans funded by
the applicable Tranche B Revolving Lenders, except that all payments thereon
shall be payable to the Tranche B Swingline Lender solely for its own account.
In addition, in the event that there is a Controlled Disbursement Account of the
Canadian Borrower at such time, the Canadian Borrower hereby authorizes the
Tranche B Swingline Lender to, and the Tranche B Swingline Lender shall, subject
to the terms and conditions set forth herein (but without any further written
notice required), not later than 1:00 p.m., Local Time, on each Business Day,
make available to the Canadian Borrower by means of a credit to the Funding
Account(s), the proceeds of a Tranche B Swingline Loan to the extent necessary
to pay items to be drawn on any Controlled Disbursement Account of the Canadian
Borrower that Business Day; provided that, if on any Business Day there is
insufficient borrowing capacity to permit the Tranche B Swingline Lender to make
available to the Canadian Borrower a Tranche B Swingline Loan in the amount
necessary to pay all items to be so drawn on any such Controlled Disbursement
Account of the Canadian Borrower on such Business Day, then the Canadian
Borrower shall be deemed to have requested a Canadian Prime Rate Borrowing
pursuant to Section 2.03 in the amount of such deficiency to be made on such
Business Day. The aggregate amount of Tranche B Swingline Loans outstanding at
any time shall not exceed $8,750,000. The Tranche B Swingline Lender shall not
make any Tranche B Swingline Loan if, after

80





--------------------------------------------------------------------------------




giving effect thereto, the Borrowers would not be in compliance with the
Revolving Exposure Limitations. All Tranche B Swingline Loans shall be Canadian
Prime Rate Borrowings.
(c)    The European Administrative Agent, the Tranche C Swingline Lender and the
Tranche C Revolving Lenders agree that in order to facilitate the administration
of this Agreement and the other Loan Documents with respect to the Tranche C
Commitment, promptly after the Borrower Representative (or the applicable
Borrower) requests a Eurocurrency Borrowing under the Tranche C Facility, the
Tranche C Swingline Lender may elect to have the terms of this Section 2.05(c)
apply to such Borrowing Request by advancing, on behalf of the Tranche C
Revolving Lenders and in the amount requested, same day funds to the applicable
European Borrower, on the applicable Borrowing date to the Funding Account(s)
(each such Loan made solely by the Tranche C Swingline Lender pursuant to this
Section 2.05(c) is referred to in this Agreement as a “Tranche C Swingline
Loan”), with settlement among them as to the Swingline Loans to take place on a
periodic basis as set forth in Section 2.05(h). Each Tranche C Swingline Loan
shall be subject to all the terms and conditions applicable to other
Eurocurrency Loans funded by the applicable Tranche C Revolving Lenders, except
that all payments thereon shall be payable to the Tranche C Swingline Lender
solely for its own account. The aggregate amount of Tranche C Swingline Loans
outstanding at any time shall not exceed $25,000,000. The Tranche C Swingline
Lender shall not make any Tranche C Swingline Loan if, after giving effect
thereto, the Borrowers would not be in compliance with the Revolving Exposure
Limitations. All Tranche C Swingline Loans shall be Overnight LIBO Borrowings.
(d)    Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make U.S. Revolving Loans to the
U.S. Borrower, on behalf of the U.S. Revolving Lenders, in amounts that exceed
the U.S. Availability (any such excess U.S. Revolving Loans are herein referred
to collectively as “U.S. Overadvances”); provided that, no U.S. Overadvance
shall result in a Default due to the Borrowers’ failure to comply with Section
2.01 for so long as such U.S. Overadvance remains outstanding in accordance with
the terms of this clause, but solely with respect to the amount of such U.S.
Overadvance. In addition, U.S. Overadvances may be made even if the condition
precedent set forth in Section 4.02(c) has not been satisfied (except to the
extent such U.S. Overadvance would cause any U.S. Revolving Lender’s Revolving
Exposure to exceed its U.S. Commitment, or cause the Applicable Limit to be
exceeded). All U.S. Overadvances shall constitute ABR Borrowings. The authority
of the Administrative Agent to make U.S. Overadvances is limited to (x) together
with all Tranche B Overadvances constituting Protective Advances and all Tranche
C Overadvances constituting Protective Advances, an aggregate amount of U.S.
Overadvances constituting Protective Advances not to exceed at any time 5.0% of
the sum of the total Revolving Commitments at such time and (y) together with
all Tranche B Overadvances not constituting Protective Advances and all Tranche
C Overadvances not constituting Protective Advances, an aggregate amount of U.S.
Overadvances not constituting Protective Advances not to exceed $10,000,000 at
any time. No U.S. Overadvance may remain outstanding for more than thirty days,
and no U.S.

81





--------------------------------------------------------------------------------




Overadvance shall cause any U.S. Revolving Lender’s U.S. Revolving Exposure to
exceed its U.S. Commitment. Notwithstanding anything herein to the contrary, the
Required Lenders may at any time revoke the Administrative Agent’s authorization
to make U.S. Overadvances. Any such revocation must be in writing and shall
become effective prospectively upon the Administrative Agent’s receipt thereof.
(e)    Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make Tranche B Revolving Loans
to the Canadian Borrower, on behalf of the Tranche B Revolving Lenders, in
amounts that exceed the Tranche B Availability (any such excess Tranche B
Revolving Loans are herein referred to collectively as “Tranche B
Overadvances”); provided that, no Tranche B Overadvance shall result in a
Default due to the Borrowers’ failure to comply with Section 2.01 for so long as
such Tranche B Overadvance remains outstanding in accordance with the terms of
this clause, but solely with respect to the amount of such Tranche B
Overadvance. In addition, Tranche B Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied (except
to the extent such Tranche B Overadvance would cause any Tranche B Revolving
Lender’s Tranche B Revolving Exposure to exceed its Tranche B Commitment, or
cause the Applicable Limit to be exceeded). All Tranche B Overadvances shall
constitute Canadian Prime Rate Borrowings. The authority of the Administrative
Agent to make Tranche B Overadvances is limited to (x) together with all U.S.
Overadvances constituting Protective Advances and all Tranche C Overadvances
constituting Protective Advances, an aggregate amount of Tranche B Overadvances
constituting Protective Advances not to exceed at any time 5.0% of the sum of
the total Revolving Commitments at such time and (y) together with all U.S.
Overadvances not constituting Protective Advances and all Tranche C Overadvances
not constituting Protective Advances, an aggregate amount of Tranche B
Overadvances not constituting Protective Advances not to exceed $10,000,000 at
any time. No Tranche B Overadvance may remain outstanding for more than thirty
days and no Tranche B Overadvance shall cause any Tranche B Revolving Lender’s
Tranche B Revolving Exposure to exceed its Tranche B Commitment. Notwithstanding
anything herein to the contrary, the Required Lenders may at any time revoke the
Administrative Agent’s authorization to make Tranche B Overadvances. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.
(f)    Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make Tranche C Revolving Loans
to any European Borrower, on behalf of the Tranche C Revolving Lenders, in
amounts that exceed the Tranche C Availability for such Borrower (any such
excess Tranche C Revolving Loans for any such Borrower are herein referred to
collectively as “Tranche C Overadvances”); provided that, no Tranche C
Overadvance shall result in a Default due to the Borrowers’ failure to comply
with Section 2.01 for so long as such Tranche C Overadvance remains outstanding
in accordance with the terms of this clause, but solely with respect to the
amount of such Tranche C Overadvance. In addition, Tranche C Overadvances may be
made even if the condition precedent set forth in Section 4.02(c)

82





--------------------------------------------------------------------------------




has not been satisfied (except to the extent such Tranche C Overadvance would
cause any Tranche C Revolving Lender’s Tranche C Revolving Exposure to exceed
its Tranche C Commitment, or cause the Applicable Limit to be exceeded). All
Tranche C Overadvances shall constitute Overnight LIBO Borrowings. The authority
of the Administrative Agent to make Tranche C Overadvances is limited to (x)
together with all U.S. Overadvances constituting Protective Advances and all
Tranche B Overadvances constituting Protective Advances, an aggregate amount of
Tranche C Overadvances constituting Protective Advances not to exceed at any
time 5.0% of the sum of the total Revolving Commitments at such time and (y)
together with all U.S. Overadvances not constituting Protective Advances and all
Tranche B Overadvances not constituting Protective Advances, an aggregate amount
of Tranche C Overadvances not constituting Protective Advances not to exceed
$10,000,000 at any time. No Tranche C Overadvance may remain outstanding for
more than thirty days and no Tranche C Overadvance shall cause any Tranche C
Revolving Lender’s Tranche C Revolving Exposure to exceed its Tranche C
Commitment. Notwithstanding anything herein to the contrary, the Required
Lenders may at any time revoke the Administrative Agent’s authorization to make
Tranche C Overadvances. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.
(g)    Upon the making of a U.S. Swingline Loan, a Tranche B Swingline Loan, a
Tranche C Swingline Loan, a U.S. Overadvance, a Tranche B Overadvance, or a
Tranche C Overadvance (whether before or after the occurrence of a Default and
regardless of whether a Settlement has been requested with respect to such
Swingline Loan or Overadvance), each U.S. Revolving Lender (with respect to U.S.
Swingline Loans and U.S. Overadvances), Tranche B Revolving Lender (with respect
to Tranche B Swingline Loans and Tranche B Overadvances), or Tranche C Revolving
Lender (with respect to Tranche C Swingline Loans and Tranche C Overadvances)
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the applicable Swingline Lender
or the applicable Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the U.S. Commitment, Tranche B
Commitment, or Tranche C Commitment, as applicable. The applicable Swingline
Lender or the Administrative Agent may, at any time, require with respect to
U.S. Swingline Loans, the U.S. Revolving Lenders, with respect to Tranche B
Swingline Loans, the Tranche B Revolving Lenders, and with respect to Tranche C
Swingline Loans, the Tranche C Revolving Lenders, to fund, in the currency in
which the applicable Swingline Loan was denominated, their participations. From
and after the date, if any, on which any Revolving Lender is required to fund
its participation in any Swingline Loan or Overadvance purchased hereunder, the
applicable Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by such Agent in respect of such Loan.
(h)    Each of the Administrative Agent and the European Administrative Agent,
on behalf of the U.S. Swingline Lender, the Tranche B Swingline Lender, or the
Tranche C Swingline Lender, as applicable, shall request settlement (a
“Settlement”) with the U.S. Revolving Lenders, the Tranche B Revolving Lenders,
or the Tranche C Revolving

83





--------------------------------------------------------------------------------




Lenders, as applicable, on at least a weekly basis or on any more frequent date
that the applicable Agent elects, by notifying the applicable Lenders of such
requested Settlement by facsimile, telephone, or e-mail no later than 12:00
noon, Local Time (i) on the date of such requested Settlement (the “Settlement
Date”), with regard to U.S. Swingline Loans, (ii) two Business Days prior to the
Settlement Date, with regard to Tranche B Swingline Loans, and (iii) three
Business Days prior to the Settlement Date, with regard to Tranche C Swingline
Loans (or, in each case, on the date of such requested Settlement, if a Default
or Event of Default has occurred and is continuing). Each U.S. Revolving Lender,
Tranche B Revolving Lender, or Tranche C Revolving Lender, as the case may be
(other than the Swingline Lenders, in the case of the Swingline Loans) shall
transfer, in the currency in which the applicable Loan was denominated, the
amount of such Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the applicable Agent, to such account of such Agent as such Agent may designate,
not later than 2:00 p.m., Local Time, on such Settlement Date. Settlements may
occur during the existence of a Default and whether or not the applicable
conditions precedent set forth in Section 4.02 have then been satisfied. Such
amounts transferred to the Administrative Agent in respect of U.S. Swingline
Loans shall be applied against the amounts of the U.S. Swingline Lender’s U.S.
Swingline Loans and, together with the U.S. Swingline Lender’s Applicable
Percentage of such U.S. Swingline Loan, shall constitute U.S. Revolving Loans of
such U.S. Revolving Lenders, which shall be ABR Loans, and shall no longer
constitute U.S. Swingline Loans. Such amounts transferred to the Administrative
Agent in respect of Tranche B Swingline Loans shall be applied against the
amounts of the Tranche B Swingline Lender’s Tranche B Swingline Loans and,
together with the Tranche B Swingline Lender’s Applicable Percentage of such
Tranche B Swingline Loan, shall constitute Tranche B Revolving Loans of such
Tranche B Revolving Lenders, which shall be Canadian Prime Rate Loans, and shall
no longer constitute Tranche B Swingline Loans. Such amounts transferred to the
European Administrative Agent in respect of Tranche C Swingline Loans shall be
applied against the amounts of the Tranche C Swingline Lender’s Tranche C
Swingline Loans and, together with the Tranche C Swingline Lender’s Applicable
Percentage of such Tranche C Swingline Loan, shall constitute Tranche C
Revolving Loans of such Tranche C Revolving Lenders, which shall be Eurocurrency
Loans in the relevant currency with an Interest Period of one week, and shall no
longer constitute Tranche C Swingline Loans. If any such amount referred to in
this clause (h) is not transferred to the applicable Agent by any applicable
Lender on such Settlement Date, the applicable Swingline Lender shall be
entitled to recover from such Lender on demand such amount, together with
interest thereon, as specified in Section 2.07.
Section 2.06    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit for its own account (or the Borrower Representative may request the
issuance of Letters of Credit for the account of another Borrower), in a form
reasonably acceptable to each applicable Agent and the applicable U.S. Issuing
Bank (in the case of U.S. Letters of Credit), the applicable Canadian Issuing
Bank (in the case of Canadian Letters of Credit), or the applicable European
Issuing Bank (in the case of European Letters of Credit), at any time and from
time to time during the Availability Period. U.S. Letters of Credit and Canadian
Letters of Credit may be denominated in Dollars or

84





--------------------------------------------------------------------------------




Canadian Dollars, and European Letters of Credit may be denominated in Dollars,
Euros, or Sterling. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by one or more Borrowers to,
or entered into by one or more Borrowers with, an Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative (or
the applicable Borrower) shall deliver by hand or facsimile (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to (i) the applicable U.S. Issuing Bank (in the case of
U.S. Letters of Credit), the applicable Canadian Issuing Bank (in the case of
Canadian Letters of Credit), or the applicable European Issuing Bank (in the
case of European Letters of Credit) and (ii) in the case of U.S. Letters of
Credit or Canadian Letters of Credit, the Administrative Agent, or in the case
of European Letters of Credit, the European Administrative Agent, with a copy to
the Administrative Agent (prior to 9:00 am, Local Time, at least three Business
Days prior to the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with clause
(c) of this Section), the amount of such Letter of Credit, the currency in which
such Letter of Credit shall be denominated (which shall be Dollars or Canadian
Dollars in the case of U.S. Letters of Credit and Canadian Letters of Credit, or
Dollars, Euros, or Sterling in the case of European Letters of Credit), the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit, which notice
shall, in the case of any European Letter of Credit, attach thereto the form of
Letter of Credit to be issued that has been agreed to by the European
Administrative Agent. If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the aggregate LC Exposure
shall not exceed $250,000,000, (ii) the aggregate U.S. LC Exposure shall not
exceed $142,500,000, (iii) the aggregate Canadian LC Exposure shall not exceed
$32,500,000, (iv) the aggregate European LC Exposure shall not exceed
$75,000,000, and (v) the Borrowers shall be in compliance with the Revolving
Exposure Limitations.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) (provided that any Issuing
Bank may agree in its sole discretion, to issue Letters of Credit for a period
longer than one year (which shall in no event extend beyond the date referred to
in clause (ii) below), upon such additional terms and

85





--------------------------------------------------------------------------------




conditions (including increased or additional fees) as may be agreed between it
and the applicable Borrower) and (ii) the date that is five Business Days prior
to the Maturity Date (it being understood that any Letter of Credit that
provides for time drafts to be submitted thereunder shall have an expiry date
which is in advance of such five Business Days prior to the Maturity Date by the
number of days contemplated for such time drafts); provided that any Letter of
Credit with a one-year tenor may provide for the automatic renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Revolving Lenders, the applicable U.S.
Issuing Bank hereby grants to each U.S. Revolving Lender (with respect to each
U.S. Letter of Credit), the applicable Canadian Issuing Bank hereby grants to
each Tranche B Revolving Lender (with respect to each Canadian Letter of
Credit), and the applicable European Issuing Bank hereby grants to each Tranche
C Revolving Lender (with respect to each European Letter of Credit), and each
U.S. Revolving Lender hereby acquires from the applicable U.S. Issuing Bank,
each Tranche B Revolving Lender hereby acquires from the applicable Canadian
Issuing Bank, and each Tranche C Revolving Lender hereby acquires from the
applicable European Issuing Bank, as the case may be, a participation in each
such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under each such Letter of Credit. In
consideration and in furtherance of the foregoing, (i) with respect to each U.S.
Letter of Credit, each U.S. Revolving Lender hereby absolutely and
unconditionally agrees to pay in Dollars to the Administrative Agent, (ii) with
respect to each Canadian Letter of Credit, each applicable Tranche B Revolving
Lender hereby absolutely and unconditionally agrees to pay, in the same currency
in which such Canadian Letter of Credit is issued or in Dollars in an amount
equal to the Dollar Amount thereof, to the Administrative Agent, and (iii) with
respect to each European Letter of Credit, each applicable Tranche C Revolving
Lender hereby absolutely and unconditionally agrees to pay, in the same currency
in which such European Letter of Credit is issued, to the European
Administrative Agent, in each case for the account of the applicable Issuing
Bank, such Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the applicable Borrower on the date due as
provided in clause (e) of this Section, or of any reimbursement payment required
to be refunded to such Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this clause in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower (with respect to any
Letter of Credit issued for its account) shall reimburse such LC Disbursement by
paying to the Administrative Agent (in the case of U.S. Letters of Credit or
Canadian Letters of Credit)

86





--------------------------------------------------------------------------------




or the European Administrative Agent (in the case of European Letters of
Credit), in the same currency as the applicable LC Disbursement (or, in the case
of a U.S. Letter of Credit denominated in Canadian Dollars, in Dollars in an
amount equal to the Dollar Amount thereof), an amount equal to such LC
Disbursement (i) not later than 11:00 a.m., Local Time, on the date that such LC
Disbursement is made, if the Borrower Representative or the applicable Borrower
shall have received notice of such LC Disbursement prior to 9:00 a.m., Local
Time, on such date, or, (ii) if such notice has not been received by the
Borrower Representative or the applicable Borrower prior to such time on such
date, then not later than 11:00 a.m., Local Time, on (A) the Business Day that
the Borrower Representative or the applicable Borrower receives such notice, if
such notice is received prior to 9:00 a.m., Local Time, on the day of receipt,
or (B) the Business Day immediately following the day that the Borrower
Representative or the applicable Borrower receives such notice, if such notice
is not received prior to such time on the day of receipt; provided that the
Borrower Representative (or the applicable Borrower) may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with an ABR Revolving Borrowing or
U.S. Swingline Loan (in the case of U.S. Letters of Credit), a Canadian Prime
Rate Borrowing or Tranche B Swingline Loan (in the case of Canadian Letters of
Credit), or a Tranche C Swingline Loan (in the case of European Letters of
Credit), in an equivalent amount and like currency and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing, Canadian Prime Rate Borrowing
or Swingline Loan (or the applicable portion thereof). If the Borrowers fail to
make such payment when due, the applicable Agent shall notify each applicable
Lender of the applicable LC Disbursement, the payment then due from the
applicable Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each applicable Lender shall
pay to the Administrative Agent (in the case of LC Disbursements in respect of
U.S. Letters of Credit or Canadian Letters of Credit) or the European
Administrative Agent (in the case of LC Disbursements in respect of European
Letters of Credit) in the same currency as the applicable LC Disbursement or in
the Dollar Amount thereof (in the case of U.S. Letter of Credit made in Canadian
Dollars), its Applicable Percentage of the payment then due from the applicable
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the applicable Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the applicable Lenders. Promptly following receipt by the applicable Agent of
any payment from a Borrower pursuant to this clause, such Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this clause to reimburse the applicable Issuing Bank,
then such Agent shall distribute such payment to such Lenders and the applicable
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this clause to reimburse the applicable Issuing Bank for any
LC Disbursement (other than the funding of Revolving Loans or Swingline Loans as
contemplated above) shall not constitute a Loan (but shall be U.S. Secured
Obligations (in the case of U.S. Letters of Credit), Canadian Secured
Obligations (in the case of Canadian Letters of Credit), or European Secured
Obligations (in the case of European

87





--------------------------------------------------------------------------------




Letters of Credit)) and shall not relieve the applicable Borrower of its
obligation to reimburse such LC Disbursement.
(f)    Exchange Indemnification and Increased Costs. The U.S. Borrower, the
Canadian Borrower, or the European Borrower, as applicable, shall, upon demand
from any Issuing Bank or any Revolving Lender, pay to such Issuing Bank or such
Revolving Lender, the amount of (i) any loss or cost or increased cost incurred
by such Issuing Bank or such Revolving Lender; (ii) any reduction in any amount
payable to or in the effective return on the capital to such Issuing Bank or
such Revolving Lender; (iii) any currency exchange loss, in each case with
respect to clauses (i), (ii) and (iii), that such Issuing Bank or such Revolving
Lender sustains as a result of the applicable Borrowers’ repayment in Dollars of
any Letter of Credit that was denominated in any other currency; or (iv) any
interest or any other return, including principal, foregone by such Issuing Bank
as a result of the introduction of, change over to or operation of the Euro in
any member state participating in the Euro. A certificate of the applicable
Issuing Bank setting forth in reasonable detail the basis for determining such
additional amount or amounts necessary to compensate such Issuing Bank shall be
conclusively presumed to be correct save for manifest error.
(g)    Obligations Absolute. The Borrowers’ respective obligations to reimburse
LC Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein; (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect; (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.06, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrowers’ obligations hereunder.
No Agent, Lenders or Issuing Bank, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrowers to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by any Borrower that are caused by the applicable Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful

88





--------------------------------------------------------------------------------




misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(h)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the applicable Agent and the applicable Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse the applicable Issuing Bank and the applicable
Revolving Lenders with respect to any such LC Disbursement.
(i)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, (i) in the case of LC Disbursements in respect of U.S. Letters of
Credit or Canadian Letters of Credit made in Dollars, at the rate per annum then
applicable to ABR Revolving Loans, (ii) in the case of an LC Disbursement in
respect of Canadian Letters of Credit made in Canadian Dollars or U.S. Letters
of Credit made in Canadian Dollars, at the rate per annum then applicable to
Canadian Prime Rate Loans, and (iii) in the case of an LC Disbursement in
respect of European Letters of Credit, at the rate per annum then applicable to
Overnight LIBO Loans; provided that, if the applicable Borrower fails to
reimburse such LC Disbursement when due pursuant to clause (e) of this Section
2.06, then Section 2.13(g) shall apply. Interest accrued pursuant to this clause
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
clause (e) of this Section 2.06 to reimburse the Issuing Bank shall be for the
account of such Revolving Lender to the extent of such payment.
(j)    Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of an Issuing Bank. At the time any such replacement shall become effective, the
applicable Borrowers shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank”, “U.S. Issuing Bank”, “Canadian Issuing Bank”, and

89





--------------------------------------------------------------------------------




“European Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, U.S. Issuing Bank, Canadian Issuing Bank, or European
Issuing Bank, as applicable, or to such successor and all previous Issuing
Banks, U.S. Issuing Banks, Canadian Issuing Banks, or European Issuing Banks, as
applicable, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(k)    Cash Collateralization. Subject to Section 2.18(b), if any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
Representative receives notice from the Administrative Agent (in the case of
U.S. Letters of Credit or Canadian Letters of Credit) or the European
Administrative Agent (in the case of European Letters of Credit), or from the
Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing at least a majority of the
aggregate LC Exposure) demanding the deposit of cash collateral pursuant to this
clause or if any of the other provisions hereof require cash collateralization,
(i) the U.S. Borrower shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Secured
Parties for the purpose of securing the Secured Obligations (the “LC Collateral
Account”), cash in the applicable currency and in an amount equal to 105% of the
U.S. LC Exposure as of such date, (ii) the Canadian Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the International Secured Parties for the purpose of
securing the International Secured Obligations (the “Canadian LC Collateral
Account”), cash in the applicable currency (or currencies) in an amount equal to
105% of the Canadian LC Exposure as of such date, and (iii) the European
Borrowers shall deposit in an account with the European Administrative Agent, in
the name of the European Administrative Agent and for the benefit of the
International Secured Parties for the purpose of securing the International
Secured Obligations (the “European LC Collateral Account”), cash in the
applicable currency (or currencies) in an amount equal to 105% of the European
LC Exposure as of such date; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. Such deposits, (A) if made into the LC
Collateral Account, shall be held by the Administrative Agent as collateral for
the payment and performance of the Secured Obligations, (B) if made into the
Canadian LC Collateral Account, shall be held by the Administrative Agent as
collateral for the payment and performance of the International Secured
Obligations, and (C) if made into the European LC Collateral Account, shall be
held by the European Administrative Agent as collateral for the payment and
performance of the International Secured Obligations. The applicable Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such accounts, and (x) the U.S. Borrower hereby grants the
Administrative Agent (for the benefit of the Secured Parties securing the
Secured Obligations) a security interest in the LC Collateral Account, (y) the
Canadian Borrower hereby grants the Administrative Agent (for the benefit of the
International Secured Parties, securing the International Secured Obligations) a
security

90





--------------------------------------------------------------------------------




interest in the Canadian LC Collateral Account, and (z) the European Borrower
hereby grants the European Administrative Agent (for the benefit of the
International Secured Parties, securing the International Secured Obligations) a
security interest in the European LC Collateral Account; provided that nothing
in this sentence of this Section 2.06(k) shall be deemed to limit the rights of
any Agent pursuant to Section 5.14. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the applicable Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account, the Canadian LC
Collateral Account, or the European LC Collateral Account, as applicable. Moneys
in the LC Collateral Account shall be applied by the Administrative Agent to
reimburse the U.S. Issuing Bank for LC Disbursements in respect of U.S. Letters
of Credit for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the U.S. Borrower for the U.S. LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of Revolving Lenders
with U.S. LC Exposure representing at least a majority of the aggregate U.S. LC
Exposure), be applied to satisfy other Secured Obligations. Moneys in the
Canadian LC Collateral Account shall be applied by the Administrative Agent to
reimburse the Canadian Issuing Bank for LC Disbursements in respect of Canadian
Letters of Credit for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Canadian Borrower for the Canadian LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with Canadian LC Exposure representing at least a majority of
the aggregate Canadian LC Exposure), to be applied to satisfy other
International Secured Obligations. Moneys in the European LC Collateral Account
shall be applied by the European Administrative Agent to reimburse the European
Issuing Bank for LC Disbursements in respect of European Letters of Credit for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the European
Borrowers for the European LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Lenders with
European LC Exposure representing at least a majority of the aggregate European
LC Exposure), to be applied to satisfy other International Secured Obligations.
If any Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to such Borrower within three
Business Days after all such Events of Default have been cured or waived as
confirmed in writing by the Administrative Agent.
(l)    LC Exposure Reporting. Each Issuing Bank shall, not later than 10:00
a.m., New York time, on each Business Day, notify the applicable Agent in
reasonable detail as to the amount of the LC Exposure with respect to the
Letters of Credit issued by such Issuing Bank.
Section 2.07    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by such Lender hereunder on the proposed date thereof by wire transfer
of immediately available funds by 1:00 p.m., Local Time, to the account of the
Administrative Agent or the European Administrative Agent, as applicable, most
recently designated by such Agent for such

91





--------------------------------------------------------------------------------




purpose by notice to the applicable Lenders in an amount equal to such Lender’s
Applicable Percentage; provided that, Swingline Loans shall be made as provided
in Section 2.05. The applicable Agent will make such Loans available to the
Borrower Representative (or, if directed by the Borrower Representative, to the
account of the applicable Borrower) by promptly crediting the amounts so
received, in like funds, to the Funding Account; provided that Loans made to
finance the reimbursement of (i) an LC Disbursement in respect of a U.S. Letter
of Credit as provided in Section 2.06(e) shall be remitted by the Administrative
Agent to the applicable U.S. Issuing Bank; (ii) an LC Disbursement in respect of
a Canadian Letter of Credit as provided in Section 2.06(e) shall be remitted by
the Administrative Agent to the applicable Canadian Issuing Bank; (iii) an LC
Disbursement in respect of a European Letter of Credit as provided in Section
2.06(e) shall be remitted by the European Administrative Agent to the applicable
European Issuing Bank; and (iv) a Protective Advance or an Overadvance shall be
retained by the applicable Agent. U.S. Loans and participations in U.S.
Swingline Loans and U.S. Letters of Credit will be funded by each U.S. Revolving
Lender pro rata in accordance with its Applicable Percentage of the U.S.
Commitment. Tranche B Loans and participations in Tranche B Swingline Loans and
Canadian Letters of Credit will be funded by each Tranche B Revolving Lender pro
rata in accordance with its Applicable Percentage of the Tranche B Commitment.
Tranche C Loans and participations in Tranche C Swingline Loans and European
Letters of Credit will be funded by each Tranche C Revolving Lender pro rata in
accordance with its Applicable Percentage of the Tranche C Commitment.
(b)    Unless the applicable Agent shall have received notice from an applicable
Lender prior to the proposed date of any Borrowing (or, in the case of any ABR
Borrowing or Canadian Prime Rate Borrowing, prior to the time of such proposed
Borrowing) that such Lender will not make available to such Agent such Lender’s
share of such Borrowing, such Agent may assume that such Lender has made such
share available on such date in accordance with clause (a) of this Section and
may, in reliance upon such assumption, make available to the applicable Borrower
a corresponding amount. In such event, if an applicable Lender has not in fact
made its share of the applicable Borrowing available to such Agent, then the
applicable Lender and the applicable Borrowers severally agree to pay to such
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to such Agent, at (i)
in the case of such Lender, the greater of the Federal Funds Effective Rate and
a rate determined by such Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the applicable Borrowers, the
interest rate applicable to ABR Loans (in the case of Dollar denominated
amounts), Canadian Prime Rate Loans (in the case of Canadian Dollar denominated
amounts), or Overnight LIBO Loans (in the case of Euro or Sterling denominated
amounts). If such Lender pays such amount to the applicable Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.
Section 2.08    Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing or a CDOR Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
Representative may elect to convert such Borrowing to a different Type, to
convert CDOR Borrowing to Canadian Prime Rate Loans, to

92





--------------------------------------------------------------------------------




convert Canadian Prime Rate Loans (other than Swingline Loans) into CDOR
Borrowings, or to continue such Borrowing and, in the case of a Eurocurrency
Revolving Borrowing or a CDOR Borrowing, may elect Interest Periods therefor,
all as provided in this Section 2.08. The Borrower Representative may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably (in accordance with
the principal amount of the applicable Loans) among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section 2.08 shall not apply to
Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued. Tranche C Revolving Loans denominated in Dollars may not
be converted to ABR Loans.
(b)    To make an election pursuant to this Section 2.08, the Borrower
Representative shall notify the Administrative Agent (in the case of U.S.
Revolving Loans or Canadian Revolving Loans) or the European Administrative
Agent with a copy to the Administrative Agent (in the case of European Revolving
Loans) of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrowers were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile or
electronic communication to the Administrative Agent (in the case of U.S.
Revolving Loans or Canadian Revolving Loans) or by facsimile to the European
Administrative Agent with a copy to the Administrative Agent (in the case of
European Revolving Loans) of a written Interest Election Request in a form
approved by the Administrative Agent (and, in the case of European Revolving
Loans, by the European Administrative Agent) and signed by the Borrower
Representative.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the name of the applicable Borrower, the Facility and the Borrowing to
which such Interest Election Request applies, the relevant currency and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing, a
Eurocurrency Borrowing, a Canadian Prime Rate Borrowing or a CDOR Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing or a CDOR
Borrowing, the Interest Period to be applicable thereto after

93





--------------------------------------------------------------------------------




giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing or a
CDOR Borrowing but does not specify an Interest Period, then the Borrowers shall
be deemed to have selected an Interest Period of one month’s (or thirty days’)
duration.
(d)    Promptly following receipt of an Interest Election Request, the
applicable Agent shall advise each applicable Lender of the details thereof and
of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Revolving Borrowing or a CDOR
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted or continued to (i) an ABR Borrowing,
in the case of a U.S. Borrowing or a Tranche B Borrowing denominated in Dollars,
(ii) a Canadian Prime Rate Borrowing, in the case of a CDOR Borrowing, or (iii)
a Eurocurrency Borrowing with an Interest Period of one month, in the case of a
Borrowing denominated in Sterling or Euros, or a Tranche C Borrowing denominated
in Dollars. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as an Event of Default is continuing (x) no outstanding Revolving
Borrowing may be converted to or continued as a Eurocurrency Borrowing or a CDOR
Borrowing and (y) unless repaid, (A) each Eurocurrency Borrowing that is a U.S.
Borrowing or a Tranche B Borrowing denominated in Dollars shall be converted to
an ABR Borrowing at the end of the Interest Period applicable thereto, (B) each
CDOR Borrowing shall be converted to a Canadian Prime Rate Borrowing at the end
of the Interest Period applicable thereto, and (C) each Eurocurrency Borrowing
denominated in Sterling or Euros, and each Eurocurrency Borrowing that is a
Tranche C Borrowing denominated in Dollars, shall be converted to a Eurocurrency
Borrowing with an Interest Period of one month (or such shorter period as may be
determined by the European Administrative Agent in its discretion) at the end of
the Interest Period applicable thereto.
Section 2.09    Termination and Reduction of Revolving Commitments; Increase in
Revolving Commitments. (a) Unless previously terminated, the Revolving
Commitments shall terminate on the Maturity Date.
(b)    The Borrowers may at any time terminate the Revolving Commitments upon
(i) the payment in full in cash of all outstanding Loans, together with accrued
and unpaid interest thereon and on any Letters of Credit; (ii) the cancellation
and return of all outstanding Letters of Credit (or alternatively and without
duplication, (A) (x) with respect to each U.S. Letter of Credit, the deposit in
the LC Collateral Account of cash in the relevant currency equal to 105% of the
U.S. LC Exposure, (y) with respect to each Canadian Letter of Credit, the
deposit in the Canadian LC Collateral Account of cash in the relevant currency
equal to 105% of the Canadian LC Exposure; or (z) with respect to each European
Letter of Credit, the deposit in the European LC Collateral Account of

94





--------------------------------------------------------------------------------




cash in the relevant currency equal to 105% of the European LC Exposure; (B)
with the consent of each applicable Agent and each applicable U.S. Issuing Bank
(if in respect of U.S. Letters of Credit), each applicable Canadian Issuing Bank
(if in respect of Canadian Letters of Credit), and each applicable European
Issuing Bank (if in respect of European Letters of Credit), back-up standby
letters of credit in the relevant currency equal to 105% of each of the U.S. LC
Exposure, Canadian LC Exposure, and European LC Exposure, respectively, as of
such date; or (C) the inclusion of such Letters of Credit in a credit facility
that refinances the Obligations outstanding under this Agreement); (iii) the
payment in full in cash of the accrued and unpaid fees; and (iv) the payment in
full in cash of all reimbursable expenses and other Obligations, together with
accrued and unpaid interest thereon.
(c)    The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $25,000,000;
(ii) each reduction to the Revolving Commitments shall be applied to the U.S.
Commitment, the Tranche B Commitment, and the Tranche C Commitment ratably in
accordance with the aggregate amount of such commitments at such time; and (ii)
the Borrowers shall not reduce the Revolving Commitments, the Tranche B
Commitment, or the Tranche C Commitment if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the Borrowers would not be in compliance with the Revolving Exposure
Limitations.
(d)    The Borrower Representative shall notify each Agent of any election to
terminate or reduce the Revolving Commitments under clause (b) or (c) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the applicable Agent shall
advise the applicable Lenders of the contents thereof. Each notice delivered by
the Borrower Representative pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitments delivered by
the Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower Representative (by notice to each Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Revolving Commitments shall be made ratably among the Lenders
in accordance with their respective Revolving Commitments.
(e)    The Borrowers shall have the right to increase the Revolving Commitments
by obtaining additional Revolving Commitments (but in no event in excess of
$250,000,000 in the aggregate for all such increases), either from one or more
of the Lenders or from other lending institutions provided that (i) any such
request for an increase shall be in a minimum amount of $25,000,000, (ii) the
Administrative Agent has approved the identity of any such new Lender, such
approval not to be unreasonably withheld, (iii) any such new Lender assumes all
of the rights and obligations of a “Lender” hereunder, (iv) any such additional
Revolving Commitment shall be on the same terms as the other Revolving
Commitment and (v) the procedures described in

95





--------------------------------------------------------------------------------




Section 2.09(f) have been satisfied. Nothing contained in this Section 2.09
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder at any time.
(f)    Any amendment hereto for such an increase or addition shall be in form
and substance satisfactory to the Administrative Agent and shall only require
the written signatures of the Administrative Agent, the Borrowers and each
Lender being added or increasing its Revolving Commitment, subject only to the
approval of the Required Lenders if any such increase would cause the Revolving
Commitments to exceed $1,250,000,000. As a condition precedent to such an
increase, (i) the Borrower Representative shall deliver to the Administrative
Agent a certificate of each Loan Party (in sufficient copies for each Lender)
signed by an authorized officer of such Loan Party certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article III and the other Loan Documents are true and correct, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and (B)
no Default or Event of Default has occurred and is continuing or would result
from the consummation of such increase and (C) neither the funding of such
increase nor the existence of the Liens securing such increase will violate the
terms of the Convertible Senior Note Documents, the Senior Unsecured Note
Documents, or the Subordinated Convertible Note Documents, or the documentation
of any other Indebtedness of any Loan Party, in each case as in effect on the
date of such increase, (ii) all fees and expenses owing in respect of such
increase to any Agent or any Lender shall have been paid and (iii) the Borrowers
shall have delivered all customary agreements, certificates, opinions and other
customary documents reasonably requested by any Agent.
(g)    Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Revolving Commitment Schedule to reflect such increase and shall distribute such
revised Revolving Commitment Schedule to the European Administrative Agent, each
of the Lenders, and the Borrower Representative, whereupon such revised
Revolving Commitment Schedule shall replace the old Revolving Commitment
Schedule and become part of this Agreement. On the Business Day following any
such increase, all outstanding ABR Loans and Canadian Prime Rate Loans shall be
reallocated among the Lenders (including any newly added Lenders) in accordance
with the Lenders’ respective revised Applicable Percentages and the Lenders
shall make adjustments among themselves with respect to the Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation.
Eurocurrency Loans and CDOR Loans shall not be reallocated among the Lenders
until the expiration of the applicable Interest Period in effect at the time of
any such increase, at which time any such Eurocurrency Loans or CDOR Loans being
continued shall be reallocated, and any such Eurocurrency Loans or CDOR Loans
being converted to ABR Loans or Canadian Prime Rate Loans, as applicable, shall
be converted and allocated, among the Lenders (including the newly added
Lenders) at such time; provided that if an

96





--------------------------------------------------------------------------------




Event of Default occurs after the date of any such increase but prior to the
reallocation of the Loans such Loans shall, subject to Section 2.16, be
reallocated among the Lenders pro rata in accordance with their Revolving
Commitment.
Section 2.10    Repayment of Loans; Evidence of Debt. (a) (i) The U.S. Borrowers
hereby unconditionally promise to pay to the Administrative Agent for the
account of each U.S. Revolving Lender, the then unpaid principal amount of each
U.S. Revolving Loan on the Maturity Date; (ii) the European Borrowers hereby
unconditionally promise to pay to the European Administrative Agent for the
account of each Tranche C Revolving Lender, the then unpaid principal amount of
each Tranche C Revolving Loan on the Maturity Date; (iii) the Canadian Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Tranche B Revolving Lender, the then unpaid principal amount of
each Tranche B Revolving Loan on the Maturity Date; (iv) the U.S. Borrowers
hereby unconditionally promise to pay to the Administrative Agent the then
unpaid amount of each U.S. Protective Advance on the earlier of the Maturity
Date and demand by the Administrative Agent; (v) the European Borrowers hereby
unconditionally promise to pay to the European Administrative Agent the then
unpaid amount of each Tranche C Protective Advance on the earlier of the
Maturity Date and demand by the European Administrative Agent; (vi) the Canadian
Borrower hereby unconditionally promises to pay to the Administrative Agent the
then unpaid amount of each Tranche B Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent; (vii) the U.S. Borrowers
hereby unconditionally promise to pay to the Administrative Agent the then
unpaid principal amount of each U.S. Overadvance on the earlier of the Maturity
Date and demand by the Administrative Agent; (viii) the European Borrowers
hereby unconditionally promise to pay to the European Administrative Agent the
then unpaid principal amount of each Tranche C Overadvance on the earlier of the
Maturity Date and demand by the European Administrative Agent; and (ix) the
Canadian Borrower hereby unconditionally promises to pay to the Administrative
Agent the then unpaid principal amount of each Tranche B Overadvance on the
earlier of the Maturity Date and demand by the Administrative Agent.
(b)    On each Business Day during a Cash Management Period, subject to Section
2.18(b), (i) the Administrative Agent shall apply all funds credited to the
Collection Deposit Accounts of the U.S. Loan Parties on such Business Day or the
immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available), first, to prepay any Protective
Advances and Overadvances that may be outstanding constituting U.S. Obligations,
second, to prepay the Revolving Loans (including Swingline Loans) and to cash
collateralize outstanding LC Exposure in accordance with Section 2.06(k), in
each case to the extent constituting, or in respect of, U.S. Obligations, third,
to prepay any Protective Advances and Overadvances that may be outstanding
constituting International Obligations, fourth, to prepay the Revolving Loans
(including Swingline Loans) and to cash collateralize outstanding LC Exposure in
accordance with Section 2.06(k), in each case to the extent constituting, or in
respect of, International Obligations; (ii) the Administrative Agent shall apply
all funds credited to the Canadian Collection Deposit Account on such Business
Day or the immediately preceding Business Day (at the discretion of the
Administrative Agent, whether or not immediately available), first to prepay any
Tranche B Protective Advances, Tranche C Protective Advances, Tranche B
Overadvances, and

97





--------------------------------------------------------------------------------




Tranche C Overadvances that may be outstanding, pro rata, and second to prepay
the Tranche B Revolving Loans and Tranche C Revolving Loans (including Tranche B
Swingline Loans and Tranche C Swingline Loans) and to cash collateralize
outstanding Canadian LC Exposure and European LC Exposure in accordance with
Section 2.06(k); provided that any such application of funds in this clause (ii)
shall be made from the Canadian Collection Deposit Account solely in respect of
the International Secured Obligations; and (iii) the European Administrative
Agent shall apply all funds credited to any European Collection Deposit Account
on such Business Day or the immediately preceding Business Day (at the
discretion of the European Administrative Agent, whether or not immediately
available), first to prepay any Tranche B Protective Advances, Tranche C
Protective Advances, Tranche B Overadvances, and Tranche C Overadvances that may
be outstanding, pro rata, and second to prepay the Tranche B Revolving Loans and
Tranche C Revolving Loans (including Tranche B Swingline Loans and Tranche C
Swingline Loans) and to cash collateralize outstanding Canadian LC Exposure and
European LC Exposure in accordance with Section 2.06(k); provided that any such
application of funds in this clause (iii) shall be made from any European
Collection Deposit Account solely in respect of the International Secured
Obligations.
(c)    All amounts applied pursuant to clause (b) of this Section (i) to U.S.
Obligations shall be applied pro rata as among the U.S. Revolving Lenders in
accordance with their respective aggregate outstanding amounts of U.S. Revolving
Loans and (ii) to International Secured Obligations shall be applied pro rata as
among the Tranche B Revolving Lenders and the Tranche C Revolving Lenders in
accordance with their respective aggregate outstanding amounts of Tranche B
Revolving Loans and Tranche C Revolving Loans.
(d)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(e)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by any Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(f)    The entries made in the accounts maintained pursuant to clause (d) or (e)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or any
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.
(g)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such

98





--------------------------------------------------------------------------------




Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
Section 2.11    Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with clause (f) of this Section 2.11.
(b)    Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the Borrowers are not in compliance with the Revolving
Exposure Limitations, the Borrowers shall promptly prepay (or, in the case of
the LC Exposure, cash collateralize) the Revolving Loans, LC Exposure and/or
Swingline Loans in an aggregate amount that, after giving effect to such
prepayments or cash collateralizations the Borrowers shall be in compliance with
the Revolving Exposure Limitations; provided, that notwithstanding the
foregoing, neither the Canadian Borrower nor the European Borrowers shall be
obligated to prepay U.S. Revolving Loans, U.S. LC Exposure, U.S. Swingline
Loans, U.S. Overadvances or U.S. Protective Advances pursuant to this Section
2.11(b).
(c)    If the Administrative Agent determines that the outstanding principal
Dollar Amount of all outstanding Letters of Credit issued exceeds any limitation
set forth in the last sentence of Section 2.06(b), then not later than one
Business Day after notice of the amount of such excess from the Administrative
Agent to the Borrower Representative, the U.S. Borrower shall deposit in the LC
Collateral Account cash in an amount equal to such excess (to be held as cash
collateral in accordance with Section 2.06(k)).
(d)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of Holdings or any other Loan Party in respect of any Prepayment
Event, the Borrowers shall, immediately after such Net Proceeds are received by
Holdings or any other Loan Party, prepay the Obligations as set forth in Section
2.11(e) below in an aggregate amount equal to 100% of such Net Proceeds to the
extent such Obligations are then outstanding, provided that, in the case of any
event described in clause (a), (b) or (c) of the definition of the term
“Prepayment Event”, such prepayments shall apply only during any Cash Management
Period. If the Borrower Representative shall deliver to the Administrative Agent
a certificate of a Financial Officer to the effect that the Loan Parties intend
to apply the Net Proceeds from an event (or a portion thereof specified in such
certificate) described in clause (a) or (b) of the definition of the term
“Prepayment Event” within 270 days after receipt of such Net Proceeds to acquire
(or replace or rebuild) real property, equipment or other tangible assets
(excluding inventory) to be used in the business of the Loan Parties, and
certifying that no Default has occurred and is continuing, then the Net Proceeds
specified in such certificate shall not (subject to Section 7.1 of the U.S.
Security Agreement and the Canadian Security Agreement, and any corresponding or
comparable provision of any other Security Agreement) be required

99





--------------------------------------------------------------------------------




to be immediately applied to the Obligations upon receipt thereof, provided that
if all or any portion of such Net Proceeds is not so reinvested within such
270-day period, such unused portion shall be applied on the last day of such
period as a mandatory prepayment as set forth in Section 2.11(e) below;
provided, further, that if the property subject to such Prepayment Event
constituted Collateral, then all property purchased with the Net Proceeds
thereof pursuant to this subsection shall be made subject to the Lien of the
applicable Collateral Documents in favor of the Administrative Agent, on behalf
of itself and the Secured Parties; provided, further, however, that to the
extent that, as a result of such Prepayment Event, the Borrowers would not be in
compliance with the Revolving Exposure Limitations (except with respect to
Overadvances permitted under Section 2.05) immediately after giving effect to
such Prepayment Event, the applicable Borrowers shall prepay the Loans to the
extent required by Section 2.11(b). Notwithstanding the foregoing, neither the
Canadian Borrower nor the European Borrowers shall be obligated to repay U.S.
Secured Obligations.
(e)    All such amounts pursuant to Section 2.11(d) shall be applied as set
forth as follows: (i) the Administrative Agent shall apply all funds received in
respect of U.S. Loan Parties, first, to prepay any Protective Advances and
Overadvances that may be outstanding constituting U.S. Obligations, second, to
prepay the Revolving Loans (including Swingline Loans) without a corresponding
reduction in the Revolving Commitments and to cash collateralize outstanding LC
Exposure in accordance with Section 2.06(k), in each case to the extent
constituting, or in respect of, U.S. Obligations, third, to prepay any
Protective Advances and Overadvances that may be outstanding constituting
International Obligations, fourth, to prepay the Revolving Loans (including
Swingline Loans) and to cash collateralize outstanding LC Exposure in accordance
with Section 2.06(k), in each case to the extent constituting, or in respect of,
International Obligations; (ii) the Administrative Agent shall apply all funds
received in respect of Canadian Loan Parties, first to prepay any Tranche B
Protective Advances, Tranche C Protective Advances, Tranche B Overadvances, and
Tranche C Overadvances that may be outstanding, pro rata, and second to prepay
the Tranche B Revolving Loans and Tranche C Revolving Loans (including Tranche B
Swingline Loans and Tranche C Swingline Loans) and to cash collateralize
outstanding Canadian LC Exposure and European LC Exposure in accordance with
Section 2.06(k); provided that any such application of funds in this clause (ii)
shall be made solely in respect of the International Secured Obligations; and
(iii) the European Administrative Agent shall apply all funds received in
respect of European Loan Parties, first to prepay any Tranche B Protective
Advances, Tranche C Protective Advances, Tranche B Overadvances, and Tranche C
Overadvances that may be outstanding, pro rata, and second to prepay the Tranche
B Revolving Loans and Tranche C Revolving Loans (including Tranche B Swingline
Loans and Tranche C Swingline Loans) and to cash collateralize outstanding
Canadian LC Exposure and European LC Exposure in accordance with Section
2.06(k); provided that any such application of funds in this clause (iii) shall
be made solely in respect of the International Secured Obligations.
Notwithstanding the foregoing, any such application of proceeds from Collateral
securing solely the International Secured Obligations (or any of them) shall be
made solely in respect of the International Secured Obligations.

100





--------------------------------------------------------------------------------




(f)    The Borrower Representative shall notify each applicable Agent (and, in
the case of prepayment of a Swingline Loan, each applicable Swingline Lender) by
telephone (confirmed by facsimile or, in the case of any notification to the
Administrative Agent, electronic communication) of any prepayment hereunder not
later than 10:00 a.m., Local Time, (i) in the case of prepayment of a
Eurocurrency Borrowing or a CDOR Rate Revolving Borrowing, three Business Days
before the date of prepayment or (ii) in the case of prepayment of an ABR
Revolving Borrowing, a Canadian Prime Rate Revolving Borrowing, or Overnight
LIBO Revolving Borrowing, not later than 12:00 noon, Local Time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the applicable
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.
Section 2.12    Fees. (a) The U.S. Borrower agrees to pay to the Administrative
Agent for the account of each U.S. Revolving Lender a commitment fee, which
shall accrue at a rate equal to (i), if the average daily unused portion of the
U.S. Commitments is greater than 50% of the total U.S. Commitments during the
period in respect of which the payment is being made, 0.375% per annum, and
(ii), if the average daily unused portion of the total U.S. Commitments is less
than or equal to 50% of the total U.S. Commitment during the period in respect
of which the payment is being made, 0.25% per annum, in each case on the average
daily amount such U.S. Revolving Lender's Applicable Percentage of the Available
U.S. Commitment during the period from and including the Effective Date to but
excluding the date on which the U.S. Revolving Lenders’ U.S. Commitments
terminate. The U.S. Borrower agrees to pay to the Administrative Agent for the
account of each Tranche B Revolving Lender a commitment fee, which shall accrue
at a rate equal to (i), if the average daily unused portion of the Tranche B
Commitments is greater than 50% of the total Tranche B Commitments during the
period in respect of which the payment is being made, 0.375% per annum, and
(ii), if the average daily unused portion of the total Tranche B Commitments is
less than or equal to 50% of the total Tranche B Commitment during the period in
respect of which the payment is being made, 0.25% per annum, in each case on the
average daily amount such Tranche B Revolving Lender's Applicable Percentage of
the Available Tranche B Commitment during the period from and including the
Effective Date to but excluding the date on which the Tranche B Revolving
Lenders’ Tranche B Commitments terminate. The U.S. Borrower agrees to pay to the
European Administrative Agent for the account of each Tranche C Revolving Lender
a commitment fee, which shall accrue at a rate equal to (i), if the average
daily unused portion of the Tranche C Commitments is greater than 50% of the
total Tranche C Commitments during the period in respect of which the payment is
being made, 0.375% per annum, and (ii), if the average daily unused portion of
the total Tranche C Commitments is less than or equal to 50% of the total
Tranche C Commitment during the period in respect of which the payment is being
made, 0.25% per annum,

101





--------------------------------------------------------------------------------




in each case on the average daily amount such Tranche C Revolving Lender's
Applicable Percentage of the Available Tranche C Commitment during the period
from and including the Effective Date to but excluding the date on which the
Tranche C Revolving Lenders’ Tranche C Commitments terminate. Accrued commitment
fees shall be payable in arrears on the first day of each January, April, July
and October and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed.
(b)    The (i) U.S. Borrower agrees to pay to the Administrative Agent for the
account of each U.S. Revolving Lender a participation fee with respect to its
participations in U.S. Letters of Credit, (ii) Canadian Borrower agrees to pay
to the Administrative Agent for the account of each Tranche B Revolving Lender a
participation fee with respect to its participations in Canadian Letters of
Credit, and (iii) European Borrowers agree to pay to the European Administrative
Agent for the account of each Tranche C Revolving Lender a participation fee
with respect to their participations in European Letters of Credit, which in
each case, shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Loans in the case of Dollar, Euro, and
Sterling denominated Letters of Credit and CDOR Rate Loans in the case of
Canadian Dollar denominated Letters of Credit on the average daily amount of
such Lender’s applicable LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Revolving Lender
ceases to have any LC Exposure. In addition, each Borrower agrees to pay to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of 0.125%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the applicable Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of each calendar quarter shall be
payable on the first day of each January, April, July and October following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this clause shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.
(c)    The Borrowers severally agree to pay to the Administrative Agent, for its
own account, all other fees payable in the amounts and at the times separately
agreed upon between the Borrowers and the Administrative Agent.

102





--------------------------------------------------------------------------------




(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the applicable Agent (or to the applicable Issuing Bank, in
the case of fees payable to an Issuing Bank) for distribution, in the case of
commitment fees and participation fees, ratably to the applicable Lenders. Fees
paid shall not be refundable under any circumstances.
Section 2.13    Interest. (a) The Loans comprising each ABR Borrowing (including
each applicable Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    Each (i) U.S. Protective Advance, each U.S. Overadvance and each Tranche
B Protective Advance denominated in Dollars shall bear interest at the Alternate
Base Rate plus the Applicable Rate plus 2%, (ii) each Tranche B Protective
Advance denominated in Canadian Dollars shall bear interest at the Canadian
Prime Rate plus the Applicable Rate plus 2%, and (iii) each Tranche C
Overadvance and each Tranche C Protective Advance shall bear interest at the
Overnight LIBO Rate plus the Applicable Rate plus 2%.
(d)    The Loans comprising each Canadian Prime Rate Borrowing (including each
Tranche B Swingline Loan) shall bear interest at the Canadian Prime Rate plus
the Applicable Rate.
(e)    The Loans comprising each CDOR Borrowing shall bear interest at the CDOR
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.
(f)    The Tranche C Swingline Loans shall bear interest at the Overnight LIBO
Rate plus the Applicable Rate.
(g)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, the Administrative Agent or the Required Lenders may, at
their option, by notice to the Borrower Representative (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.02 requiring the consent of “each Lender affected thereby” for
reductions in interest rates), declare that (i) all Loans shall bear interest at
2% plus the rate otherwise applicable to such Loans as provided in the preceding
clauses of this Section or (ii) in the case of any other amount outstanding
hereunder, to the extent permitted by applicable law, such amount shall accrue
at 2% plus the rate applicable to such fee or other obligation as provided
hereunder (or, if no such interest rate is specified, (x) if such amount is
denominated in Dollars, at a rate of interest equal to 2% plus the rate
otherwise applicable to ABR Loans, (y) if such amount is denominated in Canadian
Dollars, such amount shall accrue at 2% plus the rate applicable to Canadian
Prime Rate Loans as provided in paragraph (d) of this Section 2.13, and (z) if
such amount is denominated in Euros or Sterling, such amount shall accrue at 2%
plus the rate applicable to Tranche C Swingline Loans

103





--------------------------------------------------------------------------------




accruing interest at the Overnight LIBO Rate as provided in paragraph (e) of
this Section 2.13), provided that interest on any such overdue amount with
respect to Tranche C Loans extended to any French Borrower accruing as described
in clause (i) above shall be compounded only in compliance with Article 1154 of
the French Civil Code (as amended), provided, however, that such interest will
remain immediately due and payable.
(h)    Accrued interest on each Loan (for ABR Loans and Overnight LIBO Rate
Loans, accrued through the last day of the prior calendar month) shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to clause (g) of this Section 2.13 shall be payable on demand; (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan or Canadian Prime Rate Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment; and (iii) in the
event of any conversion of any Eurocurrency Loan or CDOR Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion. Accrued interest shall be
payable (i) to the Administrative Agent, for the account of each U.S. Revolving
Lender, ratably with respect to interest on any U.S. Revolving Loan or any U.S.
Swingline Loan; (ii) to the Administrative Agent, with respect to interest on
any U.S. Protective Advance; (iii) to the Administrative Agent, for the account
of each Tranche B Revolving Lender, ratably with respect to interest on any
Tranche B Revolving Loan or any Tranche B Swingline Loan; (iv) to the
Administrative Agent, with respect to interest on any Tranche B Protective
Advance; (v) to the European Administrative Agent, for the account of each
Tranche C Revolving Lender, ratably with respect to interest on any Tranche C
Revolving Loan or any Tranche C Swingline Loan; and (vi) to the European
Administrative Agent, with respect to interest on any Tranche C Protective
Advance.
(i)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest computed by reference to the Alternate Base Rate,
the Canadian Prime Rate, or CDOR Rate shall be computed on the basis of a year
of 365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed, and (ii) interest computed on Loans and Letters of
Credit denominated in Sterling shall be computed on the basis of a year of 365
days, and shall be payable for the actual number of days elapsed. The applicable
Alternate Base Rate, Adjusted LIBO Rate, Canadian Prime Rate, CDOR Rate, LIBO
Rate, or Overnight LIBO Rate shall be determined by the applicable Agent, and
each such determination shall be conclusive absent manifest error.
(j)    For purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or under any other Loan
Document is to be calculated on the basis of a 360-day year or any other period
of time less than a calendar year, the yearly rate of interest or fees to which
the rate used in such calculation is equivalent, is the rate so used multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time.

104





--------------------------------------------------------------------------------




(k)    To comply with the provisions of Articles L.313-4 and R.313-1 of the
French Monetary and Financial Code, as amended, and Articles L.313-1, L.313-2
and R.313-1 to R.313-5 of the French Consumer Code, as amended, any French
Borrower and the Tranche C Revolving Lenders agree that the effective global
interest rate for each of the Tranche C Revolving Loans extended to such French
Borrower cannot be calculated, as of the Effective Date, for the duration of
this Agreement; provided, that a letter which sets forth a sample calculation of
interest on such Tranche C Revolving Loans shall be provided to each French
Borrower by the European Administrative Agent on the Effective Date and prior to
the making of the initial Tranche C Revolving Loan to such French Borrower. The
French Borrowers and the Tranche C Revolving Lenders agree and acknowledge that
such letter shall form an integral part of this Agreement.
(l)    In the event any Spanish Borrower fails to timely pay any amount due and
payable under the Agreement, it shall pay interest in respect of such amounts
due and unpaid in accordance with Article 316 of Spain’s Commercial Code (Código
de Comercio), as amended, which shall accrue at the applicable rate calculated
in accordance with this clause (l). Such interest due and unpaid by a Spanish
Borrower shall be capitalized on a monthly basis for the purposes of Article 316
et. seq. of Spain’s Commercial Code (Código de Comercio), as amended.
(m)    All interest hereunder shall be paid in the currency in which the Loan
giving rise to such interest is denominated.
Section 2.14    Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing:
(i)    any Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate for such Interest Period for the
applicable currency; or
(ii)    any Agent is advised by the Required Lenders that the Adjusted LIBO Rate
or the LIBO Rate for such Interest Period for the applicable currency will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the applicable Agent shall give notice thereof to the Borrower
Representative and the applicable Lenders by telephone or facsimile as promptly
as practicable thereafter and, until the such Agent notifies the Borrower
Representative and the applicable Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurocurrency Borrowing of such currency shall be ineffective,
and any such request for a continuation of a Eurocurrency Revolving Borrowing
denominated in Dollars shall be deemed request to convert such Eurocurrency
Revolving Borrowing to an ABR Borrowing, (ii) if any borrowing request requests
a Eurocurrency Revolving Borrowing denominated in Dollars, such Borrowing shall
be made as an ABR Borrowing, and (iii) if any borrowing request

105





--------------------------------------------------------------------------------




requests (or any Interest Rate Election requests a conversion to or continuation
of) a Eurocurrency Borrowing denominated in Sterling or Euros, such borrowing
request shall be deemed a request for (and any Interest Rate Election shall be
deemed a request to convert such Borrowing to) an Alternate Rate Borrowing, in
each case unless such Borrowing Request is then rescinded by written notice from
the Borrower Representative (or the applicable Borrower) to the applicable Agent
(any such notice to provide the applicable Agent and the applicable Lenders
sufficient time to act thereon prior to funding of the requested Borrowing).
(b)    If prior to the commencement of any Interest Period for a CDOR Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the CDOR Rate for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
CDOR Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the applicable Lenders by telephone or facsimile as promptly
as practicable thereafter and, until the Administrative Agent notifies the
Borrower Representative and the applicable Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, a CDOR Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a CDOR Borrowing, such Borrowing shall be made as a
Canadian Prime Rate Borrowing unless such Borrowing Request is then rescinded by
written notice from the Borrower Representative to the Administrative Agent (any
such notice to provide the Administrative Agent and the applicable Lenders
sufficient time to act thereon prior to funding of the requested Borrowing).
(c)    If at any time:
(i)    the European Administrative Agent determines, or any Tranche C Swingline
Lender advises the European Administrative Agent that it has determined (in each
case, which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Overnight LIBO
Rate; or
(ii)    the European Administrative Agent is advised by the Required Lenders
that the Overnight LIBO Rate will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in any Overnight LIBO
Borrowing;
then the European Administrative Agent shall give notice thereof to the Borrower
Representative by telephone or facsimile as promptly as practicable thereafter
and, until the European

106





--------------------------------------------------------------------------------




Administrative Agent (or such Tranche C Swingline Borrower) notifies the
Borrower Representative that the circumstances giving rise to such notice no
longer exist, any Tranche C Protective Advances, Tranche C Overadvances, and
Tranche C Swingline Loans that would otherwise be an Overnight LIBO Borrowing,
shall be an Alternate Rate Borrowing.
Section 2.15    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate or Overnight LIBO Rate) or Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or any participation
therein; or
(iii)    subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Excluded Taxes and (C) Other Connection Taxes on gross or net income,
profits or receipts (including value-added or similar Taxes));
and the result of any of the foregoing shall be to (A) increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
(B) increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or (C) reduce
the amount of any sum received or receivable by such Lender, Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or such other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
and liquidity), then from time to time the Borrowers will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts

107





--------------------------------------------------------------------------------




as will compensate such Lender or the Issuing Bank or such Lender’s or Issuing
Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in clause (a) or (b) of this Section
2.15 shall be delivered to the Borrower Representative and shall be conclusive
absent manifest error. The Borrowers shall pay such Lender or Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section 2.15 for any increased costs or reductions incurred more than
270 days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or CDOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan or CDOR Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurocurrency Loan or CDOR Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.09(d) and is revoked in accordance
therewith, but not if such notice is rescinded pursuant to Section 2.14), or (d)
the assignment of any Eurocurrency Loan or CDOR Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower Representative pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan or a CDOR Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or CDOR Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for the period from the date of such event to the last day
of the then current Interest Period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period to such Eurocurrency Loan from other banks in the
Eurocurrency market, or for Canadian Dollar deposits of a comparable amount and
period to such CDOR Loan from other banks in the Canadian bankers’ acceptance
market, as applicable. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this

108





--------------------------------------------------------------------------------




Section 2,16 shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
Section 2.17    Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any applicable law. If any
Withholding Agent determines, in its sole discretion exercised in good faith,
that it is so required to withhold Taxes, then such Withholding Agent may so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, then the amount payable by such Loan Party shall be increased
as necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section 2.17), the
applicable Recipient receives the amount it would have received had no such
withholding been made.
(b)    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
or the Borrower Representative shall deliver to the applicable Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the applicable Agent.
(d)    Indemnification by the Borrowers. The Canadian Loan Parties shall,
jointly and severally with respect to the Tranche B Facility, the European Loans
Parties shall, jointly and severally with respect to the Tranche C Facility, and
the U.S. Loan Parties shall, jointly and several with respect to the Facility,
indemnify each Recipient for any Indemnified Taxes that are paid or payable by
such Recipient in connection with any Loan Document (including amounts paid or
payable under this Section 2.17(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that if the Loan Party reasonably believes that such Taxes were not
correctly or legally asserted, the Recipient will use reasonable efforts to
cooperate (including where applicable, by promptly applying for a refund) with
the Loan Party to obtain a refund of such Taxes (which Taxes shall be repaid to
the Loan Party in accordance with Section 2.17(g)) so long as such efforts would
not cause the Recipient to suffer any economic, legal, regulatory or other
disadvantage that it, in its sole discretion exercised in good faith, determines
to be material (and the Loan Party shall reimburse the Recipient for all
reasonable out-of-pocket expenses of the Recipient incurred in pursuing such
refund). The indemnity under this Section 2.17(d) shall be paid within 10 days
after the Recipient delivers to the Borrower Representative a certificate
stating the amount of any Indemnified Taxes so paid or payable by such Recipient
and describing the basis for the indemnification claim. Such certificate shall
be conclusive of the amount so paid or

109





--------------------------------------------------------------------------------




payable absent manifest error. Such Recipient shall deliver a copy of such
certificate to the applicable Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
applicable Agent for any Taxes (but, in the case of any Indemnified Taxes, only
to the extent that any Loan Party has not already indemnified the applicable
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so) attributable to such Lender that are paid or payable by the
applicable Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(e) shall be paid within 10 days
after the applicable Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the applicable Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under any Loan Document shall deliver to the Borrower Representative and the
applicable Agent, at the time or times reasonably requested by the Borrower
Representative or the applicable Agent, such properly completed and executed
documentation reasonably requested by the Borrower Representative or the
applicable Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower Representative or the applicable Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower
Representative or the applicable Agent as will enable the Borrower
Representative or the applicable Agent to determine whether or not such Lender
is subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
Representative or the applicable Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f). If any form
or certification previously delivered pursuant to this Section 2.17 expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower Representative and the
applicable Agent in writing of such expiration, obsolescence or inaccuracy and
update the form or certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to the Borrower Representative and the applicable
Agent (in such number of copies reasonably requested by the Borrower
Representative and the applicable Agent) on or prior to the

110





--------------------------------------------------------------------------------




date on which such Lender becomes a party hereto, duly completed and executed
copies of whichever of the following is applicable:
in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;
(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C)    in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a tax certificate substantially in the form of Exhibit F-1 to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of such Borrower within the meaning
of Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this clause (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a tax certificate substantially in the form of Exhibit F-2 on behalf
of such partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower

111





--------------------------------------------------------------------------------




Representative or the applicable Agent to determine the amount of Tax (if any)
required by law to be withheld.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.17(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.17(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)    Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes any Issuing Bank.
(i)    Any payments by any Loan Party under any Loan Document which (in whole or
in part) constitute consideration for a supply or otherwise serve for VAT

112





--------------------------------------------------------------------------------




purposes shall be deemed to be exclusive of any VAT which is chargeable in
connection therewith. If, in connection with any payments by any Loan Party
under any Loan Document, VAT is chargeable to any Agent, any Issuing Bank, or
any Lender, as the case may be, such Loan Party shall promptly pay to each such
Agent, Issuing Bank, or Lender, as the case may be, an amount equal to the
amount of such VAT (and each such Agent, Issuing Bank, or Lender shall, promptly
following a request therefor by the Borrower Representative, provide an
appropriate VAT invoice to the Borrower Representative).
(j)    For the avoidance of doubt and without duplication, where any Loan Party
is required under any Loan Document to reimburse any Agent, any Issuing Bank, or
any Lender, as the case may be, for any costs or expenses, that Loan Party shall
also at the same time pay and indemnify each such Agent, Issuing Bank, or
Lender, as the case may be, against all VAT and any stamp duty, registration or
other similar tax payables, in each case incurred in connection with the entry
into, performance or enforcement of any Loan Document.
Section 2.18    Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim. All payments (i) in respect of Loans (and interest
thereon) and LC Exposure shall, except as expressly set forth herein, be made in
the same currency in which such Loan was made or Letter of Credit issued, and
(ii) in respect of all other amounts payable hereunder or under other Loan
Documents shall be paid in Dollars. All such payments shall be made and
allocated, (x) in the case of the U.S. Loans, for the account of the U.S.
Revolving Lenders, pro rata in accordance with the respective unpaid principal
amounts of such U.S. Loans and the U.S. LC Exposure, (y) in the case of the
applicable Tranche B Loans, for the account of the Tranche B Revolving Lenders,
pro rata in accordance with the respective unpaid principal amounts of such
Tranche B Loans and Canadian LC Exposure, and (z) in the case of the applicable
Tranche C Loans, for the account of the Tranche C Revolving Lenders, pro rata in
accordance with the respective unpaid principal amounts of such Tranche C Loans
and European LC Exposure, in each case made to the applicable Borrower held by
them. Any amounts received after such time on any date may, in the discretion of
the applicable Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois, except that (i) payments of Tranche B
Loans and LC Disbursements or fronting fees that are payable to any Canadian
Issuing Bank, shall be made to the Administrative Agent at its offices at 200
Bay Street, Royal Bank Plaza, South Tower, Suite 1800, Toronto M5J 2J2 Canada;
(ii) payments of Tranche C Loans and LC Disbursements or fronting fees that are
payable to any European Issuing Bank shall be made to the European
Administrative Agent at its offices at 125 London Wall, London EC2Y 5AJ, United
Kingdom; and (iii) payments to be made directly to an Issuing Bank or Swingline
Lender shall be paid as expressly provided herein; provided that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. Each applicable Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient, in like funds, promptly following receipt thereof. If any payment

113





--------------------------------------------------------------------------------




hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.
(b)    Any proceeds of Collateral received by any Agent (i) not constituting
either (A) a specific payment of principal, interest, fees or other sum payable
under the Loan Documents (which shall be applied as specified by the Borrowers),
(B) a mandatory prepayment (which shall be applied in accordance with Section
2.11) or (C) amounts to be applied from a European Collection Deposit Account
during any Cash Management Period (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the applicable Agent so elects or the Required Lenders so direct
and at all times after the exercise of remedies against the Collateral by any
Agent, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to each Agent and each
Issuing Bank from the Borrowers (other than in connection with Banking Services
or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services or Swap Agreement Obligations), third, to pay
interest due in respect of the Overadvances and Protective Advances, fourth, to
pay the principal of the Overadvances and Protective Advances, fifth, to pay
interest then due and payable on the Loans (other than the Overadvances and
Protective Advances) ratably, sixth, to prepay principal on the Loans (other
than the Overadvances and Protective Advances), unreimbursed LC Disbursements,
and Qualified Secured Swap Agreement Obligations in an amount equal to the
lesser of such Qualified Secured Swap Agreement Obligations and the amount most
recently provided to the Administrative Agent pursuant to Section 2.22, ratably,
seventh, to deposit in the U.S. LC Collateral Account, the Canadian LC
Collateral Account, and the European LC Collateral Account cash (as provided in
Section 2.06(k)) collateral equal to 105% of the sum of the U.S. LC Exposure,
the sum of the Canadian LC Exposure, and the sum of the European LC Exposure,
respectively, to be held as cash collateral for the Secured Obligations (in the
case of amounts on deposit in the U.S. LC Collateral Account) and the
International Secured Obligations (in the case of amounts on deposit in the
Canadian LC Collateral Account or the European LC Collateral Account), as the
case may be, eighth, to payment of any amounts owing with respect to Banking
Services and Swap Agreement Obligations constituting Secured Obligations (other
than Qualified Secured Swap Agreement Obligations) up to and including the
amount most recently provided to the Administrative Agent pursuant to Section
2.22, and ninth, to the payment of any other Secured Obligation due to any Agent
or any Lender by the Borrowers. Notwithstanding the foregoing, amounts received
from any Loan Party shall not be applied to any Excluded Swap Obligation of such
Loan Party. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower Representative, or unless a
Default is in existence, no Agent nor any Lender shall apply any payment which
it receives to any Eurocurrency Loan or CDOR Loan of a Class, except (a) on the
expiration date of the Interest Period applicable thereto or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans, Canadian Prime
Rate Loans, or Overnight LIBO Loans and, in any such event, the Borrowers shall
pay the break funding payment required in accordance with Section 2.16. Each
applicable Agent and the Lenders shall have the continuing and exclusive right
to apply and reverse and reapply any and all such proceeds and payments to any
portion of the Secured

114





--------------------------------------------------------------------------------




Obligations. Notwithstanding the foregoing, (i) any such application of proceeds
from Collateral of a U.S. Loan Party shall be made solely to U.S. Secured
Obligations, until all U.S. Secured Obligations of all types are paid in full,
prior to application to any International Secured Obligations and (ii) any such
application of proceeds from Collateral securing solely the International
Secured Obligations shall be made solely in respect of International Secured
Obligations.
(c)    At the election of the applicable Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrower Representative pursuant to Section 2.03 or a deemed request as provided
in this Section 2.18 or may be deducted from any deposit account of any Borrower
maintained with any Agent. The Borrowers hereby irrevocably authorize (i) each
applicable Agent to make a Borrowing for the purpose of paying each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable, and (ii) each applicable Agent to charge any deposit account of
any Borrower maintained with such Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.
(d)    If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause shall not be
construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this clause shall apply). Each Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and

115





--------------------------------------------------------------------------------




counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(e)    Unless the applicable Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to an Agent for the
account of any Lender or any Issuing Bank hereunder that the Borrowers will not
make such payment, the applicable Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to such Lender or such Issuing Bank, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the applicable Lenders or the applicable Issuing Banks, as
the case may be, severally agrees to repay to the applicable Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the applicable Agent
at a rate determined by such Agent in accordance with banking industry rules on
interbank compensation or, in the case of amounts due in Dollars, the Federal
Funds Effective Rate, if greater.
(f)    If any Lender shall fail to make any payment required to be made by it
hereunder, then each applicable Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by
such Agent for the account of such Lender to satisfy such Lender’s obligations
hereunder until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender hereunder; application of
amounts pursuant to (i) and (ii) above shall be made in such order as may be
determined by the applicable Agent in its discretion.
Section 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender or Issuing Bank requests compensation under Section 2.15,
or if the Borrowers are required to pay any additional amount to any Lender,
Issuing Bank or any Governmental Authority for the account of any Lender or
Issuing Bank pursuant to Section 2.17, then such Lender or Issuing Bank shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans or Letters of Credit hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or Issuing Bank, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
the case may be, in the future and (ii) would not subject such Lender or Issuing
Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or Issuing Bank, and provided, that if in respect
of Tranche C Revolving Loans or European Letters of Credit extended to or on
behalf of any French Borrower, such lending office shall be a French Qualifying
Lender or French Qualifying Issuing Bank, as the case may be. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

116





--------------------------------------------------------------------------------




(b)    If (1) any Lender or Issuing Bank requests compensation under Section
2.15, (2) the Borrowers are required to pay any additional amount to any Lender,
Issuing Bank or any Governmental Authority for the account of any Lender or
Issuing Bank pursuant to Section 2.17, (3) any Lender becomes a Defaulting
Lender, or (4) any Tranche C Revolving Lender at any time ceases to be a French
Qualifying Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender or Issuing Bank and the Administrative Agent, require
such Lender or Issuing Bank to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent (and if a Revolving
Commitment is being assigned, the Issuing Banks), which consent shall not
unreasonably be withheld, (ii) such Lender or Issuing Bank shall have received
payment of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments in the future. No
Lender or Issuing Bank shall be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or Issuing
Bank or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.
Section 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Revolving Commitment and Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Supermajority Lenders have taken or may take any action hereunder;
(c)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
(i)    all or any part of such Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;

117





--------------------------------------------------------------------------------




(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, cash collateralize, for the benefit of the
applicable Issuing Bank, the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(k) for so long as such LC Exposure is outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure (to the extent not reallocated or cash
collateralized) shall be payable to the Issuing Bank until such LC Exposure is
reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(c), and participating interests in any such
newly made Swingline Loan or newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
any Issuing Bank has a good

118





--------------------------------------------------------------------------------




faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, such
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Issuing Bank shall have entered into arrangements with the
Borrowers or such Lender, satisfactory to such Issuing Bank to defease any risk
in respect of such Lender hereunder.
In the event that the applicable Agent, the Borrowers, the Issuing Banks and the
Swingline Lenders agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the applicable Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
Section 2.21    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, any Agent, any
Issuing Bank, or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by such Agent,
such Issuing Bank, or such Lender. The provisions of this Section 2.21 shall be
and remain effective notwithstanding any contrary action which may have been
taken by any Agent, any Issuing Bank, or any Lender in reliance upon such
payment or application of proceeds. The provisions of this Section 2.21 shall
survive the termination of this Agreement.
Section 2.22    Banking Services and Swap Agreements. Each Lender or Affiliate
thereof (other than Chase) (i) providing Banking Services for any Loan Party
shall deliver to the applicable Agent prompt written notice (executed by such
Lender or Affiliate and the Borrower Representative) setting forth the aggregate
amount of all Banking Services Obligations of such Loan Party to such Lender or
Affiliate (whether matured or unmatured, absolute or contingent) and (ii) having
Swap Agreements with any Loan Party shall deliver to the applicable Agent
written notice (executed by such Lender or Affiliate and the Borrower
Representative) setting forth the aggregate amount of all Swap Agreement
Obligations of such Loan Party to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent), which notices shall otherwise be consistent
with, and delivered within the time period required by, the definition of
Canadian Secured Obligation, European Secured Obligations, or U.S. Secured
Obligations, as applicable. In furtherance of that requirement, each such Lender
or Affiliate thereof shall furnish the applicable Agent, from time to time after
a significant change therein or upon a request therefor, but in any event not
less than monthly, a summary of the amounts due or to become due in respect of
such Banking Services Obligations and Swap Agreement Obligations. The most
recent information provided to the applicable Agent shall be used in determining
which tier of the waterfall, contained in Section 2.18(b), such Banking Services
Obligations and/or Swap Agreement Obligations will be placed. No Agent accepts
any responsibility and shall have no liability for (i) at any time determining
which Lenders or Affiliates hold, or which Swap

119





--------------------------------------------------------------------------------




Agreement Obligations constitute, Secured Obligations or Qualified Secured Swap
Agreement Obligations or (ii) the calculation of the exposure owing by the Loan
Parties under any such Qualified Secured Swap Agreements or other Swap Agreement
Obligations, and shall be entitled in all cases to rely on the applicable
counterparty and the applicable Loan Party party to such agreement for the
calculation thereof.
Section 2.23    Excess Resulting From Exchange Rate Change. (a) With respect to
the Tranche B Commitment and the Tranche C Commitment, if at any time following
one or more fluctuations in the exchange rate of the Canadian Dollar, the Euro,
or Sterling against the Dollar, the Borrowers would not be in compliance with
the Revolving Exposure Limitations, or any other limitations hereunder based in
Dollars, (i) if such excess is in an aggregate amount that is greater than or
equal to $1,000,000, within two Business Days of notice thereof from the
applicable Agent, (ii) if such excess is an aggregate amount that is less than
$1,000,000 and such excess continues to exist in an aggregate amount less than
$1,000,000 for at least five Business Days, within two Business Days of notice
thereof from the applicable Agent, or (iii) if any Event of Default has occurred
and is continuing, the Borrowers shall immediately (A) make the necessary
payments or repayments to reduce the applicable Canadian Obligations or European
Obligations, as the case may be, to an amount necessary to eliminate such excess
or (B) in the case of the Canadian Borrower, maintain or cause to be maintained
with the Administrative Agent, and in the case of a European Borrower, maintain
or cause to be maintained with the European Administrative Agent (in each case
for the benefit of the International Secured Parties), deposits as continuing
collateral security for the International Secured Obligations in an amount equal
to or greater than the amount of such excess, such deposits to be maintained in
such form and upon such terms as are acceptable to the applicable Agent, as the
case may be. Without in any way limiting the foregoing provisions, the
applicable Agent shall, weekly or more frequently in the sole discretion of such
Agent, make the necessary exchange rate calculations to determine whether any
such excess exists on such date and advise the Borrowers if such excess exists.
(b)    If the U.S. Borrower provides cash collateral to secure obligations
related to U.S. Letters of Credit that are denominated in Canadian Dollars and,
as a result of fluctuations in the applicable exchange rate between Dollars and
the Canadian Dollar, the Dollar Amount of cash collateral held by the
Administrative Agent is less than the specified amount of cash collateral so
required to be maintained by the U.S. Borrower the U.S. Borrower shall, promptly
following a request therefor by the Administrative Agent, deposit in the LC
Collateral Account an additional Dollar Amount of cash collateral equal to such
shortfall to be held as cash collateral in accordance with Section 2.06(k).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Lenders that:
Section 3.01    Organization; Powers. Each Loan Party and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction

120





--------------------------------------------------------------------------------




where such qualification is required (to the extent that such concepts are
applicable in the relevant jurisdiction).
Section 3.02    Authorization; Enforceability and Immunity. (a) The Transactions
are within each Loan Party’s organizational powers and have been duly authorized
by all necessary organizational actions and, if required, actions by equity
holders. The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, examinership,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
(b)    No Foreign Loan Party, nor any of its property or assets has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the laws of the jurisdiction in which such Foreign
Loan Party is organized in respect of its obligations under the Loan Documents
or to which it or its property or assets is subject.
(c)    The Loan Documents to which each Foreign Loan Party is a party are in
proper legal form under the laws of the jurisdiction in which each such Foreign
Loan Party is organized or incorporated and existing (i) for the enforcement
thereof against each such Foreign Loan Party under the laws of each such
jurisdiction and (ii) in order to ensure the legality, validity, enforceability,
priority or admissibility in evidence of such Loan Documents (provided that,
with respect to such enforcement or admissibility, such documents may have to be
translated into the official language of the relevant jurisdiction which may be
done at the time of enforcement or admission, as applicable). Subject to the
French Perfection Requirements and the Spanish Perfection Requirements, it is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Loan Documents to which any Foreign Loan Party
is a party that any such Loan Documents be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which any such Foreign Loan Party is organized or that any
registration charge or stamp or similar tax be paid on or in respect of the
applicable Loan Documents or any other document, except for any such filing,
registration, recording, execution or notarization (x) that is referred to in
Section 3.16, (y) notarization of the German share pledge, or (z) is not
required to be made until enforcement of the applicable Loan Document.
Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
material Requirement of Law applicable to any Loan Party or any of its
Subsidiaries, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon any Loan Party or any of
its Subsidiaries or the assets of any Loan Party or any of its Subsidiaries, or
give rise to a right thereunder to require any payment to be made by any Loan
Party or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any

121





--------------------------------------------------------------------------------




asset of any Loan Party or any of its Subsidiaries, except Liens created
pursuant to the Loan Documents and Permitted Liens.
Section 3.04    Financial Condition; No Material Adverse Change. (a) Holdings
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of operations, equity and cash flows (i) as of and for
each of the fiscal years ended December 31, 2010, 2011 and 2012, reported on by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
each fiscal quarter ended after December 31, 2012 through the date of this
Agreement, certified by a Financial Officer of Holdings. Each Borrower has
heretofore furnished to the Lenders its consolidating balance sheet and
consolidating statements of operations, equity and cash flows (i) as of and for
the fiscal year ended December 31, 2012 and (ii) as of and for the most recent
fiscal quarter, certified by a Financial Officer of Holdings. In each case, such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of Holdings and its
consolidated Subsidiaries, or of such Borrowers, as applicable, as of such dates
and for such periods in accordance with GAAP or IFRS, as applicable, subject to
normal year-end audit adjustments (all of which, when taken as a whole, would
not be materially adverse) and the absence of footnotes in the case of quarterly
financial statements referred to above, and subject also to certain accounting
matters that have been disclosed prior to the Effective Date in Holdings’s
public filings with the Securities and Exchange Commission, including with
regard to potential theft of certain inventory in Brazil.
(b)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2012.
Section 3.05    Properties. (a) As of the date of this Agreement, Schedule 3.05
sets forth the address or description of each parcel of real property that is
owned or leased by each Loan Party which, in the case of real property owned by
a Loan Party, has a fair market value (as reasonably determined by the Borrower)
in excess of $1,000,000, and in the case of real property leased by a Loan Party
contains tangible Collateral with an aggregate fair market value (as reasonably
determined by the Borrower) in excess of $1,000,000. Each of such leases and
subleases is valid and enforceable against the Loan Parties party thereto and,
to the knowledge of the Loan Parties, each other party thereto, in each case in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, examinership, moratorium or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law (to the extent that such
concepts are applicable in the relevant jurisdiction), and is in full force and
effect, and no default by any Loan Party party thereto or, to the knowledge of
the Loan Parties, other party thereto, to any such lease or sublease exists.
Each of the Loan Parties and its Subsidiaries has good and marketable title to,
or valid leasehold interests in, all of its real and personal property, free of
all Liens other than Permitted Liens.
(b)    Each Loan Party and its Subsidiaries owns, or is licensed to use, all
material trademarks, tradenames, copyrights, patents, industrial designs and
other intellectual property necessary to its business as currently conducted,
and the use thereof by each Loan Party and its Subsidiaries does not infringe in
any material respect upon the rights of any other Person, and, except as set
forth on Schedule 3.05, each Loan Party’s

122





--------------------------------------------------------------------------------




rights thereto are not subject to any licensing agreement or similar
arrangement. A correct and complete list of all material trademarks, tradenames,
copyrights, patents and other intellectual property, as of the date of this
Agreement, is set forth on Schedule 3.05.
Section 3.06    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting any Loan Party or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve this Agreement or the Transactions.
(b)    Except for the Disclosed Matters (i) no Loan Party or any of its
Subsidiaries has received written notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability
that in either case could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, and (ii) and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, no Loan Party nor
any of its Subsidiaries (1) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (2) has become subject to any
Environmental Liability.
(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
Section 3.07    Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Except to the extent waived pursuant to Section 9.27, no Default has
occurred and is continuing.
Section 3.08    Investment Company Status. No Loan Party or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940 and no European Loan Party has
registered as or conducts its business or has taken any action which might cause
it to be registered for the purposes of the European Communities (Markets in
Financial Instruments) Regulations 2007.
Section 3.09    Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so could not be expected to result in a Material Adverse
Effect. No tax liens have been filed and no claims are being asserted with
respect to any such Taxes. Each Loan Party and its Subsidiaries has withheld all
employee withholdings and has made all employer contributions

123





--------------------------------------------------------------------------------




required to be withheld and made by it pursuant to applicable law on account of
the Canada and Quebec pension plans, employment insurance and employee income
taxes.
Section 3.10    Pension Plans.
(a)    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Accounting Standards Codification No. 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
$100,000,000 the fair market value of the assets of such Pension Plan, and the
present value of all accumulated benefit obligations of all underfunded Pension
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $200,000,000
the fair market value of the assets of all such underfunded Pension Plans. As of
the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of each Loan Party and
its Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA could not reasonably be expected to have a Material Adverse Effect.
Each Loan Party, each of its Subsidiaries and each of their ERISA Affiliates
have complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan, except for
non-compliance which could not reasonably be expected to have a Material Adverse
Effect.
(b)    Canadian Pension Plans and Canadian Benefit Plans. Schedule 3.10 lists
all Canadian Benefit Plans and Canadian Pension Plans as of the Effective Date
maintained or contributed to by the Loan Parties and their Canadian Subsidiaries
or in respect of which they have any liability. The Canadian Pension Plans are
duly registered under the ITA and all other Applicable Pension Laws which
require registration. Each Canadian Loan Party and each of its Canadian
Subsidiaries has complied with and performed all of its obligations under and in
respect of the Canadian Pension Plans and Canadian Benefit Plans under the terms
thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations), except where any
non-compliance would not reasonably be expected to result in a Material Adverse
Effect. All employer and employee payments, contributions or premiums to be
remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws. To the knowledge of the
Loan Parties, there have been no improper withdrawals or applications of assets
of the Canadian Pension Plans or the Canadian Benefit Plans. No promises of
benefit improvements under the Canadian Pension Plans or the Canadian Benefit
Plans have been made except where such improvement could not be reasonably
expected to have a

124





--------------------------------------------------------------------------------




Material Adverse Effect. The pension fund under each Canadian Pension Plan is
exempt from the payment of any income tax and there are no taxes, penalties or
interest owing in respect of any such pension fund. All material reports and
disclosures relating to the Canadian Pension Plans required by such plans and
any Requirement of Law to be filed or distributed have been filed or
distributed, except where any non-compliance would not reasonably be expected to
result in a Material Adverse Effect. No facts or circumstances have occurred or
exist that could result, or be reasonably anticipated to result, in the
termination in full of any Canadian Pension Plan by any Governmental Authority
under Applicable Pension Laws. Except as set forth on Schedule 3.10, there are
no outstanding disputes concerning the assets of the Canadian Pension Plans or
the Canadian Benefit Plans, except claims for benefits in the normal course.
Except as set forth on Schedule 3.10, the most recent actuarial valuations filed
under Applicable Pension Laws indicated that each of the Canadian Pension Plans
is fully funded on both a going concern and on a solvency basis. Except as set
forth on Schedule 3.10, no material changes have occurred since the date of such
actuarial valuation reports which could reasonably be expected to materially
adversely affect the conclusions of the actuary concerning the funding of any
Canadian Pension Plan.
(c)    Foreign Pension Plans. Except as could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect: (i) all
employer and employee contributions (including insurance premiums) required from
any Loan Party or any of its Affiliates by applicable law or by the terms of any
Foreign Pension Plan (including any policy held thereunder) have been made, or,
if applicable, accrued in accordance with normal accounting practices; (ii) the
present value of the aggregate accumulated benefit obligations of all Foreign
Pension Plans (based on those assumptions used to fund such Foreign Pension
Plans) with respect to all current and former participants did not, as of the
last annual valuation date applicable thereto, exceed the fair market value of
the assets of all such Foreign Benefits Plans; (iii) each Foreign Pension Plan
that is required to be registered has been registered and has been maintained in
good standing with applicable regulatory authorities; and (iv) each such Foreign
Pension Plan is in compliance (A) with all material provisions of applicable law
and all material applicable regulations and regulatory requirements (whether
discretionary or otherwise) and published interpretations thereunder with
respect to such Foreign Pension Plan and (B) with the terms of such Foreign
Pension Plan.
Section 3.11    Disclosure. Each Borrower and Holdings have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, to the extent that any such report,
financial statement, certificate or other information was based upon or
constitutes forecasted or projected financial information, the Borrowers and
Holdings each represent only

125





--------------------------------------------------------------------------------




that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered, it being recognized by the
Administrative Agent and the Lenders, however, that projections as to future
events are not to be viewed as facts and that the actual results during the
period or periods covered by said projections may differ from the projected
results.
Section 3.12    Material Agreements. No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Indebtedness, except for such
defaults that could not reasonably be expected to result in a Material Adverse
Effect.
Section 3.13    Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.
(b)    No Loan Party intends to, or will permit any of its Subsidiaries to, and
no Loan Party believes that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.
(c)    With respect to any Canadian Loan Party, immediately after the
consummation of the Transactions to occur on the Effective Date, (i) the
property of each Canadian Loan Party, at a fair valuation, is greater than the
total amount of its debts and liabilities, subordinated, contingent or
otherwise; (ii) each Canadian Loan Party’s property is sufficient, if disposed
of at a fairly conducted sale under legal process, to enable payment of all its
obligations, due and accruing due; (iii) each Canadian Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities generally become due; and (iv) each Canadian Loan Party
has not ceased paying its current obligations in the ordinary course of business
as they generally become due.
(d)    With respect to any Spanish Loan Party, immediately after the
consummation of the Transactions to occur on the Effective Date and such Spanish
Loan Party’s accession to this Agreement, such Spanish Loan Party (A) will be
able to fulfill on a regular basis all of its obligations and (B) will not
foresee any inability on its behalf to fulfill on a regular and timely basis its
obligations, in each case within the meaning of Article 2 of Spain’s Insolvency
Act 22/2009 of 9 July, as amended.

126





--------------------------------------------------------------------------------




(e)    With respect to any German Loan Party, immediately after the consummation
of the Transactions to occur on the Effective Date, such German Loan Party (A)
will not have admitted its inability or will not be unable to pay its debts as
they fall due (Zahlungsunfähigkeit), (B) will not be over-indebted
(überschuldet) or required to file for insolvency due to any reason set forth in
Sections 17 to 19 of the German Insolvency Code (Insolvenzordnung), as amended,
(C) will not be in a position where its management is required by law to file
for insolvency because of any of the circumstances specified in the preceding
subclauses (A) or (B), or (D) will not be in a position where a competent court
has initiated any measures pursuant to Section 21 of the German Insolvency Code
(Insolvenzordnung), as amended, in respect thereof.
(f)    With respect to any French Loan Party, immediately after the consummation
of the Transactions to occur on the Effective Date, (i) such French Loan Party
will be able to meet its due liabilities (passif exigible) with its available
assets (actif disponible) within the meaning of Article L.631-1 of France’s
Commercial Code, and (ii) no corporate action, legal proceeding or other
procedure or step set out in Article L.611-1 of France’s Commercial Code, as
amended, or any creditors’ process has been taken or, to the knowledge of the
French Loan Party, threatened to be taken in respect of such French Loan Party.
Section 3.14    Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries
(other than Immaterial Subsidiaries) as of the Effective Date. As of the
Effective Date, all premiums in respect of such insurance have been paid. The
Borrowers and Holdings believe that the insurance maintained by or on behalf of
the Loan Parties is adequate.
Section 3.15    Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
list of the name and relationship to Holdings of each of the Loan Parties and
First-Tier Foreign Subsidiaries (other than Immaterial Subsidiaries), (b) a
listing of each class of each Loan Party’s and First-Tier Foreign Subsidiary’s
authorized Equity Interests, of which all of such issued shares are validly
issued, outstanding, fully paid and non-assessable (to the extent such concepts
are relevant with respect to such ownership interests), and owned beneficially
and of record by the Persons identified on Schedule 3.15, (c) the type of entity
of each Loan Party and each First-Tier Foreign Subsidiary (other than Immaterial
Subsidiaries), and (d) a chart of the organizational structure of Holdings and
its Subsidiaries as of the Effective Date. All of the issued and outstanding
Equity Interests owned by any Loan Party have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and are fully paid and non-assessable.
Section 3.16    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral granted by (a) the U.S. Loan Parties in favor of the Administrative
Agent (for the benefit of the Administrative Agent and the Secured Parties,
securing the Secured Obligations), (b) the Canadian Loan Parties (and, in the
case of Equity Interests of the Canadian Borrower, Holdings) in favor of the
Administrative Agent (for the benefit of the International Secured Parties
securing the International Secured Obligations) and (c) the European Loan
Parties (and, in the case of Equity Interests of General Cable Holdings (Spain)
SL, GK Technologies, Inc.) in favor of the European

127





--------------------------------------------------------------------------------




Administrative Agent (for the benefit of the International Secured Parties
securing the International Secured Obligations), as the case may be, and such
Liens constitute perfected and continuing Liens on the Collateral, securing the
relevant Secured Obligations, enforceable against the applicable Loan Party and
all third parties, and having priority over all other Liens on the Collateral
except in the case of (a) Permitted Encumbrances, to the extent any such
Permitted Encumbrances would have priority over the Agents’ Liens pursuant to
any applicable law and (b) Liens perfected only by possession (including
possession of any certificate of title) to the extent the Administrative Agent
has not obtained or does not maintain possession of such Collateral.
Section 3.17    Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrowers, threatened. The hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not in
any manner which could reasonably be expected to result in a Material Adverse
Effect been in violation of the Fair Labor Standards Act, the Employee Standards
Act (Ontario) or any other applicable federal, state, provincial, territorial,
local or foreign law dealing with such matters. All payments due from any Loan
Party or any Subsidiary, or for which any claim may be made against any Loan
Party or any Subsidiary, on account of wages, vacation pay and employee health
and welfare insurance and other benefits, including with respect to the Canadian
Benefit Plans, the Canada Pension Plan and the Quebec Pension Plan, have been
paid or accrued as a liability on the books of the Loan Party or such
Subsidiary, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.
Section 3.18    Common Enterprise; Corporate Benefit. The successful operation
and condition of each of the Loan Parties is dependent on the continued
successful performance of the functions of the group of the Loan Parties as a
whole and the successful operation of each of the Loan Parties is dependent on
the successful performance and operation of each other Loan Party. Each Loan
Party expects to derive benefit (and its board of directors or other governing
body has determined that it may reasonably be expected to derive benefit),
directly and indirectly, from (i) successful operations of each of the other
Loan Parties and (ii) the credit extended by the Lenders to the Borrowers
hereunder, both in their separate capacities and as members of the group of
companies. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, in furtherance of its direct and/or
indirect business interests, will be of direct and/or indirect benefit to such
Loan Party, and is in its best interest. Each Loan Party benefits by entering
into the Loan Documents to which it is a party.
Section 3.19    Margin Stock. No Borrower nor any other Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock” (as defined in
Regulation U of the Board). None of the proceeds of any Loan or Letter of Credit
will be used by the Borrowers or any Subsidiaries for the purpose of purchasing
or carrying “margin stock” as defined in Regulation U of the Board or otherwise
in violation of Regulations T, U or X of the Board.
Section 3.20    OFAC and Patriot Act. Each Loan Party and each Subsidiary of any
Loan Party and, to the knowledge of each Loan Party, each Affiliate of such Loan
Party is: (i) not a “blocked” person listed in the Annex to Executive Order Nos.
12947, 13099 and 13224 and all modifications thereto or thereof (the “Annex”);
(ii) in compliance in all material respects with the

128





--------------------------------------------------------------------------------




requirements of the Patriot Act; (iii) operated under policies, procedures and
practices, if any, that are in compliance in all material respects with the
Patriot Act; (iv) not in receipt of any notice from the Secretary of State of
the Attorney General of the United States or any other department, agency or
office of the United States claiming a violation or possible violation of the
Patriot Act; (v) not in receipt of any notice stating that any Loan Party or any
Subsidiary or Affiliate of any Loan Party is listed as a Specially Designated
Terrorist (as defined in the Patriot Act) or as a “blocked” person on any lists
maintained by the Office of Foreign Assets Control, Department of the Treasury
(the “OFAC”) pursuant to the Patriot Act or any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of the OFAC issued pursuant to the Patriot Act or on any other list of
terrorists or terrorist organizations maintained pursuant to the Patriot Act;
and (vi) not in receipt of any notice stating that any Loan Party or any
Subsidiary or Affiliate of any Loan Party is a Person who has been determined by
competent authority to be subject to any of the prohibitions contained in the
Patriot Act. No part of the proceeds of the Loans or Letters of Credit will be
used, directly or indirectly, in violation of any AML Legislation.
Section 3.21    Certain Inventory Matters. No Inventory that is included in the
Borrowing Base is subject to retention of title (including extended retention of
title or broadened extension of title). Each Borrowing Base Certificate
accurately reports any retention of title (including extended retention of title
or broadened extension of title) claims with respect to any inventory included
in such Borrowing Base Certificate; provided, that such Inventory shall be
deemed and reflected in such Borrowing Base Certificate as ineligible. No
inventory of any Borrower Guarantor is subject to retention of title (including
extended retention of title or broadened extension of title) on an oral basis.
Section 3.22    Centre of Main Interests. For the purposes of the Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings, as amended,
each European Loan Party’s centre of main interests (as that term is used in
Article 3(1) therein) is situated in its jurisdiction of incorporation and it
has no “establishment” (as that term is used in Article 2(h) therein) in any
other jurisdiction.
Section 3.23    Sanctioned Laws and Regulations.
(a)    Each Loan Party and its Affiliates have instituted and maintained
policies and procedures designed to promote and achieve compliance with
Anti-Corruption Laws and their respective directors and officers, and, to the
best of its knowledge its employees and agents have conducted their business in
compliance with and such laws.
(b)    None of the Loan Parties, their Affiliates or their respective directors
or officers or to the best of their knowledge their respective employees, agents
or representatives acting or benefiting in any capacity in connection with this
Agreement (i) is a Designated Person; (ii) is a Person that is owned or
controlled by a Designated Person; (iii) is located, organized or resident in a
Sanctioned Country; (iv) has, prior to January 1, 2013, directly or indirectly
engaged in any transactions (except in a de minimus amount) (1) with any
Designated Person or (2) in any Sanctioned Country or (v)

129





--------------------------------------------------------------------------------




has, since January 1, 2013, directly or indirectly engaged in any transactions
or is now directly or indirectly engaged in, any dealings or transactions (1)
with any Designated Person, (2) in any Sanctioned Country or (3) otherwise in
violation of Sanctions.
ARTICLES IV
CONDITIONS
Section 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and written
opinions of the Loan Parties’ counsel, addressed to the Administrative Agent
(and any other applicable Agent), the Issuing Banks and the Lenders and
reasonably acceptable to the Administrative Agent (together with any other real
estate related opinions as may be mutually agreed by the Administrative Agent
and the Loan Parties).
(b)    Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of Holdings and its Subsidiaries for
the December 31, 2010, 2011 and 2012 fiscal years, (ii) unaudited interim
consolidated financial statements of Holdings and its Subsidiaries for each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this clause as to which such
financial statements are available, (iii) satisfactory projections for each
fiscal quarter of the 2013 and 2014 fiscal years and on an annual basis for each
fiscal year thereafter through the 2018 fiscal year, (iv) satisfactory unaudited
consolidating financial statements of the Borrowers for the most recent fiscal
year and the most recent fiscal quarter ended prior to the Closing Date as to
which such financial statements are available and (v) monthly Borrowing Base
projections for the twelve months commencing with the month in which the
Effective Date occurs.
(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary or authorized manager or director, which shall
(A) certify the resolutions of its Board of Directors, Board of Managers,
shareholders, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B)identify by name
and title and bear the signatures of the Financial Officers and any other
officers or managers of such Loan Party authorized to sign the Loan Documents to
which

130





--------------------------------------------------------------------------------




it is a party, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its by-laws or operating, management
or partnership agreement and (ii) if applicable in the relevant jurisdiction, a
long form good standing certificate or certificate of compliance/status/good
standing (as applicable) for each Loan Party from its jurisdiction of
organization.
(d)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower
Representative, on the initial Borrowing date (i) stating that, except to the
extent waived pursuant to Section 9.27, no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article III are true and correct as of such date, (iii) certifying as to the
Applicable Limit as of such date, (iv) certifying as to the Immaterial
Subsidiaries as of such date and (v) certifying any other factual matters as may
be reasonably requested by the Administrative Agent.
(e)    Fees. The Lenders, the Administrative Agent and the Joint Lead Arrangers
shall have received all fees required to be paid, and all expenses for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel and all registration, notarial and other fees), on or before the
Effective Date. All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower Representative to the Administrative Agent on or before the Effective
Date.
(f)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search (if applicable) in each of the jurisdictions where
assets of the Loan Parties are located, and such search shall reveal no liens on
any of the assets of the Loan Parties except for Permitted Liens or liens
discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation satisfactory to the Administrative Agent.
(g)    [Reserved].
(h)    Funding Accounts. The Administrative Agent shall have received a notice
from the Borrower Representative setting forth the deposit account(s) of the
Borrowers (as the same may be updated by the Borrower Representative (or the
applicable Borrower) from time to time upon notice to the applicable Agent, the
“Funding Accounts”) to which the Lender is authorized by the Borrowers to
transfer the proceeds of any Borrowings requested or authorized pursuant to this
Agreement.
(i)    Corporate Structure, etc. The corporate structure, capital structure,
other debt instruments, material accounts, and governing documents of Holdings
and its subsidiaries, shall be reasonably acceptable to the Administrative
Agent.

131





--------------------------------------------------------------------------------




(j)    Collateral Access and Control Agreements. Except as permitted by Section
5.19, the Administrative Agent shall have received each (i) Collateral Access
Agreement required to be provided pursuant to the Security Agreement and (ii)
(A) Deposit Account Control Agreement required to be provided pursuant to the
Security Agreement and (B) account transfer agreement or other document that the
European Administrative Agent deems necessary to ensure future compliance with
Section 5.16.
(k)    Solvency. The Agents shall have received a solvency certificate, in form
and substance satisfactory to the Administrative Agent, from a Financial Officer
of each Borrower and each other European Loan Party.
(l)    Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate which calculates each Borrowing Base as of a date
reasonably near (but prior to) the Effective Date that is satisfactory to the
Administrative Agent, together with customary supporting documentation and
supplemental reporting mutually agreed by the Administrative Agent and the
Borrower Representative.
(m)    Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date and the issuance of any Letters of Credit on the Effective
Date and payment of all fees and expenses due hereunder, and with all of the
Loan Parties’ indebtedness, liabilities, and obligations current, the
Availability shall not be less than $250,000,000.
(n)    Pledged Stock; Stock Powers; Pledged Notes. Except as permitted by
Section 5.19, the Administrative Agent shall have received (i) the certificates
representing the shares of Equity Interests pledged pursuant to any Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each promissory note (if any) pledged pursuant to the U.S. Security Agreement or
the Canadian Security Agreement, endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.
(o)    Filings, Registrations and Recordings. Except as permitted by Section
5.19, each document (including any UCC and PPSA financing statement or other
filings) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the applicable Agent, for the benefit of the
applicable Agents, the Lenders and the applicable Issuing Banks, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Permitted Liens), shall be in proper
form for filing, registration or recordation. All filing and recording fees and
taxes shall have been duly paid, and such notification of customers of the Loan
Parties as may be determined necessary or desirable in the sole discretion of
the Administrative Agent in consultation with local counsel shall have occurred.
(p)    Environmental Reports. The Administrative Agent shall have received
environmental review reports with respect to the real properties of the Loan
Parties specified by the Administrative Agent from firm(s) reasonably
satisfactory to the Administrative Agent, which review reports shall be
acceptable to the

132





--------------------------------------------------------------------------------




Administrative Agent. Any material environmental conditions requiring a response
action identified in any such environmental review report shall indicate the
Loan Parties’ plans with respect thereto.
(q)    Mortgages, etc. The Administrative Agent shall have received, with
respect to each parcel of real property which is required to be subject to a
Lien granted by the U.S. Loan Parties in favor of the Administrative Agent (for
the benefit of the Secured Parties, securing the Secured Obligations), each of
the following, in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    Mortgage on such property;
(ii)    evidence that a counterpart of the Mortgage has been recorded in the
place necessary, in the Administrative Agent’s judgment, to create a valid and
enforceable first priority Lien granted by the U.S. Loan Parties in favor of the
Administrative Agent (for the benefit of the Secured Parties, securing the
Secured Obligations);
(iii)    ALTA or other mortgagee’s title policy;
(iv)    an ALTA survey prepared and certified to the Administrative Agent by a
surveyor acceptable to the Administrative Agent;
(v)    to the extent mutually agreed by the Administrative Agent and the Loan
Parties, an opinion of counsel in the state in which such parcel of real
property is located in form and substance and from counsel reasonably
satisfactory to the Administrative Agent;
(vi)    if any such parcel of real property is determined by the Administrative
Agent to be in a flood zone, a flood notification form signed by the Borrower
Representative and evidence that flood insurance is in place for the building
and contents, all in form and substance satisfactory to the Administrative
Agent; and
(vii)    such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent.
(r)    Insurance. Except as permitted by Section 5.19, the Administrative Agent
shall have received evidence of insurance coverage in form, scope, and substance
reasonably satisfactory to the Administrative Agent and otherwise in compliance
with the terms of the Loan Documents (including Section 5.09 hereof, and the
applicable provisions of each Security Agreement).
(s)    Letter of Credit Application. The Administrative Agent shall have
received a properly completed letter of credit application (whether standalone
or pursuant to a master agreement, as applicable) if the issuance of a Letter of
Credit will be required

133





--------------------------------------------------------------------------------




on the Effective Date. The Borrowers shall have executed the Issuing Bank’s
master agreement for the issuance of commercial Letters of Credit.
(t)    Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.
(u)    Legal and Regulatory Matters. All legal (including tax implications) and
regulatory matters shall be reasonably satisfactory to the Administrative Agent
and Lenders, including but not limited to compliance with all applicable
requirements of Regulations U, T and X of the Board.
(v)    Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Loan Parties’ Accounts, Inventory and
related working capital matters and of the Loan Parties’ related data processing
and other systems, the results of which shall be satisfactory to the
Administrative Agent in its sole discretion.
(w)    Due Diligence. The Administrative Agent’s and the Joint Lead Arranger’s
counsel shall have completed all legal due diligence.
(x)    Appraisal(s). The Administrative Agent shall have received an appraisal
of the Loan Parties’ Inventory, Equipment and real property, as applicable, from
a firm(s) reasonably satisfactory to the Administrative Agent, which
appraisal(s) shall be satisfactory to the Administrative Agent in its reasonable
discretion.
(y)    Approvals. All governmental and third party approvals necessary in
connection with the financing contemplated hereby and the continuing operations
of the Loan Parties (including shareholder approvals, if any) shall have been
obtained on satisfactory terms and shall be in full force and effect.
(z)    Patriot Act. The Agents, Issuing Banks, and Lenders shall have received
(i) such information, supporting documentation and other evidence that
identifies the Borrowers, which information includes the names and addresses of
the Borrowers and other information that will allow such Lender to identify the
Borrowers in accordance with the Patriot Act and (ii) all documentation and
other information about Holdings, the Borrowers, and each other Loan Party that
they reasonably determine is required by regulatory authorities under applicable
AML Legislation.
(aa)    Convertible Senior Notes. (i) Holdings shall have paid in full all
obligations under the Convertible Senior Notes, (ii) Holdings shall have
refinanced the Convertible Senior Notes with indebtedness that matures
(excluding any maturity as the result of an optional redemption by the issuer)
or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, not earlier than the date that is 6 months after the scheduled Maturity
Date, or (iii) the Loan Parties shall have sufficient Liquidity such that, after
giving pro forma effect to the repayment of the Convertible Senior Notes,
Availability is at least $100,000,000 and the Fixed Charge Coverage Ratio is not
less than 1.15 to 1.00 for the most recently ended quarter

134





--------------------------------------------------------------------------------




for which financial statements have been delivered to the Administrative Agent,
recalculated as if such repayment had been made on the last day of such quarter.
(bb)    Cash Management. The Administrative Agent shall be satisfied with the
cash management structure of the Loan Parties.
(cc)    Other Documents. The Administrative Agent shall have received such other
documents as any Agent, any Issuing Bank, any Lender or their respective counsel
may have reasonably requested.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section 4.02    Each Credit Event. The obligation of (x) each Lender to make a
Loan on the occasion of any Borrowing and (y) each Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date), and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(c)    After giving effect to any Borrowing or the issuance, amendment, renewal
or extension of any Letter of Credit, the Borrowers shall be in compliance with
the Revolving Exposure Limitations.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in clauses (a), (b)
and (c) of this Section 4.02.
Notwithstanding the failure to satisfy the conditions precedent set forth in
clauses (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make (or authorize the European Administrative Agent to make) Loans and an
Issuing Bank may, but shall have no obligation to, issue or cause to be issued
(or amend, renew, or extend, or cause to be amended, renewed, or extended) any
Letter of Credit for the ratable account and risk of Lenders from time to time
if the Administrative Agent believes that making such Loans or issuing or
causing to be issued (or amending, renewing, or extending, or causing to be
amended, renewed, or extended) any such Letter of Credit is in the best
interests of the Lenders.

135





--------------------------------------------------------------------------------




ARTICLE V
AFFIRMATIVE COVENANTS
Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
have been reimbursed, each Loan Party executing this Agreement covenants and
agrees, jointly and severally with all of the other Loan Parties, with the
Lenders that:
Section 5.01    Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent and each Lender:
(a)    within 90 days after the end of each fiscal year of Holdings, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to certain accounting matters that have been disclosed prior to
the Effective Date in Holdings’s public filings with the Securities and Exchange
Commission, including with regard to potential theft of certain inventory in
Brazil; accompanied by any management letter prepared by said accountants;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of Holdings, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of such fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of the Financial Officers of the
Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, and subject also to certain accounting matters that have been
disclosed prior to the Effective Date in Holdings’s public filings with the
Securities and Exchange Commission, including with regard to potential theft of
certain inventory in Brazil;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a Compliance Certificate of a Financial Officer of the Borrower
Representative (i) certifying, in the case of the financial statements delivered
under clause (b), as presenting fairly in all material respects the financial
condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit

136





--------------------------------------------------------------------------------




adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (iii)
setting forth a reasonably detailed calculation of the Fixed Charge Coverage
Ratio for the most recently ended four fiscal quarters (whether or not during a
Covenant Trigger Period) and, if applicable, demonstrating compliance with
Section 6.12, (iv) certifying as to the Immaterial Subsidiaries as of the date
of such financial statements (provided that, if no Cash Management Period is
outstanding, such certification shall only be required concurrently with any
delivery of financial statements under clause (a)); (v) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (vi) setting forth a reasonably detailed
calculation of the Total Consolidated Leverage Ratio as of the last day of the
most recently ended fiscal quarter;
(d)    [reserved];
(e)    no more than 30 days before, and no more than 90 days after, the end of
each fiscal year of Holdings, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement) of Holdings for each fiscal quarter of the upcoming fiscal
year (the “Projections”) in form reasonably satisfactory to the Administrative
Agent;
(f)    as soon as available but in any event within fifteen (15) Business Days
of the end of each fiscal quarter (or (x) within fifteen (15) Business Days of
the end of each calendar month during any Monthly Reporting Period or (y) within
two (2) Business Days of the end of each calendar week during any Weekly
Reporting Period), each Borrowing Base Certificate which calculates the
applicable Borrowing Base as of the last day of the fiscal period then ended,
together with supporting information in connection therewith and any additional
reports with respect to any Borrowing Base as the Administrative Agent may
reasonably request, provided that weekly updates of the Borrowing Base shall be
limited to updated sales and collection information and calculation of the
Borrowing Base updated in respect thereof; and the U.S. PP&E Component, the
Canadian PP&E Component and the German Equipment Component of the Borrowing Base
shall each be updated (i) from time to time upon receipt of periodic valuation
updates received from the Administrative Agent’s asset valuation experts, (ii)
concurrently with the sale or commitment to sell any assets constituting part of
the U.S. PP&E Component, the Canadian PP&E Component or the German Equipment
Component, (iii) in the event such assets are idled for any reason other than
routine maintenance, repairs or scheduled shut-downs for a period in excess of
ten (10) consecutive days, and (iv) in the event that the value of such assets
is otherwise impaired, as determined in the Administrative Agent’s Permitted
Discretion;
(g)    as soon as available but in any event within fifteen (15) Business Days
of the end of each fiscal quarter (or within fifteen (15) Business Days of the
end of each calendar month during any Monthly Reporting Period or Weekly
Reporting Period) and at such other times as may be requested by the
Administrative Agent, as of the period

137





--------------------------------------------------------------------------------




then ended, all delivered electronically in a text formatted file acceptable to
the Administrative Agent:
(i)    a detailed aging of the Loan Parties’ Accounts, including all invoices
aged by invoice date and due date (with an explanation of the terms offered),
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor;
(ii)    a schedule detailing the U.S. Loan Parties’, the Canadian Loan Parties’,
and the German Borrower’s Inventory, in form satisfactory to the Administrative
Agent, (1) by location (showing Inventory in transit, any Inventory located with
a third party under any consignment, bailee arrangement, or warehouse
agreement), by class (raw material, work-in-process and finished goods), by
product type, and by volume on hand, which Inventory shall be valued at the
lower of average cost or market and adjusted for Reserves as the Administrative
Agent has previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate, and (2) including a report of any
variances or other results of Inventory counts performed by such Loan Parties
since the last Inventory schedule (including information regarding sales or
other reductions, additions, returns, credits issued by such Loan Parties and
complaints and claims made against such Loan Parties);
(iii)    a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;
(iv)    a reconciliation of the Loan Parties’ Accounts and Inventory between (A)
the amounts shown in the Loan Parties’ general ledger and financial statements
and the reports delivered pursuant to clauses (i) and (ii) above and (B) the
amounts and dates shown in the reports delivered pursuant to clauses (i) and
(ii) above and the Borrowing Base Certificates delivered pursuant to clause (f)
above as of such date;
(v)    a reconciliation of the loan balance per the Loan Parties’ general ledger
to the loan balance under this Agreement;
(vi)    as of the month then ended, a schedule and aging of the Loan Parties’
accounts payable, delivered electronically in a text formatted file acceptable
to the Administrative Agent;
(vii)    a calculation of the Applicable Limit as of the end of the applicable
period;

138





--------------------------------------------------------------------------------




(h)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a schedule detailing the balance of all intercompany accounts of
the Loan Parties;
(i)    promptly upon the Administrative Agent’s request during any Weekly
Reporting Period:
(i)    copies of invoices in connection with the invoices issued by the Loan
Parties in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto;
(ii)    copies of purchase orders, invoices, and shipping and delivery documents
in connection with any Inventory or Equipment purchased by any Loan Party; and
(iii)    an updated customer list for each Borrower and its Subsidiaries, which
list shall state the customer’s name, mailing address and phone number,
delivered electronically in a text formatted file acceptable to the
Administrative Agent and certified as true and correct by a Financial Officer of
the Borrower Representative;
(j)    during any Weekly Reporting Period, as soon as available but in any event
within two (2) Business Days of the end of each calendar week, as of the period
then ended, the Loan Parties’ sales journal, cash receipts journal (identifying
trade and non-trade cash receipts) and debit memo/credit memo journal;
(k)    (i) promptly after the filing thereof with any Governmental Authority, a
copy of each actuarial valuation report and upon request of the Administrative
Agent, Annual Information Return or Form 5500, (as applicable) in respect of any
Canadian Pension Plan or U.S. Pension Plan, and (ii) in addition to the
foregoing, upon the reasonable request of the Administrative Agent from time to
time (which requests shall be limited to once per calendar year unless a Cash
Management Period is continuing), the Loan Party shall furnish to the
Administrative Agent and each Lender an actuarial valuation report (or summary
of results) prepared in respect of the Canadian Pension Plans, in form and
substance acceptable to the Administrative Agent, acting reasonably;
(l)    promptly following any request therefor, such additional environmental
review reports with respect to the real properties of the Loan Parties and their
Domestic Subsidiaries, Canadian Subsidiaries, or any other Subsidiary organized
under the laws of (or of any political subdivision of), France, Germany, Spain,
or any other jurisdiction in which a Loan Party is organized, as may be
reasonably requested by the Administrative Agent, from firm(s) reasonably
satisfactory to the Administrative Agent; and
(m)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as any Agent or any
Lender may reasonably request.

139





--------------------------------------------------------------------------------




Section 5.02    Notices of Material Events. The Borrowers and Holdings will
furnish to the Administrative Agent and each Lender prompt (but in any event
within any time period that may be specified below) written notice of the
following:
(a)    the occurrence of any Default;
(b)    receipt of any notice of any governmental investigation or any litigation
or proceeding commenced or threatened against any Loan Party that (i)
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, or (ii) relates to the validity or enforceability of
any Loan Document or any Lien or obligation pursuant thereto;
(c)    any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;
(d)    any loss, damage, or destruction to the Collateral in the amount of
$10,000,000 or more, whether or not covered by insurance;
(e)    within two Business Days of receipt thereof, any and all default notices
received under or with respect to any leased location or public warehouse where
Collateral is located;
(f)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $25,000,000;
(g)    the occurrence of any Pension Event; and
(h)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
Representative setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
Section 5.03    Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) except (other than in the case of the preservation
of the legal existence of any Borrower) where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation or dissolution permitted under Section
6.03, and (b) carry on and conduct its business in substantially the same manner
and in substantially the same fields of enterprise as it is presently conducted.

140





--------------------------------------------------------------------------------




Section 5.04    Payment of Obligations. Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or Subsidiary has set aside on its books adequate reserves with respect thereto
in accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect;
provided, however, each Loan Party will, and will cause each Subsidiary to,
remit withholding Taxes and other payroll Taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.
Section 5.05    Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.
Section 5.06    Books and Records; Inspection Rights. Without limiting Sections
5.11 and 5.12, (a) each Loan Party will, and will cause each Subsidiary to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
and (b) each Loan Party will permit any representatives designated by any Agent
or any Lender (including employees of any Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by any Agent), upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records (except in the case of employee information to the
extent required to be kept confidential by applicable Requirements of Law),
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested,
provided that, unless an Event of Default has occurred during a calendar year,
such visits to any Loan Party location shall be limited to two per calendar
year. For purposes of this Section 5.06, it is understood and agreed that a
single site visit and inspection may consist of examinations conducted at
multiple relevant sites and involve one or more relevant Loan Parties and
Subsidiaries and their respective assets. The Loan Parties acknowledge that the
Agents, after exercising their rights of inspection, may prepare and distribute
to the Lenders certain Reports pertaining to the Loan Parties’ assets for
internal use by the Agents and the Lenders.
Section 5.07    Compliance with Laws. (a) Each Loan Party will, and will cause
each Subsidiary to, comply with all Requirements of Law applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
(b)    In addition to and without limiting the generality of clause (a), each
Loan Party will, and will cause each Subsidiary and ERISA Affiliate to,
(i)    comply with all applicable provisions under and in respect of all U.S.
Pension Plans and Canadian Pension Plans, including under any funding agreements
and under ERISA, the Code, Applicable Pension Laws and the regulations and
published interpretations thereunder (including any fiduciary, funding,
investment and administrative

141





--------------------------------------------------------------------------------




obligations), except where the failure to so comply could not reasonably be
expected to result, individually or in the aggregate, in liability of the
Borrowers and their Subsidiaries in an aggregate amount exceeding $5,000,000;
(ii)    not take any action or fail to take action the result of which would
result in a liability of the Borrowers and their Subsidiaries to the PBGC or to
a Multiemployer Plan or Canadian Multiemployer Plan in an aggregate amount
exceeding $5,000,000;
(iii)    furnish to the Administrative Agent upon the Administrative Agent’s
request such additional information about any U.S. Pension Plan and Canadian
Pension Plan concerning compliance with this covenant as may be reasonably
requested by the Administrative Agent; and
(iv)    not: (A) contribute to or assume an obligation to contribute to any new
defined benefit Canadian Pension Plan to which the Loan Party is not already
contributing on the Effective Date, without the prior written consent of the
Administrative Agent, which consent shall be granted unless otherwise determined
by the Administrative Agent in its Permitted Discretion, (B) acquire an interest
in any Person if such Person sponsors, maintains or contributes to, or at any
time in the five-year period preceding such acquisition has sponsored,
maintained, or contributed to a defined benefit Canadian Pension Plan, without
the prior written consent of the Administrative Agent, which consent shall be
granted unless otherwise determined by the Administrative Agent in its Permitted
Discretion, or (C) wind-up any defined benefit Canadian Pension Plan, in whole
or in part, unless the Loan Party has obtained written advice from the actuary
for such plan that the plan (or part thereof in the case of a partial wind up)
is fully funded or has an unfunded liability of no more than $5,000,000 at the
effective date of the wind up, without the prior written consent of the
Administrative Agent, which consent shall be granted unless otherwise determined
by the Administrative Agent in its Permitted Discretion.
(c)    All employer or employee payments, contributions or premiums required to
be remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan shall be paid or remitted by each Loan Party and each Subsidiary of
each Loan Party in a timely fashion in accordance with the terms thereof, any
funding agreements and all applicable laws. The Loan Parties shall deliver to
the Administrative Agent (i) if requested by the Administrative Agent, copies of
each annual and other return, report or valuation with respect to each Canadian
Pension Plan as filed with any applicable Governmental Authority; (ii) promptly
after receipt thereof, a copy of any direction, order, notice, ruling or opinion
that any Loan Party or any Subsidiary of any Loan Party may receive from any
applicable Governmental Authority with respect to any Canadian Pension Plan;
(iii) notification within 30 days of (w) any increases in the benefits of any

142





--------------------------------------------------------------------------------




existing Canadian Pension Plan or Canadian Benefit Plan, which increases have a
cost to one or more of the Loan Parties and their Subsidiaries in excess of
$250,000 per annum in the aggregate, or (x) the establishment of any new
Canadian Pension Plan or Canadian Benefit Plan, or (y) the commencement of
contributions to any such plan to which any Loan Party was not previously
contributing, or (z) any voluntary or involuntary termination of, or termination
of participation in, a Canadian Pension Plan or a Canadian Benefit Plan.
(d)    Except as could not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, (i) each European Loan Party shall,
and shall cause its Subsidiaries and Affiliates to, maintain and operate its
obligations under its Foreign Pension Plans, if any, in all respects in
conformity with the requirements of applicable law or contract, (ii) all Foreign
Pension Plans established or maintained by a Loan Party or any Subsidiary,
Affiliate or ERISA Affiliate thereof shall comply with all provisions of the
relevant law and employ reasonable actuarial assumptions, where relevant, and
(iii) no Loan Party or any Subsidiary, Affiliate or ERISA Affiliate thereof
shall have any unfunded liability in respect of any Foreign Pension Plan.
(e)    Without limiting the previous clause (d), each European Loan Party shall:
(i) ensure that (A) all Foreign Pension Plans operated by or maintained for the
benefit of the Loan Parties or any of their employees are fully funded, except
as could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (B) no action or omission is taken by any European
Loan Party in relation to such a pension scheme (including, without limitation,
the termination or commencement of winding-up proceedings of any such pension
scheme or any Loan Party ceasing to employ any member of such a pension scheme),
which has or is reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect, (ii) deliver to the Administrative Agent and the
European Administrative Agent at such times as those reports are prepared in
order to comply with the then current statutory or auditing requirements (as
applicable either to the trustees of any relevant schemes or to a European Loan
Party), actuarial reports in relation to all Foreign Pension Plans, and (iii)
promptly notify the Administrative Agent and the European Administrative Agent
of any material change in the rate of contributions to any Foreign Pension Plan
that are paid, recommended to be paid by the scheme actuary or required (by law
or otherwise) to be paid.
(f)    The Loan Parties and each Subsidiary (1) shall be at all times in
material compliance with all Environmental Laws, and (2) shall similarly ensure
that the assets and operations are in material compliance with all Environmental
Laws.
(g)    The Spanish Borrowers undertake to comply with the obligations contained
under Circular 6/ 2000, of 31 October of the Bank of Spain on foreign loan,
credits and settlements, (which will remain in force until 1st January 2014) and
Circular 4/2012, of 25 April on reporting obligations to communicate by Spanish
residents to the Bank of Spain over creditor and debtor balances (saldos de
activos y pasivos) (which entered into force on 1st January 2013) and to this
purpose undertake to: (i) present before the Bank of Spain the relevant PE-1
form notifying to the Bank of Spain the

143





--------------------------------------------------------------------------------




execution of this Credit Agreement and (ii) report on periodical basis (the
periodicity will be determined in accordance with such Circular 4/2012) to the
Department of Statistics of the Bank of Spain and communicate the debtor
balances that they may hold from time to time during the term of this Agreement.
Section 5.08    Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs and general corporate purposes of the
Borrowers and their subsidiaries in the ordinary course of business, and to
refinance certain existing indebtedness. No part of the proceeds of any Loan and
no Letter of Credit will be used, whether directly or indirectly, for any
purpose that entails (i) a violation of any of the Regulations of the Board,
including Regulations T, U and X or (ii) a violation of applicable legislation
governing financial assistance and/or capital maintenance, including as set
forth in Section 5.17.
Section 5.09    Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers (having, in the case
of any Loan Party, a financial strength rating of at least A- by A.M. Best
Company) (a) insurance in such amounts (with no greater risk retention) and
against such risks (including loss or damage by fire and loss in transit; theft,
burglary, pilferage, larceny, embezzlement, and other criminal activities;
business interruption; and general liability) and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required pursuant to the Collateral Documents. The Borrowers will
furnish to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained. All insurance policies
required hereunder and under any Security Agreement shall name the applicable
Agent (for the benefit of such Agent and the applicable Lenders) as an
additional insured or (unless, with respect to local policies, not commercially
available in the relevant market) as loss payee, as applicable, and shall
contain loss payable clauses (unless, with respect to local policies, not
commercially available in the relevant market) or mortgagee clauses, through
endorsements in form and substance reasonably satisfactory to the applicable
Agent, which provide that: (i) all proceeds thereunder with respect to any
Collateral shall be payable to the applicable Agent; and (ii) such policy and
loss payable or mortgagee clauses may be canceled, amended, or terminated only
upon at least thirty days prior written notice given to the applicable Agent.
All premiums on any such insurance shall be paid when due by such Loan Party,
and copies of the policies delivered to the applicable Agent. If such Loan Party
fails to obtain any insurance as required by this Section, the applicable Agent
may obtain such insurance at the U.S. Borrower’s expense. By purchasing such
insurance, no Agent shall be deemed to have waived any Default arising from the
Loan Party’s failure to maintain such insurance or pay any premiums therefor.
Section 5.10    Casualty and Condemnation. The Borrowers will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

144





--------------------------------------------------------------------------------




Section 5.11    Appraisals. At any time an Agent requests, the Borrowers and the
U.S. Loan Parties will provide the applicable Agent with appraisals or updates
thereof of their Inventory, Equipment and real property from an appraiser
selected and engaged by such Agent, and prepared on a basis satisfactory to such
Agent, such appraisals and updates to include, without limitation, information
required by applicable law and regulations; provided, however, that only one
such appraisal per calendar year shall be at the sole expense of the Loan
Parties; provided further, that (a) two such appraisals per calendar year shall
be at the sole expense of the Loan Parties if Availability at any time during
such calendar year is less than the greater of (x) $125,000,000 or (y) 12.5% of
the sum of the total Revolving Commitments at such time and (b) if an Event of
Default has occurred during any calendar year there shall be no limitation as to
number and frequency of such appraisals during such calendar year that shall be
at the sole expense of the Loan Parties. For purposes of this Section 5.11, it
is understood and agreed that a single appraisal may consist of examinations
conducted at multiple relevant sites, both domestic and international, and
involve one or more relevant Loan Parties and their assets.
Section 5.12    Field Examinations. At any time that an Agent requests, the
Borrowers and the U.S. Loan Parties will allow the applicable Agent to conduct
field examinations or updates thereof during normal business hours to ensure the
adequacy of Collateral included in any Borrowing Base and related reporting and
control systems; provided, however, only one such field examination per calendar
year shall be at the sole expense of the Loan Parties; provided further, that
(a) two such field examinations per calendar year shall be at the sole expense
of the Loan Parties if Availability at any time during such calendar year is
less than the greater of (x) $125,000,000 or (y) 12.5% of the sum of the total
Revolving Commitments at such time, (b) if an Event of Default has occurred
during any calendar year there shall be no limitation as to number and frequency
of such field examinations during such calendar year that shall be at the sole
expense of the Loan Parties and (c) unless an Event of Default has occurred
during such calendar year, the Agents shall conduct no more than two field
examinations in any calendar year. For purposes of this Section 5.12, it is
understood and agreed that a single field examination may consist of
examinations conducted at multiple relevant sites, both domestic and
international, and involve one or more relevant Loan Parties and their assets.
Section 5.13    Depository Banks. The Loan Parties will (in the case of European
Loan Parties and, solely with respect to Deposit Accounts maintained by the
Canadian Borrower with the Royal Bank of Canada, from and after a date that is
not later than three months after the Effective Date (the “Deposit Account
Transition Date”) as such deadline may be extended by the Administrative Agent
in its reasonable discretion), maintain the Administrative Agent, the European
Administrative Agent or one or more of the Lenders as its principal depository
bank, including for the maintenance of operating, administrative, cash
management, collection activity, and other deposit accounts for the conduct of
its business (and all other deposit accounts other than the European Excluded
Accounts of the Loan Parties and the Excluded Accounts of the U.S. Loan Parties
will, except as otherwise agreed by the Administrative Agent in its reasonable
discretion, be closed by the Loan Parties), provided that the Loan Parties shall
be permitted to maintain Collection Deposit Accounts at financial institutions
other than the Administrative Agent or the European Administrative Agent if, and
only if, (i) in the case of a Collection Deposit Account of a U.S. Loan Party or
a Canadian Loan Party, such Collection Deposit Account is (A) with a Lender and
(B) subject to a Deposit Account Control Agreement, and (ii) in the case of
European Collection

145





--------------------------------------------------------------------------------




Deposit Accounts, (A) the aggregate Dollar Amount of funds on deposit in such
Collection Deposit Accounts not maintained with the European Administrative
Agent does not exceed $5,000,000 and (B) the applicable Loan Party has provided
notices satisfactory to the Agents to the applicable depositary banks with
regard to the applicable Agent’s Liens in a manner sufficient to perfect a Lien
pursuant to Applicable Law. Where new Collection Deposit Accounts are being
opened with the Administrative Agent, the European Administrative Agent or one
or more of the Lenders, the Loan Parties will use their best efforts to promptly
redirect customer payments to such accounts in accordance with Section 5.16.
Section 5.14    Additional Collateral; Further Assurances. (a) Subject to
applicable law, each Loan Party shall (i) cause each of its Domestic
Subsidiaries (other than Immaterial Subsidiaries) that is formed or acquired
after the date of this Agreement and (ii) cause each of its Domestic
Subsidiaries that was previously an Immaterial Subsidiary and that has ceased to
be an Immaterial Subsidiary (and each Domestic Subsidiary thereof, other than
Immaterial Subsidiaries), in each case within 30 days of such formation,
acquisition or delivery of the certificate upon which such Subsidiary ceases to
be listed as an Immaterial Subsidiary (as such deadline may be extended by the
Administrative Agent in its reasonable discretion), to become a U.S. Loan Party
by executing the U.S. Guarantor Joinder Agreement set forth as Exhibit E-1
hereto (the “U.S. Guarantor Joinder Agreement”) whereupon it shall guarantee
repayment of all of the Secured Obligations (including all of the U.S. Secured
Obligations and all of the International Secured Obligations). Upon execution
and delivery thereof, each such Person (i) shall automatically become a U.S.
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent (for the benefit of the Secured Parties)
in order to secure repayment of all the Secured Obligations, in any property of
such U.S. Loan Party of a type which constitutes Collateral, including any
parcel of real property located in the U.S. owned by any Loan Party, pursuant to
Collateral Documents in form and substance satisfactory to the Administrative
Agent. Subject to applicable law, each Loan Party shall (i) cause each of its
Canadian Subsidiaries (other than Immaterial Subsidiaries) that is formed or
acquired after the date of this Agreement and (ii) cause each of its Canadian
Subsidiaries that was previously an Immaterial Subsidiary and that has ceased to
be an Immaterial Subsidiary (and each Canadian Subsidiary thereof, other than
Immaterial Subsidiaries), in each case within 30 days of such formation,
acquisition or delivery of the certificate upon which such Subsidiary ceases to
be listed as an Immaterial Subsidiary (as such deadline may be extended by the
Administrative Agent in its reasonable discretion), to become a Canadian Loan
Party by executing the Canadian Guarantor Joinder Agreement set forth as Exhibit
E-2 hereto (the “Canadian Guarantor Joinder Agreement”) whereupon it shall
guarantee repayment of all of the Canadian Secured Obligations. Upon execution
and delivery thereof, each such Person (i) shall automatically become a Canadian
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent (for the benefit of the International
Secured Parties) in order to secure repayment of all the International Secured
Obligations, in any property of such Loan Party of a type which constitutes
Collateral, pursuant to Collateral Documents in form and substance satisfactory
to the Administrative Agent. Subject to applicable law, each Loan Party shall
(i) cause each of its Subsidiaries (other than Immaterial Subsidiaries) that is
organized or existing under the laws of France, Germany, Spain, or any other
country in which a Loan Party is organized or existing (other than the United
States and Canada), or political subdivision of any of

146





--------------------------------------------------------------------------------




the foregoing, in each case that is formed or acquired after the date of this
Agreement, (ii) cause each of such Subsidiaries that was previously an
Immaterial Subsidiary and that has ceased to be an Immaterial Subsidiary (and
each Subsidiary thereof that is organized or existing under the laws of France,
Germany, Spain, or any other country in which a Borrower (including an
Additional European Borrower) is organized or existing (other than the United
States and Canada), or political subdivision of any of the foregoing, other than
Immaterial Subsidiaries), and (iii) in connection with the addition of an
Additional European Borrower in connection with a Permitted Reorganization,
cause each of its Subsidiaries (other than Immaterial Subsidiaries) that is
organized or existing under the laws of the country in which such Additional
European Borrower is organized or existing, or political subdivision of any of
the foregoing, in each case within 30 days of such formation, acquisition,
delivery of the certificate upon which such Subsidiary ceases to be listed as an
Immaterial Subsidiary (as such deadline may be extended by the Administrative
Agent in its reasonable discretion), or Permitted Reorganization, to become a
Loan Party by executing either the French Guarantor Joinder Agreement set forth
as Exhibit E-3 hereto (the “French Guarantor Joinder Agreement”), the German
Guarantor Joinder Agreement set forth as Exhibit E-4 hereto (the “German
Guarantor Joinder Agreement”), the Spanish Guarantor Joinder Agreement set forth
as Exhibit E-5 hereto (the “Spanish Guarantor Joinder Agreement”), or (including
in the case of an Additional European Loan Party) a guarantee and joinder
agreement (including a guaranty of the International Secured Obligations) in
form and substance satisfactory to the European Administrative Agent, whereupon
it shall become a Guarantor and Loan Party hereunder and guarantee repayment of
all of the International Secured Obligations. Upon execution and delivery
thereof, each such Person (i) shall automatically become a Guarantor hereunder
and thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the European
Administrative Agent (for the benefit of the International Secured Parties) in
order to secure repayment of all the International Secured Obligations, in all
property of such Loan Party of a type which constitutes Collateral, pursuant to
Collateral Documents in form and substance satisfactory to the European
Administrative Agent.
(b)    To secure the prompt payment and performance of all the Secured
Obligations, each U.S. Loan Party will cause (i) 100% of the issued and
outstanding Equity Interests of each of its Domestic Subsidiaries (other than
Immaterial Subsidiaries) and (ii) 65% of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each First-Tier Foreign Subsidiary (other than Immaterial Subsidiaries) directly
owned by such Loan Party to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request.
(c)    To secure the prompt payment and performance of all of the International
Secured Obligations, subject to applicable law, each Loan Party shall cause each
of its Canadian Subsidiaries (other than Immaterial Subsidiaries), and each
Canadian Loan Party shall cause each of its Subsidiaries that is organized under
the laws of the U.S. or any State of the U.S. (other than Immaterial
Subsidiaries), to:
(i)    cause 100% of the issued and outstanding Equity Interests in each
Subsidiary (other than Immaterial Subsidiaries) directly owned by such

147





--------------------------------------------------------------------------------




Loan Party to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Loan Documents or other security documents as the Administrative Agent shall
reasonably request;
(ii)    pledge and grant a security interest in all of its personal property and
assets, the foregoing to be effected by a pledge agreement or other security
agreement that is in a form and substance satisfactory to the Administrative
Agent and, if any of such assets is located in the Province of Quebec, a deed of
hypothec, in each case as the foregoing are referred to in the definition of
“Canadian Security Agreement”; and
(iii)    deliver such other documentation, make any filings and take any other
actions that the Administrative Agent may reasonably require in order to perfect
its first priority security interest in the assets referred to in the preceding
clause (c)(ii).
(d)    To secure the prompt payment and performance of all of the International
Secured Obligations, subject to applicable law, each Loan Party shall cause each
of its Subsidiaries that is organized or existing under the laws of France,
Germany, Spain, or any other country in which a Loan Party is organized or
existing (other than the United States and Canada), or political subdivision of
any of the foregoing (other than Immaterial Subsidiaries), and each Loan Party
organized in any such jurisdiction shall cause each of its Subsidiaries (other
than Immaterial Subsidiaries) that is organized under the laws of the U.S. or
any State of the U.S., to:
(i)    cause 100% of the issued and outstanding Equity Interests in each
Subsidiary organized in a jurisdiction in which any Borrower is organized (other
than Immaterial Subsidiaries) directly owned by such Loan Party to be subject at
all times to a first priority, perfected Lien in favor of the European
Administrative Agent pursuant to the terms and conditions of the Loan Documents
or other security documents as the European Administrative Agent shall
reasonably request;
(ii)    pledge and grant a security interest in all of its personal property and
assets, the foregoing to be effected by a pledge agreement or other security
agreement that is in a form and substance satisfactory to the European
Administrative Agent; and
(iii)    deliver such other documentation, make any filings, pay any taxes and
eventual Notarial and Registry fees and take any other actions that the
Administrative Agent may reasonably require in order to perfect its first
priority security interest in the assets referred to in the preceding clause
(d)(ii).
(e)    Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the applicable

148





--------------------------------------------------------------------------------




Agent such documents, agreements and instruments, and will take or cause to be
taken such further actions (including the filing and recording of financing
statements, hypothecs, fixture filings, mortgages, deeds of trust and other
documents and such other actions or deliveries of the type required by Section
4.01, as applicable), which may be required by law or which such Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all at
the expense of the Loan Parties. At the request of the applicable Agent, during
any Cash Management Period, each Loan Party will, and will cause each Subsidiary
to, execute and deliver, or cause to be executed and delivered, to the
applicable Agent (i) such documents, agreements and instruments (including
applicable organizational or governing documents and applicable filings and
delivery of legal opinions), and will take or cause to be taken such further
actions, which the applicable Agent may, from time to time, reasonably request
to ensure perfection and priority under applicable foreign laws (other than the
laws of Canada, France, Germany, Spain, or any other jurisdiction in which a
Loan Party is organized, for which all applicable documentation shall be
required regardless of the occurrence of a Cash Management Period) of the Liens
created or intended to be created by the Collateral Documents in the Equity
Interests of any Subsidiary of Holdings (other than any Domestic Subsidiary or
any Canadian Subsidiary, or any other Subsidiary organized under the laws of (or
of any political subdivision of), France, Germany, Spain, or any other
jurisdiction in which a Loan Party is organized, for which all applicable
documentation shall be required regardless of the occurrence of a Cash
Management Period) and (ii) such further U.S. or Canadian intellectual property
security agreements (including applicable U.S. or Canadian filings thereof), and
will take or cause to be taken such further actions, which the applicable Agent
may, from time to time, reasonably request to ensure perfection and priority of
the security interest of the applicable Agent in intellectual property of the
Loan Parties that was not scheduled in intellectual property security agreements
delivered (or required to be delivered) as of the Effective Date, in each case
all at the expense of the Loan Parties.
(f)    If any assets (including any real property or improvements thereto or any
interest therein) with a fair market value in excess of $10,000,000 are acquired
by any Loan Party after the Effective Date (other than assets constituting
Collateral under the applicable Collateral Documents that become subject to the
Lien in favor of the applicable Agent (for the benefit of the applicable Secured
Parties, securing the applicable Secured Obligations), in each case, upon
acquisition thereof), the Borrower Representative or Holdings will (i) notify
the applicable Agent and the Lenders thereof and, if requested by the applicable
Agent or the Required Lenders, cause such assets to be subjected to a Lien in
favor of the applicable Agent (for the benefit of the applicable Secured
Parties, securing the applicable Secured Obligations) and (ii) take, and cause
each Subsidiary that is a Loan Party to take, such actions as shall be necessary
or reasonably requested by the applicable Agent to grant and perfect such Liens,
including actions described in clauses (c) and (d) of this Section, all at the
expense of the Loan Parties. Notwithstanding anything to the contrary herein,
with respect to any Permitted

149





--------------------------------------------------------------------------------




Acquisitions consummated after the Effective Date having consideration in excess
of $10,000,000, Deposit Account Control Agreements shall only be required in
connection therewith (x) with respect to deposit accounts which receive proceeds
of assets included in the Borrowing Base or (y) if Availability is less than
$75,000,000 at any time after the consummation of such acquisition.
(g)    Upon the request of the Administrative Agent with respect to any Eligible
Real Property, each Borrower or U.S. Loan Party shall use commercially
reasonable efforts to obtain estoppel certificates executed by all tenants of
such Eligible Real Property, and such other consents, agreements and
confirmations of lessors or other third parties with respect to any such
Eligible Real Property as the Administrative Agent may reasonably deem necessary
or desirable.
(h)    In the event that any Loan Party forms or acquires a Subsidiary after the
date hereof that the Loan Parties intend to treat as an Immaterial Subsidiary,
the Borrower Representative or Holdings shall, within 30 days of such formation
or acquisition, deliver to the applicable Agent a certificate of a Financial
Officer of the Borrower Representative certifying as to the Immaterial
Subsidiaries (including such new Subsidiary) as of the date of the most recently
available financial statements delivered pursuant to Section 5.01(a) or (b),
giving effect on a pro forma basis to the formation or acquisition of such
Subsidiary and any other material acquisitions or dispositions since the date of
such financial statements.
(i)    Within 30 days after the value of the Canadian Borrower’s Collateral
located in the Province of Quebec exceeds Cdn.$ 60,000,000, the Canadian
Borrower shall: (a) notify the Administrative Agent that the value of the
Canadian Borrower’s Collateral located in the Province of Quebec exceeds Cdn.$
60,000,000; (b) execute and deliver to the Administrative Agent additional
Quebec Security Documents in order to secure repayment of all the International
Secured Obligations, in form and substance reasonably satisfactory to the
Administrative Agent and the Administrative Agent’s counsel; and (c) furnish
such other documents and information as the Administrative Agent may reasonably
request, including, without limitation, a certificate of officer and legal
opinions with respect to the Canadian Borrower and the additional Quebec
Security Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and the Administrative Agent’s counsel.
(j)    Notwithstanding any other provision of this Agreement (except eligibility
criteria) or any other Loan Document (including this Section 5.14), (i) each
Agent may waive or forego any Collateral requirement hereunder if the costs that
would be incurred in fulfilling such requirement (including taking into account
tax consequences and applicable Requirements of Law) are excessive in relation
to the benefits afforded thereby, as determined by such Agent in its sole
discretion and (ii) General Cable Automotive SAS shall become a French Guarantor
hereunder within thirty (30) days of the Effective Date by executing a guarantee
and joinder agreement (including a guaranty of the International Secured
Obligations) in form and substance satisfactory to the European Administrative
Agent, whereupon it shall become a Guarantor and Loan Party hereunder and
guarantee repayment of all of the International Secured Obligations, and

150





--------------------------------------------------------------------------------




shall deliver such other instruments, documents, certificates and opinions as
the European Administrative Agent may reasonably request, but no assets thereof
shall be required to be included in the Collateral.
Section 5.15    Transfer of Accounts of European Loan Parties; Notification of
Account Debtors. At any time at the request of the European Administrative Agent
in its sole discretion following the commencement of a Cash Management Period,
the European Loan Parties shall (a) either (i) immediately cause all of their
deposit accounts to be transferred to the name of the European Administrative
Agent or (ii) to the extent such deposit accounts cannot be transferred to the
European Administrative Agent, promptly open new deposit accounts with (and in
the name of) the European Administrative Agent, and (b) ensure that all monies
owing to them will immediately be re-directed to new accounts that have been
established in the name of the European Administrative Agent pursuant to clause
(a) above. In addition, each European Borrower agrees that if any of its Account
Debtors have not previously received notice of the security interest of the
European Administrative Agent over its Accounts, it shall promptly give notice
to such Account Debtors of the same, provided that (A) the European
Administrative Agent shall have the right to give notice to such Account Debtors
if the applicable European Security Agreement so provides and (B) in any event,
if any of the French Borrower, the German Borrower or the Spanish Borrowers or
any other Additional European Borrower fail to give such notice, each of them
hereby authorizes the European Administrative Agent to give such notice on their
behalf to the applicable Account Debtors.
Section 5.16    European Loan Party Cash Management. Except as otherwise
provided in this Agreement or any other Loan Document (including pursuant to
Section 2.10(b)), each European Loan Party will ensure that all cash collections
of such Persons are swept or otherwise deposited (whether directly or
indirectly) into Collection Deposit Accounts (which shall, from and after the
Deposit Account Transition Date, as the same may be extended pursuant to Section
5.13, only contain such cash collections of such Persons), in a manner that is
satisfactory to the Agents. From and after the Deposit Account Transition Date,
each European Loan Party will provide to the European Administrative Agent
promptly upon the European Administrative Agent’s request, a Deposit Account
Control Agreement in favor of the European Administrative satisfactory to the
Agents duly executed on behalf of each financial institution holding a deposit
account of such European Loan Party; provided that the foregoing shall not apply
to European Excluded Accounts; provided, however, that from the Effective Date
until the Deposit Account Transition Date, the aggregate balance in such deposit
accounts that are not European Excluded Accounts and that are not subject to a
Deposit Account Control Agreement shall be limited to $5,000,000 (and any
amounts in excess thereof shall be transferred on a daily basis to deposit
accounts subject to Deposit Account Control Agreements). If a Cash Management
Period is in effect, all amounts deposited in the European Collection Accounts
shall be deemed received by the European Administrative Agent in accordance with
Section 2.18 and shall, after having been credited to such European Collection
Account, be applied (and allocated) by the European Administrative Agent in
accordance with Section 2.10(b). Except in the case of European Excluded
Accounts, before opening or replacing any Collection Deposit Account or other
Deposit Account, each European Loan Party shall, unless otherwise agreed by the
European Administrative Agent in its reasonable discretion, cause each bank or
financial institution in which it seeks to open a Collection Deposit Account or
other Deposit Account, to enter into a Deposit Account Control Agreement with
the European Administrative Agent.

151





--------------------------------------------------------------------------------




Section 5.17    Financial Assistance. Each European Loan Party and its
Subsidiaries shall comply in all respects with applicable legislation governing
financial assistance and/or capital maintenance, including articles 143.2 and
150 of Spanish Capital Companies Act (Royal Decree Law 1/2010, of 2 July)
(therefore, the obligations of any Spanish Guarantor under this Agreement shall
not extend to any amounts due under the Agreement in connection with the
acquisition of its own shares and/or the shares of its controlling companies
and/or, in respect of any Spanish Guarantor which is a Sociedad Limitada, the
shares of any company which is a member of the Group (as defined in Article 42
of the Spanish Commercial Code), or any other amounts to the extent that
guaranteeing amounts would constitute financial assistance), Article L.225-216
of France’s Commercial Code, and ss 30 of Germany’s Limited Liability Company
Act (GmbHG) or s 57 of Germany’s Stock Corporation Act (Aktiengesetz), in each
case as amended, or any equivalent and applicable provisions under the laws of
the jurisdiction of organization of each European Loan Party, including in
relation to the execution of the Collateral Documents of each European Loan
Party and payments of amounts due under this Agreement.
Section 5.18    Spanish “Pagarés” (Promissory Notes). The Spanish Borrowers
undertake to comply at all times with the following obligations in relation to
any “pagaré” that any of their Account Debtors may deliver them as payment
instruments: (i) to keep all “pagarés” at a separate location in their premises
until the date in which such “pagarés” need to be presented for collection, in a
specific locked box marked with the reference “JPM Credit Agreement” at their
principal office, the exact location of which will be notified at all times to
the European Administrative Agent; (ii) to permit at all times during a Cash
Management Period the European Administrative Agent immediate access to such
“pagarés” and the location in which they are kept, ready for inspection upon
request by it; (iii) to prevent the access by any third parties to such locked
box other than the European Administrative Agent, and other than those employees
of the Spanish Borrowers insofar as necessary to ensure that the “pagarés” are
duly presented for collection at the date of payment set forth in such “pagaré”;
(iv) to only proceed to collect such “pagarés” through the European
Administrative Agent and the bank accounts opened by the Spanish Borrowers with
such entity, ensuring that each such “pagaré” has been and will be exclusively
cashed into one of those bank accounts opened by each of the Spanish Borrowers
with the European Administrative Agent, or such other bank account(s) of the
Spanish Borrowers opened with other financial entities as the European
Administrative Agent may agree at its sole discretion upon request of the
Spanish Borrowers; (v) to instruct all of its Account Debtors that issue such
“pagarés” from now on to do so with the specific mention “not to the order” (“no
a la orden”), so that they cannot be endorsed to any third party; and (vi) upon
occurrence of a Cash Management Period, to immediately send the relevant locked
box in which “pagarés” are kept and any other “pagaré” received during such
period to the European Administrative Agent for its custody and collection, for
as long as the Cash Management Period is continuing. In addition to the above,
each of the Spanish Borrowers hereby authorize the European Administrative Agent
and its designees, and grant them full powers of attorney, upon occurrence of a
Cash Management Period, to take in such Spanish Borrowers' name and on their
behalf any and all steps necessary or desirable, in the judgment of the European
Administrative Agent or its designees, to collect all amounts due under any and
all of their “pagarés”, including, without limitation, endorsing (if possible)
such “pagarés” to the European Administrative Agent, and enforcing such
“pagarés” and the related contracts thereto.

152





--------------------------------------------------------------------------------




Section 5.19    Post-Closing Matters. The Loan Parties will take all actions
described and set forth on Schedule 5.19 within the time periods set forth
therein.
ARTICLE VI
NEGATIVE COVENANTS
Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document have been paid in full and all Letters of Credit have expired
or terminated and all LC Disbursements have been reimbursed, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:
Section 6.01    Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:
(a)    the Secured Obligations;
(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;
(c)    Indebtedness of any Loan Party to any Subsidiary and of any Subsidiary to
any Loan Party or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to
Section 6.04 and (ii) Indebtedness of any Loan Party to any Subsidiary and
Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party shall
be subordinated to the Secured Obligations on terms reasonably satisfactory to
the Administrative Agent;
(d)    Guarantees by any Loan Party of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Loan Party or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not a
Loan Party shall be subject to Section 6.04 and (iii) Guarantees permitted under
this clause (d) shall be subordinated to the Secured Obligations of the
applicable Subsidiary on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;
(e)    Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) hereof; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $50,000,000 at any
time outstanding;

153





--------------------------------------------------------------------------------




(f)    Indebtedness which represents an extension, refinancing or renewal (such
Indebtedness being referred to herein as the “Refinancing Indebtedness”) of any
of the Indebtedness described in clauses (b), (e), (i) and (j) hereof (such
Indebtedness being so extended, refinanced or renewed being referred to herein
as the “Refinanced Indebtedness”); provided that, (i) such Refinancing
Indebtedness does not increase the principal amount of the Refinanced
Indebtedness, except in the amount of reasonable and customary fees, cost and
expenses incurred in connection with the extension, renewal or replacement, (ii)
any Liens securing such Refinanced Indebtedness are not extended to any
additional property of any Loan Party, (iii) no Loan Party that is not
originally obligated with respect to repayment of such Refinanced Indebtedness
is required to become obligated with respect to such Refinancing Indebtedness,
(iv) such Refinancing Indebtedness does not result in a shortening of the
average weighted maturity of such Refinanced Indebtedness, and (v) if such
Refinanced Indebtedness was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of such Refinancing Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Refinanced Indebtedness;
(g)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(h)    Indebtedness of any Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;
(i)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary, (ii) the combined principal amount of
Indebtedness of all Domestic Subsidiaries and Canadian Subsidiaries permitted
pursuant to this clause (i), for which the Specified Conditions are not
satisfied at the time such Persons become Subsidiaries, shall not exceed
$25,000,000 in the aggregate at any time outstanding, (iii) any such
Indebtedness shall mature after the latest Maturity Date possible hereunder, and
(iv) any such Indebtedness of any Domestic Subsidiary or Canadian Subsidiary
shall be unsecured;
(j)    Indebtedness arising under (i) the Convertible Senior Notes, (ii) the
Senior Unsecured Notes; and (iii) the Subordinated Convertible Notes; provided,
that (A) the aggregate principal amount of the Convertible Senior Notes shall
not exceed $355,000,000, (B) the aggregate principal amount of the Fixed Rate
Senior Unsecured Notes shall not exceed $600,000,000, (C) the aggregate
principal amount of the Floating Rate Senior Unsecured Notes shall not exceed
$125,000,000, and (D) the aggregate principal amount of the Subordinated
Convertible Notes shall not exceed $429,463,000;
(k)    Indebtedness of any Loan Party (other than Holdings) incurred pursuant to
(A) unsecured guarantees in respect of Indebtedness referred to in clause (j)(i)
hereof as

154





--------------------------------------------------------------------------------




contemplated by the Convertible Senior Note Indenture, (B) unsecured guarantees
in respect of Indebtedness referred to in clauses (j)(ii) hereof as contemplated
by the Senior Unsecured Note Indenture, and (C) unsecured guarantees of
permitted Refinancing Indebtedness in respect of the foregoing;
(l)    Indebtedness in respect of taxes, assessments or governmental charges to
the extent that payment thereof shall not at the time be required to be made in
accordance with Section 5.04;
(m)    Indebtedness in respect of netting services and overdraft protections in
connection with deposit accounts (including permitted Cash Pooling
Arrangements), in each case in the ordinary course of business;
(n)    Indebtedness incurred by Foreign Subsidiaries (other than any Loan Party)
from time to time after the Effective Date; provided that such Indebtedness
incurred by such Foreign Subsidiaries which is owing to a Loan Party shall be
permitted only to the extent permitted under Section 6.04;
(o)    unsecured Guarantees:
(i)    of any Loan Party or Subsidiary in respect of (A) obligations arising
under Swap Agreements or (B) obligations (other than Indebtedness) related to
Permitted Acquisitions, in each case of any other Loan Party or Subsidiary to
the extent not otherwise prohibited hereunder, as long as, with respect to
Guarantees by any Loan Party, the Specified Conditions are satisfied at the time
such Guarantees are issued;
(ii)    of any Loan Party or Subsidiary in respect of Indebtedness (including
Indebtedness for borrowed money) of a Joint Venture or a Subsidiary to the
extent not otherwise prohibited hereunder, as long as, with respect to
Guarantees by any Loan Party, either (A) the Specified Conditions are satisfied
at the time such Guarantees are issued or (B) in respect of Guarantees issued
when the Specified Conditions are not satisfied (i) the guaranteed Indebtedness
(in respect only of Guarantees incurred when the Specified Conditions are not
satisfied) does not at any time exceed (I) $200,000,000 in the aggregate
principal amount outstanding, or (II) $50,000,000 in the aggregate principal
amount outstanding in respect of obligations of any one Joint Venture or
Subsidiary, (ii) no Default or Event of Default has occurred and is continuing
or would immediately result from such Guarantee, (iii) the Fixed Charge Coverage
Ratio for the most recent four fiscal quarters ended immediately prior to the
Guarantee shall, after giving effect to such Guarantee (but without duplication
of the guaranteed obligations) and assuming such Guarantee occurred on the first
day of the period, be at least 1.15 to 1.00 and (iv) the Borrower Representative
shall provide to the Administrative Agent a certificate of a Financial Officer
of the Borrower Representative certifying (and showing the calculations therefor
in reasonable detail) that the Loan Parties would be in compliance with the

155





--------------------------------------------------------------------------------




requirements of clauses (i), (ii) and (iii) preceding; provided that in each
case the Guarantees permitted under this clause (o)(ii) shall be subordinated to
the Secured Obligations of the applicable Subsidiary on the same terms as the
Indebtedness so Guaranteed is subordinated to the Secured Obligations; or
(iii)    of any Loan Party or any Subsidiary in respect of operating lease
obligations and other ordinary course obligations (other than obligations of the
types referred to in clause (o)(i) or (o)(ii) above) of any other Loan Party or
Subsidiary to the extent not otherwise prohibited hereunder, as long as such
Guarantees are issued by such Loan Party or Subsidiary in the ordinary course of
business;
(p)    other unsecured Indebtedness created or incurred after the Effective
Date, provided that (i) the Fixed Charge Coverage Ratio for the most recent four
fiscal quarters ended immediately prior to the Permitted Transaction shall,
after giving effect to the incurrence of such Indebtedness on a pro forma basis
and assuming that the incurrence of such Indebtedness occurred on the first day
of the period, shall be at least 1.15 to 1.00 and (ii) the Borrower
Representative shall provide to the Administrative Agent a certificate of a
Financial Officer of the Borrower Representative certifying (and showing the
calculations therefor in reasonable detail) that the Loan Parties would be in
compliance with such requirement;
(q)    Indebtedness of any German Loan Party under (i) direct pension
commitments or (ii) old-age part-time arrangements (to the extent such German
Loan Party is required by applicable German law to enter into such old-age
part-time arrangements); provided, that all such Indebtedness shall only
constitute Permitted Indebtedness if all German statutory insolvency protection
measures in respect of such Indebtedness have been satisfied and complied with;
and
(r)    other unsecured Indebtedness incurred, created, assumed or permitted to
exist after the Effective Date not to exceed the $25,000,000 in the aggregate
principal amount at any time outstanding.
Section 6.02    Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Liens created pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of any Loan Party or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of such Loan Party or
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof, and extensions, renewals and

156





--------------------------------------------------------------------------------




replacements thereof that do not increase the outstanding principal amount
thereof, except in the amount of reasonable and customary fees, cost and
expenses incurred in connection with the extension, renewal or replacement;
(d)    Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Borrower or Subsidiary or any other Loan Party or Subsidiary;
(e)    any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Loan Party or any Subsidiary
or existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
(f)    Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon and Liens in favor of
a banking institution arising as a matter of law or pursuant to the general
terms and conditions of banks and Sparkassen (Allgemeine Geschäftsbedingungen
der Banken und Sparkassen) located in Germany, encumbering amounts credited to
deposit or securities accounts (including the right of set-off and netting, and
including permitted Cash Pooling Arrangements) and which are within the general
parameters customary in the banking industry;
(g)    Liens arising out of sale and leaseback transactions permitted by
Section 6.06;
(h)    Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
(i)    leases or subleases with respect to the assets or properties of any Loan
Party or Subsidiary, in each case entered into in the ordinary course of such
Person’s business; provided, that, in respect of the Loan Parties, such Leases
are subordinate in all respects to the Liens granted and evidenced pursuant to
the Loan Documents and do not, individually or in the aggregate, (i) interfere
in any material respect with the ordinary conduct of the business of any such
Loan Party or (ii) materially impair the use (for its intended purposes) or the
value of the property subject thereto;

157





--------------------------------------------------------------------------------




(j)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Loan Party or
Subsidiary in the ordinary course of business in accordance with the past
practices of such Loan Party or Subsidiary;
(k)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Permitted Investments on deposit in one or more
accounts maintained by any Loan Party or Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided, that in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;
(l)    Liens on property of Foreign Subsidiaries (other than Loan Parties);
provided, that such Liens do not extend to, or encumber, property which
constitutes Collateral;
(m)    licenses or sublicenses of intellectual property granted by any Loan
Party or Subsidiary in the ordinary course of business and not interfering in
any material respect with the ordinary conduct of the business of such Loan
Party or Subsidiary;
(n)    Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with a Permitted
Acquisition;
(o)    Liens in favor of customs and revenues authorities which secure payment
of customs duties in connection with the importation of goods to the extent
required by law;
(p)    Liens deemed to exist in connection with set-off rights in the ordinary
course of the Loan Parties’ and their Subsidiaries’ business;
(q)    replacement, extension or renewal of any Lien permitted herein in the
same property previously subject thereto provided the underlying Indebtedness is
Refinancing Indebtedness permitted to be replaced, extended and renewed under
Section 6.01(f);
(r)    the filing of financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;
(s)    deposits by any Loan Party to a financial institution to secure, support,
or underwrite a loan by such institution to a Foreign Subsidiary (other than any
Loan Party) (commonly referred to as back-to-back overseas loans), as long as
either (i) the Specified Conditions are satisfied at the time such deposits are
made or (ii) the aggregate outstanding amount of all such deposits made when the
Specified Conditions are not satisfied are permitted shall be permitted to be
made as investments pursuant to Section 6.04(s);

158





--------------------------------------------------------------------------------




(t)    Liens of Foreign Subsidiaries (other than Loan Parties) securing Swap
Agreement Obligations;
(u)    cash collateral in respect of Indebtedness permitted under Section
6.01(q) in an aggregate amount not to exceed $2,000,000;
(v)    other Liens (not of a type set forth in clauses (a) through (t) above)
incurred in the ordinary course of business of any Loan Party or Subsidiary with
respect to obligations (other than Indebtedness) that do not in the aggregate
exceed $25,000,000 at any time outstanding;
(w)    Liens created or subsisting in order to comply with section 8a of the
German “Altersteilzeitgesetz” or pursuant to section 7d of the German Social Law
Act No. 4 (Sozialgesetzbuch IV);
(x)    Liens granted by a Loan Party to another Loan Party pursuant to the terms
of the Canadian Intercompany Financing Agreements; provided that Liens granted
pursuant to this clause (w) may not attach to property constituting Collateral
other than any cash or cash equivalents required to be paid by a Loan Party to
another Loan Party pursuant to the terms of the Canadian Intercompany Financing
Agreements to the extent such cash or cash equivalents are proceeds of the
Canadian Intercompany Financing Agreements; and
(y)    Liens upon accounts and related assets subject to factoring transactions
permitted by Section 6.05(l).
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above, (2) Inventory, other than those permitted under clauses (a)
and (b) of the definition of Permitted Encumbrance and clause (a) above or (3)
real property, other than those permitted under clauses (a) and (f) of the
definition of Permitted Encumbrances and clauses (a) or (i) above.
Section 6.03    Fundamental Changes. (a) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate or amalgamate with any other
Person, or permit any other Person to merge into or consolidate or amalgamate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing (i) any Subsidiary of any Borrower may merge into or
consolidated or amalgamate with any Borrower in a transaction in which such
Borrower is the surviving corporation, (ii) any Loan Party (other than a
Borrower) may merge into or consolidated or amalgamate with any other Loan Party
in a transaction in which the surviving entity is a Loan Party, (iii) any
Subsidiary may transfer its assets to a Loan Party and any Subsidiary which is
not a Loan Party may transfer its assets to another Subsidiary that is not a
Loan Party, (iv) any Borrower may merge, consolidate or amalgamate with any
other Borrower (so long as the U.S. Borrower survives such merger, consolidation
or amalgamation), (v) any Loan Party (other than a Borrower) may merge into or
consolidate or amalgamate with any other person if required to complete a
Permitted Acquisition in which the surviving entity is, or

159





--------------------------------------------------------------------------------




becomes, a Loan Party concurrently with such merger, consolidation or
amalgamation; (vi) any Subsidiary that is not a Loan Party may merge into or
consolidate or amalgamate with any other Subsidiary that is not a Loan Party or
with a Loan Party (so long as such Loan Party survives); (vii) any Subsidiary
that is not a Loan Party may liquidate or dissolve if the Loan Party which owns
such Subsidiary determines in good faith that such liquidation or dissolution is
in the best interests of such Loan Party and is not materially disadvantageous
to the Lenders; provided that any such merger, consolidation or amalgamation
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger, consolidation or amalgamation shall not be permitted unless also
permitted by Section 6.04; and (viii) Holdings may consummate the Permitted
Reorganization.
(b)    No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type conducted by the Loan Parties and
their Subsidiaries on the date hereof and businesses reasonably related thereto.
(c)    Holdings will not engage in any business or activity other than the
ownership of Equity Interests of its Subsidiaries and activities incidental
thereto. Holdings will not own or acquire any assets (other than the assets and
property owned by it as of the Effective Date, the Equity Interests of its
Subsidiaries, and the cash proceeds of any Restricted Payments permitted by
Section 6.08) or incur any liabilities (other than liabilities under the Loan
Documents, Indebtedness permitted to be outstanding with respect to and/or
incurred by Holdings under Section 6.01 and liabilities reasonably incurred in
connection with its maintenance of its existence).
(d)    Green Belle Arbor LLC will not engage in any business or activity other
than retaining and compensating consultants and other professionals for the
purpose of evaluating properties of Holdings and its Domestic Subsidiaries for
potential remediation (and activities related thereto); own or acquire any
assets; incur any liabilities (other than liabilities outstanding on the
Effective Date, liabilities related to such evaluations and other liabilities
reasonably incurred in connection with its maintenance of its existence and its
business); or, unless it also becomes a Loan Party, become a guarantor of any of
the Existing Debt Securities.
Section 6.04    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to, form any subsidiary after
the Effective Date, or purchase, hold or acquire (including pursuant to any
merger or amalgamation with any Person that was not a Loan Party and a wholly
owned Subsidiary prior to such merger or amalgamation) any evidences of
indebtedness, Equity Interests or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (whether through purchase of
assets, merger, amalgamation or otherwise), except:
(a)    Permitted Investments, subject (as provided in each applicable Security
Agreement and subject to the last sentence of Section 5.14(f)) to control
agreements in favor of the applicable Agent, or otherwise subject to a perfected
security interest in favor

160





--------------------------------------------------------------------------------




of the applicable Agent pursuant to the Collateral Documents or other
arrangements acceptable to the Administrative Agent in its sole discretion;
(b)    investments in existence on the date hereof and described in Schedule
6.04;
(c)    the formation by the Loan Parties and their Subsidiaries of Subsidiaries,
and investments by the Loan Parties and their Subsidiaries in Equity Interests
in their respective Subsidiaries, provided that (A) any such Equity Interests
held by a Loan Party shall be pledged in accordance with, and to the extent
required by, Section 5.14 and (B) in the case of investments by Loan Parties in
Subsidiaries that are not Loan Parties, the Specified Conditions are satisfied
at the time such investments are made;
(d)    loans or advances made by any Loan Party to any Subsidiary and made by
any Subsidiary to any other Loan Party or any other Subsidiary; provided that
(A) any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged pursuant to the U.S. Security Agreement, the applicable
Canadian Security Agreement, or other applicable Collateral Document, (B) such
Indebtedness shall comply with the applicable requirements of Section 6.01(c),
and (C) in the case of loans and advances by Loan Parties to Subsidiaries that
are not Loan Parties, the Specified Conditions are satisfied at the time such
loans or advances are made;
(e)    Guarantees constituting Indebtedness permitted by Section 6.01;
(f)    loans or advances made by a Loan Party or any Subsidiary to its employees
on an arms-length basis in the ordinary course of business (A) consistent with
past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $5,000,000 in the aggregate at any one time
outstanding or (B) short-term advancements up to a maximum of $15,000,000 in the
aggregate at any one time outstanding by a Loan Party or any Subsidiary made to
the applicable taxing authority in the amount of withholding payments owed by
employees in connection with the vesting of equity awards, which are
subsequently repaid to the respective Loan Party or Subsidiary by the employee
within six (6) months of the date of the advance;
(g)    subject to Sections 4.2(a) and 4.4 of the U.S. Security Agreement and any
comparable section of any other Security Agreement, notes payable, or stock or
other securities issued by Account Debtors to a Loan Party pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices;
(h)    investments in the form of Swap Agreements permitted by Section 6.07;
(i)    investments of any Person existing at the time such Person becomes a
Subsidiary of a Loan Party or consolidates, amalgamates or merges with a
Subsidiary of a Loan Party (including in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such transaction;

161





--------------------------------------------------------------------------------




(j)    investments received in connection with the dispositions of assets
permitted by Section 6.05;
(k)    any Permitted Acquisition so long as the Specified Conditions are
satisfied at the time such Permitted Acquisition is made;
(l)    investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;
(m)    investments in Joint Ventures so long as the Specified Conditions are
satisfied at the time such investments are made;
(n)    Investments in securities of trade creditors or customers in the ordinary
course of business and consistent with such Loan Party or Subsidiary’s past
practices that are received in settlement of bona fide disputes or pursuant to
any plan of reorganization or liquidation or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers;
(o)    Swap Agreements entered into by any Loan Party on behalf of any Foreign
Subsidiary (other than a Loan Party) for purposes permitted by Section 6.07 in
an aggregate net mark to market amount not to exceed $25,000,000 at any time
outstanding, provided than in the event that such aggregate net mark to market
amount at any time exceeds $25,000,000, (i) a Reserve shall automatically be
deemed instituted with respect to such overage, and shall remain in effect in
the amount of such overage from time to time so long as any such overage remains
outstanding, (ii) the permitted aggregate net mark to market amount of such Swap
Agreements shall be automatically increased by the amount of such Reserve, (iii)
the Borrower Representative shall promptly (and in any event within one (1)
Business Day) notify the Administrative Agent of such overage and (iv) to the
extent that any such Reserve causes the Borrowers to not be in compliance with
the Revolving Exposure Limitations, the Borrowers shall promptly prepay the
Loans in accordance with Section 2.11(b);
(p)    any Loan Party or Subsidiary may capitalize, transfer (to another Loan
Party or Subsidiary), convert to equity, forgive or otherwise modify
Indebtedness owed to it by any other Loan Party or Subsidiary; provided that (i)
no Default or Event of Default shall be continuing or shall result therefrom,
(ii) no Borrower shall capitalize, transfer, convert to equity, forgive or
otherwise modify (in a manner that has the effect of any of the foregoing or of
otherwise reducing the principal obligations owed to the Borrower thereunder)
intercompany loans owed to it by any other Loan Party unless the Specified
Conditions are satisfied at such time, (iii) no Loan Party shall capitalize,
transfer, convert to equity, forgive or otherwise modify (in a manner that has
the effect of any of the foregoing or of otherwise reducing the principal
obligations owed to the Borrower thereunder) intercompany loans owed to it by
any Subsidiary that is not a Loan Party unless the Specified Conditions are
satisfied at such time and (iv) any resulting Indebtedness is permitted by
Section 6.01(c) and shall comply, to the extent applicable, with the
requirements of Section 6.01(c)(ii);

162





--------------------------------------------------------------------------------




(q)    investments pursuant to the Permitted Reorganization;
(r)    Investments by Foreign Subsidiaries (other than Loan Parties), provided
that no such Investment shall be directly or indirectly funded by any Loan Party
unless the Specified Conditions are satisfied at the time thereof and such
funding is otherwise permitted hereunder;
(s)    investments pursuant to permitted Cash Pooling Arrangements (other than
net investments in Persons other than Loan Parties (constituting the aggregate
amount owed pursuant to the Cash Pooling Arrangements by all Subsidiaries who
are not Loan Parties minus the aggregate amount on deposit pursuant to the Cash
Pooling Arrangements from such Persons), except to the extent otherwise
permitted by this Section 6.04); and
(t)    if no Default or Event of Default would result therefrom, other
investments made after the Effective Date in Foreign Subsidiaries of Holdings
(other than Loan Parties) in an aggregate principal amount not to exceed (i)
$10,000,000 in any fiscal year or (ii) $50,000,000 in the aggregate.
Section 6.05    Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:
(a)    sales, transfers and dispositions of (i) inventory in the ordinary course
of business and (ii) used, obsolete, worn out or surplus equipment or property
in the ordinary course of business;
(b)    sales, transfers and dispositions of assets to any Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with Section
6.09;
(c)    sales, transfers and dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof;
(d)    sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (i) and (l) of Section 6.04;
(e)    sale and leaseback transactions permitted by Section 6.06;
(f)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;
(g)    sales, transfers and dispositions by any Foreign Subsidiary (other than
any Loan Party) as long as, individually and in the aggregate, such sales,
transfers and dispositions do not comprise all or substantially all of the
property of any such Foreign

163





--------------------------------------------------------------------------------




Subsidiary which has any of its Equity Interests pledged as Collateral unless
such sale, transfer or disposition (i) is to a Loan Party or a Foreign
Subsidiary that has its Equity Interests pledged as Collateral or (ii) is made
in accordance with Section 6.09;
(h)    discounts or forgiveness of account receivables in the ordinary course of
business or in connection with collection or compromise thereof shall be
permitted provided the account debtor is not an Affiliate;
(i)    the Permitted Reorganization;
(j)    sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section, provided that
the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this clause (h) shall not exceed $50,000,000 during
any fiscal year of Holdings;
(k)    permitted Cash Pooling Arrangements; and
(l)    sales of long term Accounts pursuant to factoring agreements in form and
substance satisfactory to Administrative Agent in its sole discretion.
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b), (f), (i) and (k) above) shall
be made for fair value and for at least 75% cash consideration.
Section 6.06    Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary (other than a Foreign Subsidiary) to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets by any Borrower or any Subsidiary that is made for cash consideration in
an amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after such Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset.
Section 6.07    Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Loan Party or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of any Loan
Party or any Subsidiary), (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Loan Party or any
Subsidiary, and (c) Swap Agreements entered into in order to effectively cap,
collar or exchange currency rates with respect to any contract, obligation,
Indebtedness, liability or investment of any Loan Party or any Subsidiary.
Section 6.08    Restricted Payments; Certain Payments of Indebtedness. (a) No
Loan Party will, nor will it permit any Subsidiary to, declare or make, or agree
to pay or make, directly

164





--------------------------------------------------------------------------------




or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:
(i)    (x) each Loan Party and its Subsidiaries may declare and pay dividends
with respect to its common stock payable solely in additional shares of its
common stock, and, with respect to its preferred stock, payable solely in
additional shares of such preferred stock or in shares of its common stock and
(y) Holdings may issue Equity Interests consisting of additional shares of its
common stock to holders of warrants, options or other rights entitling such
holders to purchase or acquire such Equity Interests,
(ii)    Subsidiaries of Holdings may declare and pay dividends ratably with
respect to their Equity Interests,
(iii)    if the Specified Conditions have been satisfied, Holdings may make
Restricted Payments in respect of its Equity Interests, and
(iv)    if the Specified Conditions have not been satisfied, so long as no
Default or Event of Default or Cash Management Period is outstanding or would
result therefrom, Holdings may make other Restricted Payments in respect of its
Equity Interests in an amount not to exceed, in the aggregate with amounts paid
pursuant to Section 6.08(b)(vii), (A) $10,000,000 in any fiscal year or (B)
$50,000,000 in the aggregate.
(b)    No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:
(i)    payment of Indebtedness created under the Loan Documents;
(ii)    payment of regularly scheduled interest (including contingent interest)
and principal payments as and when due in respect of any Indebtedness, other
than payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;
(iii)    refinancings of Indebtedness to the extent permitted by Section 6.01;
(iv)    payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such
Indebtedness;    

165





--------------------------------------------------------------------------------




(v)    any Foreign Subsidiary (other than a Loan Party) may prepay its permitted
Indebtedness, provided that no such prepayment shall be directly or indirectly
funded by any Loan Party unless the Specified Conditions are satisfied at the
time thereof and such funding is otherwise permitted hereunder;
(vi)    if the Specified Conditions have been satisfied, Holdings may convert,
prepay, redeem, repurchase, retire, defease or otherwise acquire for value any
Existing Debt Securities;
(vii)    payments pursuant to permitted Cash Pooling Arrangements; and
(viii)    if the Specified Conditions have not been satisfied, so long as no
Default or Event of Default or Cash Management Period is outstanding or would
result therefrom, Holdings may convert, prepay, redeem, repurchase, retire,
defease or otherwise acquire for value any Existing Debt Securities in an amount
not to exceed, in the aggregate with amounts paid pursuant to Section
6.08(a)(iv), (A) $10,000,000 in any fiscal year or (B) $50,000,000 in the
aggregate.
Section 6.09    Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and (ii)
are at prices and on terms and conditions not less favorable to such Loan Party
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties; (b) transactions between or among any Loan Parties not
involving any other Affiliate; (c) any investment, loan, advance or Guarantee
permitted by Sections 6.04(c), 6.04(d), 6.04(e), 6.04(m), 6.04(o) or 6.04(p);
(d) any Indebtedness permitted under Section 6.01(c), 6.01(j), 6.01(k) or
6.01(o), (e) any Restricted Payment permitted by Section 6.08; (f) loans or
advances to, or with respect to obligations of, employees permitted under
Section 6.04; (g) the payment of reasonable fees to directors of any Loan Party
or any Subsidiary who are not employees of such Loan Party or Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of any Loan Party or any
Subsidiary thereof in the ordinary course of business; (h) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by a Loan Party’s or Subsidiary’s board of directors;
(i) the transfer of intercompany Indebtedness to the extent permitted by Section
6.04(p); (j) transactions solely between or among Foreign Subsidiaries (other
than Loan Parties) not involving any Loan Party; (k) permitted Cash Pooling
Arrangements; and (l) the Permitted Reorganization.
Section 6.10    Restrictive Agreements. No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its

166





--------------------------------------------------------------------------------




property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its Equity Interests or to
make or repay loans or advances to any Borrower or any other Subsidiary or to
Guarantee Indebtedness of any Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or under (A) any Loan Document, (B) the Convertible Senior Note Documents, (C)
the Senior Unsecured Note Documents, and (D) the Subordinated Convertible Note
Documents; (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition); (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale; provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder; (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness; (v) clause (a)
of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof; (vi) the foregoing shall not apply
to restrictions and conditions imposed under permitted Indebtedness and other
permitted contracts of any Foreign Subsidiary (other than any Loan Party).
Section 6.11    Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness, (b) its certificate or
articles of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents (except for amendments,
modifications or waivers reasonably acceptable to the Administrative Agent in
connection with a Permitted Reorganization) or (c) the Convertible Senior Note
Documents or the Senior Unsecured Note Documents, in each case to the extent any
such amendment, modification or waiver would be adverse to the Lenders.
Section 6.12    Fixed Charge Coverage Ratio. The Loan Parties will not permit
the Fixed Charge Coverage Ratio, determined for any period of four consecutive
fiscal quarters ending on the last day of each fiscal quarter to be less than
1.0 to 1.0, to be measured as of the last day of each fiscal quarter, commencing
with the fiscal quarter ending immediately preceding the commencement of a
Covenant Trigger Period.
Section 6.13    Spanish “Pagarés” (Promissory Notes). The Spanish Borrowers
undertake at all times to comply with the following obligations in relation to
any “pagaré” that any of their Account Debtors may deliver them as payment
instruments: not to sell, assign or otherwise dispose of, or create or suffer to
exist any adverse claim upon or with respect to, any “pagaré”, or endorse, or
assign any right to receive income in respect thereof, or allow any rights of
setoff to arise in connection therewith; provided, however, that for purposes of
this provision an endorsement of any “pagaré” in favor of a bank for collection
only (“para cobro o en comisión de cobro”) will not be prohibited hereunder if
so previously consented by the European Administrative Agent in writing to the
Spanish Borrowers.


Section 6.14    Sanctions Laws and Regulations.

167





--------------------------------------------------------------------------------




(a)    No Borrower shall, and shall ensure that none of its Affiliates will,
directly or indirectly use the proceeds of the Loans (i) for any purpose which
would breach the U.K. Bribery Act 2010, the United States Foreign Corrupt
Practices Act of 1977 or other similar legislation in other jurisdictions; (ii)
to fund, finance or facilitate any activities, business or transaction of or
with any Designated Person or in any Sanctioned Country, or otherwise in
violation of Sanctions, as such Sanctions Lists or Sanctions are in effect from
time to time; or (iii) in any other manner that will result in the violation of
any applicable Sanctions by any party to this Agreement.
(b)    No Borrower shall, and shall ensure that none of its Affiliates will, use
funds or assets obtained directly or indirectly from transactions with or
otherwise relating to (i) Designated Persons; or (ii) any Sanctioned Country, to
pay or repay any amount owing to the Lenders under this Agreement.
(c)    Each Borrower shall, and shall ensure that each of its Affiliates will
(i) conduct its business in compliance with Anti-Corruption Laws; (ii) maintain
policies and procedures designed to promote and achieve compliance with
Anti-Corruption Laws; and (iii) have appropriate controls and safeguards in
place designed to prevent any proceeds of any Loans from being used contrary to
the representations and undertakings set forth herein.
(d)    Each Borrower shall, and shall ensure that each of its Affiliates will,
comply in all material respects with all foreign and domestic laws, rules and
regulations (including the Patriot Act, foreign exchange control regulations,
foreign asset control regulations and other trade-related regulations) now or
hereafter applicable to this Agreement, the transactions underlying this
Agreement or the Borrowers’ execution, delivery and performance of this
Agreement.
ARTICLE VII
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished

168





--------------------------------------------------------------------------------




pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, shall prove to have been materially incorrect when made or deemed
made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.08 or 5.19 or in Article VI, or in Article VII of the U.S.
Security Agreement or the Canadian Security Agreement;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied (i) during a Weekly Reporting Period, a
period of one day after the earlier of any Loan Party’s knowledge of such breach
or notice thereof from the Administrative Agent (which notice will be given at
the request of any Lender) if such breach relates to terms or provisions of
Section 5.01(f) or (g); (ii) for a period of 5 days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01 (other than Section 5.01(f) or
(g) during a Weekly Reporting Period), 5.02 (other than Section 5.02(a)), 5.03
through 5.07, 5.09, 5.10 through 5.13 of this Agreement; or (iii) 30 days after
the earlier of any Loan Party’s knowledge of such breach or notice thereof from
the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement or any other Loan Document;
(f)    any Loan Party or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)    an involuntary case or proceeding (including the filing of any notice of
intention in respect thereof) shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding up, dissolution,
reorganization or other relief in respect of a Loan Party or any Subsidiary
(other than an Immaterial Subsidiary) of any Loan Party or its debts, or of a
substantial part of its assets, under any Insolvency Law now or hereafter in
effect, or (ii) the appointment of a receiver, receiver and manager, interim
receiver, trustee, custodian, sequestrator, monitor, administrator, liquidator,
conservator or similar official for any Loan Party or any Subsidiary (other than
an Immaterial Subsidiary) of any Loan Party or for a substantial part of its
assets, or (iii) possession, foreclosure, seizure

169





--------------------------------------------------------------------------------




or retention, sale or other disposition of, or other proceedings to enforce
security over, all or any substantial part of the assets, of any Loan Party or
any Subsidiary (other than an Immaterial Subsidiary) of any Loan Party, or (iv)
the composition, rescheduling, reorganization, arrangement or readjustment of,
or other relief from, or stay of proceedings to enforce, some or all of the
debts or obligations of any Loan Party or any Subsidiary (other than an
Immaterial Subsidiary) of any Loan Party, and, in any such case, such
proceeding, case or petition shall continue undismissed or unstayed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;
(i)    (i) any Loan Party or any Subsidiary (other than an Immaterial
Subsidiary) of any Loan Party shall (A) voluntarily commence any proceeding or
file any petition, pass any resolution or make any application seeking
liquidation, reorganization or other relief under any Insolvency Law now or
hereafter in effect, (B) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (C) apply for or consent to the appointment of a receiver,
receiver and manager, interim receiver, trustee, custodian, sequestrator,
monitor, administrator, liquidator, conservator or similar official for such
Loan Party or Subsidiary of any Loan Party or for a substantial part of its
assets, (D) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (E) make a general assignment for the
benefit of creditors, (F) take any action for the purpose of effecting any of
the foregoing, (ii) without limiting the preceding clause (i), any corporate
action, legal proceeding or other procedure or step is taken in relation to: (A)
the suspension of payments, a moratorium of any examinership, indebtedness,
winding-up, liquidation, compromise, arrangement, seizure or realization of
security, dissolution, administration, examination or reorganization (by way of
voluntary arrangement, scheme of arrangement or otherwise) of any European Loan
Party, (B) a composition, compromise, assignment or arrangement with any
creditor of any European Loan Party, (C) the appointment of a liquidator,
receiver, administrative receiver, administrator, examiner, compulsory manager,
compulsory interim manager or other similar officer in respect of any European
Loan Party or any of its material assets, or (D) enforcement of any Lien over
any material assets of any European Loan Party, or any analogous procedure or
step is taken with respect to any European Loan Party or its material assets in
any applicable jurisdiction, or (iii) a moratorium is declared in respect of any
Material Indebtedness of any European Loan Party;
(j)    (i) any Loan Party or any Subsidiary of any Loan Party shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due (as interpreted, in respect of each French Loan Party, in
accordance with Article L. 631-1 of France’s Commercial Code, and as
interpreted, in respect of each Spanish Loan Party, in accordance with Article 2
of the Spanish Insolvency Law, each as amended from time to time), (ii) any
European Loan Party shall be deemed to or declared to be unable to pay its debts
under applicable law, or (iii) a German Loan Party shall be unable to pay its
debts as they fall due (zahlungsunfähig) within the meaning of section 17 of the
German Insolvency Code (Insolvenzordnung) or shall be over-indebted within the
meaning of section 19 of the German Insolvency Code;

170





--------------------------------------------------------------------------------




(k)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $25,000,000 shall be rendered against any Loan Party, any
Subsidiary of any Loan Party or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party or any
Subsidiary of any Loan Party to enforce any such judgment; (ii) any Loan Party
or any Subsidiary of any Loan Party shall fail within 30 days to discharge one
or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal or otherwise
being appropriately contested in good faith by proper proceedings diligently
pursued; or (iii) any expropriation, attachment, sequestration, distress or
execution or any analogous process in any Eligible European Jurisdiction shall
have an adverse effect of $25,000,000 or more in the aggregate on any asset or
assets of a European Loan Party, and the same shall not be discharged within 30
days during which the same shall not be effectively stayed;
(l)    (i)(A) an ERISA Event shall have occurred, (B) a trustee shall be
appointed by a United States district court to administer any U.S. Pension Plan,
(C) the PBGC shall institute proceedings to terminate any U.S. Pension Plan, (D)
any Loan Party or any of their respective ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan and such entity does
not have reasonable grounds for contesting such Withdrawal Liability or is not
contesting such Withdrawal Liability in a timely and appropriate manner; or (E)
any other event or condition shall occur or exist with respect to a U.S. Pension
Plan; and in each case in clauses (A) through (E) above, such event or
condition, together with all other such events or conditions, if any, could, in
the opinion of the Required Lenders, reasonably be expected to result,
individually or in the aggregate, in liability of the Borrowers and their
Subsidiaries which could reasonably be expected to result in a Material Adverse
Effect; or (ii) a Pension Event shall occur, or a Canadian Loan Party is in
default with respect to payments to a Canadian Pension Plan or a Loan Party is
in default with respect to payments to a Canadian Multiemployer Plan resulting
from their complete or partial withdrawal from such Canadian Multiemployer Plan
and such event or condition, together with all other such events or conditions,
if any, could, in the opinion of the Required Lenders, reasonably be expected to
result, individually or in the aggregate, in liability of the Borrowers and
their Subsidiaries in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect;
(m)    (i) any Canadian Loan Party or any of its Subsidiaries shall, directly or
indirectly, terminate, in whole or in part, or initiate the termination of, in
whole or in part, any Canadian Pension Plan so as to result in any liability
which could reasonably be expected to have a Material Adverse Effect; (ii) any
event or condition exists in respect of any Canadian Pension Plan which presents
the risk of liability of any Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect; (iii) any Canadian
Loan Party shall fail to make minimum required contributions to amortize any
funding deficiencies under a Canadian Pension Plan within the time period

171





--------------------------------------------------------------------------------




set out in Applicable Pension Laws or fail to make a required contribution under
any Canadian Pension Plan or Canadian Benefit Plan, except where such failure to
contribute has been addressed within 30 days; or (iv) any Borrower or any of its
Subsidiaries makes any improper withdrawals or applications of assets of a
Canadian Pension Plan or Canadian Benefit Plan, except where such event could
not reasonably be expected to result in a Material Adverse Effect;
(n)    a Change in Control shall occur;
(o)    the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;
(p)    the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;
(q)    except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien (subject to Permitted Liens); or
(r)    any Collateral Document shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or
(s)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms).
then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, whereupon the Revolving Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any Obligations not so
declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans and other Obligations so declared
to be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall become due and
payable

172





--------------------------------------------------------------------------------




immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to the Borrowers described in clause (h) or (i) of this Article, the
Revolving Commitments shall automatically terminate and the principal of the
Loans and other Obligations then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers.
Upon the occurrence and the continuance of an Event of Default, the Agents may,
and at the request of the Required Lenders shall, exercise any rights and
remedies provided to the Administrative Agent under the Loan Documents or at law
or equity, including all remedies provided under the UCC, the PPSA, the Civil
Code of Quebec or any other legislation.
ARTICLE VII
THE ADMINISTRATIVE AGENT AND OTHER AGENTS
Each of the Lenders and each Issuing Bank hereby irrevocably appoints each of
the Administrative Agent and the European Administrative Agent as its agent and
authorizes each Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to such
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each Lender and each Issuing
Bank hereby grants to the Administrative Agent and the European Administrative
Agent any required powers of attorney to execute any Collateral Document
governed by the laws of such jurisdiction on such Lender’s or Issuing Bank’s
behalf. The provisions of this Article are solely for the benefit of the
Administrative Agent, the European Administrative Agent and the Lenders
(including each Swingline Lender and each Issuing Bank), and the Loan Parties
shall not have rights as a third party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” as used herein or in
any other Loan Documents (or any similar term) with reference to the
Administrative Agent or the European Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
For the purposes of holding any security granted by the Borrowers or any other
Loan Party pursuant to the laws of the Province of Quebec to secure payment of
any bond issued by any Borrower or any Loan Party, each Secured Party hereby
irrevocably appoints and authorizes the Administrative Agent to act as the
person holding the power of attorney (i.e. “fondé de pouvoir”) (in such
capacity, the “Attorney”) of the Secured Parties as contemplated under Article
2692 of the Civil Code of Québec, and to enter into, to take and to hold on its
behalf, and for its benefit, any hypothec, and to exercise such powers and
duties that are conferred upon the Attorney under any hypothec. Moreover,
without prejudice to such appointment and authorization to act as the person
holding the power of attorney as aforesaid, each Secured Party hereby
irrevocably appoints and authorizes the Administrative Agent (in such capacity,
the “Custodian”) to act as agent and custodian for and on behalf of the Secured
Parties to hold and be the sole registered holder of any bond which may be
issued under any hypothec, the whole

173





--------------------------------------------------------------------------------




notwithstanding Section 32 of An Act respecting the special powers of legal
persons (Quebec) or any other applicable law, and to execute all related
documents. Each of the Attorney and the Custodian shall: (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Custodian (as applicable) pursuant to any hypothec, bond,
pledge, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Administrative Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Lenders, and (c) be entitled to
delegate from time to time any of its powers or duties under any hypothec, bond,
or pledge on such terms and conditions as it may determine from time to time.
Any person who becomes a Secured Party shall, by its execution of an Assignment
and Assumption, be deemed to have consented to and confirmed: (i) the Attorney
as the person holding the power of attorney as aforesaid and to have ratified,
as of the date it becomes a Secured Party, all actions taken by the Attorney in
such capacity, and (ii) the Custodian as the agent and custodian as aforesaid
and to have ratified, as of the date it becomes a Lender, all actions taken by
the Custodian in such capacity. The Substitution of the Administrative Agent
pursuant to the provisions of this Article 8 shall also constitute the
substitution of the Attorney and the Custodian.
Each bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and each such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the Loan
Parties or any Subsidiary of a Loan Party or other Affiliate thereof as if it
were not an Agent hereunder.
No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that such Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, no Agent shall have any duty to
disclose, and nor shall any Agent be liable for the failure to disclose, any
information relating to any Loan Party or any of its Subsidiaries that is
communicated to or obtained by any bank serving as an Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by
the Borrower Representative or a Lender, and no Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on

174





--------------------------------------------------------------------------------




the Collateral or the existence of the Collateral, or (vi) the satisfaction of
any condition set forth in Article IV or elsewhere in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to such
Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as each Agent.
Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower Representative. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor (which shall, in the case of the European Administrative
Agent, be an Affiliate of the Administrative Agent that is a French Qualifying
Lender acting through an office in the United Kingdom). If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Agent which shall be a commercial bank or an
Affiliate of any such commercial bank (which shall, in the case of the European
Administrative Agent, be an Affiliate of the Administrative Agent that is a
French Qualifying Lender acting through an office in the United Kingdom). Upon
the acceptance of its appointment as an Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After an Agent’s resignation hereunder, the provisions of this Article, Section
2.17(d) and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent. Each Lender, each Issuing Bank, and the Administrative Agent
irrevocably appoints the European Administrative Agent to act as security
trustee under and in connection with each Collateral Document entered into by
any Loan Party (other than any such Collateral Document governed by the law of
the United States or Canada). Each of the Issuing Banks and Lenders authorizes
the European Administrative Agent to exercise the rights specifically given to
the

175





--------------------------------------------------------------------------------




European Administrative Agent under or in respect of the Collateral Documents,
together with any rights incidental thereto.
Each Tranche C Revolving Lender and each European Issuing Bank (and, as
applicable, each Tranche B Revolving Lender and each Canadian Issuing Bank)
hereby irrevocably (a) appoints and empowers the European Administrative Agent
to constitute, register, manage and enforce on its behalf any security interest
created by or pursuant to the Spanish Security Agreement or any other Collateral
Document that is governed by the laws of Spain, and to exercise in its name and
on its behalf any and all rights in favor of such International Secured Parties
(which shall include, without limitation, the right to send any notice and make
any declaration thereunder, the right to enforce security interests and to make
any calculation in respect thereof and the right to release security interests
in the circumstances set forth therein and in this Agreement); (b) appoints the
European Administrative Agent to act as its agent in connection with the French
Security Agreement in accordance with Article 2328-1 of the French Civil Code,
as amended, and be the beneficiary of the French Security Agreement on behalf
and in the name of such International Secured Parties; (c) grants to the
European Administrative Agent a power of attorney (Vollmacht) in respect of any
Collateral Document governed by the laws of Germany (i) to execute for and on
behalf of each of them any such Collateral Document and related notices, and to
do and perform all acts it deems necessary or desirable to create valid rights
(including rights in rem (dingliche Rechte)) under any such Collateral Document
or any other document that determines how security held pursuant thereto is to
be held and administered; and (ii) to appoint for and on behalf of each of them
any other Person as its representative in relation to any such Collateral
Document, empowered to exercise all rights set forth in such Collateral Document
(including, without limitation, the right to give notices, to make declarations,
to enforce rights in respect of security, to make calculations and to release
security as provided therein); (d) releases the European Administrative Agent
from the restrictions of section 181 of Germany’s Civil Code (BGB), as amended,
and from the corresponding provisions set forth in other applicable law,
including but not limited to, restrictions with respect to the exercise of the
power of attorney (Vollmacht) granted pursuant to clause (c) above; (e) agrees
that the European Administrative Agent also acts for others and for itself in
relation to each Collateral Document governed by the laws of Germany and to any
action (including, without limitation, actions taken with respect to legal
proceedings in Germany) that the European Administrative Agent may take from
time to time with connection with any Collateral Document governed by the laws
of Germany; (f) authorizes the European Administrative Agent to appoint other
Persons with substitute powers to act for and on its behalf with respect to each
Collateral Document governed by the laws of Germany (and to exempt such persons
from the restrictions of section 181 of Germany’s Civil Code (BGB), as amended,
and from the corresponding provisions set forth in other applicable law), in
each case to the extent legally possible; and (g) appoints the European
Administrative Agent as trustee (Treuhänder) and administrator for the purpose
of accepting and administering the Collateral Documents governed by the law of
Germany for and on behalf of the other International Secured Parties (and the
European Administrative Agent hereby accepts such appointment on the terms and
subject to the conditions set out in this Agreement). Each of the Tranche C
Revolving Lenders and the European Issuing Banks (and, as applicable, each of
the Tranche B Revolving Lenders and the Canadian Issuing Banks) which is barred
by its constitutional documents or by-laws from granting such exemption shall
notify the European Administrative Agent accordingly. Each Tranche C Revolving
Lender and each European Issuing Bank (and, as applicable, each Tranche B

176





--------------------------------------------------------------------------------




Revolving Lender and each Canadian Issuing Bank) ratifies and approves all acts
and declarations previously done by the European Administrative Agent on such
its behalf (including, for the avoidance of doubt the declarations made by the
European Administrative Agent as representative without power of attorney
(Vertreter ohne Vertretungsmacht) in relation to the creation of any pledge
(Pfandrecht) on behalf and for the benefit of any secured party as future
pledgee or otherwise).
Notwithstanding with the obligations assumed by each Tranche C Revolving Lender
and European Issuing Bank (and, as applicable, each Tranche B Revolving Lender
and each Canadian Issuing Bank) pursuant to paragraph above, each such Person
undertakes to grant as many powers of attorney as Spanish laws and regulations
may require for the purposes of appointing the European Administrative Agent as
its representative for granting, registration, amendment and enforcement
purposes in relation to any Spanish Security Agreement or any Collateral
Document governed by the laws of Spain. Additionally, if required by law or
needed for enforcement or registration purposes, each such Person undertakes to
comply with the obligation to obtain a Spanish Tax Identification number
(N.I.F.) in Spain before the relevant Spanish Tax Authorities.
The European Administrative Agent shall: (a) in the case of non-accessory (nicht
akzessorische) security rights created under the Collateral Documents governed
by the law of Germany, hold and administer and, as the case may be, enforce such
Collateral in its own name, but for the account of the International Secured
Parties; and (b) in the case of accessory (akzessorische) security rights
created by way of pledge or other accessory instruments under the Collateral
Documents governed by the law of Germany, administer and, as the case may be,
enforce such Collateral in the name and for and on behalf of the International
Secured Parties or in its own name, but in each case for the account of the
International Secured Parties and to accept as their representative
(Stellvertreter) any pledge or other creation of any accessory security right
granted in favor of such European Revolving Lender or European Issuing Bank in
connection with the Loan Documents under German law and to agree to and execute
on its behalf as their representative (Stellvertreter) any amendments,
confirmations and/or alterations to any German Security Agreement which creates
a pledge or any other accessory security right (akzessorische Sicherheit)
including the release or confirmation of release of such security.
Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) (i) no Agent makes any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) no Agent
shall be liable for any information contained in any Report; (c) the Reports are
not

177





--------------------------------------------------------------------------------




comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that the Agents undertake
no obligation to update, correct or supplement the Reports; (d) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold each Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorney fees) incurred
by such Agent or such other Person as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender.
The Joint Lead Arrangers shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.
Each of the Lenders hereby acknowledges that (x) it has received and reviewed
the U.S. Reaffirmation Agreement, (y) it consents to the terms thereof,
including any amendments to the U.S. Security Agreement contained therein, and
agrees to be bound thereby and directs the Administrative Agent to execute the
U.S. Reaffirmation Agreement.
Each of the Lenders hereby acknowledges that (x) it has received and reviewed
the Canadian Reaffirmation Agreement, (y) it consents to the terms thereof,
including any amendments to the Canadian Security Agreement contained therein,
and agrees to be bound thereby and directs the Administrative Agent to execute
the Canadian Reaffirmation Agreement.
ARTICLE IX
MISCELLANEOUS
Section 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by facsimile, in the case of any
notice to the European Administrative Agent, or delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, in
the case of any notice to any other Person, as follows:

178





--------------------------------------------------------------------------------




(i)    if to any Loan Party, to the Borrower Representative at:
General Cable Corporation
4 Tesseneer Drive
Highland Heights, Kentucky 41076
Attention: Chief Financial Officer
Facsimile No.: (859) 572-8440


with a copy to:
General Cable Corporation
4 Tesseneer Drive
Highland Heights, Kentucky 41076
Attention: General Counsel
Facsimile No.: (859) 572-8440


with a copy to:


Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
Attention: Scott R. Smith
Facsimile No.: (917) 332-3711
(ii)    if to the Administrative Agent or the U.S. Swingline Lender, to:
JPMorgan Chase Bank, N.A.
1300 East 9th Street, 13th Floor
Cleveland, OH 44114
Attention: Katherine Cliffel
Email: katherine.c.cliffel@chase.com
Facsimile No: (216) 781-2071


with a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 2800
Chicago, IL 60606
Attention: Seth E. Jacobson
Facsimile No.: (312) 407-8511
(iii)    if to the Tranche B Swingline Lender:
JPMorgan Chase Bank, N.A.
200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800
Toronto, Ontario, M5J 2J2

179





--------------------------------------------------------------------------------




Attention: Indrani Lazarus
Email: indrani.lazarus@jpmorgan.com
Facsimile No: 416-981-9174


with a copy to:
JPMorgan Chase Bank, N.A.
1300 East 9th Street, 13th Floor
Cleveland, OH 44114
Attention: Katherine Cliffel
Email: katherine.c.cliffel@chase.com
Facsimile No: (216) 781-2071


and with a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 2800
Chicago, IL 60606
Attention: Seth E. Jacobson
Facsimile No.: (312) 407-8511
(iv)    if to the European Administrative Agent or the European

    Swingline Lender, to:
J.P. Morgan Europe Limited
Loans Agency 6th Floor
25 Bank Street, Canary Wharf
London E145JP

United Kingdom
Attention: Loans Agency
Facsimile No: +44 20 7777 2360


with a copy to:
JPMorgan Chase Bank, N.A.
1300 East 9th Street, 13th Floor
Cleveland, OH 44114
Attention: Katherine Cliffel
Email: katherine.c.cliffel@chase.com

180





--------------------------------------------------------------------------------




Facsimile No: (216) 781-2071


and with a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 2800
Chicago, IL 60606
Attention: Seth E. Jacobson
Facsimile No.: (312) 407-8511
(v)    if to any other Lender or any Issuing Bank, to it at its
address or facsimile number set forth in its Administrative Questionnaire or in
any other writing delivered by such Person to the Administrative Agent.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(c) unless otherwise agreed by the Administrative Agent
or the European Administrative Agent, as the case may be, and the applicable
Lender; provided further that notices to the European Administrative Agent must
be delivered by facsimile. The Administrative Agent or the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.



181





--------------------------------------------------------------------------------




Section 9.02    Waivers; Amendments. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by clause (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.
(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
applicable Agent or Agents that are parties thereto, and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall (A) increase the Revolving Commitment of
any Lender without the written consent of each Lender (including any such Lender
that is a Defaulting Lender), (B) reduce or forgive the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest or fees payable hereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby, (C) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Revolving Commitment, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (D) change Section 2.10(c), Section 2.18(b) or (d), or the third
sentence of Section 2.18(a), in a manner that would alter the manner in which
payments are shared, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender), (E) increase the advance rates set
forth in the definition of “U.S. Borrowing Base”, “Canadian Borrowing Base”,
“French Borrowing Base”, “German Borrowing Base”, “Spanish Borrowing Base”, or
“Additional European Borrower Borrowing Base” without the written consent of
each Lender (including any such Lender that is a Defaulting Lender), (F) modify
eligibility criteria, as such eligibility criteria are in effect on the
Effective Date (including adding new categories of eligible assets or
eliminating any category of the reserves), in any manner that has the effect of
increasing the amounts available to be borrowed hereunder without the written
consent of the Supermajority Lenders; (G) (1) change any of the provisions of
this Section or the definition of “Required Lenders” or “Supermajority Lenders”
or any other provision of any Loan Document specifying the number or percentage
of Lenders (or Lenders of any Class) required to waive, amend or modify any
rights thereunder or make any

182





--------------------------------------------------------------------------------




determination or grant any consent thereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) or (2)
change any provision of any Loan Document requiring the Joint Lead Arrangers to
make a determination or grant any consent thereunder or change the definition of
“Joint Lead Arrangers” without the written consent of each Joint Lead Arranger,
(H) change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (I) release any Loan Guarantor from its obligation under its
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), or (J) except as provided in clause (c) of this Section or
in any Collateral Document, release all or substantially all of the Collateral,
without the written consent of each Lender (other than any Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of any Agent, any Issuing Bank or any Swingline Lender
hereunder without the prior written consent of such Agent, such Issuing Bank or
such Swingline Lender, as the case may be (it being understood that any change
to Section 2.20 shall require the consent of each Agent, each Issuing Bank and
each Swingline Lender). The Administrative Agent may also amend the Revolving
Commitment Schedule to reflect assignments entered into pursuant to Section
9.04.
(c)    The Lenders hereby irrevocably authorize each Agent, at its option and in
its sole discretion, to release any Liens granted to such Agent by the Loan
Parties on any Collateral (i) upon the termination of the Revolving Commitments,
payment and satisfaction in full in cash of all Secured Obligations (other than
Unliquidated Obligations), and the cash collateralization of all Unliquidated
Obligations in a manner satisfactory to each affected Lender, (ii) constituting
property being sold or disposed of (including Equity Interests in any Foreign
Subsidiary that ceases to be First Tier Foreign Subsidiary pursuant to a
Permitted Reorganization) if the Loan Party disposing of such property certifies
to such Agent that the sale or disposition is made in compliance with the terms
of this Agreement (and each Agent may rely conclusively on any such certificate,
without further inquiry), and to the extent that the property being sold or
disposed of constitutes 100% of the Equity Interest of a Subsidiary, each Agent
is authorized to release any Loan Guaranty provided by such Subsidiary, (iii)
constituting property leased to a Loan Party under a lease which has expired or
been terminated in a transaction permitted under this Agreement, or (iv) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Agents and the Lenders pursuant
to Article VII. Except as provided in the preceding sentence, no Agent will
release any Liens on Collateral without the prior written authorization of the
Required Lenders (or each Lender, to the extent required by clause (J) of
Section 9.02(b)); provided that, the Agents may in their discretion, release its
Liens on Collateral valued in the aggregate not in excess of 5.0% of the sum of
the total Revolving Commitments at such time during any calendar year without
the prior written authorization of the Required Lenders (or each Lender, to the
extent required by clause (J) of Section 9.02(b)). Any such release shall not in
any manner discharge, affect or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.

183





--------------------------------------------------------------------------------




(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
(e)    Without the consent of any other person, the applicable Loan Party or
Parties and the Administrative Agent and/or European Administrative Agent may
(in its or their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment or waiver of any Loan Document, or
enter into any new agreement or instrument (including amendments or waivers with
respect to provisions hereof or thereof, or new agreements or instruments,
regarding cash management and the administration thereof), to (i) effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, (ii) as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law,
rules, or regulations, or any requirement of any Governmental Authority, (iii)
to cure any inconsistency with this Agreement (other than, solely in the case of
clause (iii), amendments or waivers to provisions in such Collateral Documents
that are required to create or perfect the security interests created thereby or
cause such Collateral Document or security interest to be enforceable), (iv) in
connection with, or to effectuate, the Permitted Reorganization, or (v) to
effect the joinder of any Additional European Loan Party to this Agreement or to
any other Loan Document (including, without limitation, the addition of such
provisions that the applicable Agent may find necessary or desirable pursuant to
local law (including provisions for parallel debt and limitations on the Loan
Guaranty granted by such Additional European Loan Parties), to effect (in
addition to existing eligibility criteria) eligibility criteria appropriate for
the Borrowing Base (in the sole discretion of the Administrative Agent) with
respect to Accounts of an Additional European Borrower (including documentation
with respect to the transfer of Accounts among Loan Parties), or otherwise
necessary or appropriate, in the sole discretion of the Administrative Agent,
with respect to such joinder).

184





--------------------------------------------------------------------------------




Section 9.03    Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) (x) all reasonable out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agents, in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
of the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (y) all reasonable out-of-pocket expenses
incurred by the Joint Lead Arrangers and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Joint Lead
Arrangers, in connection with the syndication and closing of the credit
facilities provided for herein (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by any Agent,
any Issuing Bank or any Lender, including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section
9.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Borrowers under this Section 9.03
include, without limiting the generality of the foregoing, costs and expenses
incurred in connection with:
(i)    appraisals and insurance reviews;
(ii)    field examinations and the preparation of Reports based on the fees
charged by a third party retained by any Agent or the internally allocated fees
for each Person employed by any Agent with respect to each field examination;
(iii)    background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;
(iv)    taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agents’ Liens;
(v)    sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and
(vi)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.

185





--------------------------------------------------------------------------------




All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in Section
2.18(c).
(b)    The U.S. Borrower (and, to the extent relating to any Canadian Loan
Parties, any Tranche B Loans, Canadian Letters of Credit, or other Canadian
Secured Obligations, any Canadian Security Agreement, or any other Canadian
matters, the Canadian Borrower; and, to the extent relating to any European Loan
Parties, any Tranche C Loans, European Letters of Credit, or other European
Secured Obligations, any European Security Agreement, or any other European
matters, each European Borrower) shall indemnify each Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, incremental
taxes, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
their Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, (iv) the failure of the Borrowers to
deliver to the applicable Agent the required receipts or other required
documentary evidence with respect to a payment made by the Borrowers for Taxes
pursuant to Section 2.17, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
(c)    To the extent that the Borrowers fail to pay any amount required to be
paid by it to any Agent, any Issuing Bank or any Swingline Lender under clause
(a) or (b) of this Section 9.03, each Lender severally agrees to pay to such
Agent, such Issuing Bank or such Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, such Issuing Bank or such Swingline Lender in its
capacity as such.

186





--------------------------------------------------------------------------------




(d)    To the extent permitted by applicable law, no Loan Party shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
(e)    All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.
Section 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Loan Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04. To the extent a transfer
of rights and obligations hereunder could be construed as a novation within the
meaning of Articles 1271 et seq. of the French Civil Code, each party hereto
agrees that upon an assignment under this Section 9.04, the Collateral created
under the French Security Agreement shall be preserved and maintained for the
benefit of the European Administrative Agent, the new Lender and the remaining
International Secured Parties pursuant to Articles 1278 et seq. of the French
Civil Code. The new Lender may, in case of an assignment of rights by an
existing Lender hereunder, if it considers it necessary to make such transfer
effective as against third parties, arrange for the assignment to be notified by
way of signification to any French Loan Party in accordance with Article 1690 of
the French Civil Code. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    (i) Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign to one or more assignees (provided that no such assignment
shall be permitted to a natural Person, or to a Person whose primary business is
the manufacture and/or distribution of wire and cable products) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Revolving Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:
(A)    the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if a Default or Event of Default has occurred and
is continuing, any other assignee; provided, further, that the Borrower
Representative shall be deemed to

187





--------------------------------------------------------------------------------




have consented to an assignment if it has not objected in writing within ten
Business Days of receiving notice of such assignment;
(B)    the Administrative Agent; and
(C)    the Issuing Banks.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans of any Class, the amount of the
Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower Representative shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment (I) if in respect
of the U.S. Facility, of a proportionate part of all the assigning Lender’s
rights and obligations with respect to the U.S. Facility, (II) if in respect of
the Tranche B Facility, of a proportionate part of all the assigning Lender’s
rights and obligations with respect to the Tranche B Facility and (III) if in
respect of the European Facility, of a proportionate part of all the assigning
Lender’s rights and obligations with respect to the European Facility;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers, the
other Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
(E)    any assignee (other than an Approved Fund) shall be a French Qualifying
Lender in the case of an assignment of Tranche C Commitments, or a French
Qualifying Issuing Bank in the case of an assignment of European LC Exposure.

188





--------------------------------------------------------------------------------




For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender; provided that, if
such Person is not a French Qualifying Lender, such Person shall not be required
to extend any Tranche C Loan to French Borrower and any transfer of the
International Revolving Commitment thereto shall be deemed not to have occurred
in France.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04.
(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee

189





--------------------------------------------------------------------------------




referred to in clause (b) of this Section 9.04 and any written consent to such
assignment required by clause (b) of this Section 9.04, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this clause (v).
(c)    Any Lender may, without the consent of the Borrowers, any Agent, any
Issuing Bank or any Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) (provided that no such participation shall
be permitted to a Participant whose primary business is the manufacture and/or
distribution of wire and cable products) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. The Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 9.04; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under clause (b) of this Section 9.04; and (B) shall not be entitled
to receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of

190





--------------------------------------------------------------------------------




each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Revolving Commitments, Loans, Letters of Credit
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Revolving Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this Section
9.04 shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(e)    In the case of Spain, if the European Administrative Agent, any of the
Agents or the assignee so requests, the document evidencing the Assignment shall
be notarized in Spain before a Spanish notary public and filled for registration
purposes before any relevant Spanish Public Registry.
Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any provision hereof.
Section 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject

191





--------------------------------------------------------------------------------




matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
Section 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
or any Loan Guarantor against any of and all the Secured Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section 9.08. The rights of each Lender
under this Section 9.08 are in addition to other rights and remedies (including
other rights of setoff) which such Lender may have.
Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process. (a)
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the internal
laws (and not the law of conflicts) of the State of New York, but giving effect
to federal laws applicable to national banks, provided that appointment of the
Administrative Agent as fondé de pouvoir in accordance with Article VIII shall
be governed by the laws of the province of Quebec, and that Section 9.22 shall,
with respect to any German Loan Party, be governed by the laws of Germany.
(b)    Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any U.S.
Federal or New York State court sitting in the Borough or Manhattan in any
action or proceeding arising out of or relating to any Loan Documents (other
than the Loan Documents for which the parties thereto have submitted, for
themselves and their property, to the exclusive jurisdiction of a court other
than any such U.S. Federal or New York State court in any action or proceeding
arising out of or relating to such Loan Documents), or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent

192





--------------------------------------------------------------------------------




permitted by law, in such Federal court; provided that claims with respect to
any Loan Document executed by any Canadian Loan Party and any agreements,
instruments and certificates delivered in connection therewith may, as provided
therein, also be tried in the courts of the Province of Ontario. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that any Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any non-French Loan Party or
its properties in the courts of any jurisdiction.
(c)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in clauses (b) and (c) of this Section
9.09. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
(e)    This Agreement and any amendment hereto or, if applicable, any Spanish
Joinder Agreement by virtue of which any new Spanish Borrower or Spanish
Guarantor becomes a Spanish Loan Party under this Agreement shall, if so
requested by the European Administrative Agent in its discretion, be formalized
in a Spanish Public Document so as to be granted the status of a notarial
document (escritura pública or póliza intervenida) for the purposes contemplated
in Article 517 numbers 4 and 5 of the Spanish Procedural Law, Law 1/2000 of 7th
January (Ley de Enjuiciamiento Civil) (as amended from time to time, the
“Spanish Civil Procedure Law”). For purposes of the provisions of Art. 571 et
seq. of the Spanish Civil Procedure Law: (i) the amounts due and payable by any
Spanish Borrower and/or Spanish Guarantor under this Agreement that may be
claimed in any executive proceeding shall be those specified in the relevant
credit administration and monitoring system (the “Credit Administration System”)
maintained by the European Administrative Agent which will record the amounts
owed in concept of principal, ordinary interest, default interest, fees,
expenses, additional costs and any other amounts that are due by any Spanish
Borrower and/or Spanish Guarantor, as applicable, under this Agreement so that
the balance shown in the Credit Administration System represents at all times
the total amount owed by such Spanish Borrower and/or such Spanish Guarantor
under this Agreement; and at any given time, the European Administrative Agent
will close and settle such Credit Administration System and determine the final
balance and issue a certificate for enforcement purposes (the “Spanish
Certification”); (ii) the European Administrative Agent may cause the Spanish
Certification to be notarized at the sole cost and expense of the Spanish
Borrowers or Spanish Guarantors (as applicable); and (iii) the European
Administrative

193





--------------------------------------------------------------------------------




Agent will be responsible for determining the amounts which are due and payable
pursuant to the Spanish Certification. In order for the European Administrative
Agent to exercise an executive action in Spain, the presentation of the
following documents shall suffice: (w) an original notarial copy of this
Agreement and/or the Spanish Joinder Agreement (as applicable) complying with
the formalities of Articles 517.2.4º or 517.2.5º of the Spanish Civil Procedure
Law, as the case may be; (x) the Spanish Certification reflecting the amounts
due and payable by any Spanish Borrower or any Spanish Guarantor (as
applicable), together with an extract from the credit and debit entries made by
any Agent in respect of this Agreement, including the interest applied to
outstanding principal amounts and expectable costs and expenses that will be
accrued during the enforcement process in such Credit Administration System; (y)
a notarial document attesting that the calculation of outstanding amounts set
forth in the Spanish Certification or such other document has been conducted in
the manner set forth in this Section 9.09(f); and (z) a notarial certificate
evidencing that the applicable Spanish Borrower and/or Spanish Guarantor, as
applicable, has been duly served notice of the amount that is due and payable
hereunder.
Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority having or asserting jurisdiction; (c) to the extent
required by Requirement of Law or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same

194





--------------------------------------------------------------------------------




as those of this Section 9.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations; (g) with the consent of the Borrower Representative; (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 9.12 or (ii) becomes available to any Agent,
any Issuing Bank or any Lender on a non-confidential basis from a source other
than the Borrowers, which source is not known to such Agent, such Issuing Bank
or such Lender, as applicable, to be in breach of confidentiality with respect
to such Information or (i) to ratings agencies, providers of credit protection
and service providers. For the purposes of this Section 9.12, “Information”
means all information received directly or indirectly from the Borrowers
relating to any Loan Party, any Subsidiary, any Affiliate thereof, or the
business of any of the foregoing, other than any such information that is
available to the any Agent, any Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Borrowers (unless the source is known to such
Agent, such Issuing Bank or such Lender, as applicable, to be in breach of
confidentiality with respect to such Information); provided that, in the case of
information received from the Borrowers after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.12 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING HOLDINGS OR ANY OTHER LOAN PARTY OR ANY SUBSIDIARY THEREOF, AND EACH
OF THEIR AFFILIATES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL, STATE AND OTHER APPLICABLE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO EACH LOAN PARTY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, STATE AND OTHER
APPLICABLE SECURITIES LAWS.

195





--------------------------------------------------------------------------------




Section 9.13    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
any Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.
Section 9.14    USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrowers that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Patriot Act.
Section 9.15    Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.
Section 9.16    Appointment for Perfection. Each Lender, Issuing Bank and Agent
hereby appoints each other Lender, Issuing Bank and Agent as its agent for the
purpose of perfecting Liens in favor of any Agent to secure any of the Secured
Obligations (in each case for the benefit of the applicable Lenders, Agents and
Issuing Banks) in assets which, in accordance with Article 9 of the UCC or any
other applicable law can be perfected only by possession. Should any Lender
(other than the applicable Agent) obtain possession of any such Collateral, such
Lender shall notify the applicable Agent thereof and, promptly upon the
applicable Agent’s request therefor, shall deliver such Collateral to the
applicable Agent or otherwise deal with such Collateral in accordance with the
applicable Agent’s instructions.
Section 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.17 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.18    Judgment Currency. If for the purpose of obtaining judgment in
any court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange

196





--------------------------------------------------------------------------------




applied shall be that at which, in accordance with normal banking procedures,
the Administrative Agent could purchase the Original Currency with the Second
Currency at the Spot Rate on the date two Business Days preceding that on which
judgment is given. Each Loan Party agrees that its obligation in respect of any
Original Currency due from it hereunder shall, notwithstanding any judgment or
payment in such other currency, be discharged only to the extent that, on the
Business Day following the date the Administrative Agent receives payment of any
sum so adjudged to be due hereunder in the Second Currency, the Administrative
Agent may, in accordance with normal banking procedures, purchase, in the New
York foreign exchange market, the Original Currency with the amount of the
Second Currency so paid; and if the amount of the Original Currency so purchased
or could have been so purchased is less than the amount originally due in the
Original Currency, each Loan Party agrees as a separate obligation and
notwithstanding any such payment or judgment to indemnify the Administrative
Agent against such loss. The term “rate of exchange” in this Section 9.18 means
the spot rate at which the Administrative Agent, in accordance with normal
practices, is able on the relevant date to purchase the Original Currency with
the Second Currency, and includes any premium and costs of exchange payable in
connection with such purchase.
Section 9.19    Anti-Money Laundering Legislation. (a) Each Borrower
acknowledges that, pursuant to the Proceeds of Crime Act and other applicable
anti-money laundering, anti-terrorist financing, government sanction,
anti-corruption, and “know your client” laws in each relevant jurisdiction
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Agents, the Lenders and the Issuing Banks may be required to
obtain, verify and record information regarding the Borrowers and their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Borrowers, and the transactions
contemplated hereby. Each Borrower shall promptly provide all such information,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender, any Issuing Bank or any Agent, or any prospective
assignee or participant of any Lender, any Issuing Bank or any Agent, in order
to comply with any applicable AML Legislation, whether now or hereafter in
existence.
(b)    If the Administrative Agent has ascertained the identity of any Borrower
or any authorized signatories of the Borrower for the purposes of applicable AML
Legislation, then the Administrative Agent:
(i)    shall be deemed to have done so as an agent for each Agent, each Issuing
Bank and each Lender, and this Agreement shall constitute a “written agreement”
in such regard between such Agent, Issuing Bank or such Lender and the
Administrative within the meaning of the applicable AML Legislation; and
(ii)    shall provide to each Agent, each Issuing Bank and each Lender copies of
all information obtained in such regard without any representation or warranty
as to its accuracy or completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Agent, each Lender and each Issuing Bank agrees that no Agent has
any obligation to ascertain the identity of the Borrowers or any authorized
signatories of the Borrowers on behalf of any Agent,

197





--------------------------------------------------------------------------------




Lender or Issuing Bank, or to confirm the completeness or accuracy of any
information it obtains from any Borrower or any such authorized signatory in
doing so.
Section 9.20    Lender Loss Sharing Agreement.
(a)    Definitions. As used in this Section 9.20, the following terms shall have
the following meanings:
(i)    “CAM” means the mechanism for the allocation and exchange of interests in
the Loans, participations in Letters of Credit and collections thereunder
established under Section 9.20(b).
(ii)    “CAM Exchange” means the exchange of the U.S. Revolving Lenders’
interests, the Tranche B Revolving Lenders’ interests, and the Tranche C
Revolving Lenders’ interests provided for in Section 9.20(b).
(iii)    “CAM Exchange Date” means the first date after the Effective Date on
which there shall occur (a) any event described in clauses (h) or (i) of Article
VII with respect to any Borrower or (b) an acceleration of Loans and termination
of the Revolving Commitments pursuant to Article VII.
(iv)    “CAM Percentage” means, as to each Revolving Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the aggregate Dollar
Amount of the Credit Exposure owed to such Revolving Lender (whether or not at
the time due and payable) and (b) the denominator shall be the aggregate Dollar
Amount (as so determined) of the Credit Exposure owed to all the Revolving
Lenders (whether or not at the time due and payable).
(v)    “Designated Obligations” means all Obligations of the Borrowers with
respect to (a) principal and interest under the Loans, (b) unreimbursed drawings
under Letters of Credit and interest thereon and (c) fees under Section 2.12.
(b)    CAM Exchange.
(i)    On the CAM Exchange Date,
(A)    the U.S. Commitment, the Tranche B Commitment, and the Tranche C
Commitment shall terminate in accordance with Article VII;
(B)    each U.S. Revolving Lender shall fund in Dollars at par Dollar Amount its
participation in any outstanding Swingline Loans and Protective Advances in
accordance with Section 2.04 and Section 2.05 of this Agreement, each Tranche B
Revolving Lender shall fund in Dollars at par Dollar Amount its participation in
any outstanding Swingline Loans and Protective Advances in accordance with
Section 2.04 and Section 2.05, and

198





--------------------------------------------------------------------------------




each Tranche C Revolving Lender shall fund in Dollars at par Dollar Amount its
participation in any outstanding Swingline Loans and Protective Advances in
accordance with Section 2.04 and Section 2.05;
(C)    each U.S. Revolving Lender shall fund in Dollars at par Dollar Amount its
participation in any unreimbursed LC Disbursements made under the U.S. Letters
of Credit in accordance with Section 2.06(e), each Tranche B Revolving Lender
shall fund in Dollars at par Dollar Amount its participation in any unreimbursed
LC Disbursements made under the Canadian Letters of Credit in accordance with
Section 2.06(e), and each Tranche C Revolving Lender shall fund in Dollars at
par Dollar Amount its participation in any unreimbursed LC Disbursements made
under the European Letters of Credit in accordance with Section 2.06(e); and
(D)    the Lenders shall purchase in Dollars at par Dollar Amount interests in
the Designated Obligations under each Facility (and shall make payments in
Dollars to the Administrative Agent for reallocation to other Lenders to the
extent necessary to give effect to such purchases) and shall assume the
obligations to reimburse Issuing Banks for unreimbursed LC Disbursements under
outstanding Letters of Credit under such Facility such that, in lieu of the
interests of each Lender in the Designated Obligations under the U.S.
Commitment, the Tranche B Commitment and the Tranche C Commitment in which it
shall have participated immediately prior to the CAM Exchange Date, such Lender
shall own an interest equal to such Lender’s CAM Percentage in each component of
the Designated Obligations immediately following the CAM Exchange.
(ii)    Each Lender and each Person acquiring a participation from any Lender as
contemplated by this Section 9.20 hereby consents and agrees to the CAM
Exchange. Each Borrower agrees from time to time to execute and deliver to the
Lenders all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans under this Agreement to
the Administrative Agent against delivery of any promissory notes so executed
and delivered; provided that the failure of any Lender to deliver or accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.
(iii)    As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of any of the Designated

199





--------------------------------------------------------------------------------




Obligations shall be distributed to the Lenders, pro rata in accordance with
their respective CAM Percentages.
(iv)    In the event that on or after the CAM Exchange Date, the aggregate
amount of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Bank that is not reimbursed
by the U.S. Borrower, the Canadian Borrower, or the European Borrowers, if
applicable, then each Lender shall promptly reimburse such Issuing Bank for its
CAM Percentage of such unreimbursed payment in the Dollar Amount thereof.
Notwithstanding any other provision of this Section 9.20, the Administrative
Agent and each Lender agree that if the Administrative Agent or a Lender is
required under applicable law to withhold or deduct any taxes or other amounts
from payments made by it hereunder or as a result hereof, such Person shall be
entitled to withhold or deduct such amounts and pay over such taxes or other
amounts to the applicable Governmental Authority imposing such tax without any
obligation to indemnify the Administrative Agent or any Lender with respect to
such amounts and without any other obligation of gross up or offset with respect
thereto and there shall be no recourse whatsoever by the Administrative Agent or
any Lender subject to such withholding to the Administrative Agent or any other
Lender making such withholding and paying over such amounts, but without
diminution of the rights of the Administrative Agent or such Lender subject to
such withholding as against Borrowers and the other Loan Parties to the extent
(if any) provided in this Agreement and the other Loan Documents. Any amounts so
withheld or deducted shall be treated as, for the purpose of this Section 9.20,
having been paid to the Administrative Agent or such Lender with respect to
which such withholding or deduction was made.
Section 9.21    Waiver of Immunity. To the extent that any Loan Party has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Loan Party hereby waives such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section 9.21 shall be effective to the
fullest extent now or hereafter permitted under the Foreign Sovereign Immunities
Act of 1976 (as amended, and together with any successor legislation) and are,
and are intended to be, irrevocable for purposes thereof.
Section 9.22    Parallel Debt.
(a)    Each German Loan Party hereby irrevocably and unconditionally undertakes
(and to the extent necessary undertakes in advance) to pay to the European
Administrative Agent an amount equal to the aggregate amount due by such German
Loan Party to any Agent, any Issuing Bank, or any Lender under this Agreement
and any

200





--------------------------------------------------------------------------------




other Loan Document to which it is a party (each payment undertaking under this
Section 9.22 and the obligations and liabilities resulting therefrom being a
“Parallel Debt”).
(b)    Each German Loan Party and the European Administrative Agent agree and
acknowledge that the obligations of each German Loan Party under this Section
9.22 are several, separate and independent (selbständiges Schuldanerkenntnis)
from, and shall not in any way limit or affect, the corresponding obligations of
each German Loan Party to any Agent, Issuing Bank, or Lender under this
Agreement or any other Loan Document to which it is a party (the “Corresponding
Debt”) nor shall the amounts for which each German Loan Party is liable under
this Section 9.22 be limited or affected in any way by its Corresponding Debt
provided that:
(i)    the Parallel Debt shall be decreased to the extent that the Corresponding
Debt has been irrevocably paid or discharged (other than, in each case,
contingent obligations);
(ii)    the Corresponding Debt shall be decreased to the extent that the
Parallel Debt has been irrevocably paid or discharged;
(iii)    the amount of each Parallel Debt shall at all times be equal to the
amount of the relevant Corresponding Debt; and
(iv)    for the avoidance of doubt, each Parallel Debt will become due and
payable at the same time when the relevant Corresponding Debt becomes due and
payable.
(c)    Each Parallel Debt represents the own debt of each German Loan Party, and
no Parallel Debt constitutes any several and joint liability
(gesamtschuldnerische Haftung) of any German Loan Party, nor is any Parallel
Debt subject to any debt owed by a collective ownership (Gesamthand) of any
German Loan Party.
(d)    The security granted, in each case, under the German Security Agreement
with respect to the relevant Parallel Debt is granted to the European
Administrative Agent in its capacity as sole creditor of each Parallel Debt.
(e)    Without limiting or affecting the European Administrative Agent’s rights
against any German Loan Party (whether under this Agreement or any other Loan
Document), each German Loan Party acknowledges that:
(i)    nothing in this Agreement or any Loan Document shall impose any
obligation on the European Administrative Agent to advance any sum to any German
Loan Party; and
(ii)    for the purpose of any vote taken under any Loan Document, the European
Administrative Agent shall not be regarded as having any participation or
commitment other than those which it has in its capacity as a Lender.

201





--------------------------------------------------------------------------------




(f)    The parties hereto acknowledge and confirm that the provisions contained
in this Section 9.22 shall not be interpreted so as to increase the maximum
total amount of the Obligations.
(g)    Without limiting the generality of any provision of this Agreement, this
Section 9.22 shall be binding on the successors and assigns of each German Loan
Party.
(h)    All monies received or recovered by the European Administrative Agent
pursuant to this Agreement and all amounts received or recovered by the European
Administrative Agent from or by the enforcement of any security granted to
secure any Parallel Debt shall be applied in accordance with the terms of this
Agreement.
Section 9.23    Process Agent. Each Foreign Loan Party hereby irrevocably
designates and appoints the U.S. Borrower, in the case of any suit, action or
proceeding brought in the United States as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
that may be served in any action or proceeding arising out of or in connection
with this Agreement or any other Loan Document. Such service may be made by
mailing (by registered or certified mail, postage prepaid) or delivering a copy
of such process to such Foreign Loan Party in care of the U.S. Borrower at the
U.S. Borrower’s address set forth in Section 9.01, and each such Foreign Loan
Party hereby irrevocably authorizes and directs the U.S. Borrower to accept such
service on its behalf. As an alternative method of service, each Foreign Loan
Party irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing (by registered or certified mail, postage
prepaid) of copies of such process to the U.S. Borrower or such Foreign Loan
Party at its address specified in Section 9.01. Each Foreign Loan Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
Section 9.24        Reserved.
Section 9.25    No Fiduciary Duty. Each Agent, Issuing Bank, and Lender may have
economic interests that conflict with those of any Loan Party and its
Affiliates. The Loan Parties agree that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Agent, Issuing Bank, or Lender,
on the one hand, and any Loan Party and its Affiliates, on the other. The Loan
Parties acknowledge and agree that (a) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies thereunder) are
arm’s-length commercial transactions between each Agent, Issuing Bank, and
Lender, on the one hand, and each Loan Party, on the other, and (b) in
connection therewith and with the process leading thereto, (i) no Agent, Issuing
Bank, or Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party and its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Agent, Issuing Bank, or
Lender has advised, is currently advising or will advise any Loan Party or any
of its Affiliates on other matters) or any other obligation to any Loan Party
except the obligations expressly set forth in the Loan Documents and (ii) each
Agent, Issuing Bank, and Lender is acting solely as principal and not as the
agent or fiduciary of each Loan Party, its management, stockholders, creditors
or any Affiliates thereof. Each Loan Party

202





--------------------------------------------------------------------------------




acknowledges and agrees that each Loan Party has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to the
transactions contemplated by the Loan Documents and the process leading thereto.
Each Borrower agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to any Borrower, in connection with the transaction contemplated by the Loan
Documents or the process leading thereto.
Section 9.26    Existing Credit Agreement.
(a)    Each of the Lenders party hereto that is a “Lender” under the Existing
Credit Agreement hereby waives advance notice of any termination or reduction of
commitments and prepayment of loans under the Existing Credit Agreement;
provided that notice thereof is provided on the Effective Date.
(b)    Effective on the Effective Date, the Existing Credit Agreement is hereby
amended and restated in its entirety hereby. The amendment and restatement of
the Existing Credit Agreement hereby shall not be construed to discharge or
otherwise affect any obligations of the Loan Parties accrued or otherwise owing
under the Existing Credit Agreement or under the “Loan Documents” as defined
therein that have not been paid, it being understood that such obligations shall
continue as obligations hereunder and all existing liens and security interests
in favor of the Administrative Agent shall continue and are hereby reaffirmed
and secure the Secured Obligations. Without limiting the generality of the
foregoing, this Agreement is not intended to constitute a novation of the
Existing Credit Agreement.
(c)    Each Secured Party hereby ratifies and approves, and waives any right to
prior notice of, all acts and declarations done by each Agent (including the
Administrative Agent as defined in the Existing Credit Agreement) on its own
behalf and on such Secured Party's behalf prior to the effectiveness of this
Agreement (including as set forth in any Loan Document (as defined in the
Existing Credit Agreement). Each Secured Party hereby authorizes the
Administrative Agent and/or the European Administrative Agent, together with the
applicable Loan Parties, to execute and deliver (i) the U.S. Reaffirmation
Agreement, (ii) the Canadian Reaffirmation Agreement, and (iii) such
documentation as the applicable Agent may deem necessary or desirable, in its
sole discretion, to effect the accession of each of ECN and Sistemas to this
Agreement as Spanish Borrowers (which accession shall not require any further
action on the part of any Lender, Section 9.02(b) notwithstanding).
(d)    On and as of the Closing Date, (i) the “Revolving Commitment” of each
“Lender” (in each case, as defined in the Existing Credit Agreement) that is not
a Lender party to this Agreement shall terminate, and each such “Lender” shall
cease to be a Lender hereunder for all purposes and (ii) the remaining
“Revolving Commitments” (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement shall be adjusted as necessary such that, on and as of
the Closing Date, the Revolving Commitments hereunder shall be as set forth on
the Revolving Commitment Schedule contained herein.

203





--------------------------------------------------------------------------------




Section 9.27    Limited Waiver. By execution and delivery of this Agreement,
each of the Lenders hereby temporarily waives any Default or Event of Default
arising under Section 7(g) to the extent, and solely to the extent, such Default
or Event of Default is caused by a Specified Financial Statement Reporting
Default. Each Lender also agrees that if (a) Holdings delivers its Form 10-Q for
the fiscal quarter ended on or about June 28, 2013 to each of the trustees under
each such indenture prior to the expiration of the sixty day grace period set
forth therein (or prior to the expiration of any extended grace period or
temporary waiver of a Specified Financial Reporting Default provided for in any
Indenture Waiver), and such delivery is effective to cure the “Defaults” and
“Events of Default” under and as defined in the applicable indentures caused by
Holdings’s failure to deliver its quarterly financial statements on Form 10-Q in
a timely manner, or (b) Holdings obtains Indenture Waivers under each of the
Convertible Senior Note Indenture, the Senior Unsecured Note Indenture or the
Subordinated Convertible Note Indenture that permanently waive the Specified
Financial Reporting Defaults under each such indenture, the corresponding
Default and Event of Default under Section 7(g) shall also be deemed cured. The
foregoing temporary waiver shall automatically expire without any further action
by any Person on the earliest of (x) October 28, 2013 unless (i) previously
cured by Holdings on or prior to such date or (ii) Holdings has received, with
respect to each such indenture, Indenture Waivers that either (A) extend the
grace periods provided for in the indentures or (B) temporarily waive the
Specified Financial Reporting Defaults, in which case this temporary waiver
shall be extended until the earliest expiration date of any such grace period or
temporary waiver provided for in such Indenture Waivers, (y) the commencement of
any enforcement action, including any acceleration of the notes, under any such
indenture and (z) the occurrence of any other “Default” or “Event of Default”
under any of the Convertible Senior Note Indenture, the Senior Unsecured Note
Indenture or the Subordinated Convertible Note Indenture.
ARTICLE X
LOAN GUARANTY
Section 10.01    Guaranty. (a) Each U.S. Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and absolutely and unconditionally guarantees to the Secured
Parties, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of all of the Secured
Obligations (including all of the U.S. Secured Obligations and all of the
International Secured Obligations) and all costs and expenses, including,
without limitation, all court costs and legal and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Agents, the Issuing Banks and the Lenders in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, any Borrower, any Loan Guarantor or any other guarantor of all
or any part of the Secured Obligations (such costs and expenses, together with
the Secured Obligations, collectively the “U.S. Guaranteed Obligations”;
provided, however, that the definition of “U.S. Guaranteed Obligations” shall
not create any guarantee by any U.S. Guarantor of (or grant of security interest
by any U.S. Guarantor to support, as applicable) any Excluded Swap Obligations
of such U.S. Guarantor for purposes of determining any obligations of any U.S.
Guarantor).
(b)    Each Canadian Guarantor hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and

204





--------------------------------------------------------------------------------




unconditionally guarantees to the International Secured Parties the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of all of the International Secured Obligations and
all costs and expenses including, without limitation, all court costs and legal
and paralegals’ fees (including allocated costs of in-house counsel and
paralegals) and expenses paid or incurred by the Agents, the Issuing Banks and
the Lenders in endeavoring to collect all or any part of the International
Secured Obligations from, or in prosecuting any action against, the Canadian
Borrower, any Canadian Guarantor, any European Borrower, any European Guarantor,
or any other guarantor of all or any part of the International Secured
Obligations (such costs and expenses, together with the International Secured
Obligations, collectively the “Canadian Guaranteed Obligations”; provided,
however, that the definition of “Canadian Guaranteed Obligations” shall not
create any guarantee by any Canadian Guarantor of (or grant of security interest
by any Canadian Guarantor to support, as applicable) any Excluded Swap
Obligations of such Canadian Guarantor for purposes of determining any
obligations of any Canadian Guarantor)).
(c)    Each European Guarantor hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the International Secured Parties the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of all of the International Secured Obligations and
all costs and expenses including, without limitation, all court costs and legal
and paralegals’ fees (including allocated costs of in-house counsel and
paralegals) and expenses paid or incurred by the Agents, the Issuing Banks and
the Lenders in endeavoring to collect all or any part of the International
Secured Obligations from, or in prosecuting any action against, any European
Borrower, any European Guarantor, any Canadian Borrower, any Canadian Guarantor,
or any other guarantor of all or any part of the International Secured
Obligations (such costs and expenses, together with the International Secured
Obligations, collectively the “European Guaranteed Obligations”; and the
European Guaranteed Obligations together with the Canadian Guaranteed
Obligations and the U.S. Guaranteed Obligations, collectively the “Guaranteed
Obligations”; provided, however, that the definition of “European Guaranteed
Obligations” shall not create any guarantee by any European Guarantor of (or
grant of security interest by any European Guarantor to support, as applicable)
any Excluded Swap Obligations of such European Guarantor for purposes of
determining any obligations of any European Guarantor)).
(d)    Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal.
(e)    All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.
Section 10.02    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
any Agent, any Issuing Bank or any Lender to sue any Borrower, any other Loan
Guarantor, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

205





--------------------------------------------------------------------------------




Section 10.03    No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other Person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party or their assets or any resulting release or
discharge of any obligation of any Obligated Party; (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, any Agent, any Issuing Bank, any Lender or any
other Person, whether in connection herewith or in any unrelated transactions;
or (v) any law or regulation of any jurisdiction or any other event affecting
any term of a guaranteed obligation.
(b)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(c)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of any Agent,
any Issuing Bank or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection or
invalidity of any indirect or direct security for the obligations of any
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other guarantor of or other Person liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by any Agent, any Issuing Bank or
any Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Loan Guarantor or that would otherwise operate as a
discharge of any Loan Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).
Section 10.04    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower or any other Loan
Guarantor, other than the indefeasible payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor

206





--------------------------------------------------------------------------------




irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Obligated Party, or any other Person. Each Loan Guarantor confirms that it is
not a surety under any state or provincial law, as applicable, and shall not
raise any such law as a defense to its obligations hereunder. Each applicable
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash,
provided, that the proceeds of Collateral of a Foreign Loan Party shall not be
applied to Guaranteed Obligations of any U.S. Loan Party. To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.
Section 10.05    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Agents, the Issuing Banks and the Lenders.
Section 10.06    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Agents, the Issuing Banks
and the Lenders are in possession of this Loan Guaranty. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the applicable Loan
Guarantors forthwith on demand by the Administrative Agent.
Section 10.07    Information. Each applicable Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the applicable Guaranteed Obligations and the nature, scope and
extent of the risks that each Loan Guarantor assumes and incurs under this Loan
Guaranty, and agrees that neither any Agent, nor any Issuing Bank or Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.
Section 10.08    Termination. Each of the Lenders and the Issuing Banks may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five days after it

207





--------------------------------------------------------------------------------




receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for the applicable Guaranteed Obligations created, assumed or
committed to prior to the fifth day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of such Guaranteed Obligations.
Section 10.09    Taxes. Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section 10.09), the Agent, Lender or Issuing Bank (as the case may
be) receives the amount it would have received had no such withholding been
made.
Section 10.10    Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any provincial, state, federal or foreign bankruptcy, insolvency, reorganization
or other law affecting the rights of creditors generally, if the obligations of
any Loan Guarantor under this Loan Guaranty would otherwise be held or
determined to be void, voidable, avoidable, invalid or unenforceable on account
of the amount of such Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or any Agent, any Issuing Bank or any Lender, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the relevant Loan Guarantor’s “Maximum Liability”). This Section
10.10 with respect to the Maximum Liability of each Loan Guarantor is intended
solely to preserve the rights of the Agents, the Issuing Banks and the Lenders
to the maximum extent not subject to avoidance under applicable law, and no Loan
Guarantor nor any other Person shall have any right or claim under this Section
10.10 with respect to such Maximum Liability, except to the extent necessary so
that the obligations of any Loan Guarantor hereunder shall not be rendered
voidable under applicable law. Each Loan Guarantor agrees that the applicable
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Agents, the Issuing Banks or the
Lenders hereunder, provided that, nothing in this sentence shall be construed to
increase any Loan Guarantor’s obligations hereunder beyond its Maximum
Liability.
Section 10.11    Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty with
respect to the applicable Guaranteed Obligations or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations under this Loan Guaranty with respect to the applicable Guaranteed
Obligations, each other Loan Guarantor obligated with respect thereto (each a
“Non-Paying Guarantor”) shall contribute to such Paying Guarantor an amount
equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such payment or
payments made, or losses

208





--------------------------------------------------------------------------------




suffered, by such Paying Guarantor. For purposes of this Article X, each
Non-Paying Guarantor’s “Guarantor Percentage” with respect to any such payment
or loss by a Paying Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Guarantor’s Maximum Liability as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the applicable
Borrower after the date hereof (whether by loan, capital infusion or by other
means) to (ii) the aggregate Maximum Liability of all Loan Guarantors hereunder
with respect to such Guaranteed Obligations (including such Paying Guarantor) as
of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Maximum Liability has
not been determined for any Loan Guarantor, the aggregate amount of all monies
received by such Loan Guarantors from the applicable Borrower after the date
hereof (whether by loan, capital infusion or by other means). Nothing in this
provision shall affect any Loan Guarantor’s several liability for the entire
amount of the applicable Guaranteed Obligations (up to such Loan Guarantor’s
Maximum Liability). Each of the Loan Guarantors covenants and agrees that its
right to receive any contribution under this Loan Guaranty from a Non-Paying
Guarantor shall be subordinate and junior in right of payment to the payment in
full in cash of such Guaranteed Obligations. This provision is for the benefit
of all of the Agents, the Issuing Banks, the Lenders and the Loan Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.
Section 10.12    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Agents, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
Section 10.13    French Guarantee Limitations. (a) The obligations and
liabilities of any French Guarantor (including, for the avoidance of doubt, a
French Borrower) under the Loan Documents and in particular under this Article X
shall not include any obligation or liability which, if incurred, would
constitute the provision of financial assistance within the meaning of Article
L. 225-216 of the French Commercial Code and/or would constitute a misuse of
corporate assets within the meaning of Article L. 241-3 or L. 242-6 of the
French Commercial Code or any other law or regulation having the same effect, as
interpreted by French courts.
(b)    The obligations and liabilities of any French Borrower under this Article
X shall be limited at all times to the European Guaranteed Obligations, up to a
maximum principal amount equal to the aggregate of (i) the outstanding aggregate
amount of the Tranche C Commitment up to the amount made available to such
French Borrower and (ii) the principal amount outstanding of any intercompany
loan made available (directly or indirectly) to such French Borrower (or any of
its Subsidiaries) from the proceeds of any Loan under this Agreement.
(c)    The obligations and liabilities of any French Guarantor (other than the
French Borrower) under this Article X:

209





--------------------------------------------------------------------------------




(i)    for the obligations and liabilities under the Loan Documents of any other
Foreign Loan Party which is not a Subsidiary of such French Guarantor shall be
limited, at any time, to an amount equal to the aggregate of all amounts
directly or indirectly borrowed under this Agreement by such other Foreign Loan
Party to the extent directly or indirectly on-lent to such French Guarantor
under intercompany loan agreements and outstanding at the date a payment is to
be made by such French Guarantor under this Article X; it being specified that
any payment made by such French Guarantor under this Article X in respect of the
obligations of such Foreign Loan Party shall reduce pro tanto the outstanding
amount of the intercompany loans due by such French Guarantor under the
intercompany loan agreements referred to above and that any repayment of the
intercompany loans by such French Guarantor shall reduce pro tanto the amount
payable under this Article X; and
(ii)    for the obligations and liabilities under the Loan Documents of any
other Foreign Loan Party which is its Subsidiary shall not be limited and shall
therefore cover all amounts due by such Foreign Loan Party as Borrower and/or as
Guarantor; it being specified that where such Subsidiary is itself a Guarantor
which guarantees the obligations of a member of the Group which is not a
Subsidiary of the relevant French Guarantor, the amounts payable by such French
Guarantor under this clause (ii) in respect of the obligations of this
Subsidiary as Guarantor, shall be limited as set out in clause (i) above.
Section 10.14    German Guarantee Limitations.
(a)    The right of the Secured Parties to enforce the Guaranteed Obligations of
a German Guarantor existing in the form of a German limited liability company
(Gesellschaft mit beschränkter Haftung, GmbH) or a limited liability partnership
with a limited liability company as partner (GmbH & Co. KG) under this Article X
shall be limited if and to the extent that the Guaranteed Obligations secure any
obligation of an affiliated company (verbundenes Unternehmen) within the meaning
of section 15 German Stock Corporation Act (Aktiengesetz) (in each case other
than any of such German Guarantor's direct or indirect subsidiaries) and the
enforcement of such Guaranteed Obligations would cause:
(i)    such German Guarantor's (or in the case of a GmbH & Co. KG, its general
partner's) net assets (Reinvermögen) determined in accordance with the
provisions of the German Commercial Code (Handelsgesetzbuch) consistently
applied by such German Guarantor (or in the case of a GmbH & Co. KG, its general
partner) in preparing its unconsolidated balance sheets (Jahresabschluss)
according to section 42 German Limited Liability Companies Act (Gesetz
betreffend die Gesellschaften mit beschränkter Haftung), sections 242, 264
German Commercial Code and in accordance with sections 30, 31 German Limited
Liability Companies Act (as applicable at the time of enforcement)) (the

210





--------------------------------------------------------------------------------




"Net Assets") to be less than its registered share capital (Stammkapital)
(Begründung einer Unterbilanz); or
(ii)    (if such German Guarantor's (or in the case of a GmbH & Co. KG, its
general partner's) Net Assets are already less than its registered share
capital) the German Guarantor's (or in the case of a GmbH & Co. KG, its general
partner's) Net Assets to be further reduced (Vertiefung einer Unterbilanz)
(in each case a "Capital Impairment").
(b)    For the purposes of the calculation of the German Guarantor's (or in the
case of a GmbH & Co. KG, its general partner's) Net Assets:
(i)    the amount of any increase of the German Guarantor's (or in the case of a
GmbH & Co. KG, its general partner's) registered share capital that has been
effected without the prior written consent of any Agent or is otherwise
permitted under this Agreement and the other Loan Documents shall be deducted
from the registered share capital;
(ii)    any obligations of the German Guarantor (or in the case of a
GmbH & Co. KG, of its general partner) towards any of the Borrowers or any of
their affiliates which are subordinated in accordance with section 39 para. 1
no. 5 German Insolvency Code (Insolvenzordnung), shall be disregarded; and
(iii)    loans and other liabilities incurred by the German Guarantor (or in the
case of a GmbH & Co. KG, by its general partner) in violation of the provisions
of this Agreement or any other Loan Document shall be disregarded.
(c)    The German Guarantor shall deliver to the Agent, within ten (10) Business
Days after receipt from the Agent of a notice stating that the Agent intends to
enforce the Guaranteed Obligations an up-to-date balance sheet of the German
Guarantor (or in the case of a GmbH & Co. KG, of its general partner) together
with a detailed calculation (satisfactory to the Agent) of the amount of the
German Guarantor's (or in the case of a GmbH & Co. KG, its general partner's)
Net Assets taking into account the adjustments set forth in paragraph (b) above
(the "Management Determination"). Any Agent shall be entitled to enforce the
Guaranteed Obligations in an amount which would, in accordance with the
Management Determination, not cause a Capital Impairment of the German Guarantor
(or in the case of a GmbH & Co. KG, of its general partner).
(d)    Following the relevant Agent's receipt of the Management Determination,
upon request by the relevant Agent, the German Guarantor (or in the case of a
GmbH & Co. KG, its general partner) shall deliver to the respective Agent within
thirty (30) Business Days of request an up-to-date balance sheet of the German
Guarantor (or in the case of a GmbH & Co. KG, of its general partner's) drawn up
by the German

211





--------------------------------------------------------------------------------




Guarantor's (or in the case of a GmbH & Co. KG, its general partner's) auditor
together with a detailed calculation (satisfactory to the respective Agent) of
the amount of the German Guarantor's (or in the case of a GmbH & Co. KG, its
general partner's) Net Assets taking into account the adjustments set forth in
paragraph (b) above (the "Auditor's Determination"). Such balance sheet and
Auditor's Determination shall be prepared in accordance with generally accepted
accounting principles in Germany consistently applied. Each Agent shall be
entitled to enforce the Guaranteed Obligations in an amount which would, in
accordance with the Auditor's Determination, not cause a Capital Impairment of
the German Guarantor (or in the case of a GmbH & Co. KG, of its general
partner's).
(e)    If as a result of the enforcement of the Guaranteed Obligations its Net
Assets would be reduced below the amount of its registered share capital, the
German Guarantor (or in the case of a GmbH & Co. KG, its general partner) shall
without undue delay (unverzüglich) bearing in mind the legitimate interests of
the Secured Parties after its receipt of a written request by the respective
Agent realise, to the extent legally permitted, any and all of its assets shown
in the balance sheet with a book value (Buchwert) that is materially lower than
the market value of such asset(s) and that are not required for the business of
the German Guarantor (or in the case of a GmbH & Co. KG, of its general
partner's) (nicht betriebsnotwendig).
After the realisation of such asset(s) the German Guarantor (or in the case of a
GmbH & Co. KG, its general partner) shall, within five (5) Business Days, notify
the respective Agent of the amount of the proceeds from the sale and submit a
statement with a new calculation of the amount of the Net Assets taking into
account such proceeds. Such calculation shall, upon the relevant Agent's
request, be confirmed by the German Guarantor's (or in the case of a
GmbH & Co. KG, its general partner's) auditor within a period of twenty (20)
Business Days following the request.
(f)    The restriction under paragraph (a) above shall not apply:
(i)    if the German Guarantor (or in the case of a GmbH & Co. KG, its general
partner) has not complied with its obligations pursuant to paragraphs (c)
through (e) above;
(ii)    when, at the time of enforcement of the Guaranteed Obligations, the
restrictions under paragraph (a) above are, due to a change of the applicable
laws, the interpretation thereof or otherwise, not required to protect the
managing directors of the German Guarantor (or in the case of a GmbH & Co. KG,
its general partner) or of any of its direct or indirect shareholders from the
risk of personal liability;
(iii)    if the German Guarantor (or in the case of a GmbH & Co. KG, its general
partner) has a fully recoverable recourse claim (vollwertiger Gegenleistungs-
oder Rückgewähranspruch);

212





--------------------------------------------------------------------------------




(iv)    if and so long it is party to a domination and/or profit and loss
pooling agreement (Beherrschungsvertrag und/oder Gewinnabführungsvertrag) or a
chain of domination and/or profit and loss pooling agreements as a dominated or
profit distributing entity with its shareholder or with any of its shareholder's
affiliated companies within the meaning of section 15 German Stock Corporation
Act whose obligations are secured (other than the German Guarantor's (or in the
case of a GmbH & Co. KG, its general partner's) subsidiaries) as dominating or
profit receiving entity, on the date of the enforcement, provided that the
Administrative Agent provides evidence that the mere existence of such
domination and/or profit and loss pooling agreement on such date is sufficient
to suspend the restrictions imposed by sections 30, 31 German Limited Liability
Companies Act; including, in particular, that it is not required for such
suspension that the relevant German Guarantor (or in the case of a GmbH & Co.
KG, its general partner) has a fully recoverable recourse claim (vollwertiger
Gegenleistungs- oder Rückgewähranspruch) against any such dominating or profit
receiving entity; or
(v)    to the extent that the Guaranteed Obligations secure any Loans that are
on-lent by the relevant Borrower to the German Guarantor (or in the case of a
GmbH & Co. KG, its general partner)(or any of its subsidiaries) and have not yet
been repaid by the German Guarantor (or in the case of a GmbH & Co. KG, its
general partner) (or its subsidiaries) prior to the time of the intended
enforcement.
(g)    No limitation of enforcement of the Guaranteed Obligations in accordance
with the above limitations will prejudice the rights of any Agent to continue
enforcing the Guaranteed Obligations (subject always to the operation of the
limitation set out above at the time of such enforcement) until full
satisfaction of the Secured Obligations.
(h)    The maximum amount payable by a German Guarantor existing in the form of
a German limited liability company (GmbH) or a limited liability partnership
with a limited liability company as partner (GmbH & Co. KG) under this Article X
shall be limited to the extent such German Guarantor (or in the case of a GmbH &
Co. KG, its general partner), as a consequence of the payment, would become
unable to pay its other debts as they due (zahlungsunfähig) within the meaning
of section 64 sentence 3 German Limited Liability Companies Act (the "Liquidity
Impairment") and this payment were to result in personal liability of the German
Guarantor's (or in the case of a GmbH & Co. KG, its general partner's) managing
directors (Geschäftsführer) pursuant to section 64 sentence 3 German Limited
Liability Companies Act, it being understood that as of the date of this
Agreement the German Guarantor's (or in the case of a GmbH & Co. KG, its general
partner's) managing directors do not foresee any enforcement under this Article
X. In respect of such Liquidity Impairment, the following shall apply:
(i)    for the purpose of establishing whether a Liquidity Impairment would
occur, the following payments and claims shall be disregarded, unless otherwise
agreed with the Administrative Agent:

213





--------------------------------------------------------------------------------




(x) payments made by the relevant German Guarantor (or in the case of a
GmbH & Co. KG, its general partner) after the Administrative Agent has notified
such German Guarantor of its intention to enforce this Article X (the "Demand")
that are not due at the time of the payment; and (y) any claims (and payment in
this respect) towards any of the Borrowers or any of their affiliates which are
subordinated in accordance with section 39 para. 1 no. 5 German Insolvency Code
(Insolvenzordnung);
(ii)    the limitations set forth in this paragraph (h) shall only apply if the
respective German Guarantor, within 10 (ten) Business Days following the Demand,
confirms in writing to the Administrative Agent to what extent the enforcement
of this Article X were to result in a Liquidity Impairment (the "Management
Liquidity Impairment Determination") and provides the Administrative Agent with
each of the following: (x) a liquidity schedule providing for the preceding 12
months and for the 12 subsequent months showing the liquidity requirements of
such German Guarantor (or in the case of a GmbH & Co. KG, its general partner)
and to what extent the enforcement of the relevant Guaranteed Obligations would
affect its ability to make payments (Liquiditätsplan); (y) a payment schedule
which sets out when and in which amounts instalment payments can be made in
respect of the relevant Guaranteed Obligations, and (z) evidence to the
satisfaction of the Administrative Agent that all acceptable (zumutbare)
measures have been taken or will promptly (unverzüglich) be taken in order to
increase the respective German Guarantor's (or in the case of a GmbH & Co. KG,
its general partner's) liquidity;
(iii)    if the Administrative Agent disagrees with such Management Liquidity
Impairment Determination, the relevant German Guarantor shall, within 15
(fifteen) Business Days following a respective request by the Administrative
Agent, deliver to the Administrative Agent a written auditors' confirmation
determining the amount that would have been necessary on the date of the Demand
to prevent the occurrence of a Liquidity Impairment (the “Auditor’s Liquidity
Impairment Determination”). Each relevant German Guarantor (or in the case of a
GmbH & Co. KG, its general partner) shall render any and all reasonable
assistance requested by the auditors for the purposes of facilitating the
Auditors’ Liquidity Impairment Determination and shall allow full access to and
inspection of its books and any other necessary documents; the Administrative
Agent shall be entitled to enforce this Article X without further court ruling
up to the amount determined by the Management Liquidity Impairment Determination
or, if disputed, up to the amount determined by the Auditor's Liquidity
Impairment Determination; and
(iv)    the aforementioned restriction does not apply, if the Administrative
Agent has not been provided with (i) a Management Liquidity Impairment
Determination within ten (10) Business Days from

214





--------------------------------------------------------------------------------




Demand, or (ii), if disputed, with an Auditor's Liquidity Impairment
Determination within fifteen (15) Business Days of the respective request.
Notwithstanding the foregoing, the Administrative Agent and each Credit Party
shall be entitled to further pursue in court their claims under this Article X
against the relevant German Guarantor in excess of the amounts determined by way
of a Management Liquidity Impairment Determination or an Auditor's Liquidity
Impairment Determination, in particular, but not limited to, by claiming in
court that demanding payment under this Article X against the German Guarantor
does not result in personal liability of the German Guarantor's (or in the case
of a GmbH & Co. KG, its general partner's) managing directors (Geschäftsführer)
pursuant to section 64 sentence 3 German Limited Liability Companies Act.
(i)    The limitations set forth in this Section 10.14 shall apply on the
Parallel Debt accordingly, if and to the extent relating to a German Loan Party
in the form of a German limited liability company (GmbH) or a limited liability
partnership with a limited liability company as partner (GmbH & Co. KG).
(j)    No reduction of the amount enforceable under this Article X or under the
Parallel Debt in accordance with the above limitations will prejudice the rights
of any Credit Party to continue to enforce its claims under Article X or under
the Parallel Debt (subject always to the operation of the limitations set forth
above at the time of such enforcement) until full satisfaction of the respective
secured claims.
Section 10.15    Spanish Guarantee Limitations. The obligations and liabilities
of any Spanish Guarantor (including, for the avoidance of doubt, any Spanish
Borrower) under the Loan Documents shall never result in a breach of the
Financial Assistance obligations contained and described in detail under Section
5.17 of this Agreement.


Section 10.16    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.16 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.16 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.16 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.16 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act. Notwithstanding the foregoing, no European Guarantor
or Canadian Guarantor shall guarantee or otherwise be liable for Swap
Obligations of a U.S. Loan Party.
ARTICLE XI
THE BORROWER REPRESENTATIVE

215





--------------------------------------------------------------------------------




Section 11.01    Appointment; Nature of Relationship. The U.S. Borrower is
hereby appointed by each of the Borrowers as its contractual representative
(herein referred to as the “Borrower Representative” hereunder and under each
other Loan Document, and each of the Borrowers irrevocably authorizes the
Borrower Representative to act as the contractual representative of such
Borrower with the rights and duties expressly set forth herein and in the other
Loan Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower; provided that, in the case of a Revolving Loan, such
amount shall not cause a violation of the Revolving Exposure Limitations. The
Agents, the Issuing Banks and the Lenders, and their respective officers,
directors, agents or employees, shall not be liable to the Borrower
Representative or any Borrower for any action taken or omitted to be taken by
the Borrower Representative or the Borrowers pursuant to this Section 11.01.
Section 11.02    Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.
Section 11.03    Employment of Agents. The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.
Section 11.04    Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default”. In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lenders.
Any notice provided to the Borrower Representative hereunder shall constitute
notice to each Borrower on the date received by the Borrower Representative.
Section 11.05    Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.
Section 11.06    Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan

216





--------------------------------------------------------------------------------




Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including, without limitation, the Borrowing Base Certificates and the
Compliance Certificates. Each Borrower agrees that any action taken by the
Borrower Representative or the Borrowers in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.
Section 11.07    Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificates and
Compliance Certificate required pursuant to the provisions of this Agreement.
For the purpose of this Section 11, the Borrower Representative of each German
Loan Party is hereby released from the restrictions of section 181 German Civil
Code (BGB) and from the corresponding provisions set forth in other applicable
law), in each case to the extent legally possible. Each German Loan Party
represents to each of the Lenders that the release hereby granted is effective
under the terms of its constitutional documents.
[signature pages follow]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
GENERAL CABLE INDUSTRIES, INC.,
as the U.S. Borrower
 
 
 
By
 
  /s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Executive Vice President and
 
 
Chief Financial Officer
 
 
 
GENERAL CABLE COMPANY LTD./COMPAGNIE GENERAL CABLE LTEE,
as the Canadian Borrower
 
 
 
By
  /s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Executive Vice President and
 
 
Chief Financial Officer

[signature page to Amended and Restated Credit Agreement]

217





--------------------------------------------------------------------------------




SILEC CABLE SAS,
as the French Borrower
 
 
 
By
  /s/ Emmanuel Sabonnadiere
 
Name:
Emmanuel Sabonnadiere
 
Title:
President
 
 
 
NORDDEUTSCHE SEEKABELWERKE GMBH,
as the German Borrower
 
 
 
By
  /s/ Sandrine Dyzers
 
Name:
Sandrine Dyzers
 
Title:
Authorized Signatory



















[signature page to Amended and Restated Credit Agreement]








--------------------------------------------------------------------------------




OTHER LOAN PARTIES:
 
GENERAL CABLE CORPORATION, as a U.S. Guarantor
 
GK TECHNOLOGIES,
INCORPORATED, as a U.S. Guarantor
 
GENERAL CABLE INDUSTRIES LLC, as a U.S. Guarantor
 
GENERAL CABLE TECHNOLOGIES CORPORATION, as a U.S. Guarantor
 
DIVERSIFIED CONTRACTORS, INC.,
as a U.S. Guarantor
 
 
 
GC GLOBAL HOLDINGS, INC.,
as a U.S. Guarantor
 
 
 
GENERAL CABLE OVERSEAS HOLDINGS, LLC, as a U.S. Guarantor
 
 
 
GENCA CORPORATION, as a U.S. Guarantor
 
 
 
MLTC COMPANY, as a U.S. Guarantor
 
 
 
MARATHON STEEL COMPANY, as a U.S. Guarantor
 
 
 
PRESTOLITE WIRE LLC, as a U.S. Guarantor
 
 
 
GENERAL CABLE CANADA HOLDINGS LLC, as a U.S. Guarantor
 
 
 
By
  /s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Executive Vice President and
 
 
Chief Financial Officer

[signature page to Amended and Restated Credit Agreement]








--------------------------------------------------------------------------------




PHELPS DODGE INTERNATIONAL CORPORATION, as a U.S. Guarantor
 
PHELPS DODGE ENFIELD CORPORATION, as a U.S. Guarantor
 
PD WIRE & CABLE SALES CORPORATION, as a U.S. Guarantor
 
PHELPS DODGE NATIONAL CABLES CORPORATION, as a U.S. Guarantor
 
 
 
By
  /s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Executive Vice President and
 
 
Chief Financial Officer
 
 
 
By
/s/ Robert J. Siverd
 
Name:
Robert J. Siverd
 
Title:
Executive Vice President and
 
 
Secretary















[signature page to Amended and Restated Credit Agreement]








--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, U.S.
Issuing Bank and U.S. Swingline Lender
 
 
 
By
  /s/ Katherine Cliffel
 
Name:
 Katherine Cliffel
 
Title:
SVP & Authorized Signer
 
 
 
JPMORGAN CHASE BANK, N.A., Toronto Branch, individually and as Canadian Issuing
Bank and Tranche B Swingline Lender
 
 
By
  /s/ Agostino A. Marchetti
 
Name:
Agostino A. Marchetti
 
Title:
SVP
 
 
 
J.P. Morgan Securities plc, individually and as Tranche C Swingline Lender
 
 
 
By
  /s/ Tim Jacob
 
Name:
Tim Jacob
 
Title:
Senior Vice President
 
 
 
J.P. MORGAN LIMITED, as European Administrative Agent and European Issuing Bank
 
 
 
By
  /s/ Tim Jacob
 
Name:
Tim Jacob
 
Title:
Senior Vice President





[signature page to Amended and Restated Credit Agreement]








--------------------------------------------------------------------------------




Bank of America, N.A.
 
 
 
By
/s/ Brian Roman
 
Name:
Brian Roman
 
Title:
Vice President
 
 
 
Bank of America, N.A. acting through its Canada Branch
 
 
By
/s/ Medina Sales de Andrade
 
Name:
Medina Sales de Andrade
 
Title:
Vice President
 
 
 
Banc of America Securities Limited
 
 
 
By
/s/ Gary Saint
 
Name:
Gary Saint
 
Title:
Director
 
 
 
Credit Agricole Corporate and Investment Bank
 
 
 
By
/s/ Blake Wright
 
Name:
Blake Wright
 
Title:
Managing Director
 
 
 
By
/s/ James Austin
 
Name:
James Austin
 
Title:
Vice President



[signature page to Amended and Restated Credit Agreement]














--------------------------------------------------------------------------------




WELLS FARGO CAPITAL FINANCE, LLC,
 
 
 
By
/s/ Kevin Cox
 
Name:
Kevin Cox
 
Title:
Vice President
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
By
/s/ Kevin Cox
 
Name:
Kevin Cox
 
Title:
Vice President
 
 
 
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,
 
 
 
By
/s/ Raymond Eghobamien
 
Name:
Raymond Eghobamien
 
Title:
Vice President
 
 
Wells Fargo Capital Finance
 
 
Corporation Canada
 
 
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
By
/s/ Rufus S. Dowe, III
 
Name:
Rufus S. Dowe, III
 
Title:
Vice President





[signature page to Amended and Restated Credit Agreement]








--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
By
/s/ Peter Cucchiara
 
Name:
Peter Cucchiara
 
Title:
Vice President
 
 
 
By
/s/ Kirk Tashjian
 
Name:
Kirk Tashjian
 
Title:
Vice President
 
 
 
DEUTSCHE BANK AG LONDON BRANCH
 
 
By
/s/ Mark Dixson
 
Name:
Mark Dixson
 
Title:
Managing Director
 
 
 
By
/s/ Ilias Katsoulis
 
Name:
Ilias Katsoulis
 
Title:
Vice President
 
 
 
PNC Bank, National Association
 
 
 
By
/s/ C. Joseph Richardson
 
Name:
C. Joseph Richardson
 
Title:
Senior Vice President







[signature page to Amended and Restated Credit Agreement]








--------------------------------------------------------------------------------




PNC BANK CANADA BRANCH
 
 
 
By
/s/ Caroline Stade
 
Name:
Caroline Stade
 
Title:
SVP
 
 
 
By
/s/ Bill Hines
 
Name:
Bill Hines
 
Title:
Principal Officer and SVP
 
 
 
RBS CITIZENS BUSINESS CAPITAL, a division of RBS Citizens, N.A.
 
 
By
/s/ David Slattery
 
Name:
David Slattery
 
Title:
Assistant Vice President
 
 
 
Standard Chartered Bank
 
 
 
By
/s/ Johanna Minaya
 
Name:
Johanna Minaya
 
Title:
Associate Director
 
 
 
By
/s/ Andrew Y. Ng
 
Name:
Andrew Y. Ng
 
Title:
Director
 
 
Standard Chartered Bank NY
 
 
 
Standard Chartered Bank
 
 
 
By
/s/ Joseph D. Donovan
 
Name:
Joseph D. Donovan
 
Title:
Vice President



[signature page to Amended and Restated Credit Agreement]








--------------------------------------------------------------------------------




Branch Banking and Trust Company
 
 
 
By
/s/ Ryan T. Hamilton
 
Name:
Ryan T. Hamilton
 
Title:
Assistant Vice President
 
 
 
The Huntington National Bank
 
 
By
/s/ John D. Whetstone
 
Name:
John D. Whetstone
 
Title:
Vice President
 
 
 
Fifth Third Bank, an Ohio Banking Corporation
 
 
 
By
/s/ Michael Schaltz
 
Name:
Michael Schaltz
 
Title:
Vice President
 
 
 
FIFTH THIRD BANK, operating through its Canadian Branch
 
 
 
By
/s/ Charles Ritchie
 
Name:
Charles Ritchie
 
Title:
Vice President
 
 
 
COMPASS Bank
 
 
 
By
/s/ John Burer
 
Name:
John Burer
 
Title:
SVP



[signature page to Amended and Restated Credit Agreement]








--------------------------------------------------------------------------------




Bank of Montreal - Chicago Branch
 
 
 
By
/s/ Kara Goodwin
 
Name:
Kara Goodwin
 
Title:
Director
 
 
 
Bank of Montreal
 
 
By
/s/ Sean P. Gallaway
 
Name:
Sean P. Gallaway
 
Title:
Vice President
 
 
 
SunTrust Bank
 
 
 
By
/s/ Amanda Watkins
 
Name:
Amanda Watkins
 
Title:
Director
 
 
 
RB International Finance (USA) LLC
 
 
 
By
/s/ Christoph Hoedl
 
Name:
Christoph Hoedl
 
Title:
First Vice President
 
 
 
By
/s/ John A. Valiska
 
Name:
 John A. Valiska
 
Title:
First Vice President
 
 
 
U.S. Bank National Association
 
 
 
By
/s/ Matthew Kasper
 
Name:
Matthew Kasper
 
Title:
Vice-President



[signature page to Amended and Restated Credit Agreement]








--------------------------------------------------------------------------------




U.S. Bank National Association, Canada Branch
 
 
 
By
/s/ Paul Rodgers
 
Name:
Paul Rodgers
 
Title:
Vice President
 
 
 
CAPITAL ONE LEVERAGE FINANCE CORPORATION
 
 
By
/s/ Ari Kaplan
 
Name:
Ari Kaplan
 
Title:
Senior Vice President
 
 
 
GOLDMAN SACHS BANK USA
 
 
 
By
/s/ Mark Walton
 
Name:
Mark Walton
 
Title:
Authorized Signatory
 
 
 
Goldman Sachs International Bank, as Tranche C Revolving Lender,
 
 
 
By
/s/ Eugene Leouzon
 
Name:
Eugene Leouzon
 
Title:
Authorized Signatory
 
 
 
BARCLAYS BANK PLC
 
 
 
By
/s/ Sreedhar Kona
 
Name:
Sreedhar Kona
 
Title:
Vice President



[signature page to Amended and Restated Credit Agreement]








--------------------------------------------------------------------------------




SIEMENS FINANCIAL SERVICES, INC.
 
 
 
By
/s/ Jeffrey B. Iervese
 
Name:
Jeffrey B. Iervese
 
Title:
Vice President
 
 
 
By
/s/ Andrew Beneduce
 
Name:
Andrew Beneduce
 
Title:
Collateral Specialist
 
 
 
Amalgamated Bank
 
 
 
By
/s/ Robert R. Wallace
 
Name:
Robert R. Wallace
 
Title:
First Vice President
 
 
 
FIRSTMERIT BANK, N.A.
 
 
 
By
/s/ John Zimbo
 
Name:
John Zimbo
 
Title:
Vice President
 
 
 
Morgan Stanley Bank, N.A.
 
 
 
By
/s/ Kelly Chin
 
Name:
Kelly Chin
 
Title:
Authorized Signatory









[signature page to Amended and Restated Credit Agreement]










--------------------------------------------------------------------------------




Annex I – PP&E Components


“Alcan Canadian PP&E Component” means 85% of the Net Orderly Liquidation Value
of the Canadian Loan Parties’ Alcan Eligible Equipment (as defined in the
Existing Credit Agreement); provided that the Net Orderly Liquidation Value
shall be calculated after giving effect to all amortization prior to the
Effective Date under the definition of “Alcan Canadian PP&E Component” (as
defined in the Existing Credit Agreement).
“Alcan U.S. PP&E Component” means an amount equal to (a) 75% of the fair market
value of the U.S. Loan Parties’ Alcan Eligible Real Property (as defined in the
Existing Credit Agreement) plus (b) 85% of the Net Orderly Liquidation Value of
the U.S. Loan Parties’ Alcan Eligible Equipment (as defined in the Existing
Credit Agreement); provided that for the purposes of clauses (a) and (b), the
fair market value and the Net Orderly Liquidation Value shall each be calculated
after giving effect to all amortization prior to the Effective Date under the
definition of “Alcan U.S. PP&E Component” (as defined in the Existing Credit
Agreement).
“General Cable Canadian PP&E Component” means 85% of the Net Orderly Liquidation
Value of the Canadian Loan Parties’ Eligible Equipment (excluding the Canadian
Loan Parties’ Alcan Eligible Equipment); provided that the Net Orderly
Liquidation Value shall be calculated after giving effect to all amortization
prior to the Effective Date under the definition of “General Cable Canadian PP&E
Component” (as defined in the Existing Credit Agreement).
“General Cable U.S. PP&E Component” means an amount equal to (a) 75% of the fair
market value of the U.S. Loan Parties’ Eligible Real Property (excluding the
U.S. Loan Parties’ Alcan Eligible Real Property) plus (b) 85% of the Net Orderly
Liquidation Value of the U.S. Loan Parties’ Eligible Equipment (excluding the
U.S. Loan Parties’ Alcan Eligible Equipment); provided that for the purposes of
clauses (a) and (b), the fair market value and the Net Orderly Liquidation Value
shall each be calculated after giving effect to all amortization prior to the
Effective Date under the definition of “General Cable U.S. PP&E Component” (as
defined in the Existing Credit Agreement).




--------------------------------------------------------------------------------




REVOLVING COMMITMENT SCHEDULE
Lender
U.S. Commitment
Tranche B Commitment
Tranche C Commitment
JPMorgan Chase Bank, N.A., Toronto Branch
-
$35,000,000
-
J. P. Morgan Securities PLC
-
-
$139,000,000
Bank of America, N.A.
$46,500,000
-
-
Bank of America, N.A. acting through its Canada Branch
-
$6,000,000
-
Banc of America Securities Limited
-
-
$37,500,000
Credit Agricole Corporate & Investment Bank
-
-
$90,000,000
Wells Fargo Bank, National Association
$46,500,000
-
-
Wells Fargo Capital Finance Corporation Canada
-
$6,000,000
-
KeyBank National Association
$50,000,000
-
-
Deutsche Bank AG New York Branch
$34,000,000
-
-
Deutsche Bank AG London Branch
-
-
$16,000,000
PNC Bank, National Association
$45,000,000
-
-
PNC Bank, Canada Branch
-
$5,000,000
-
RBS Business Capital, a division of RBS Citizens, N.A.
$40,000,000
-
-
Standard Chartered Bank
$22,000,000
$2,500,000
$10,500,000
HSBC Bank USA, N.A.
$25,000,000
-
-
Branch Banking and Trust Company
$31,500,000
$3,500,000
-
The Huntington National Bank
$35,000,000
-
-
Fifth Third Bank, an Ohio Banking Corporation
$27,000,000
-
-
Fifth Third Bank, operating through its Canadian Branch
-
$3,000,000
-
Compass Bank
$30,000,000
-
-





--------------------------------------------------------------------------------




Lender
U.S. Commitment
Tranche B Commitment
Tranche C Commitment
Bank of Montreal – Chicago Branch
$25,000,000
-
-
Bank of Montreal
-
$2,500,000
-
SunTrust Bank
$25,000,000
$2,500,000
-
RB International Finance (USA) LLC
$25,000,000
-
-
US Bank National Association
$22,500,000
-
-
U.S. Bank National Association, Canada Branch
-
$2,500,000
-
Capital One Leverage Finance Corp.
$25,000,000
-
-
Goldman Sachs Bank USA
$10,000,000
-
-
Goldman Sachs International Bank
-
-
$3,500,000
Barclays Bank PLC
$10,000,000
$1,500,000
$3,500,000
Siemens Financial Services, Inc.
$10,000,000
-
-
Amalgamated Bank
$15,000,000
-
-
FirstMerit Bank N.A.
$15,000,000
-
-
Morgan Stanley Bank, N.A.
$15,000,000
-
-
Total
$630,000,000.00
$70,000,000.00
$300,000,000











--------------------------------------------------------------------------------




Schedules to the 2013 Credit Agreement:
Schedule 1.01A
Eligible Real Property
3101 Pleasant Valley Blvd.
Altoona, PA 16603
1392 Remmel Dam Road
Jones Mill, AR 72104
1381 US Highway By-Pass North
Lawrenceburg, KY 40342
1453 South Washington
DuQuoin, IL 62832
345 McGregor St.
Manchester, NH 03102
Three Carol Drive
Lincoln, RI 02865
19 Bobrick Drive
Jackson, TN 38305
440 East 8th Street
Marion, IN 46953
1600 West Main St.
Willimantic, CT 06226
9975 US Highway 80
Scottsville, TX 75688
241 Blacktail Lane
Roseburg, OR 97470


867 N. Bank Road
Roseburg, OR  97470


20213 Whitfield Road
Sedalia, MO 65301


409 Reighard Avenue
Williamsport, PA


215 Blacktail Lane
Roseburg, OR 97470













--------------------------------------------------------------------------------




Schedule 1.01B
XXX1 
Account Debtor
Payment Term (days)
XXX1
XXX1
XXX1
XXX1
XXX1
XXX1
XXX1
XXX1
XXX1
XXX1
XXX1
XXX1



___________________________






--------------------------------------------------------------------------------




Omitted and filed separately with the Securities and Exchange Commission under a
request for confidential treatment.


____________
1     Select as applicable.








--------------------------------------------------------------------------------




Schedule 1.01C
Existing Banking Services Obligations
Banking Services Obligations of the U.S. Loan Parties and Canadian Loan Parties:
PNC Bank, National Association – corporate treasury management services;
purchasing cards; controlled disbursement, automated services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
US Bank National Association – Prestolite treasury management services
(scheduled for close Q1 2014), trustee for Senior Notes.
Wells Fargo Bank, National Association – PDIC treasury management, metals
hedging.
JPMorgan Chase Bank, N.A. – Treasury Management and overdraft protection
services; Canadian overdraft facility.
Banking Services Obligations of the European Loan Parties:
BBVA overdraft facility renewed July 2013, with a maximum limit of XXX1 and a
current outstanding balance of XXX1, as of August 27, 2013.
Overdraft facility with Credit Agricole in the amount of XXX1, and a current
balance of XXX1 outstanding as of August 2013.


___________________________
   






--------------------------------------------------------------------------------




Omitted and filed separately with the Securities and Exchange Commission under a
request for confidential treatment.
________________
3     Set forth, to at least 9 decimals, as a percentage of the U.S. Commitment
of all Lenders thereunder.








--------------------------------------------------------------------------------




Schedule 1.01D
Existing Swap Obligations
Swap Agreement Obligations of U.S. Loan Parties and Canadian Loan Parties:
ISDA Master Agreement between PNC Bank, National Association and General Cable
Corporation, dated November 24, 2003.
ISDA Master Agreement between Wells Fargo Bank, N.A. and General Cable
Industries, Inc., dated April 8, 2011.
Online ISDA Agreement between General Cable Corporation and Credit Agricole
Corporation, last updated July 1, 2013.
Online ISDA Agreement between General Cable Corporation and JPMorgan Chase &
Co., last updated July 24, 2013.
Online ISDA Agreement between General Cable Corporation and JPMorgan Chase &
Co., last updated July 24, 2013.
Online ISDA Agreement between General Cable Corporation and JPMorgan Chase &
Co., last updated July 24, 2013.
Online ISDA Agreement between General Cable Corporation and PNC Bank, National
Association, last updated July 1, 2013.
Online ISDA Agreement between General Cable Industries, Inc. and PNC Bank,
National Association, last updated July 1, 2013.
Online ISDA Agreement between General Cable Industries, Inc. and The Goldman
Sachs Group, last updated July 19, 2013.
Online ISDA Agreement between General Cable Corporation and Wells Fargo &
Company, last updated July 1, 2013.
Online ISDA Agreement between General Cable Industries, Inc. and Wells Fargo &
Company, last updated July 1, 2013.
Swap Agreement Obligations of European Loan Parties:
French Banking Federation Master Agreement dated July 3, 2006, between Silec
Cable SAS, Credit Agricole.






--------------------------------------------------------------------------------




Schedule 1.01E
Excluded Deposit Account
Entity
Bank
Account-No.
Bank Code
IBAN
SWIFT
Norddeutsche Seekabelwerke GmbH
Commerzbank EUR (pledged)
XXX1
291 400 90
XXX1
COBADEFFXXX



___________________________








--------------------------------------------------------------------------------






Omitted and filed separately with the Securities and Exchange Commission under a
request for confidential treatment.


___________
4     To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.








--------------------------------------------------------------------------------




Schedule 3.05
Leased and Owned Properties and Material Intellectual Property
Owned Properties with a fair market value in excess of $1,000,000:
3101 Pleasant Valley Blvd.
Altoona, PA 16603


1453 South Washington
DuQuoin, IL 62832


19 Bobrick Drive
Jackson, TN 38305


1381 US Highway 127 By-Pass North
Lawrenceburg, KY 40342


Three Carol Drive
Lincoln, RI 02865


345 McGregor St.
Manchester, NH 03102


20213 Whitfield Road
Sedalia, MO 65301


241 Blacktail Lane
Roseburg, OR 97470


867 N. Bank Road
Roseburg, OR 97470


215 Blacktail Lane
Roseburg, OR 97470


409 Reighard Avenue
Williamsport, PA 17701


440 East 8th Street
Marion, IN 46953


9975 US Highway 80
Scottsville, TX 75688


1600 West Main St.
Willimantic, CT 06226


2600 Boul. De Comporte
La Malbaie, QC G5A 1N4
Canada
1111 Boulevard International
St. Jerome Quebec J7Z 5V9
Canada









--------------------------------------------------------------------------------




1392 Remmel Dam Rd
Jones Mill, AR 72104


One Prestolite Drive
Paragould, AR 72450


156 Parkshore Drive, Brampton, Ontario
Canada L6T 5M1


P.O BOX 810 5555 RUE BURRILL
SHAWINIGAN, QC G9N 6W3


P.O BOX 1638 2040 DE NEUVILLE
JONQUIERE, QC G7S 4L3


Casanova, 150 - 08036 BARCELONA
Tel: +34 93 227 97 00 - Fax: +34 93 227 97 22


Carrer del Metall, 4 (Poligon Can Sucarrats)
08630 ABRERA (Barcelona)
Tel: +34 93 773 48 00 - Fax: +34 93 773 48 48


Ctra. Rusiñol, 63
08560 MANLLEU (Barcelona)
Tel: +34 93 852 02 00 - Fax: +34 93 852 02 22




Ctra. De Ribas, Km. 13,250
08110 MONTCADA I RElXAC (Barcelona)
Tel: +34 93 227 95 00 - Fax: +34 93 227 95 22


Portal de Bergara, 36
01013 VITORIA-GASTEIZ
Tel: +34 945 261 100 - Fa*: +34 945 267 146


 (Oficinas Centraies y Fábrica)
Rue de Varennes Prolongée
77876 Montereau Cedex
France
Tel: -+33 (0)1 60 57 30 00 - Fax: +33 (0)1 60 57 30 15


KabelstraBe 9-11
D-26954 Nordenham
Tel: +49 4731 82 1000 – Fax: +49 4731 82 1301





Leased Properties containing tangible Collateral with an aggregate fair market
value in excess of $1,000,000:






--------------------------------------------------------------------------------




13695 Pipeline Ave.
Chino, CA 91710


55 REGALCREST CRT-UNIT 3
WOODBRIDGE, ON L4L 8P3
    
1204 W. Industrial Park Drive, Suite C-1
Nogales, AZ 85621


9850 N.W. 41 Street
Suite 200
Doral, FL 33178


713 Northpark Central Drive
Suite 200
Houston, TX 77073


6850 Vineland Ave, Unit N
Los Angeles, CA


Thorndale Distribution Center I
500 E. Thorndale Ave., Unit F
Wood Dale, IL 60191-1267


311 South Enterprise Blvd.
Lebanon, IN 46052


20 Forge Parkway
Franklin, MA 02038


4 Tesseneer Drive
Highland Heights, KY 41076


7920 Rockville Road
Indianapolis, IN 46214


7950 Rockville Road
Indianapolis, IN 46214









--------------------------------------------------------------------------------




Schedule 3.05 (continued)
Material Trademarks, Tradenames, Copyrights, Patents and other Intellectual
Property
Material Trademarks and Tradenames:
ALCAN/GENERAL CABLE INDUSTRIES, INC.
UNITED STATES REGISTRATIONS
 
 
OWNER
Registration No.
Description
Rio Tinto Alcan, Inc.
1765538
NUAL
General Cable Industries, Inc.
0983205
STABILOY
General Cable Industries, Inc.
1099249
STABILOY
General Cable Industries, Inc.
4099912
STABILOY & Cross Sectional Conductor Design



CANADIAN
REGISTRATIONS
 
 
OWNER
Registration No.
Description
Rio Tinto Alcan, Inc.
TMA217998
NUAL
Rio Tinto Alcan, Inc.
TMA263998
NUAL
Rio Tinto Alcan, Inc.
TMA560504
STABILOY



PRESTOLITE WIRE, LLC


UNITED STATES REGISTRATIONS
 
 
OWNER
Registration No.
Description
Prestolite Wire LLC
1134022
PRESTOLITE
Prestolite Wire LLC
25860528
PRESTOLITE
Prestolite Wire LLC
2955517
PRESTOLITE









--------------------------------------------------------------------------------




Prestolite Wire LLC
0742943
PRESTOLITE (Stylized)
Prestolite Wire LLC
1,948,974
Design (3 interlocking circles)
Prestolite Wire LLC
1,535,004
Design (3 interlocking circles)
Prestolite Wire LLC
1,134,022
Prestolite
Prestolite Wire LLC
2,955,517
Prestolite
Prestolite Wire LLC
2,860,528
Prestolite
Prestolite Wire LLC
742,943
Prestolite & Design (Stylized)
Prestolite Wire LLC
2,500,689
Prestosil



UNITED STATES APPLICATIONS
 
 
OWNER
Application No.
Description
Prestolite Wire LLC
85/137703
PRESTOLITE



CANADIAN REGISTRATIONS
 
 
OWNER
Registration No.
Description
Prestolite Wire LLC
TMA659219
PRESTOLITE
Prestolite Wire LLC
TMA143910
PRESTOLITE & Design
Prestolite Wire LLC
TMA131597
PRESTOLITE (Stylized)
Prestolite Wire LLC
TMA348,970
Design (3 interlocking circles)
Prestolite Wire LLC
TMA736215
Prestoflex
Prestolite Wire LLC
659219
Prestolite
Prestolite Wire LLC
TMA23546
Prest-O-Lite and design
Prestolite Wire LLC
TMA143910
Prestolite & Design (Stylized)
Prestolite Wire LLC
TMA131597
Prestolite & Design (Stylized)
Prestolite Wire LLC
572613
Prestosil

GENERAL CABLE TECHNOLOGIES CORPORATION






--------------------------------------------------------------------------------




UNITED STATES REGISTRATIONS
 
 
OWNER
Registration No.
Description
General Cable Technologies Corporation
0683537
ANACONDA
General Cable Technologies Corporation
1742898
ANACONDA
General Cable Technologies Corporation
2577558
ANACONDA BRAND
General Cable Technologies Corporation
2623172
ANACONDA BRAND & Design
General Cable Technologies Corporation
058105
BICC
General Cable Technologies Corporation
2142986
CAROL
General Cable Technologies Corporation
1318997
CAROL
General Cable Technologies Corporation
0763391
CAROL
General Cable Technologies Corporation
2785071
CAROL BRAND
General Cable Technologies Corporation
2691449
CAROL BRAND (Stylized)
General Cable Technologies Corporation
1791456
GCC
General Cable Technologies Corporation
1793505
GENERAL CABLE
General Cable Technologies Corporation
2665091
GENERAL CABLE & Triad Design
General Cable Technologies Corporation
1797640
GENERAL CABLE & Roleaux Design
General Cable Technologies Corporation
2639325
GENERAL CABLE & New Roleaux Design
General Cable Technologies Corporation
2671731
GENERAL CABLE & New Roleaux Design
General Cable Technologies Corporation
2706461
GENERAL CABLE & New Roleaux Design
General Cable Technologies Corporation
2725557
GENSPEED
General Cable Technologies Corporation
3157845
GENSPEED (Stylized & Design)
General Cable Technologies Corporation
4335306
HELIX







--------------------------------------------------------------------------------




General Cable Technologies Corporation
3122875
HELIX/HITEMP
General Cable Technologies Corporation
3421452
HELIX/HITEMP (Stylized)
General Cable Technologies Corporation
2654145
New Roleaux Design
General Cable Technologies Corporation
2735482
New Roleaux Design
General Cable Technologies Corporation
2811285
New Roleaux Design
General Cable Technologies Corporation
2978221
NEXTGEN (Stylized & Design)
General Cable Technologies Corporation
3706081
PDIC
General Cable Technologies Corporation
2896075
PDIC Globe Design
General Cable Technologies Corporation
3787876
PDIC WIRE & CABLE SALES & Design
General Cable Technologies Corporation
3788712
PDIC WIRE & CABLE SALES (Stylized & Design)
General Cable Technologies Corporation
1009861
POLYRAD
General Cable Technologies Corporation
2727807
POLYRAD XT
General Cable Technologies Corporation
1835234
Roleaux Design
General Cable Technologies Corporation
2477198
Triad Design



GENERAL CABLE TECHNOLOGIES CORPORATION
UNITED STATES APPLICATIONS
 
 
OWNER
Application No.
Description
General Cable Technologies Corporation
77/354562
PHELPS DODGE INTERNATIONAL CORP (Stylized)
General Cable Technologies Corporation
77/6390216
PHELPS DODGE INTERNATIONAL CORP ONE COMPANY (Stylized & Design)
General Cable Technologies Corporation
85/073626
SILEC (Class 9)
General Cable Technologies Corporation
85/073668
SILEC (Classes 37 & 42)









--------------------------------------------------------------------------------




GENERAL CABLE TECHNOLOGIES CORPORATION
CANADIAN REGISTRATIONS
 
 
OWNER
Registration No.
Description
General Cable Technologies Corporation
TMDA038808
ANACONDA
General Cable Technologies Corporation
TMA563832
ANACONDA BRAND
General Cable Technologies Corporation
TMA563381
ANACONDA BRAND (Stylized & Design)
General Cable Technologies Corporation
TMA567491
BICC BRAND
General Cable Technologies Corporation
TMA567492
BICC BRAND & Design
General Cable Technologies Corporation
TMA512322
CAROL
General Cable Technologies Corporation
TMA565255
CAROL BRAND
General Cable Technologies Corporation
TMA565256
CAROL BRAND (Stylized)
General Cable Technologies Corporation
TMA472885
GCC
General Cable Technologies Corporation
TMA475183
GENERAL CABLE
General Cable Technologies Corporation
TMA589401
GENERAL CABLE & Triad Design
General Cable Technologies Corporation
TMA589505
GENERAL CABLE & Triad Design
General Cable Technologies Corporation
TMA536410
GENERAL CABLE & Roleaux Design
General Cable Technologies Corporation
TMA615202
GENERAL CABLE & New Roleaux Design
General Cable Technologies Corporation
TMA631901
GENERAL CABLE & New Roleaux Design
General Cable Technologies Corporation
TMA603723
GENERAL CABLE & New Roleaux Design
General Cable Technologies Corporation
TMA631867
GENERAL CABLE & New Roleaux Design







--------------------------------------------------------------------------------




General Cable Technologies Corporation
TMA600578
New Roleaux Design
General Cable Technologies Corporation
TMA606633
New Roleaux Design
General Cable Technologies Corporation
TMA624455
New Roleaux Design
General Cable Technologies Corporation
TMA616092
NEXTGEN FIBER OPTICS
General Cable Technologies Corporation
TMA817272
PDIC
General Cable Technologies Corporation
TMA644441
PDIC Global Design
General Cable Technologies Corporation
TMA472884
Roleaux Design
General Cable Technologies Corporation
TMA553742
Triad Design
General Cable Technologies Corporation
TMA817270
PHELPS DODGE INTERNATIONAL CORP (Stylized)
General Cable Technologies Corporation
TMA817269
PHELPS DODGE INTERNATIONAL CORP ONE COMPANY (Stylized & Design)









--------------------------------------------------------------------------------




Schedule 3.05 (continued)
Licenses of Material Trademarks:
Licensee
Licensor
Registration / Application Number
Description
General Cable Technologies Corporation
General Cable Industries, Inc.
All Material Trademarks
Southwire Corporation
General Cable Technologies Corporation
1,793,505
GENERAL CABLE
Southwire Corporation
General Cable Technologies Corporation
1,797,640
GENERAL CABLE & DESIGN
Southwire Corporation
General Cable Technologies Corporation
1,835,234
Design (Roleaux)
Gehr Industries, Inc.
General Cable Technologies Corporation
2,142,986
CAROL
Gehr Industries, Inc.
General Cable Technologies Corporation
2,691,449
CAROL BRAND (Stylized)
Gehr Industries, Inc.
General Cable Technologies Corporation
76/126,549
CAROL BRAND
NextGen Fiber Optics, LLC
General Cable Technologies Corporation
78/123,318
NEXTGEN FIBER OPTICS
Prestolite Electric Inc.
Prestolite Wire LLC
Worldwide License
PRESTOLITE
Prestolite Electric Incorporated
Prestolite Wire LLC
 
 
Prestolite Electric Incorporated
Prestolite Wire LLC
 
 







--------------------------------------------------------------------------------




Schedule 3.05 (continued)
Material Patents and Patent Applications
Name of Grantor
Patent Application
Application Filing Date
Application Serial Number
Prestolite Wire LLC
Anti-Capillary Resister Wire
11/28/2011
61/564,092
Prestolite Wire LLC
Methods of Manufacturing Wire, Multi-Layer Wire Pre-Products and Wires
4/12/2011
13/085,253
Prestolite Wire LLC
Methods of Manufacturing Wire, Wire Pre-Products and Wires
4/13/2011
13/085,929



Material Copyrights: NONE.






--------------------------------------------------------------------------------




Schedule 3.06
Disclosed Matters
NONE








--------------------------------------------------------------------------------




Schedule 3.10
Canadian Pension Plans
 
 
Unfunded Liability
 
Plan Name
Current Disputes
Solvency
Going Concern
Date
Employees’ Pension Plan of General Cable Company


None
$2,358,300
Surplus
Valuation as of 12.31.2010
The Pension Plan for Unionized Employees of General Cable Company Located at La
Malbaie, Quebec
None
$2,991,700
$1,538,900
Valuation as of 12/31/2011
The Pension Plan for Hourly Paid Employees of General Cable Company at its St.
Jerome Factory
None
$3,684,600
$1,621,100
Valuation as of 12/31.11
Pension Plan for Unionized Employees of General Cable Company located in St.
Maurice, Quebec (new plan registration process ongoing, deemed registration from
CRA)
None
Surplus
Surplus


Estimated as of 12/31/2013



Canadian Benefit Plans
Great West Life Policies #51622, 151396, and 151397:
Medical stop loss
Medical
Prescription
Dental and vision administration
Disability administration


Life Insurance
Long Term Disability (LTD)
Global Medical Assistance (GMA)
Employee Assistance Program (EAP)
Optional Increased Life Insurance
Optional Increased LTD
 









--------------------------------------------------------------------------------




Chartis Policies: GTP9020105, BSC9020106, PAI9020107:
Business Travel Accident
Basic AD&D
Optional AD&D



Other Employee Benefits:
Short Term Disability, Defined Contribution Retirement Plan, Vacation pay,
sickness leave, severance pay, holiday pay, other legally required benefits
The Company also has negotiated collective bargaining agreements with its
unionized employees in St. Maurice, St. Jerome and La Malbaie that provide other
employee benefits agreed to during such negotiations.


 






--------------------------------------------------------------------------------




Schedule 3.14
Insurance
(See attached)










--------------------------------------------------------------------------------




General Cable Corporation – Schedule of Insurance as of June 1, 2013
Property Placements
Coverage
Limit
Retained Limit
Carrier
Policy No.
Term
Global Property - see next tab for sublimits
 
 
 
 
 
Per Occurrence Real & Personal Property, BI, B&M
XXX1
 
Allianz Global Risks US Insurance Company (37.5%)
CLP3012841
11/1/12-11/1/13
Deductibles
 
 
Zurich American Insurance Company (5%)
PPR65581402
Panel Premium
All Risk- Per Occurrence
XXX1
 
XL (12.5%)
US00044092PR11A
Foreign Fronting Fees
Earth Movement -
XXX1
 
Starr (10%)
PGLN05108408
Engineering
Flood
XXX1
 
Scor (7.5%)
MJ2L9L452998011
Australia terrorism
Named Windstorm
XXX1
 
HDI Gerling (10%)
CLP3012841
French Nat Cat
Transportation
XXX1
 
Chartis/National Union Fire Insurance (12.5%)
61628279
French Terrorism
Boiler & Machinery
XXX1
 
Liberty Mutual Fire Insurance Company(5%)
MJ2L9L452998011
Spanish Nat Cat
 
 
 
 
 
 
Waiting Period
XXX1
 
 
 
Foreign Taxes
 
 
 
 
 
 
DIC- California Quake
XXX1
XXX1
Endurance American Specialty
CPN10003441200
11/1/12 - 11/1/13
 
 
 
 
 
 
NFIP Flood Coverage                                            1600 Main St.
Willimantic, CT
XXX1
XXX1
The Hartford
99014285642004
12/27/12-12/27/13
 
 
 
 
 
 







--------------------------------------------------------------------------------




Builders Risk - San Miguel County, CO USA
XXX1
XXX1
Allianz
MXI93017996
5/1/2010 - 11/1/2012 - Extended to 12/31/12
Builders Risk - Lincoln, NE USA
XXX1
XXX1
Continental Casualty Company
C5086652772
3/30/12 to 9/13/13
 
 
 
 
 
 
 
 
 
 
 
 
Cargo Placements
Coverage
Limit
Retained Limit
Carrier
Policy No.
Term
 
 
 
 
 
 
Marine Cargo:
 
 
Starr Marine
MASICNY008US10
12/15/11 - 12/15/12
Any One Conveyance
XXX1
XXX1
 
 
 
Any One Conveyance (Domestic and Foreign Inland Transit), except a connecting
conveyance
XXX1
XXX1
 
 
 
On Deck shipments WHEN subject to an on deck bill of lading
XXX1
XXX1
 
 
 
Any one package by mail/ parcel post including express mail, FedEx and other
recognized express delivery service
XXX1
XXX1
 
 
 
 
 
 
 
 
 
Local Cargo
 
 
 
 
 
Algeria
XXX1
XXX1
La Compagnie d’Assurance des Hydrocarbures
1st Project : 090/2009/KDL.L/062
2nd project : 091/2009/KDL.L/063
10/1/10 until last date of Shipment
Brazil
XXX1
XXX1
Allianz Brazil
Policy number: 53210000352
6/13/12 to 6/13/13
Chile
XXX1
XXX1
Liberty Serguros
16009138
1/1/12 to 1/1/13







--------------------------------------------------------------------------------




Colombia
XXX1
XXX1
Chubb Seguros
 
3/31/12 to 3/31/13
Ecuador ( a part of the global Starr policy)
XXX1
XXX1
Starr Marine
MASICNY008US10
12/15/11-12/15/12
France (HV Trailer)
XXX1
XXX1
Allianz
8.1458
9/18/12 to 9/18/13
Germany
XXX1
XXX1
Mannheimer Versicherung AG
#TB009380641
1/1/12to 1/1/13
Guatemala (inland)
XXX1
XXX1
Unknown
#1-TR-17189
1/1/12 to 1/1/13
Guatemala (Import/Export)
XXX1
XXX1
Unknown
#1-TR-17186
1/1/12 to 1/1/13
India
XXX1
XXX1
United India Insurance Company Ltd
 
3/20/12 to 3/20/13
Mexico Transit
XXX1
XXX1
Zurich
TBD
11/1/12 - 11/1/13
New Zealand
XXX1
XXX1
Chartis Insurance New Zealand Limited.
MC2260
4.00pm on 31 December 2011 to 4.00pm 01 June 2013
Philippines (Inland Transit)
XXX1
XXX1
Chartis Philippines Insurance, Inc.
0801091783
8/24/12 to 8/24/13
Philippines (Marine Open Cargo)
XXX1
XXX1
Oriental Assurance Corp
OAC/MOP/144
2/4/11-Until Cancelled







--------------------------------------------------------------------------------




Peru (Inland Transit)
XXX1
XXX1
Mapfre Peru
 
12/31/11 to 12/31/12
South Africa (Phoenix and National Cables)
XXX1
XXX1
Unknown
Unknown
4/1/12 to 4/1/13
Spain
XXX1
XXX1
Chubb
Unknown
12/31/12 to 12/31/13
Zambia
XXX1
XXX1
Goldman Insurance Limited
Ocean: MOC81/04/94/0008 Inland: 200/HC/01-002/02/02/01
4/4/12 to 4/4/13
 
 
 
 
 
 
Miscellaneous Policies
Coverage
Limit
Retained Limit
Carrier
Policy No.
Term
HV Trailers - in transit
XXX1
XXX1
Federal Insurance Company
0668-61-52 WCE
11/1/12-11/1/13
 
 
 
 
 
 
 
 
 
 
 
 
INTERNATIONAL PROPERTY AND PACKAGE POLICIES
Coverage
Limit
Retained Limit
Carrier
Policy No.
Term
 
 
 
 
 
 
Algeria Property (part of package)
 
 
 
 
 
Fire Risk
XXX1
 
 
 
4/9/12 to 4/9/13







--------------------------------------------------------------------------------




Natural disasters
XXX1
 
 
 
4/9/12 to 4/9/13
General Civil Liability
XXX1
 
 
 
Effective until 10/31/2013
Civil Liability for delivered goods
XXX1
 
 
 
Effective until 10/31/2013
Vehicle Insurance
 
 
 
 
Effective until 12/31/2012
 
 
 
 
 
 
Brazil Property
 
 
Liberty
 
2/23/12 to 2/23/13
Fire, lightning and explosion –
XXX1
 
 
 
 
Windstorm –
XXX1
 
 
 
 
Business Interruption –
XXX1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Egypt
 
 
 
 
 
Property: Property - All Risks Property
XXX1
XXX1
Misr Insurance Company
5634106037
12/31/11 to 12/31/12
Property: Property - Other Property, Cash in Transit
XXX1
XXX1
Misr Insurance Company
5635021379
12/31/11 to 12/31/12
Property: Property - Other Property
XXX1
XXX1
Misr Insurance Company
450596
12/31/11 to 12/31/12
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Guatemala Property (part of package)
 
 
El Roble Insur. Co
1-IN-11027
12/31/11 - 12/31/12
Building
XXX1
XXX1
 
 
 
Contents
XXX1
 
 
 
 
Stock
XXX1
 
 
 
 
Machinery Breakdown
XXX1
 
 
 
 
Loss of Profit (Extra Expense)
XXX1
XXX1
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




India Property (36 Mileston, Sonepat)
 
 
United India Insurance
UNK
3/30/12 to 3/30/13
Property
XXX1
XXX1
 
 
 
Standard Fire and Special Perils Policy
 
 
 
 
 
Money Insurance Policy
XXX1
 
IFFCO - Tokio
 
6/15/12 to 6/15/13
Motor Insurance (Hydra Crane)
XXX1
 
HDFC Ergo
 
4/1/12 to 4/1/13
Burglary BP Policy
XXX1
 
United India Insurance
 
3/30/12 to 3/30/13
 
 
 
 
 
 
Peru Property
 
 
 
 
12/31/11 to 12/31/12
Property
XXX1
XXX1
Mapfre Peru
 
 
Machinery Breakdown
XXX1
 
 
 
 
Construction and Erection - CAR
XXX1
 
 
 
 
Automatic Coverage for New Adquisitions
XXX1
 
 
 
 
Extra Expenses
XXX1
 
 
 
 
 
 
 
 
 
 
Philippines Property (part of package)
 
 
Quota Share - 7 different carriers
 
6/30/12 - 6/30/13
Property
XXX1
XXX1
 
 
Basic Premium
Machinery Electronic Equipment Breakdown
XXX1
 
 
 
Doc Stamps
Equipment Floater for forklift
XXX1
 
 
 
Value Added Tax
 
 
 
 
 
Local Gov’t Tax
Business Interruption
XXX1
 
 
 
Total
Comprehensive GL
XXX1
XXX1
 
 
 
Money, Securities, and Payroll (inside/outside)
XXX1
XXX1
 
 
 
Group Personal Accident
XXX1
XXX1
 
 
 
D&O Liability
XXX1
XXX1
 
 
 







--------------------------------------------------------------------------------




 
 
 
 
 
 
South Africa Property (Phoenix & National Cbls)
 
 
Arch Underwriting Managers
754386*006
4/1/12 to 4/1/13
Property
XXX1
XXX1
 
 
 
Plant & Machinery
XXX1
 
 
 
 
Business Interruption
XXX1
 
 
 
 
 
 
 
 
 
 
Commercial Crime
XXX1
XXX1
Chartis Insurance Company
754386*003
4/1/12 to 4/1/13
Motor Fleet
 
XXX1
Chartis Insurance Company
754386*005
4/1/12 to 4/1/13
 
 
 
 
 
 
Zambia Property
XXX1
 
Goldman Insurance Limited
TBA
4/1/12 to 4/1/13
Building
XXX1
XXX1
 
Equip brkdwn diff pol #
 
Machinery Breakdown
XXX1
 
 
 
 
Stock
XXX1
 
 
 
 
Loss of Profit
XXX1
XXX1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Germany (miscellaneous policies)
 
 
 
 
 
Electronic Insurance
XXX1
XXX1
AXA Versicherung AG
40580013537
1/1/12 to 1/1/14
Liability Insurance
XXX1
XXX1
Lloyds
625541USD
5/18/2012 to 5/18/2013
Auto Accident Insurance
XXX1
XXX1
AXA Versicherung AG
203006025500
12/31/2012 - 12/31/2013
Auto Accident Insurance
XXX1
XXX1
AXA Versicherung AG
203006198536
1/1/2012 - 1/1/2014
Motor Occasional Business
 
XXX1
AXA Versicherung AG
203028270346
1/1/2012 - 1/1/2014







--------------------------------------------------------------------------------




Baggage Insurance
XXX1
XXX1
Mannheimer Versicherung AG
TN005007087
1/1/2012 - 1/1/2014
Builders Risk - MEG1
XXX1
XXX1
 
 
1/2/2013 - 6/2/2012
Builders Risk - Baltic II
XXX1
XXX1
 
 
Expires 9/14/2014
General liability/Environmental liability - Baltic II
XXX1
XXX1
ACE European Group
UNK
Expires 9/14/2014
 
 
 
 
 
 
 
 
 
 
 
 
US Casualty
Coverage
Limits
Retained Limit
Carrier
Policy No.
Term
Workers’ Compensation ( All States) Deductible
 
XXX1
St. Paul Travelers
TRK-UB-186K413-A-12
11/1/2012- 11/1/2013
 
 
 
 
 
 
Employer’s Liability:
 
 
 
 
 
Bodily Injury by Accident - Each Accident
XXX1
 
 
 
 
Bodily Injury by Disease - Policy Limit
XXX1
 
 
 
 
Bodily Injury by Disease - Each Employee
XXX1
 
 
 
 
 
 
 
 
 
 
Foreign Reimbursement Coverage:
 
 
 
 
 
Bodily Injury by Accident - Each Accident
XXX1
 
 
 
 
Bodily Injury by Disease - Policy Limit
XXX1
 
 
 
 
Bodily Injury by Disease - Each Employee
XXX1
 
 
 
 
 
 
 
 
 
 
Workers’ Compensation (AZ, MA, NE, NH, NJ, OR,WI) Retro
 
XXX1
St. Paul Travelers
TC2H-UB-186K414-1-12
11/1/2012- 11/1/2013
Employer’s Liability:
 
 
 
 
 
Bodily Injury by Accident - Each Accident
XXX1
 
 
 
 
Bodily Injury by Disease - Policy Limit
XXX1
 
 
 
 







--------------------------------------------------------------------------------




Bodily Injury by Disease - Each Employee
XXX1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Automobile (All States)
 
XXX1
St. Paul Travelers
TC2J-CAP-186K2725-12
11/1/2012- 11/1/2013
Liability- “Any” Auto
XXX1
 
 
 
 
Personal Injury Protection (No Fault)
XXX1
 
 
 
 
Auto Medical Payments
XXX1
 
 
 
 
UM/UIM
As elected
 
 
 
 
 
 
 
 
 
 
Automobile (Canada)
 
XXX1
St. Paul Travelers
TCAC-232D145A-12
11/1/2012- 11/1/2013
Liability - “Any” Auto
XXX1
 
 
 
 
 
 
 
 
 
 
General Liability
 
XXX1
St. Paul Travelers
TJEXGL-186K2713-12
11/1/2012- 11/1/2013
General Aggregate
XXX1
 
 
 
 
(other than Products/Completed Operations)
 
 
 
 
 
Products/Completed Operations
XXX1
 
 
 
 
Personal & Advertising Injury
XXX1
 
 
 
 
Each Occurrence
XXX1
 
 
 
 
Fire Damage
XXX1
 
 
 
 
 
 
 
 
 
 
General Liability (Canada)
 
XXX1
St. Paul Travelers
TSCPP-232D1461-12
11/1/2012- 11/1/2013
General Aggregate
XXX1
 
 
 
 
(other than Products/Completed Operations)
 
 
 
 
 
Products/Completed Operations
XXX1
 
 
 
 
Personal & Advertising Injury
XXX1
 
 
 
 
Each Occurrence
XXX1
 
 
 
 
Fire Damage
XXX1
 
 
 
 
 
 
 
 
 
 
Umbrella Liability
 
 
XL Insurance America
US00006132LI12A
11/1/2012- 11/1/2013
Each Occurrence
XXX1
XXX1
 
 
 







--------------------------------------------------------------------------------




Products Completed Operations Aggregate
XXX1
 
 
 
 
Other Aggregate (where applicable)
XXX1
 
 
 
 
 
 
 
 
 
 
First Excess Liability
 
 
Chubb
7975-64-22
11/1/2012- 11/1/2013
Each Occurrence
XXX1
XXX1
 
 
 
Aggregate (where applicable)
XXX1
 
 
 
 
 
 
 
 
 
 
First Excess Liability
 
 
Allianz
ULA 2003985
11/1/2012- 11/1/2013
Each Occurrence
XXX1
XXX1
 
 
 
Aggregate
XXX1
 
 
 
 
 
 
 
 
 
 
Second Excess Liability
 
 
Great American
EXC4646693
11/1/2012- 11/1/2013
Each Occurrence
XXX1
XXX1
 
 
 







--------------------------------------------------------------------------------




Aggregate
XXX1
 
 
 
 
 
 
 
 
 
 
Second Excess Liability
 
 
Zurich
AEC 9308712-10
11/1/2012- 11/1/2013
Each Occurrence
XXX1
XXX1
 
 
 
Aggregate (where applicable)
XXX1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Coverage
Limit
Retained Limit
Carrier
Policy No.
Term
Fiduciary Liability
 
 
Federal Insurance Company
8170-4119
November 1, 2012 - November 1, 2013
Each Loss (including Defense Costs)
XXX1
XXX1
(“Chubb”)
 
 
Annual Aggregate
XXX1
XXX1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Coverage
Limit
Retained Limit
Carrier
Policy No.
Term
Blanket Crime
 
 
National Union Fire Insurance Co.
01-417-87-24
November 1, 2012 - November 1, 2013
Employee Dishonesty
XXX1
XXX1
of Pittsburgh, PA (“Chartis”)
 
 
Claims Expense
XXX1
XXX1
 
 
 
Forgery or Alteration
XXX1
XXX1
 
 
 
Credit Card Forgery
XXX1
XXX1
 
 
 
Theft, Disappearance & Destruction
XXX1
XXX1
 
 
 
Robbery or Safe Burglary
XXX1
XXX1
 
 
 
Computer Fraud and Funds Transfer
XXX1
XXX1
 
 
 
Money Orders & Counterfeit Currency
XXX1
XXX1
 
 
 
Personal Accounts of Officers
XXX1
XXX1
 
 
 
 
 
 
 
 
 
*Deductible does not apply to Employee Benefit Plans.
 
 
 
 
 







--------------------------------------------------------------------------------




 
 
 
 
 
 
Coverage
Limit
Retained Limit
Carrier
Policy No.
Term
Primary Directors & Officers Liability (D&O)
 
 
Travelers Casualty and Surety
105518156
November 30, 2012 - November 1, 2013
Each Claim (including Defense Costs)
XXX1
XXX1
Company of America
 
 
Aggregate Limit
XXX1
XXX1
 
 
 
 
 
XXX1
 
 
 
 
 
 
 
 
 
1st Excess Directors & Officers Liability (D&O)
 
 
Old Republic Insurance Company
CUG 35536
November 30, 2012 - November 1, 2013
Each Claim (including Defense Costs)
XXX1
XXX1
(“ChUG”)
 
 
Aggregate Limit
XXX1
XXX1
 
 
 
 
 
 
 
 
 
2nd Excess Directors & Officers Liability (D&O)
 
 
Scottsdale Indemnity Company
XMI 1200611
November 30, 2012 - November 1, 2013
Each Claim (including Defense Costs)
XXX1
XXX1
(“Freedom Specialty”)
 
 
Aggregate Limit
XXX1
XXX1
 
 
 
 
 
 
 
 
 
Lead Excess Side A/DIC Directors & Officers Liability (“D&O”)
 
 
Lloyd’s of London
QB092412
November 30, 2012 - November 1, 2013
Each Claim (including Defense Costs)
XXX1
XXX1
 
 
 
Aggregate Limit
XXX1
XXX1
 
 
 
 
 
 
 
 
 
1st Excess Side A/DIC Directors & Officers Liability (“D&O”)
 
 
Federal Insurance Co.
6803-6194
November 30, 2012 - November 1, 2013
Each Claim (including Defense Costs)
XXX1
XXX1
(“Chubb”)
 
 







--------------------------------------------------------------------------------




Aggregate Limit
XXX1
XXX1
 
 
 
 
 
 
 
 
 
Primary Directors & Officers Liability (“D&O”) Run-Off for PDIC
 
 
Great American Insurance Co.
DOL9925014
October 31, 2007 – October 31, 2013
Each Claim (including Defense Costs)
XXX1
XXX1
 
 
 
Aggregate Limit
XXX1
XXX1
 
 
 
 
 
 
 
 
 
Excess Side A/DIC Directors & Officers Liability (“D&O”) for PDIC
 
 
RLI Insurance Company
EPG0003959
October 31, 2007 – October 31, 2013
Each Claim (including Defense Costs)
XXX1
XXX1
 
 
 
Aggregate Limit
XXX1
XXX1
 
 
 
 
 
 
 
 
 
Coverage
Limit
Retained Limit
Carrier
Policy No.
Term
Political Risk
 
 
Chartis / XL / Beazley Syndication
Chartis 40211006
December 11, 2011 - December 11, 2014
Aggregate Limit
XXX1
 
 
XL US00100075P11A
 
Sublimit for XXX1
XXX1
XXX1
 
Beazley JE430S11
 
Sublimit for XXX1
XXX1
XXX1
 
 
 
Sublimit for XXX1
XXX1
XXX1
 
 
 
Sublimit for XXX1
XXX1
XXX1
 
 
 
Total XXX1 Sublimit
XXX1
 
 
 
 
Total XXX1 Sublimit
XXX1
 
 
 
 
Total XXX1 Sublimit
XXX1
 
 
 
 
Total XXX1 Sublimit
XXX1
 
 
 
 
Total XXX1 Sublimit
XXX1
 
 
 
 
Total XXX1 Sublimit
XXX1
 
 
 
 
Total XXX1 Sublimit
XXX1
 
 
 
 
Total XXX1 Sublimit
XXX1
 
 
 
 
Total XXX1 Sublimit
XXX1
 
 
 
 







--------------------------------------------------------------------------------




Total XXX1 Sublimit
XXX1
 
 
 
 
Total XXX1 Sublimit
XXX1
 
 
 
 
Total XXX1 Sublimit
XXX1
 
 
 
 
Total XXX1 Sublimit
XXX1
 
 
 
 
Total XXX1 Sublimit
XXX1
 
 
 
 
Total XXX1 Sublimit
XXX1
 
 
 
 
Total XXX1 Sublimit
XXX1
 
 
 
 
 
 
 
 
 
 
Coverage
Limit
Retained Limit
Carrier
Policy No.
Term
International Casualty
 
 
 
 
 
Auto
 
 
 
 
 
Contingent Auto Liability per accident
XXX1
XXX1
 
 
 
Auto Medical Payments Each Accident
XXX1
 
 
 
 
Auto Medical Payment Each Person
XXX1
 
 
 
 
Covered Pollution Cost or Expense per Occurrence / Aggregate
XXX1
 
 
 
 
Hired Auto Physical Damage Per Auto / Aggregate
XXX1
XXX1
 
 
 
 
 
 
 
 
 
General Liability
 
 
 
 
 
 
 
 
 
 
 
General Aggregate
XXX1
 
 
 
 
Products/Completed Operations Aggregate
XXX1
 
 
 
 
Each Occurrence
XXX1
 
 
 
 
Personal & Advertising Injury
XXX1
 
 
 
 
Damage to premises rented to you
XXX1
 
 
 
 
Medical Expense
XXX1
 
 
 
 







--------------------------------------------------------------------------------




 
 
 
 
 
 
International Employee Compensation and
Employers’ Liability Coverage
 
 
 
 
 
 
 
 
 
 
 
Bodily Injury by Accident
XXX1
 
 
 
 
Bodily Injury by Disease-Each Employee
XXX1
 
 
 
 
Boldily Injury by Disease Annual Agg
XXX1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Repatriation Expenses each employee/each accident
XXX1
 
 
 
 
 
 
 
 
 
 
Foreign Voluntary Workers Compensation
 
 
 
 
 
US Hires
XXX1
 
 
 
 
Third Country Nationals
XXX1
 
 
 
 
Local Nationals
XXX1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Each Occurrence
XXX1
XXX1
 
 
 
Products Completed Operations Aggregate
XXX1
 
 
 
 
Other Aggregate (where applicable)
XXX1
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------






Coverage
Allianz etal
Policy Limit
XXX1
Real Property
XXX1
Personal Property
XXX1
 
 
Earth Movement ( Annual Aggregate)
XXX1
Earth Movement ( Annual Aggregate) – California (excluding DIC)
XXX1
Earth Movement ( Annual Aggregate) – New Madrid (DuQuoin), Jackson, TN
XXX1
Earth Movement ( Annual Aggregate) – Pacific NW (Portland, OR)
XXX1
Earth Movement ( Annual Aggregate) – Algeria
XXX1
Earth Movement ( Annual Aggregate) – Australia
XXX1
Earth Movement ( Annual Aggregate) – Brazil
XXX1
Earth Movement ( Annual Aggregate) – Canada (BC/NB – $15M)
XXX1
XXX1
Earth Movement ( Annual Aggregate) – Chile (own aggregate)
XXX1
Earth Movement ( Annual Aggregate) – China
XXX1
Earth Movement ( Annual Aggregate) – Colombia 
XXX1
Earth Movement ( Annual Aggregate) – Costa Rica
XXX1
Earth Movement ( Annual Aggregate) – Dominican Republic
XXX1
Earth Movement ( Annual Aggregate) – Ecuador
XXX1
Earth Movement ( Annual Aggregate) – El Salvador
XXX1
Earth Movement ( Annual Aggregate) – Fiji
XXX1
Earth Movement ( Annual Aggregate) – Guatemala
XXX1







--------------------------------------------------------------------------------




Earth Movement ( Annual Aggregate) – Honduras
XXX1
Earth Movement ( Annual Aggregate) – India
XXX1
Earth Movement ( Annual Aggregate) – Mexico
XXX1
Earth Movement ( Annual Aggregate) – New Zealand
XXX1
Earth Movement ( Annual Aggregate) – Panama
XXX1
Earth Movement ( Annual Aggregate) – Philippines
XXX1
Earth Movement ( Annual Aggregate) – Portugal
XXX1
Earth Movement ( Annual Aggregate) – South Africa
XXX1
Earth Movement ( Annual Aggregate) – Spain
XXX1
Earth Movement ( Annual Aggregate) – Thailand
XXX1
Earth Movement ( Annual Aggregate) – Venezuela
XXX1
Earth Movement ( Annual Aggregate) – Automatic Coverage, E&O, Misc Unnamed
Locations
XXX1
 
XXX1
Flood ( Annual Aggregate)
XXX1
Flood ( Annual Aggregate) – High Hazard Flood Zones
XXX1
Flood ( Annual Aggregate) – Moderate Hazard Zones for Flood
XXX1
Flood ( Annual Aggregate) – Netherlands
XXX1
Sturmflut – Germany
XXX1
Flood (Annual Aggregate) – Automatic Coverage, E&O, Misc Unnamed Locations
(Combined Sublimit)
XXX1
Named Windstorm
XXX1
Named Windstorm – Automatic Coverage, E&O, Misc Unnamed Location (Combined
Sublimits)
XXX1







--------------------------------------------------------------------------------




Accounts Receivable
XXX1
Automatic Coverage (90 Consecutive Calendar Days)
XXX1
Boiler and Machinery
XXX1
Boiler and Machinery – Water Damage
XXX1
Boiler and Machinery – Ammonia Contamination
XXX1
Boiler and Machinery – Hazardous Substances, Spoilage, Automatic Coverage,
Brands and Labels, Contingent Time Element, Demolition and ICC, E&O, Expediting
Expense, Extra Expense
XXX1
Boiler and Machinery – Misc Unnamed Locations, Service Interruption Property
Damage, and Service Interruption Time Element
XXX1
Brands and Labels
XXX1
Coinsurance Deficiency
XXX1
Consequential Reduction in Value
XXX1
Control of Damaged Property
XXX1
Course of Construction
XXX1
COC Testing (this is part of and not in addition to the sublimit for COC above)
XXX1
COC Time Element including Soft Costs (This is part of and not in addition to
the sublimit for COC above)
XXX1
Currency Devaluation
XXX1
Debris Removal (or 25% of the adjusted property damage loss, whichever is
greater)
XXX1
Decontamination Costs (Annual Aggregate)
XXX1
Defense Costs
XXX1
Demolition and Increased Cost of Construction
XXX1
Difference in Condition
XXX1
Errors and Omission
XXX1
Exhibitions, Expositions, Fairs, or Trade Shows
XXX1







--------------------------------------------------------------------------------




Expediting Expenses
XXX1
Fine Arts
XXX1
Fire Department Service Charges
XXX1
Fungi
XXX1
Land and Water Contaminants Cleanup, Removal, and Disposal (Annual Aggregate)
XXX1
Logistics Extra Expense
XXX1
Miscellaneous Unnamed Locations
XXX1
Neighbor's Recourse and Tenant's Liability
XXX1
Non–Admitted Increased Tax Liability
XXX1
Professional Fees
XXX1
Protection and Preservation of Property, Property damage and protection and
preservation of property time element (Combined Sublimit)
XXX1
Radioactive Contamination
XXX1
Service Interruption – Property Damage and Service Interruption Time Element
(Combined Sublimit)
XXX1
Tax Treatments of Profits
XXX1
Temporary Removal of Property
XXX1
Transportation
XXX1
Valuable Papers and Records
XXX1
Extra Expense
XXX1
Gross Earnings
XXX1
Gross Profit: Time Limit 365 Consecutive Calendar Days
XXX1
Leasehold Interest
XXX1
Rental Insurance
XXX1
Contingent Time Element
XXX1
XXX1
Extended Period of Liability
XXX1







--------------------------------------------------------------------------------




Ingress/Egress: Distance Limitation: 5 Statute Miles
XXX1
Order of Civil or Military Authority: Distance Limit: 5 Statute Miles
XXX1
Ordinary Payroll
XXX1
Certified Act of Terrorism
XXX1
DEDUCTIBLE
 
All Risk – Per Occurrence
XXX1
Doral, FL
XXX1
Earth Movement
XXX1
Flood
XXX1
Named Windstorm
XXX1
Transportation
XXX1
Boiler and Machinery
XXX1
Waiting Period
XXX1





















___________________________








--------------------------------------------------------------------------------




Omitted and filed separately with the Securities and Exchange Commission under a
request for confidential treatment.


Schedule 3.15
Capitalization and Subsidiaries
Exact Legal Name of Owner
Exact Legal Name of Issuer
Type of Entity of Issuer
Number of Shares of Interests Owned
Number of Shares of Interests Authorized
Percentage Ownership
-
General Cable Corporation
Delaware Corporation
 
 
 
General Cable Corporation
GK Technologies, Incorporated
New Jersey Corporation
1,027
1,027
100%
GK Technologies, Incorporated
Cahosa, S.A.
Panama Sociedad Anónima
5,000
5,000
100%
GK Technologies, Incorporated
General Cable Automotriz S.A. de C.V.
Mexico Sociedad Anónima de Capital Variable
N/A
N/A
100%
GK Technologies, Incorporated
General Cable Caribbean
Dominican Republic Sociedad Anónima
20,994
21,000
99%
GK Technologies, Incorporated
General Cable de Mexico del Norte, S.A. de C.V.
Mexico Sociedad Anónima de Capital Variable
998
1,000
99.8%
GK Technologies, Incorporated
General Cable Holdings (Spain) S.L.
Spain Sociedad Limitada
NA
Uncertificated
99%

___________________
5    To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.






--------------------------------------------------------------------------------




GK Technologies, Incorporated
General Cable Holdings New Zealand ULC
New Zealand Limited Liability Company
N/A
97,711,539
99%
GK Technologies, Incorporated
General Cable Holdings Netherlands C.V.
Netherlands Commanditaire Vennootschaap
NA
NA
99%
GK Technologies, Incorporated
General Cable Industries, Inc.
Delaware Corporation
1,000
1,000
100%
GK Technologies, Incorporated
General Cable Investments SGPS, Sociedade Unipessoal, S.A.
Portugal Sociedade Anónima
600,000 [non-redeemable]
875,000 [redeemable]
600,000 [non-redeemable]
875,000 [redeemable]
100%
GK Technologies, Incorporated
General Cable Overseas Holdings, LLC
Delaware Limited Liability Company
NA
NA – Certificate for 100% membership interest
100%
GK Technologies, Incorporated
General Cable Phoenix South Africa Pty. Ltd.
South Africa Limited
90
100
90%
GK Technologies, Incorporated
General Cable Trinidad
Trinidad Limited Liability Company
100
100
100%
GK Technologies, Incorporated
GC Specialty & Automotive
Mauritius company
12,000,200
12,000,200
100%
GK Technologies, Incorporated
Genca Corporation
Delaware Corporation
1,000
1,000
100%







--------------------------------------------------------------------------------




GK Technologies, Incorporated
General Cable Holdings (UK) Limited
United Kingdom Limited Company
20,232,054
20,232,054
100%
GK Technologies, Incorporated
General Cable Middle East
Mauritius company
100
100
100%
GK Technologies, Incorporated
General Cable Trading
Mauritius Limited Company
140,100
140,100
100%
GK Technologies, Incorporated
Pakistan Cables Ltd.
Pakistan Limited Company
7,000,000
28,462,376
24.9%
General Cable Canada Holdings LLC
General Cable Company Ltd.
Nova Scotia Limited Liability Company
74,253,577
Unlimited common shares
100%
General Cable Industries, Inc.
Phelps Dodge International Corporation
Delaware Corporation
1,000
1,000
100%
General Cable Industries, Inc.
Phelps Dodge Africa Cable Corporation
Delaware Corporation
68,500
68,500
100%
General Cable Industries, Inc.
Phelps Dodge Enfield Corporation
Delaware Corporation
8,000
8,000
100%
General Cable Industries, Inc.
Phelps Dodge National Cables Corporation
Delaware Corporation
1,000
1,000
100%







--------------------------------------------------------------------------------




General Cable Industries, Inc.
General Cable Management, LLC
Delaware Limited Liability Company
NA
NA – Certificate for 99% General Partnership Interest
100%
General Cable Industries, Inc.
Green Belle Arbor LLC
Delaware Limited Liability Company
N/A
N/A
100%
General Cable Industries, Inc.
General Cable Industries, LLC
Delaware Limited Liability Company
NA
NA – Certificate for 100% Membership Interest
100%
General Cable Industries, Inc.
General Cable Technologies Corporation
Delaware Corporation
1,000
1,000
100%
General Cable Industries, Inc.
General Cable de Mexico S.A. de C.V.
Mexico Sociedad Anónima de Capital Variable
315,872,577
315,872,579
99.9%
General Cable Industries, Inc.
Alambres y Cables de Panama S.A.
Panama Sociedad Anónima
4,489
8,000
78.08%
General Cable Industries, Inc.
General Cable de Mexico del Norte, S.A. de C.V.
Mexico Sociedad Anónima de Capital Variable
2
1,000
0.2%
General Cable Industries, Inc.
General Cable Services Ltd.
United Kingdom limited company
110,990
110,990
100%
General Cable Industries, Inc.
General Cable Property Holdings Ltd.
German Limited Company
99
100
99%
General Cable Industries, Inc.
Prestolite Wire LLC
Limited Liability Company
10,000
10,000
100%







--------------------------------------------------------------------------------




General Cable Industries, Inc.
Prestolite de Mexico, S.A. de C.V.
Mexico Sociedad Anónima de Capital Variable
500
unlimited
99.8%
General Cable Industries, Inc.
General Cable Canada Holdings LLC
Limited Liability Company
N/A
N/A
100%
General Cable Technologies Corporation
General Cable de Mexico S.A. de C.V.
Mexico Sociedad Anónima de Capital Variable
2
315,872,579
< 1%
General Cable Technologies Corporation
Servicios Latinoamericanos, S.A. de C.V.
Mexico Sociedad Anónima de Capital Variable
1
50,000
< 1%
General Cable Technologies Corporation
General Cable Caribbean
Dominican Republic Sociedad Anónima
1
21,000
< 1%
General Cable Company Ltd. / Compagnie General Cable LTEE
YA Holdings, Ltd.
Cayman Islands Limited Company
50,000
50,000
100%
General Cable Company Ltd. / Compagnie General Cable LTEE
Phelps Dodge International Philippines, Inc.
Philippines Corporation
3,539,950
5,900,000
60%
General Cable Company Ltd. / Compagnie General Cable LTEE
Keystone Electric Wire and Cable Company, Ltd.
Hong King Limited Company
50,000
250,000
20%







--------------------------------------------------------------------------------




General Cable Company Ltd. / Compagnie General Cable LTEE
Phelps Dodge Philippines Energy Products Corp.
Philippines Corporation
1,000
4,612,500
<1%
General Cable Industries, Inc.
Diversified Contractors, Inc.
Delaware Corporation
1,000
1,000
100%
General Cable Industries, Inc.
Marathon Steel Company
Arizona Corporation
712,920
712,920
100%
General Cable Industries, Inc.
MLTC Company
Delaware Corporation
1,000
1,000
100%
General Cable Industries, Inc.
General Cable Caribbean
Dominican Republic Sociedad Anónima
1
21,000
< 1%
MLTC Company
General Cable Caribbean
Dominican Republic Sociedad Anónima
1
21,000
< 1%
Phelps Dodge International Corporation
PD Wire & Cable Sales Corporation
Delaware Corporation
100
100
100%
Phelps Dodge International Corporation
Phelps Dodge International Thailand Ltd.
Thailand Limited Company
33,206
44,000
75.47%
Phelps Dodge International Corporation
PDTL Trading Company Limited
Thailand Limited Company
4,900
10,000
49%







--------------------------------------------------------------------------------




Phelps Dodge Enfield Corporation


RPG Cables Limited
India Public Limited Company
N/A
N/A
0.78%
Phelps Dodge National Cables Corporation
National Cables (Pty) Ltd.
South Africa Private Limited Company
80
100
80%
GC Global Holdings, Inc.
General Cable Holdings Netherlands CV
Netherlands Commanditaire Vennootschaap
N/A
N/A
1%
GC Global Holdings, Inc.
General Cable Holdings New Zealand
New Zealand Company
N/A
97,711,539
1%
Phelps Dodge Africa Cable Corporation
Metal Fabricators of Zambia PLC
Zambia Public Limited Company
205,331,070
270,900,00
75.80%
General Cable Overseas Holdings, LLC
GC Global Holdings, Inc.
Delaware Corporation
100
100
100%
General Cable Overseas Holdings, LLC


General Cable Holdings (Spain) S.L.
Spain Sociedad Limitada
N/A
105,081,153.85
1%
General Cable Overseas Holdings, LLC
General Cable Caribbean
Dominican Republic Sociedad Anónima
1
21,000
< 1%







--------------------------------------------------------------------------------




Prestolite Wire LLC
Prestolite Wire (Shanghai) Co. Ltd.
Not available
Not available
Not available
100%
Grupo General Cable Sistemas, S.L.
Silec Cable SAS
French SAS
60, 037, 000
60 ,037,000
100%
GC Latin America Holdings, SL
General Cable Automotive SAS
French SAS
369,952
369,952
100%
Grupo General Cable Sistemas, SL
Norddeutsche Seekabelwerke GmbH
German GmbH
50,025,000
50,025,000
100%
Norddeutsche Seekabelwerke GmbH
Nostag GmbH & Co. KG
Partnership company with limited liability (Germany)
€180.000
€ 540.000 (subscribed capital paid in)
33%
General Cable Holdings (Spain), S.L.
Grupo General Cable Sistemas, S.L.
Spain Sociedad Limitada
20,734,500


20,734,500


100%
Grupo General Cable Sistemas, S.L.
General Cable do Brasil Ltda.
Brazil S.A. Closed Corporation
1,458,116


15,458,117


99.9%
Grupo General Cable Sistemas, S.L.
General Cable Maroc Sarl
Moroccan Société à Responsabilité Limitée
99
100
99%
Grupo General Cable Sistemas, S.L.
E.C.N. Cable Group, S.L.U.
Spanish Sociedad Limitada
3,008,005
3,008,005
100%
Grupo General Cable Sistemas, S.L.
Enterprise des Industries du Cable de Biskra SPA
Algerian Company with Shares (Société par Actions)
7,070
10,100
70%









--------------------------------------------------------------------------------




Schedule 5.19
Post-Closing Matters
Notwithstanding any other provision (including Section 4.01) of the Credit
Agreement to the contrary, the parties have agreed that the following documents
shall be delivered, and actions taken, on a post-closing basis upon the
following schedule:
1    No later than within two (2) Business Days following the Effective Date, or
such longer period as may be agreed by the Administrative Agent in its sole
discretion, (a) ECN and Sistemas shall have become parties to the Credit
Agreement by accession as Spanish Borrowers, and General Cable Holdings (Spain)
SL shall have become a party to the Credit Agreement by accession as a Spanish
Guarantor, and each Spanish Loan Party shall have delivered each Collateral
Document, agreement, certificate, opinion, and other closing document that would
otherwise have been deliverable by it pursuant to Section 4.01 on the Effective
Date, which has not previously been delivered; (b) the Administrative Agent
shall have received, in respect of the Spanish Loan Parties, a certificate
(certificación) from the Commercial Registry relating to each Spanish Loan
Party, containing among other issues, updated articles of association, good
standing and no insolvency situations of the Spanish Loan Parties; (c) the
execution of this Agreement will be notified to the Bank of Spain and the rest
of reporting obligations contained in those regulations will have to be
fulfilled by the Spanish Borrowers; and (d) the Administrative Agent shall have
received a certification from each Spanish Loan Party containing: (i) a copy of
the decisions of the shareholders of the Spanish Loan Parties approving the
terms of, and the Transactions contemplated by, those documents or agreements to
which the Spanish Loan Parties are to be a party and resolving that they
execute, deliver and perform the Transactions to which they are a party; and
(ii) a copy of the resolutions of the relevant management body of the Spanish
Loan Parties: (A) approving the terms of, and the Transactions contemplated by,
those documents or agreements to which the Spanish Loan Parties are to be a
party and resolving that it execute, deliver and perform the Transactions to
which they are a party; (B) authorizing a specified person or persons to execute
the documents to which the Spanish Loan Parties are party on its behalf; and (C)
authorizing a specified person or persons, on its behalf, to sign and/or
dispatch all documents and notices to be signed and/or dispatched by it under or
in connection with the Transactions to which the Spanish Loan Parties are a
party.
2    No later than within ten (10) Business Days following the Effective Date,
or such longer period as may be agreed by the Administrative Agent in its sole
discretion, (a) the French and German Borrowers shall have obtained Deposit
Account Control Agreements for Collection Deposit Accounts held with any of the
Agents or any of their Affiliates and (b) the Spanish Borrowers shall have
provided notices satisfactory to the Agents for Collection Deposit Accounts held
by the Spanish Borrowers with any of the Agents or any of their Affiliates.
3    No later than within ten (10) Business Days following the Effective Date,
or such longer period as may be agreed by the Administrative Agent in its sole
discretion, to the extent not delivered on or prior to the Effective Date, the
Borrower Representative shall deliver to the Administrative Agent undated stock
powers, executed in blank by a duly authorized officer of the pledgor thereof,
for each of the certificates representing the shares of Equity Interests pledged
pursuant to the Security Agreements.
4    No later than within thirty (30) days following the Effective Date, or such
longer period as may be agreed by the Administrative Agent in its sole
discretion, the Borrower Representative shall deliver to the applicable Agents
insurance endorsements complying with the terms of Section 5.09 of the Credit
Agreement and in form and substance reasonably satisfactory to the applicable
Agents.






--------------------------------------------------------------------------------




5    No later than within ninety (90) days following the Effective Date, or such
longer period as may be agreed by the Administrative Agent in its sole
discretion, to the extent not delivered on or prior to the Effective Date, the
U.S. and Canadian Loan Parties shall have obtained Deposit Account Control
Agreements for all Deposit Accounts of the U.S. Loan Parties and the Canadian
Loan Parties, other than for the Excluded Accounts.










--------------------------------------------------------------------------------




Schedule 6.01
Existing Indebtedness
Description
Payee
Payor
Balance
Loan Date
Maturity Date
IRB:
 
 
 
 
 
Industrial Development Refunding
The Industrial Revenue
General Cable
$
9,000,000.00


October 1, 2001
April 1, 2024
Revenue Bonds (General Cable Corporation Project), Series 2001


Board of the City of Jackson
Corporation
 
 
 
PNC Bank Letters of Credit:
 
 
 
Jackson IRB, Series 2001
The Bank of NY Trust Co.
General Cable Corporation
XXX1


February 5, 2008
October 18, 2014
Insurance Program – Current 2014
Travelers Indemnity
General Cable
XXX1


February 11, 2010
February 11, 2014
Workers Comp Claims
Company
Corporation
 
 
 
Performance Bond
Taiwan Power Company
General Cable Industries, Inc.
XXX1


February 9, 2011
February 9, 2014

 






--------------------------------------------------------------------------------




Schedule 6.01 (continued)
Description
Payee
Payor
Total available
Balance as of August 23rd,2013
Loan /Facility / Bond Date
Maturity Date
Loan
XXX1
Silec Cable
XXX1
XXX1
3/2/2009
3/2/2016
Lease Back
XXX1
Silec Cable
XXX1
XXX1
1/19/2009
1/25/2016
Reverse Factoring
XXX1
Silec Cable
XXX1
XXX1
11/4/2011
open validity
Reverse Factoring
XXX1
Silec Cable
XXX1
XXX1
12/28/2011
open validity
Reverse Factoring
XXX1
Silec Cable
XXX1
XXX1
12/12/2012
open validity
Reverse Factoring
XXX1
Silec Cable
XXX1
XXX1
2/10/2010
open validity
Factoring
XXX1
Silec Cable
XXX1
XXX1
3/5/2010
open validity
Bond - French Customs
XXX1
Silec Cable
XXX1
XXX1
7/9/2007
open validity
Bond -Ministry of Economy & Planning, UAE
XXX1
Silec Cable
XXX1
XXX1
6/29/2011
open validity









--------------------------------------------------------------------------------




Schedule 6.01 (continued)
Institution
Entity
Limit
Usage
Description
XXX1
Silec Cable SAS
XXX1
XXX1
Reverse Factoring
XXX1
Silec Cable SAS
XXX1
XXX1
Reverse Factoring
XXX1
Silec Cable SAS
XXX1
XXX1
Reverse Factoring
XXX1
Silec Cable SAS
XXX1
XXX1
Reverse Factoring
XXX1
Grupo General Cable Sistemas, S.L.
XXX1
XXX1
Reverse Factoring
XXX1
Grupo General Cable Sistemas, S.L
XXX1
XXX1
Reverse Factoring
XXX1
Grupo General Cable Sistemas, S.L.
XXX1
XXX1
Reverse Factoring
XXX1
Grupo General Cable Sistemas, S.L.
XXX1
XXX1
Reverse Factoring
XXX1
Grupo General Cable Sistemas, S.L.
XXX1
XXX1
Reverse Factoring
XXX1
Grupo General Cable Sistemas, S.L.
XXX1
XXX1
Reverse Factoring
XXX1
E.C.N. Cable Group
XXX1
XXX1
Reverse Factoring
XXX1
E.C.N. Cable Group
XXX1
XXX1
Reverse Factoring
XXX1
E.C.N. Cable Group
XXX1
XXX1
Reverse Factoring
XXX1
E.C.N. Cable Group
XXX1
XXX1
Reverse Factoring
XXX1
E.C.N. Cable Group
XXX1
XXX1
Reverse Factoring







--------------------------------------------------------------------------------




Schedule 6.01 (continued)
XXX1
Grupo General Cable Sistemas, S.L.
XXX1
XXX1
AP Financing
XXX1
E.C.N. Cable Group
XXX1
XXX1
AP Financing
XXX1
E.C.N. Cable Group
XXX1
XXX1
AP Financing



___________________________






--------------------------------------------------------------------------------






Omitted and filed separately with the Securities and Exchange Commission under a
request for confidential treatment.


_______________
1Please note that for assignments under Tranche B and Tranche C, both the
Assignor and the Assignee must grant a power of attorney to Spanish counsel for
the Administrative Agent, so that the assignment can be notarized in Spain and
filed with the chattel property registry. This is necessary in order for the
Assignee to have the benefit of the Spanish security. The Administrative Agent’s
U.S. counsel has form powers of attorney on file.










--------------------------------------------------------------------------------




Schedule 6.02
Existing Liens
NONE






--------------------------------------------------------------------------------




Schedule 6.04
Existing Investments
NONE






--------------------------------------------------------------------------------




Schedule 6.10
Existing Restrictions
NONE










--------------------------------------------------------------------------------

EXHIBIT A

[USE FOR US TRANCHE ASSIGNMENTS ONLY]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, modified, extended or restated from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.
Assignor:        ______________________________

2.
Assignee:        ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.
Borrowers:    General Cable Industries, Inc., General Cable Company Ltd., Silec
Cable SAS, Norddeutsche Seekabelwerke GmbH, Grupo General Cable Sistemas, S.L.
(formerly Grupo General Cable Sistemas, S.A., in process of conversion) and ECN
Cable Group, S.L.

4.
Administrative Agent:     JPMorgan Chase Bank, N.A.

5.
Credit Agreement:    The Credit Agreement dated as of September [ ], 2013, among
the Borrowers, the other Loan Parties party thereto, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents parties
thereto

6.
Assigned Interest:


965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




Facility Assigned
Aggregate Amount of U.S. Commitments for all Lenders
Amount of U.S. Commitments Assigned
Percentage Assigned of U.S. Commitments3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
 
 
 
[NAME OF ASSIGNOR]
By:
 
 
Title:
 
 
 
 
 
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
By:
 
 
Title:
 
 
 



[Consented to and]4 Accepted:
JPMorgan Chase Bank, N.A., as

Administrative Agent
By_________________________________

Title:

EXHIBIT A
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------







Consented to:5 
[NAME OF RELEVANT PARTY]
By_________________________________

Title:



EXHIBIT A
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




[USE FOR TRANCHE B AND TRANCHE C ASSIGNMENTS]1 
ASSIGNMENT AND ASSUMPTION
CESIÓN Y ASUNCIÓN
 
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”)[1]. Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, modified, extended or restated from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
Este documento de Cesión y Asunción (el “Documento de Cesión y Asunción”) es
suscrito por [Incluir nombre del Cedente] (el “Cedente”) y [Incluir nombre de
Cesionario] (el “Cesionario”) en la Fecha de Efectividad (Effective Date) tal y
como este término se describe más adelante. Salvo que en el presente documento
se establezca lo contrario los términos en mayúscula tendrán el significado que
a los mismos de les atribuye en el Contrato de Crédito que se define a
continuación (tal y como el mismo sea modificado, novado extendido o refundido
en cada momento, el “Contrato de Crédito”), copia del cual el Cesionario
manifiesta haber recibido por parte del Cedente. Los Términos y Condiciones
(Standard Terms and Conditions) fijados en el Anexo 1 que se adjunta al presente
documento son por la presente incorporados por referencia y se consideran
acordados y aceptados formando parte de este Documento de Cesión y Asunción, del
mismo modo que si se hubieran reproducido íntegramente en el presente documento.





For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the
Por un precio acordado, el Cedente, por la presente, vende y cede
irrevocablemente al Cesionario, y el Cesionario, por la presente, compra y
adquiere del Cedente, con sujeción a y de conformidad con los Términos y
Condiciones (Standard Terms and Conditions) y con el Contrato de Crédito en la
Fecha de Efectividad (Effective Date) introducida por el Agente Administrativo
(Administrative Agent) tal y como se dispone a continuación, (i) todos los
derechos y obligaciones del Cedente en su condición de Acreditante (Lender) bajo
el

___________________
1 Please note that any Assignee under Tranche B or Tranche C will need to obtain
a Spanish Tax ID number, if it does not already have one. The Administrative
Agent’s U.S. counsel can assist in obtaining such numbers.
1 Select as applicable.

EXHIBIT A
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




extent related to the amount and percentage interest identified below of all of
such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
Contrato de Crédito y bajo cualesquiera otros documentos o instrumentos
entregados y/o suscritos de conformidad con el mismo en la medida en que estén
relacionados con los importes y porcentajes de participación que se identifican
más abajo relativos a todos aquellos derechos y obligaciones del Cedente
pendientes bajo las correspondientes financiaciones identificadas a continuación
(incluyendo cualesquiera cartas de crédito (letters of credit), garantías o
avales (guarantees) y préstamos ‘swingline’ (swingline loans) que estén
incluidas en dichas financiaciones) y (ii) en la medida que esté permitido ceder
bajo el correspondiente derecho aplicable, cualesquiera reclamaciones (claims),
demandas (suits), acciones (causes of action) así como cualesquiera otros
derechos del Cedente (en su condición de Acreditante) contra cualquier Persona,
ya sea conocida o no, que surjan o se encuentren relacionados con el Contrato de
Crédito, cualesquiera otros documentos o instrumentos entregados y/o suscritos
de conformidad con el mismo o las operaciones crediticias (loan transations)
reguladas bajo el mismo o de alguna manera basadas en o relacionadas sin
limitación con cualesquiera de los siguientes, reclamaciones contractuales
(contract claims), reclamaciones extracontractuales (tort claims), reclamaciones
penales (malpractise claims), reclamaciones legales (statutory claims) y
cualesquiera otros tipos de reclamaciones por ley o equidad que estén
relacionadas con los derechos y obligaciones vendidos y cedidos de conformidad
con las cláusulas (i) y (ii) anteriores serán conjuntamente referidas como la
“Participación Cedida”). Dicha venta y cesión se hace sin recurso frente al
Cedente, y salvo que expresamente se establezca en este Documento e Cesión y
Asunción, sin manifestaciones ni garantía por el Cedente.

1. Assignor:
 
1. Cedente:
 
 
 
 
 
2. Assignee:
 
2. Cesionario:
 


EXHIBIT A
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




[and is an Affiliate/Approved Fund of
[identify Lender]1]
[que es una Filial (Affiliate)/Fondo
Aprobado (Approved Fund) de
[identificar Acreditante]1]
 
 
3. Borrowers: General Cable Industries, Inc., General Cable Company Ltd., Silec
Cable SAS, Norddeutsche Seekabelwerke GmbH, Grupo General Cable Sistemas, S.L.
(formerly Grupo General Cable Sistemas, S.A., in process of conversion) and ECN
Cable Group, S.L.
3. Acreditadas: General Cable Industries, Inc., General Cable Company Ltd.,
Silec Cable SAS, Norddeutsche Seekabelwerke GmbH, Grupo General Cable Sistemas,
S.L. (actualmente en proceso de transformación) y ECN Cable Group, S.L.
 
 
4. Administrative Agent: JPMorgan Chase Bank, N.A.
4. Agente Administrativo: JPMorgan Chase Bank, N.A.
 
 
5. Credit Agreement: The Credit Agreement dated as of September [ ], 2013, among
the Borrowers, the other Loan Parties party thereto, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents parties
thereto
5. Contrato de Crédito: El Contrato de Crédito de fecha [ ] de Agosto de 2013,
entre las Acreditadas (Borrowers), el resto de Partes del Crédito (Loan Parties)
al mismo, los Acreditantes al mismo, JPMorgan Chase Bank, N.A., en su condición
de Agente Administrativo y el resto de agentes partes del mismo



______________


1     Seleccionar según resulte de aplicación.

EXHIBIT A
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




6.    Assigned Interest:3 
Facility Assigned2
Aggregate Amount of [U.S. Commitments] [Tranche B Commitments] [Tranche C
Commitments] for all Lenders
Amount of [U.S. Commitments] [Tranche B Commitments] [Tranche C Commitments]
Assigned
Percentage Assigned of [U.S. Commitments] [Tranche B Commitments] [Tranche C
Commitments]3
 
$
$
%
 
$
$
%
 
$
$
%





6.    Participación Cedida:
Financiación Cedida2
Importe Agregado (Aggregate Amount) de los [Compromisos U.S. (U.S. Commitments)]
[Compromisos del Tramo B (Tranche B Commitments)] [Compromisos del Tramo C
(Tranche C Commitments)] de todos los Acreditantes
Importe de los [Compromisos U.S. (U.S. Commitments)] [Compromisos del Tramo B
(Tranche B Commitments)] [Compromisos del Tramo C (Tranche C Commitments)]
Cedidos
Porcentaje Cedido de los [Compromisos U.S. (U.S. Commitments)] [Compromisos del
Tramo B (Tranche B Commitments)] [Compromisos del Tramo C (Tranche C
Commitments)]3
 
$
$
%
 
$
$
%
 
$
$
%

________________________
3
Complete both the English and the Spanish Grid with the same information.

2
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “U.S. Commitment,”
“Tranche B Commitment,” “Tranche C Commitment” etc.)

3
Set forth, to at least 9 decimals, as a percentage of the U.S. Commitment,
Tranche B Commitment or Tranche C Commitment, as applicable, of all Lenders
thereunder.

2
Rellenar en la terminología adecuada para los distintos tipos de financiación
existentes bajo el Contrato de Crédito y que están siendo cedidas bajo esta
Cesión (ej; “Compromisos U.S.”, “Compromisos del Tramo B”, “Compromisos del
Tramo C”, etc.)

3
Establecer, al menos 9 decimales, como porcentaje de los Compromisos U.S.,
Compromisos del Tramo B o Compromisos del Tramo C, según resulte de aplicación,
de todos los Acreditantes bajo los mismos.


EXHIBIT A
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




 
 
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
Fecha de Efectividad (Effective Date): _____________ ___, 20___ [A INCLUIRSE POR
EL AGENTE ADMINISTRATIVO QUE DEBERÁ SER LA FECHA DE EFECTIVIDAD DE INSCRIPCIÓN
DE LA CESIÓN EN EL REGISTRO CORRESPONDIENTE.]
 
 
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws.
El Cesionario se compromete a entregar al Agente Administrativo un Cuestionario
Administrativo (Administrative Questionnaire) en el cual el Cesionario designará
una o más personas de contacto a la cual le llegará toda la información del
sindicato (que podrá contener información confidencial relativa a las Partes del
Crédito (Loan Parties) y demás partes relacionadas o sus valores) y se le hará
disponible y que recibirá dicha documentación de conformidad con los
procedimientos de cumplimiento del Cesionario y leyes aplicables, incluyendo
leyes federales y estatales de valores (federal and state securities laws) .
 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
Los términos dispuestos en el presente Documento de Cesión y Asunción son
acordados por:
 
 
ASSIGNOR
 

 
[NAME OF ASSIGNOR]
 

 
By:______________________________
 
   Title:
CEDENTE
 

 
[NOMBRE DEL CEDENTE]
 

 
Por: ____________________________
 
   Cargo:
 
 
ASSIGNEE
 

 
[NAME OF ASSIGNEE]
 

 
By:______________________________
 
   Title:
CESIONARIO
 

 
[NOMBRE DEL CESONARIO]
 

 
Por: ____________________________
 
   Cargo:
 
 


EXHIBIT A
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




[Consented to and]4 Accepted:
JPMorgan Chase Bank, N.A., as
 
Administrative Agent
By_________________________________
 
Title:


 
Consented to:5
[NAME OF RELEVANT PARTY]
By_________________________________
 
Title:
[Con el Consentimiento y]4 Aceptación de:
JPMorgan Chase Bank, N.A., en su condición de Agente Administrativo
 

Por:
_________________________________
 
Cargo:


 
Con el Consentimiento de:5
[NOMBRE DE LA PARTE CORRESPONDIENTE]
Por:_________________________________
 
Cargo:


 
 

____________________
4
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5
To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

4
A incluir solamente en el caso en que el consentimiento por parte del Agente
Administrativo sea requerido de conformidad con los términos del Contrato de
Crédito.

5
A incluir solamente en el caso en que el consentimiento de la Acreditada
(Borrower) y/o otras partes (ej; Acreditante Swingline, Banco Emisor) sea
requerido de conformidad con los términos del Contrato de Crédito.




EXHIBIT A
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------






ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.     Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or (b) or Section
4.01(b) thereof, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, [and] (v) if it is a
Non-U.S. Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee[, and (vi) it is a French Qualifying
Lender]4; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in
______________
4 To be included only if the Assigned Interest includes Tranche C Commitments.

EXHIBIT A
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

EXHIBIT A
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF NOTICE OF BANKING SERVICES OBLIGATIONS

___________, 20__
 

JPMorgan Chase Bank, N.A., as Administrative Agent
1300 East 9th Street, 13th Floor
Cleveland, OH 44114
Attention: Katherine C. Cliffel
Re:    General Cable Corporation Banking Services
Dear [_________]:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September [ ], 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among General Cable Industries, Inc., a Delaware corporation, General Cable
Company Ltd., a company organized under the laws of Nova Scotia, Silec Cable
SAS, a French société par actions simplifiée, Norddeutsche Seekabelwerke GmbH, a
limited liability company (Gesellschaft mit beschränkter Haftung) existing under
the laws of Germany, Grupo General Cable Sistemas, S.L. (formerly Grupo General
Cable Sistemas, S.A., in process of conversion), a limited liability company
organized under the laws of Spain, ECN Cable Group, S.L., a limited liability
company organized under the laws of Spain, the other Loan Parties party thereto,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders, and the other parties thereto. Unless otherwise defined herein,
capitalized terms used herein have the meanings ascribed thereto in the Credit
Agreement. This Notice of Banking Services Obligations is being delivered
pursuant to Section 2.22 of the Credit Agreement.
 

[INSERT NAME OF LOAN PARTY], a [Canadian Loan Party][French Loan Party][German
Loan Party][Spanish Loan Party][U.S. Loan Party] (the “Banking Services Party”),
has entered into (or intends to enter into), the Banking Services Agreement(s)
listed on Schedule I hereto that are permitted under the terms of the Credit
Agreement (the “Secured Banking Services Agreements”), pursuant to which the
undersigned is the counterparty (in such capacity under the Secured Banking
Services Agreements, the “Banking Services Provider”). The Banking Services
Provider hereby acknowledges that as of the date hereof, the Banking Services
Provider is [an Affiliate of [INSERT NAME],] a [U.S.][Tranche B][Tranche C]
Revolving Lender. The Banking Services Party desires to have the Secured Banking
Services Agreements treated as Secured Obligations under the Credit Agreement.

965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Administrative Agent
____________, 20__
Page __



The Banking Services Provider hereby appoints the Administrative Agent as its
agent, and the Administrative Agent hereby accepts such appointment as the
Banking Services Provider’s agent, under the applicable Loan Documents. The
Banking Services Provider hereby agrees (if the Banking Services Provider is not
a Lender) to be bound by the provisions of Article VIII of the Credit Agreement
as if it were a Lender, and consents to the other terms of the Loan Documents in
favor of the Administrative Agent.
The Banking Services Provider acknowledges that it is required pursuant to
Section 2.22 of the Credit Agreement to furnish the Administrative Agent, from
time to time after a significant change therein or upon a request therefor, but
in any event not less than monthly, a summary of the amounts due or to become
due in respect of the Secured Banking Services Agreements. The Banking Services
Provider further acknowledges that it had not received notice of any continuing
Event of Default as of the date that each Secured Banking Services Agreement was
executed.
This notice and agreement is entered into for the benefit of the parties hereto
and the Administrative Agent, and may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
foregoing. This notice and agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this notice and agreement by facsimile or electronic image
scan (e.g. PDF) transmission shall be effective as delivery of a manually
executed counterpart hereof.
This notice and agreement shall governed by and construed in accordance with the
laws of the State of New York, but giving effect to federal laws applicable to
national banks.
Very truly yours,
                    

 
[INSERT NAME] as Banking Services Provider
  
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 



ACKNOWLEDGED AND AGREED:
GENERAL CABLE INDUSTRIES, INC.,

as Borrower Representative

965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Administrative Agent
____________, 20__
Page __



By        
Name:
Title:



965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------

EXHIBIT B-1

SCHEDULE I
SECURED BANKING SERVICES AGREEMENTS
1.
2.


The aggregate amount of all Banking Services Obligations of the Banking Services
Party to Banking Services Provider (whether matured or unmatured, absolute or
contingent) subject to this notice and agreement: $_______





EXHIBIT B-1
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF NOTICE OF SWAP OBLIGATIONS



___________, 20__
 

JPMorgan Chase Bank, N.A., as Administrative Agent
1300 East 9th Street, 13th Floor
Cleveland, OH 44114
Attention: Katherine Cliffel
Re:    General Cable Corporation Swap Agreement(s)
Dear [_________]:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September [ ], 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among General Cable Industries, Inc., a Delaware corporation, General Cable
Company Ltd., a company organized under the laws of Nova Scotia, Silec Cable
SAS, a French société par actions simplifiée, Norddeutsche Seekabelwerke GmbH, a
limited liability company (Gesellschaft mit beschränkter Haftung) existing under
the laws of Germany, Grupo General Cable Sistemas, S.L. (formerly Grupo General
Cable Sistemas, S.A., in process of conversion), a limited liability company
organized under the laws of Spain, ECN Cable Group, S.L., a limited liability
company organized under the laws of Spain, the other Loan Parties party thereto,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders, and the other parties thereto. Unless otherwise defined herein,
capitalized terms used herein have the meanings ascribed thereto in the Credit
Agreement. This Notice of Secured Swap Obligations is being delivered pursuant
to Section 2.22 of the Credit Agreement.
[INSERT NAME OF LOAN PARTY], a [Canadian Loan Party][U.S. Loan Party] (the “Swap
Party”), has entered into (or intends to enter into), the Swap Agreement(s)
listed on Schedule I hereto that are permitted under the terms of the Credit
Agreement (the “Secured Swap Agreements”), pursuant to which the undersigned is
the counterparty (in such capacity under the Secured Swap Agreements, the “Swap
Counterparty”). The Swap Counterparty hereby acknowledges that as of the date
hereof, the Swap Counterparty is [an Affiliate of [INSERT NAME],] a
[Multicurrency] Revolving Lender. The Swap Counterparty desires to have the
Secured Swap Agreements treated as Secured Obligations under the Credit
Agreement.
The Swap Counterparty hereby appoints the Administrative Agent as its agent, and
the Administrative Agent hereby accepts such appointment as the Swap
Counterparty’s agent, under the applicable Loan Documents. The Swap Counterparty
hereby agrees (if the Swap Counterparty is not a Lender) to be bound by the
provisions of Article VIII of the Credit

965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Administrative Agent
____________, 20__
Page __

Agreement as if it were a Lender, and consents to the other terms of the Loan
Documents in favor of the Administrative Agent.
The Swap Counterparty acknowledges that it is required pursuant to Section 2.22
of the Credit Agreement to furnish the Administrative Agent, from time to time
after a significant change therein or upon a request therefor, but in any event
not less than monthly, a summary of the amounts due or to become due in respect
of the Secured Swap Agreements. The Swap Counterparty further acknowledges that
it had not received notice of any continuing Event of Default as of the date
that each Secured Swap Agreement was executed.
This notice and agreement is entered into for the benefit of the parties hereto
and the Administrative Agent, and may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
foregoing. This notice and agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this notice and agreement by facsimile or electronic image
scan (e.g. PDF) transmission shall be effective as delivery of a manually
executed counterpart hereof.
This notice and agreement shall governed by and construed in accordance with the
laws of the State of New York, but giving effect to federal laws applicable to
national banks.
Very truly yours,
                    

 
[INSERT NAME] as Swap Counterparty
  
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 



ACKNOWLEDGED AND AGREED:
GENERAL CABLE INDUSTRIES, INC.,

as Borrower Representative
By        
Name:
Title:

965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------

EXHIBIT B-2

SCHEDULE I
SECURED SWAP AGREEMENTS
1.
2.
The Swap Party and the Swap Counterparty have agreed that the foregoing Secured
Swap Agreements [are][are not] to be treated as Qualified Secured Swap
Obligations.


The aggregate amount of all Swap Obligations of the Swap Party to Swap
Counterparty (whether matured or unmatured, absolute or contingent) subject to
this notice and agreement: $______________





EXHIBIT B-2
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING BASE CERTIFICATE


[See attached.]





EXHIBIT C
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------

EXHIBIT C

[chaselogoexhibitc.jpg]
BORROWING BASE REPORT
 
 
GCI for Fiscal Period Ending June 28, 2013
Rpt #8
 
Obligor Number:
 
 
 
 
Date: 7/19/2013
 
Loan Number:
 
 
 
 
Period Covered: 3/29/13 to 6/28/13
 
COLLATERAL CATEGORY
U.S.
Canada
Europe
Consolidated
Total Eligible Collateral
$ -
Description
 
 
 
 
 
 
ACCOUNTS RECEIVABLE
 
 
 
 
 
 
 
 
 
 
 
 
 
1
Net Available A/R – Borrowing Base Value
$ -
$ -
 
$ -
 
 
INVENTORY
 
 
 
 
 
 
2
Net Available – Standard Method Borrowing Base Value
0.00


0.00
0.00
0.00


 
 
3
Net Available – NOLV Method Borrowing Base Value
0.00


0.00
0.00
0.00


 
 
 
 
 
 
 
 
 
Net Available Inventory (Lesser of calculation)
0.00


0.00
0.00
0.00


 
 
FIXED ASSETS
 
 
 
 
 
 
4
Net Available – Fixed Assets Borrowing Base Value
0.00


0.00
0.00
0.00


 
 
Fixed Assets Cap
150,000,000.00


150,000,000.00
150,000,000.00
150,000,000.00


 
 
Net Available Fixed Assets (Lesser of cap calculation)
150,000,000.00


0.00
0.00
150,000,000.00


 
 
AVAILABILITY
 
 
 
 
 
 
5
Revolver Line / CAPS
630,000,000.00


70,000,000.00
300,000,000.00
1,000,000,000.00


 
 
6
Uncapped Availability
150,000,000.00


0.00
0.00
150,000,000.00


Total Revolver Line
$
1,000,000,000.00


7
Reserves
 
 
 
 
 
 
8
Maximum Borrowing Limit (Lesser of 5. or 6.)*
$
150,000,000.00


$ -
$ -
$
150,000,000.00


Total Available
$
150,000,000.00


9
Suppressed Availability
$ -
$ -
$ -
$ -
 
 
U.S. LOAN STATUS
 
 
 
 
 
 
10
Previous Loan Balance (Previous Report Line 15)
0.00


 
 
 
 
 
11
Less: A. Net Collections (Same as line 4)
0.00


 
 
 
 
 
12
B. Adjustments / Other ___________
0.00


 
 
 
 
 
13
Add: A. Request for Funds
0.00


 
 
 
 
 
14
B. Adjustments / Other ___________
0.00


 
 
 
 
 
15
New Loan Balance
$ -
 
 
 
Total New U.S. Loan Balance
$ -
Canadian and European LOAN STATUS
 
 
 
 
 
 
16
Previous Loan Balance (Previous Report Line 21)
 
0.00
0.00
 
 
 
17
Less: A. Net Collections (Same as line 4)
 
0.00
0.00
 
 
 
18
B. Adjustments / Other ___________
 
0.00
0.00
 
 
 
19
Add: A. Request for Funds
 
0.00
0.00
 
 
 
20
B. Adjustments / Other ___________
 
0.00
0.00
 
 
 
21
New Loan Balance
 
0.00
0.00
 
Total Canadian and European Loan Bal:
0.00


22
Letters of Credit/Bankers Acceptance Outstanding
0.00


0.00
0.00
0.00


 
0.00


23
Availability Not Borrowed (Lines 8 less 15 & 21 & 22)
150,000,000.00


0.00
0.00
 
 
150,000,000.00


24
Europe Borrowing U.S. and Canadian Collateral
0.00


0.00
0.00
 
 
 
25
Availability Not Borrowed Combined (Line 23 less 24)
$
150,000,000.00


$ -
$ -
 
 
$
150,000,000.00


26
Term Loan
 
 
 
 
 
0.00


27
OVERALL EXPOSURE (lines 15 & 21 & 24)
$ -
$ -
$ -
 
 
$ -
Pursuant to, and in accordance with, the terms and provisions of that certain
Loan and Security Agreement (“Agreement”), between JPM Chase (“Secured Party”)
and
General Cable Industries, Inc. (“Borrower”), Borrower is executing and
delivering to Secured Party this Collateral Report accompanied by supporting
data (collectively referred to as (“Report”).
Borrower warrants and represents to Secured Party that this Report is true,
correct, and based on information contained in Borrower’s own financial
accounting records. Borrower, by the execution of this
Report, hereby ratifies, confirms and affirms all of the terms, conditions and
provisions of the Agreement, and further certifies on this 14th day of August,
2012, that the
Borrower is in compliance with said Agreement.


EXHIBIT C
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------

EXHIBIT C

BORROWER NAME:
AUTHORIZED SIGNATURE:
General Cable Industries, Inc.
 
 
 






EXHIBIT C
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE
To:    The Lenders party to the
Credit Agreement described below


This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement, dated as of September [ ], 2013 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among General Cable Industries, Inc., a Delaware
corporation, General Cable Company Ltd., a company organized under the laws of
Nova Scotia, Silec Cable SAS, a French société par actions simplifiée,
Norddeutsche Seekabelwerke GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) existing under the laws of Germany, Grupo General Cable
Sistemas, S.L. (formerly Grupo General Cable Sistemas, S.A., in process of
conversion), a limited liability company organized under the laws of Spain, ECN
Cable Group, S.L., a limited liability company organized under the laws of
Spain, the other Loan Parties party thereto, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders, and the other parties
thereto. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.


THE UNDERSIGNED HEREBY CERTIFIES, ON BEHALF OF THE BORROWERS, THAT:


1.    I am the duly elected Chief Financial Officer of the Borrower
Representative;
 
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Holdings and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly financial statements
add: and such financial statements present fairly in all material respects the
financial condition and results of operations of the Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, and subject also to certain accounting matters that have
been disclosed prior to the Effective Date in Holdings’s public filings with the
Securities and Exchange Commission, including with regard to potential theft of
certain inventory in Brazil];
3.    I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the Administrative Agent the notice required by Section 4.15 of the
Security Agreement;

EXHIBIT D
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




4.    The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;


5.    Schedule I attached hereto sets forth financial data and computations
evidencing the calculation of the Fixed Charge Coverage Ratio for the most
recently ended four fiscal quarters (whether or not during a Covenant Trigger
Period) and, if applicable, demonstrating compliance with Section 6.12, all of
which data and computations are true, complete and correct;


6.    Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this certificate is delivered;
 
7.    Schedule III hereto sets forth each Immaterial Subsidiary as of the date
of the attached financial statements;5 
 
8.    Schedule IV hereto sets forth the computations necessary to determine the
Availability on the Business Day this certificate is delivered;
 
9.    Schedule V hereto sets forth financial data and computations evidencing
the calculation of the Total Consolidated Leverage Ratio as of the last day of
the most recently ended fiscal quarter; and
 
10.    No Covenant Trigger Period is in effect.
 
Described below are the exceptions, if any, to paragraph 4 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:
                                                    
                                                    
                                                    
5 If no Cash Management Period is outstanding, such certification shall only be
required concurrently with any delivery of financial statements under 5.01(a)

EXHIBIT D
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




The foregoing certifications, together with the computations set forth in
Schedule I, Schedule II and Schedule V and the information set forth on Schedule
III hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered this day of , .
_____________________________

 
GENERAL CABLE INDUSTRIES, INC., as Borrower Representative
  
By:
 
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 




EXHIBIT D
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




SCHEDULE I
Calculation of the Fixed Charge Coverage Ratio and
Compliance as of _________, ____ with
Provisions of 6.12 of the Agreement
 
 
TOTAL
Fixed Charge Coverage Ratio
 
 
 
 
 
EBITDA
 
 
 
 
 
(i) Net Income
 
_________ +
 
 
 
(ii) Interest Expense
 
_________ +
 
 
 
(iii) income tax expense net of tax refunds
 
_________ +
 
 
 
(iv) depreciation and amortization expense
 
_________ +
 
 
 
(v) extraordinary charges
 
_________ +
 
 
 
    (vi) other non-cash charges6
 
_________ –
 
 
 
(vii) cash payments in respect of non-cash charges described in (vi)
 
_________ –
 
 
 
(viii) extraordinary gains and non-cash items of income
 
_________
 
 
 
(a) Total EBITDA (sum of (i) through (vi)) – (sum of (vii) + (viii))
 
_________
 
 
 
Unfinanced Capital Expenditures
 
 
 
 
 
(i) fixed or capital asset expenditures or commitments
 
_________
 
 
 
(b) Total Unfinanced Capital Expenditures
 
_________
 
 
 
Fixed Charges
 
 
 
 
 
(i) cash Interest Expense
 
_________ +
 
 
 
(ii) prepayments and scheduled principal payments in Indebtedness
 
_________ +
 
 
 
(iii) expense for income taxes paid in cash (net of any cash refund in respect
of income taxes actually received during such period, provided that such net
amount shall not be reduced below zero)
 
_________ +

_________________________
6 Excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period and any non-cash charge that relates to the write-down
or write-off of inventory.

EXHIBIT D
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------






 
 
 
(iv) dividends or distributions paid in cash
 
_________ +
 
 
 
(v) Capital Lease Obligation payments
 
_________
 
 
 
(c) Total Fixed Charges (sum of (i) through (v))
 
_________
 
 
 
Fixed Charge Coverage Ratio (a – b) ÷ c
 
: 1.00
 
 
 
 
 
 






EXHIBIT D
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




SCHEDULE II


Applicable Rate Calculation

EXHIBIT D
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




SCHEDULE III
Immaterial Subsidiaries

EXHIBIT D
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




SCHEDULE IV


Availability Calculation



EXHIBIT D
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




SCHEDULE V


Consolidated Leverage Ratio Calculation

EXHIBIT D
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




EXHIBIT E-1
U.S. GUARANTOR JOINDER AGREEMENT

THIS U.S. GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
__________, ____, 20__, is entered into between
________________________________, a _________________ (the “New Subsidiary”) and
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under that certain Amended and Restated Credit
Agreement, dated as of September [ ], 2013 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among General Cable Industries, Inc., a Delaware corporation,
General Cable Company Ltd., a company organized under the laws of Nova Scotia,
Silec Cable SAS, a French société par actions simplifiée, Norddeutsche
Seekabelwerke GmbH, a limited liability company (Gesellschaft mit beschränkter
Haftung) existing under the laws of Germany, Grupo General Cable Sistemas, S.L.
(formerly Grupo General Cable Sistemas, S.A., in process of conversion), a
limited liability company organized under the laws of Spain, ECN Cable Group,
S.L., a limited liability company organized under the laws of Spain, the other
Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent for the Lenders, and the other parties thereto.
All capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Credit Agreement.
 
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
 
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a U.S. Loan
Party under the Credit Agreement and a “U.S. Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a U.S. Loan Party
and a U.S. Loan Guarantor thereunder as if it had executed the Credit Agreement.
The New Subsidiary hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Credit
Agreement, including without limitation (a) all of the representations and
warranties of the U.S. Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article X of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 of the Credit Agreement, hereby absolutely and unconditionally guarantees,
jointly and severally with the other U.S. Loan Guarantors, to the Administrative
Agent and the Lenders, as provided in Article X of the Credit Agreement, the
prompt payment and performance of the Guaranteed Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), and at all times thereafter, strictly in accordance with the terms
thereof and agrees that if any of the Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other U.S. Loan Guarantors, promptly pay and perform
the same, without any demand or notice whatsoever, and that in the

EXHIBIT E-1
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.
 
2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.
 
3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:
 
                                
                                
                                
                                
4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.
 
5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same Agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
 
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
[NEW SUBSIDIARY]




EXHIBIT E-1
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
Acknowledged and accepted:
 
J.P. MORGAN EUROPE LIMITED, as European Administrative Agent
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 




EXHIBIT E-1
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




EXHIBIT E-2
CANADIAN GUARANTOR JOINDER AGREEMENT

THIS CANADIAN GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
______________, 20__, is entered into between ________________________________,
a _________________ (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Amended and Restated Credit Agreement, dated as of September [ ], 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among General Cable Industries, Inc., a
Delaware corporation, General Cable Company Ltd., a company organized under the
laws of Nova Scotia, Silec Cable SAS, a French société par actions simplifiée,
Norddeutsche Seekabelwerke GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) existing under the laws of Germany, Grupo General Cable
Sistemas, S.L. (formerly Grupo General Cable Sistemas, S.A., in process of
conversion), a limited liability company organized under the laws of Spain, ECN
Cable Group, S.L., a limited liability company organized under the laws of
Spain, the other Loan Parties party thereto, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders, and the other parties
thereto. All capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.
 
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
 
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Canadian
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a Canadian Loan
Party and a Canadian Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article X of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 of the Credit Agreement, hereby guarantees, jointly and severally with the
other Loan Guarantors, to the Administrative Agent and the Lenders, as provided
in Article X of the Credit Agreement, the prompt payment and performance of the
Canadian Guaranteed Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof and agrees that if any of the Canadian Guaranteed
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), the New
Subsidiary will, jointly and severally together with the other Loan Guarantors,
promptly pay and perform the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or

EXHIBIT E-2
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




renewal of any of the Canadian Guaranteed Obligations, the same will be promptly
paid in full when due (whether at extended maturity, as a mandatory prepayment,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.
 
2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.


3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:


                                
                                
                                
                                
4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.
 
5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same Agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
 
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
[NEW SUBSIDIARY]




EXHIBIT E-2
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




 

[NEW SUBSIDIARY]
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
Acknowledged and accepted:
 
J.P. MORGAN EUROPE LIMITED, as European Administrative Agent
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 








EXHIBIT E-2
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




EXHIBIT E-3
FRENCH GUARANTOR JOINDER AGREEMENT

THIS FRENCH GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
______________, 20__, is entered into between ________________________________,
a _________________ (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Amended and Restated Credit Agreement, dated as of September [ ], 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among General Cable Industries, Inc., a
Delaware corporation, General Cable Company Ltd., a company organized under the
laws of Nova Scotia, Silec Cable SAS, a French société par actions simplifiée,
Norddeutsche Seekabelwerke GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) existing under the laws of Germany, Grupo General Cable
Sistemas, S.L. (formerly Grupo General Cable Sistemas, S.A., in process of
conversion), a limited liability company organized under the laws of Spain, ECN
Cable Group, S.L., a limited liability company organized under the laws of
Spain, the other Loan Parties party thereto, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders, and the other parties
thereto. All capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.
 
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
 
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a French
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a French Loan
Party and a French Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article X of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 of the Credit Agreement, hereby guarantees, jointly and severally with the
other Loan Guarantors, to the Administrative Agent and the Lenders, as provided
in Article X of the Credit Agreement, the prompt payment and performance of the
European Guaranteed Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof and agrees that if any of the European Guaranteed
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), the New
Subsidiary will, jointly and severally together with the other Loan Guarantors,
promptly pay and perform the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or

EXHIBIT E-3
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




renewal of any of the European Guaranteed Obligations, the same will be promptly
paid in full when due (whether at extended maturity, as a mandatory prepayment,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.
 
2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.
 
3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:
 
                                
                                
                                
                                
4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.
 
5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same Agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
 
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
 


EXHIBIT E-3
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




[NEW SUBSIDIARY]
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
Acknowledged and accepted:
 
J.P. MORGAN EUROPE LIMITED, as European Administrative Agent
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 








EXHIBIT E-3
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




EXHIBIT E-4
GERMAN GUARANTOR JOINDER AGREEMENT

THIS GERMAN GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
______________, 20__, is entered into between ________________________________,
a _________________ (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Amended and Restated Credit Agreement, dated as of September [ ], 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among General Cable Industries, Inc., a
Delaware corporation, General Cable Company Ltd., a company organized under the
laws of Nova Scotia, Silec Cable SAS, a French société par actions simplifiée,
Norddeutsche Seekabelwerke GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) existing under the laws of Germany, Grupo General Cable
Sistemas, S.L. (formerly Grupo General Cable Sistemas, S.A., in process of
conversion), a limited liability company organized under the laws of Spain, ECN
Cable Group, S.L., a limited liability company organized under the laws of
Spain, the other Loan Parties party thereto, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders, and the other parties
thereto. All capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.
 
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
 
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a German
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a German Loan
Party and a German Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article X of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 of the Credit Agreement, hereby guarantees, jointly and severally with the
other Loan Guarantors, to the Administrative Agent and the Lenders, as provided
in Article X of the Credit Agreement, the prompt payment and performance of the
European Guaranteed Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof and agrees that if any of the European Guaranteed
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), the New
Subsidiary will, jointly and severally together with the other Loan Guarantors,
promptly pay and perform the same, without any demand or notice whatsoever, and
that in the case of any extension

EXHIBIT E-4
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




of time of payment or renewal of any of the European Guaranteed Obligations, the
same will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.
 
2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.
 
3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:
 
                                
                                
                                
                                
4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.
 
5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same Agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
 
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.



EXHIBIT E-4
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------






[NEW SUBSIDIARY]
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
Acknowledged and accepted:
 
J.P. MORGAN EUROPE LIMITED, as European Administrative Agent
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 




EXHIBIT E-4
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




EXHIBIT E-5
SPANISH GUARANTOR JOINDER AGREEMENT

THIS SPANISH GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
______________, 20__, is entered into between ________________________________,
a _________________ (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Amended and Restated Credit Agreement, dated as of September [ ], 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among General Cable Industries, Inc., a
Delaware corporation, General Cable Company Ltd., a company organized under the
laws of Nova Scotia, Silec Cable SAS, a French société par actions simplifiée,
Norddeutsche Seekabelwerke GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) existing under the laws of Germany, Grupo General Cable
Sistemas, S.L. (formerly Grupo General Cable Sistemas, S.A., in process of
conversion), a public limited liability company organized under the laws of
Spain, ECN Cable Group, S.L., a limited liability company organized under the
laws of Spain, the other Loan Parties party thereto, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders, and the
other parties thereto. All capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.
 
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
 
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Spanish
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a Spanish Loan
Party and a Spanish Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article X of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 of the Credit Agreement, hereby guarantees, jointly and severally with the
other Loan Guarantors, to the Administrative Agent and the Lenders, as provided
in Article X of the Credit Agreement, the prompt payment and performance of the
European Guaranteed Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof and agrees that if any of the European Guaranteed
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), the New
Subsidiary will, jointly and severally together with the other Loan Guarantors,
promptly pay and perform the same, without any

EXHIBIT E-5
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the European Guaranteed Obligations, the same will
be promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.
 
2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.
 
3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:
 
                                
                                
                                
                                
4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.
 
5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same Agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
 
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

EXHIBIT E-5
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------




[NEW SUBSIDIARY]
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
Acknowledged and accepted:
 
J.P. MORGAN EUROPE LIMITED, as European Administrative Agent
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 






EXHIBIT E-5
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]
U.S. TAX CERTIFICATE

(For Non-U.S. [Lenders][Participants]1 That Are Not Partnerships For U.S.
Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of September [ ], 2013 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among General
Cable Industries, Inc., a Delaware corporation, General Cable Company Ltd., a
company organized under the laws of Nova Scotia, Silec Cable SAS, a French
société par actions simplifiée, Norddeutsche Seekabelwerke GmbH, a limited
liability company (Gesellschaft mit beschränkter Haftung) existing under the
laws of Germany, Grupo General Cable Sistemas, S.L. (formerly Grupo General
Cable Sistemas, S.A., in process of conversion), a limited liability company
organized under the laws of Spain, ECN Cable Group, S.L., a limited liability
company organized under the laws of Spain, the other Loan Parties party thereto,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders, and the other parties thereto.
 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the [Loan(s) (as well as any Note(s) evidencing such Loan(s))][participation]
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code and (v) the interest
payments in question are not effectively connected with the undersigned’s
conduct of a U.S. trade or business.
 
The undersigned has furnished [the Administrative Agent and the Borrower
Representative][its participating Lender] with a certificate of its non-U.S.
person status on IRS Form W-8BEN. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform [the Borrower Representative and the
Administrative Agent][such Lender] and (2) the undersigned shall have at all
times furnished [the Borrower Representative and the Administrative Agent][such
Lender] with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
__________________
1     This form can be used for Lenders or Participants. Select the appropriate
bracketed phrases.

EXHIBIT F-1
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------

EXHIBIT F-1

[NAME OF LENDER OR PARTICIPANT]




By:______________________________________

    Name:

    Title:
Date: ________ __, 20[ ]





EXHIBIT F-1
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]
U.S. TAX CERTIFICATE

(For Non-U.S. [Lenders][Participants]1 That Are Partnerships For U.S. Federal
Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of September [ ], 2013 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among General
Cable Industries, Inc., a Delaware corporation, General Cable Company Ltd., a
company organized under the laws of Nova Scotia, Silec Cable SAS, a French
société par actions simplifiée, Norddeutsche Seekabelwerke GmbH, a limited
liability company (Gesellschaft mit beschränkter Haftung) existing under the
laws of Germany, Grupo General Cable Sistemas, S.L. (formerly Grupo General
Cable Sistemas, S.A., in process of conversion), a limited liability company
organized under the laws of Spain, ECN Cable Group, S.L., a limited liability
company organized under the laws of Spain, the other Loan Parties party thereto,
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders, and the other parties thereto.
 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
[Loan(s) (as well as any Note(s) evidencing such Loan(s))][participation] in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such [Loan(s) (as well as any Note(s) evidencing
such Loan(s))][participation], (iii) with respect to [the extension of credit
pursuant to this Credit Agreement][participation], neither the undersigned nor
any of its partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to any Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) the interest payments in question are not
effectively connected with the undersigned’s or its partners/members’ conduct of
a U.S. trade or business.
The undersigned has furnished [the Administrative Agent and the Borrower
Representative][its participating Lender] with IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of its partners/members claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform [the Borrower Representative and the Administrative
Agent][such Lender] and (2) the undersigned shall have at all times furnished
[the Borrower Representative and the Administrative Agent][such Lender] with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


_______________
1     This form can be used for Lenders and Participants. Select the appropriate
bracketed phrases.

EXHIBIT F-2
965928.02B-CHISR02A - MSW



--------------------------------------------------------------------------------

EXHIBIT F-2

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER OR PARTICIPANT]


By:______________________________________

    Name:

    Title:
Date: ________ __, 20[ ]



EXHIBIT F-2
965928.02B-CHISR02A - MSW

